Exhibit 10.147

 

* Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.

 

TWELFTH AMENDMENT TO CONTRACT FOR ALASKA ACCESS SERVICES

 

This TWELFTH AMENDMENT TO THE CONTRACT FOR ALASKA ACCESS SERVICES (“Twelfth
Amendment”) is entered into and effective as of the 13th   day of December, 2007
(“Effective Date”), by and between GENERAL COMMUNICATION, INC. and its
indirectly, wholly-owned subsidiary, GCI COMMUNICATION CORP., both Alaska
corporations (together, “GCI”) with offices located at 2550 Denali Street,
Suite 1000, Anchorage, Alaska 99503-2781 and MCI COMMUNICATIONS SERVICES, INC.,
d/b/a Verizon Business Services (successor-in-interest to MCI Network
Services, Inc., which was formerly known as MCI WORLDCOM Network Services
(“Verizon”), with offices located at 1133 19th Street, N.W., Washington, D.C.
20036 (GCI with Verizon, collectively, the “Parties,” and individually, a
“Party”).

 


RECITALS


 

WHEREAS, GCI and Verizon entered into that certain Contract for Alaska Access
Services dated January 1, 1993 (“Original Agreement”), as amended by (i) the
First Amendment to Contract for Alaska Access Services dated as of March 1,
1996, (ii) the Second Amendment to the Contract for Alaska Access Services dated
as of January 1, 1998, (iii) the Third Amendment to Contract for Alaska Access
Services dated as of March 1, 1998, (iv) the Fourth Amendment to Contract for
Alaska Access Services dated as of January 1, 1999,  (v) the Fifth Amendment to
Contract for Alaska Access Services dated as of August 7, 2000, (vi) the Sixth
Amendment to Contract for Alaska Access Services dated as of February 14, 2001,
(vii) the Seventh Amendment to Contract for Alaska Access Services dated as of
March 8, 2001, (viii) the Eighth Amendment to the Contract for Alaska Access
Services dated as of July 1, 2003, (ix) the Ninth Amendment to the Contract for
Alaska Access Services dated as of January 23, 2005,  (x) the Tenth Amendment to
the Contract for Alaska Access Services dated as of May 1, 2006, and (xi) the
Eleventh Amendment to the Contract for Alaska Access Services dated as of
January 1, 2007  (collectively,  “Agreement”) which set forth the general terms
and conditions under which GCI provides certain telecommunications services to
Verizon; and

 

WHEREAS, the General Services Administration (“GSA” or “Customer”) issued
Networx Universal and Enterprise Solicitations for Telecommunication Services
(“the Project”); and

 

WHEREAS, the Parties have agreed to incorporate into this Agreement the terms
and conditions of the Teaming Agreement dated as of July 14, 2006, as amended by
Amendment No. 1 dated as of March 23, 2007, both between GCI Communication Corp.
and Verizon Services Corp., (collectively, the “Teaming Agreement”), wherein the
Parties provide complementary talents, experience and capabilities to respond to
the solicitations for and to perform telecommunications services for the
Project, as described below.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

The above recitals are incorporated into the Agreement.

 

I.              Section 4.A.(2) of the Agreement is hereby revised to read as
follows:  “The Party shall have failed to perform its obligations under the
Agreement, coupled with a failure to remedy nonperformance within thirty days
after receipt of written notice thereof from the other Party.”

 

II. Section 4.C. of the Agreement, as previously amended, is hereby deleted in
its entirety and replaced with the following:

 

“C. DISPUTE RESOLUTION.

 

Any dispute, controversy or claim (collectively a “Dispute”) arising out of or
relating to this Agreement will ***. Should resolution not occur ***, the
Dispute will ***. If the Dispute cannot be resolved in good faith ***, the
Parties may exercise any and all available remedies at law or equity (including
injunctive relief) or may request that the Dispute be settled by binding
arbitration. In the event the Parties agree to binding arbitration, which
agreement shall be at their sole and absolute discretion, the costs of
arbitration, including fees and expenses of the arbitrator, shall be shared
equally by the Parties and each Party shall bear the cost of preparing its
case.”

 

III.           Section 5 MISCELLANEOUS of the Agreement shall be hereby
re-numbered to be Section 15 MISCELLANEOUS.

 

IV.           As of the Effective Date of this Twelfth Amendment, new Sections
5, 6, 7, 8, 9, 10, 11, 12,  13 and 14 of the Agreement shall be added as
follows:

 

“5.           TEAMING ACTIVITIES.

 

A.            With the assistance ***, and subject to any necessary management
approvals, *** proposal to the Customer for the Project. *** in the proposal as
the prime contractor for the Project. *** proposal as a proposed subcontractor
*** with the Project as generally described in the Exhibit As, attached to this
Agreement and incorporated herein by this reference, and for the price(s) and/or
fee(s) asset forth in Exhibit F hereto. *** acknowledges *** pre-award OSS
Testing, Product Testing and Certification and Acceptance Testing as required by
the Customer. *** and at no additional cost to ***.

 

B.            *** with all reasonable assistance in the development and
preparation of any proposal(s) that may be required, including any best and
final offer(s). The *** content of any *** the Customer ***. *** will include
*** in its proposal(s) *** furnished ***. In its sole discretion, *** the
provisions of the proposal.

 

2

--------------------------------------------------------------------------------


 

C.            Both Parties will make available their respective management and
technical personnel as may be appropriate during the conduct of any discussions
and negotiations with the Customer concerning the award of a prime contract for
the Project to ***.

 

D.            Each Party hereby authorizes the other Party to use any
information, data or drawings provided hereunder consistent with Section 10,
PROPRIETARY INFORMATION, solely for the express purpose of developing and
presenting the Project proposal and obtaining a prime contract award to *** for
the Project (the “Purpose”).

 

6.             ALLOCATION OF COSTS.

 

Each Party will be responsible for and bear the cost of its own efforts in the
preparation and support of its portion of the proposal requirements and other
responsibilities set forth in this Agreement.

 

7.             INDEPENDENT CONTRACTORS.

 

This Agreement is not intended to constitute, create, give effect or otherwise
recognize a joint venture, partnership, principal-agent or formal business
organization of any kind, and the rights and obligations of the Parties shall be
only those expressly set forth herein. At all times Verizon and GCI shall remain
independent contractors, each responsible for its own employees. Neither Party
assumes responsibility to the other for costs, expenses, risks and liabilities
arising out of the efforts of the other Party under this Agreement.

 

8.             TEAMING AGREEMENT.

 

A.            Nothing contained in this Agreement shall be deemed to restrict
either Party from quoting, offering to sell or selling to others any items or
services that it may regularly offer for sale or license, even though such items
or services may be included in the Project proposal contemplated by this
Agreement. Notwithstanding the nature of the Parties’ relationship under this
Agreement, the Parties do not intend to prejudice the Customer in any way with
respect to any action that it may take in procuring goods or services on the
basis of competitive proposals or the awarding of contracts on a split or other
type basis.

 

B.            The Parties will continue to follow procedures established by and
known to the Parties for the ordering, provisioning and inventory of Services
until such time that the Parties further amend the Agreement with regard thereto
by adding Exhibits H and I to the Agreement.

 

9.             SUBCONTRACT.

 

In the event *** is awarded a prime contract for the Project as a result of the
proposal contemplated by this Agreement, and this Agreement or the provisions
hereof relating to the Project have not been previously terminated pursuant to
the applicable provisions hereof, *** negotiations with *** intended to
culminate in a further amendment hereto consistent with this Agreement and the
Exhibits hereto, to the extent the same is required in the prime contract, and

 

3

--------------------------------------------------------------------------------


 

further subject to: (a) any necessary approvals by the Customer; (b) the
inclusion of any additional necessary or appropriate “flow-down” clauses and
other provisions from the prime contract between *** and Customer as *** deems
necessary in its sole discretion to enable it to comply with its prime contract
obligations and to provide *** with the required control over *** of the
Project; and (c) the negotiation of other mutually acceptable terms and
conditions. *** acknowledges that it has read and understands the Solicitation
and all amendments thereto issued prior to the Effective Date hereof.

 

10.           Section 15 D, as renumbered herein, is hereby deleted in its
entirety and replaced with the following:

 

15. D. PROPRIETARY INFORMATION.

 

If in the course of performing this Agreement, either Party discloses any
proprietary or confidential information to the other Party, such disclosure
shall be governed by the following provisions:

 

A.            For purposes of this Agreement, the term “Proprietary Information”
means all information (i) related to the Agreement or the Project that the
Parties may exchange under this Agreement or otherwise for the Purpose stated in
Section 5 of the Agreement or (ii) that, although not related to the Agreement
or such Purpose, is nevertheless disclosed by a Party (“Owner”) to the other
Party (“Recipient”) as a result of the Parties’ discussions in that regard, and
is identified to be proprietary and confidential to the Owner, an Affiliate of
the Owner or to a third party. The term “Affiliate” means any person or entity
directly or indirectly controlling, controlled by, or under common control with
a Party. Proprietary Information disclosed in written or other tangible
form (including on magnetic media) shall be marked with legends that identify
the information as confidential or proprietary. Proprietary Information
disclosed by oral, visual or other non-tangible means shall be reasonably
identified as such by Owner at the time of disclosure. Notwithstanding the
foregoing, and except as provided in subsection (d) below, the following
categories of information shall be deemed to be Proprietary   Information in all
cases, regardless of the form of disclosure or identification or lack of
identification by a Party: proprietary network engineering designs; software;
pricing and financial information; names of clients; and/or future product
offerings.

 

B.            Proprietary Information shall be used by the Recipient only in the
performance contemplated by this Agreement and shall not be disclosed to any
other person, firm, corporation or partnership or used for any other purpose
than the Purpose contemplated by this Agreement without the prior written
consent of the Owner.

 

C.            To protect the Owner’s Proprietary Information from unauthorized
use or disclosure, Recipient shall use the same degree of care that it uses to
prevent unauthorized use or disclosure of its own proprietary or confidential
information, data or drawings of like importance, but in no event shall the
Recipient use less than a reasonable degree of care.

 

D.            The obligation to protect Proprietary Information as set forth in
this Agreement, shall not apply to any of the following:

 

4

--------------------------------------------------------------------------------


 

(1)           Information that is known to the Recipient without restriction
when received, or thereafter is developed independently by the Recipient; or

 

(2)           Information that was obtained by Recipient from a source other
than the Owner through no breach of confidence by the Recipient; or

 

(3)           Information that was in the public domain when received, or
thereafter enters the public domain through no fault of the Recipient; or

 

(4)           Information that was disclosed by the Owner to a third party
without restriction.

 

E.             GCI  hereby grants its consent for Verizon to disclose GCI’s
Proprietary Information to the Customer, provided that Verizon shall identify
any GCI Proprietary Information disclosed to the Customer as proprietary and
shall request that Customer’s use of any such GCI Proprietary Information be
restricted to use in reviewing and evaluating Verizon’s Project proposal as
contemplated by this Agreement.

 

F.             Each Party’s obligations hereunder concerning Proprietary
Information received from the other Party shall ***, notwithstanding any earlier
expiration or termination of this Agreement. Upon expiration or termination of
this Agreement, each Party shall cease use of Proprietary Information received
from the other Party, and shall destroy all such Proprietary Information,
including copies thereof, then in its possession or control, promptly furnishing
the Owner with written certification of such destruction. Alternatively, at the
request of the Owner, the Recipient shall return all such Proprietary
Information and copies to the Owner. The rights and obligations of the Parties
under this Section 15 shall survive any such return or destruction of
Proprietary Information.

 

G.            The Parties agree that, in the event of a breach or threatened
breach of the terms of this Section 15, the Owner shall be entitled to seek an
injunction or other equitable relief prohibiting any such breach, without the
necessity of posting a bond. Any such relief shall be in addition to and not in
lieu of any appropriate relief in the way of money damages. The Parties
acknowledge that Proprietary Information is valuable and unique and that
unauthorized use or disclosure in breach of this Section 15 could result in
irreparable injury to the Owner.

 

H.            All Proprietary Information received hereunder (including
information in computer software or held in electronic storage media) shall
remain the property of the Owner. Nothing contained in this Agreement, nor any
disclosure hereunder, shall be construed as a grant of any right or license,
express or implied, under any patent, copyright or other intellectual property
right of the Owner.

 

11.           LIABILITY.

 

A.            Each Party will be solely responsible for liability arising out of
its own acts or omissions occurring during the performance of its work under
this Agreement. The performing

 

5

--------------------------------------------------------------------------------


 

Party further agrees to indemnify, hold harmless and defend the other from all
costs of any nature whatsoever arising out of any third party claim or action
against the other Party resulting from the acts or omissions of the performing
Party. The indemnified Party shall: (i) provide written notice of the claim or
action to the indemnifying Party promptly after becoming aware of the same,
(ii) relinquish control of the defense and/or settlement of such action or claim
to the indemnifying Party, and (iii) at the indemnifying Party’s request,
provide reasonable assistance and cooperation to the indemnifying Party, at the
indemnifying Party’s sole expense. The indemnified Party’s failure to comply
with any of the foregoing shall not modify any of indemnifying Party’s
obligations under this section except to the extent that the indemnifying
Party’s ability to fulfill any of such obligations is materially prejudiced by
such failure. This provision shall not be construed to mean that the Parties are
precluded from resolving a claim against each other.

 

B.            In the event of an alleged breach of this Agreement, or any claim
whether in tort (including negligence and strict liability), contract, equity or
otherwise, arising out of or in connection with this Agreement, or the acts or
omissions of either Party, its agents, representatives or employees in the
performance of this Agreement, the Parties agree that the sole remedy available
shall be limited to the recovery of direct costs and applicable overhead
reasonably expended in performance of the services related to the Project.

 

C.            In no event shall either Party be liable to the other Party for
any special, indirect, incidental, punitive or consequential damages, including
but not limited to lost profits or revenue, or lost business opportunities, even
if advised of the possibility of such damages.

 

12.           INSURANCE.

 

GCI shall maintain for the Term of the Agreement the following insurance:

 

A.            Commercial General Liability Insurance, on an occurrence basis,
including but not limited to, premises-operations, broad form property damage,
products/completed operations, contractual liability, independent contractors,
and personal injury, with limits of at least $*** combined single limit for each
occurrence.

 

B.            Commercial Automobile Liability, with limits of at least $***
combined single limit for each occurrence.

 

C.            Excess Liability, in the umbrella form, with limits of at least
$*** combined single limit for each occurrence.

 

D.            Workers’ Compensation Insurance as required by Applicable Law and
Employer’s Liability Insurance with limits of not less than $***.

 

E.             All risk property insurance policy to cover GCI’s property,
furnishings, & equipment.

 

F.             The above limits may be satisfied by a combination of
underlying/primary and excess/umbrella insurance. All policies provided by GCI
shall be ***. GCI shall waive its right

 

6

--------------------------------------------------------------------------------


 

of subrogation for all insurance claims. The Commercial General Liability and
Commercial Auto Liability policies must name Verizon, its subsidiaries and
affiliates as additional insureds. GCI’s insurance companies must be licensed to
do business in the applicable state(s) and must meet or exceed an A.M. Best
rating of A-X or its equivalent.

 

G.            All insurance must be in effect ***. For all insurance, GCI must
deliver an industry-recognized certificate of insurance evidencing the amount
and nature of the coverage, the expiration date of the policy and the waiver of
subrogation and stating that the policy of insurance issued to GCI ***. Also,
where applicable, such certificate of insurance shall evidence the name of
Verizon as an additional insured. GCI shall submit such certificates of
insurance annually to Verizon as evidence that it has maintained all required
insurance. GCI is responsible for determining whether the above minimum
insurance coverages are adequate to protect its interests. The above minimum
coverages shall not constitute limitations upon GCI’s liability.

 

13.           TERMINATION OF TEAMING ACTIVITIES.

 

Only Sections 5, 6, 8 and 9 of this Agreement, and all rights and obligations of
each Party thereunder, shall automatically terminate upon the happening of any
of the following:

 

A.            *** the Project or the *** the Customer, or *** the Customer of
***  under the Project allocated to *** under Exhibit A hereto;

 

B.            The Customer’s *** for the Project to a contractor other than ***;

 

C.            The Parties’ execution *** to perform the work allocated *** in
Exhibit A hereto;

 

D.            The Customer’s refusal *** for the portion of the Project *** in
the Exhibit As hereto, despite *** reasonable efforts to secure such approvals;

 

E.             Upon notice from *** to *** if, as a result of judicial action or
ruling, *** or the Customer is prohibited from utilizing *** to perform the work
allocated ***  in Exhibit A hereto, or is required to utilize a different
subcontractor to perform the work allocated to *** in the  Exhibit As hereto;

 

F.             Lapse of ***, unless such term is extended by mutual agreement;

 

G.            Mutual agreement of the Parties to terminate Sections 5, 6, 8 and
9 of this Agreement; or

 

H.            A material, uncured breach by either Party of any of the
provisions contained herein, as described in Section 4 hereof.

 

14.           PUBLICITY.

 

Any news release (including communication of any sort with the press whether
direct or

 

7

--------------------------------------------------------------------------------


 

indirect, written or oral), public announcement or advertisement to be released
in connection with this Agreement and the subject matter hereunder shall have
the written concurrence of both Parties prior to release. The provisions of this
Section 14 shall survive the termination or expiration of this Agreement.”

 

V.            NOTICES.

 

Section 15.C. of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“All notices required or permitted to be given hereunder shall be in writing and
be deemed effective (a) upon personal delivery, (b) on the calendar day
following the date of confirmed transmission of telex, telegram, or electronic
mail, or (c) upon receipt if sent by registered, certified or express mail to
the Parties addressed as follows:

 

If to Verizon:

Verizon

 

1945 Old Gallows Rd.

 

Vienna, VA. 22182-3931

 

 

 

Attn:

 

 

 

With a contemporaneous copy to:

Verizon Purchasing LLC. (MCI)

 

1945 Old Gallows Rd.

 

Vienna, VA 22181-3931

 

 

 

Attn:

 

 

 

If to GCI:

GCI Communication Corp.

 

2550 Denali Street, Suite 1000

 

Anchorage, AK 99503

 

Attn:  Richard Westlund,

 

Senior Vice President & General Manager,

 

Network Access Services

 

 

With a contemporaneous copy to:

GCI Communication Corp.

 

2550 Denali Street, Suite 1000

 

Anchorage, AK 99503

 

Attn:  Corporate Counsel

 

Either Party may change the address or addressee set forth above at any time or
times, by  written notice to the other Party in accordance with this provision.”

 

VI.          As of the Effective Date of this Twelfth Amendment, Section 15.F.
shall be deleted and replaced in its entirety with the following:

 

“F. Binding Effect and Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective permitted
successor and assigns. Neither

 

8

--------------------------------------------------------------------------------


 

Party may assign, delegate, or transfer any part of this Agreement without the
other Party’s prior written consent, which shall not be unreasonably withheld,
except that either Party may assign this Agreement in part or whole  to an
Affiliate. An affiliate for this purpose in an entity controlling, controlled by
or under common control with the assigning party. Any attempted assignment not
conforming with this provision shall be void.”

 

VII.         New Attachments. All of the following are hereby incorporated into
the Agreement:

 

Exhibit A – Scope of Work

Exhibit B – Performance and Maintenance

Exhibit C – Networx Prime Contract “Flow Down”, provisions for Subcontractor

Exhibit D – FAR Provisions

Exhibit E – Technical Specification

Exhibit F – Pricing

Exhibit G – ICD – Billing Feed

Exhibit H – ICD – Order and Inventory  (Reserved)

Exhibit I – ICD – Manual ASR  (Reserved)

 

VIII.       Effect of Amendment. All other terms and conditions of the Agreement
not expressly modified by this Twelfth Amendment shall remain in full force and
effect. The Parties hereby affirm and agree such terms remain binding.

 

IX.          Further Assurances. The Parties shall cooperate in good faith, and
enter into such other instruments and take such other actions, as may be
necessary or desirable, to fully implement the intent of this Twelfth Amendment.

 

X.           Severability If any provision of this Agreement or any Service
Order is found to be invalid or unenforceable, it shall not affect the validity
and enforceability of any other provision of the Agreement, and the invalid or
unenforceable provision shall be curtailed or limited only to the extent
necessary to permit compliance with the minimum legal requirements, in a manner
as consistent as possible with the intentions of the Parties and the economic
position contemplated in the Agreement.

 

XI.          Entire Agreement. This Twelfth Amendment, together with the
Agreement, including exhibits hereto and other documents incorporated herein by
reference, contains the complete agreement of the Parties with regard to the
subject matter herein and supersedes and replaces all other prior contracts and
representations concerning its subject matter. In the event of a conflict
between the terms of this Twelfth Amendment and the Agreement, the terms of this
Twelfth Amendment shall control. Any further amendments to the Agreement must be
in writing and signed by authorized representatives of both Parties.

 

IN WITNESS WHEREOF, the Parties hereto each acting with proper authority have
executed this Twelfth Amendment as of the Effective Date first above written.

 

9

--------------------------------------------------------------------------------


 

MCI COMMUNICATIONS SERVICES, INC.

 

By:

/s/

Peter H. Reynolds

 

 

 

Printed Name:

Peter H. Reynolds

 

 

 

Title:

Director

 

 

 

 

 

GCI COMMUNICATION CORP.

 

 

 

By:

/s/ Richard Westlund

 

Printed Name: Richard Westlund

 

Title: Senior Vice President & General Manager, Network Access Services

 

 

GENERAL COMMUNICATION, INC.

 

 

 

 

 

By:

/s/ Richard Westlund

 

Printed Name: Richard Westlund

 

Title: Senior Vice President & General Manager, Network Access Services

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

COMBINED SERVICES

 

(1 OF 14)

 

11

--------------------------------------------------------------------------------



 


STATEMENT OF WORK

 


GCI COMBINED SERVICES (CS)


NETWORX UNIVERSAL CONTRACT VOLUME I, SECTION 4.1.6

 

1.0          Objective

 

Verizon has selected GCI to meet the requirements for Combined Services, limited
to Alaska, (CS). GCI will comply with all requirements for C.2.6.1 as outlined
on the following pages.

 

Combined Services (CS) is a collection of separate telecommunications services
packaged into a single service offering from a contractor. Agencies may utilize
a Combined Services package to provide a core telecommunications service that
suits their fundamental business needs.

 

2.0          Background

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.6.1, Networx Combined Services, as well as provide pricing in the
structure provided for in Section B.2.6.2 of the Networx RFPs, limited to
Alaska. If GCI does not provide any of the services described in
Section C.2.6.1, then it will be GCI’s responsibility to identify a teaming
partner or solution to meet all of the requirements in Section C.2.6.1 as it
relates to Networx Combined Services, as it pertains to Alaska coverage.

 

3.0          Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS


SECTION C.2.6.1.1.4 OF NETWORX UNIVERSAL RFP


 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.6.1, Networx Combined Services, as well as provide pricing in the
structure provided for in Section B.2.6.2 of the Networx RFPs, limited to
Alaska. If GCI does not provide any of the services described in
Section C.2.6.1, then it will be GCI’s responsibility to identify a teaming
partner or solution to meet all of the requirements in Section C.2.6.1 as it
relates to Networx Combined Services, as it pertains to Alaska coverage. This
includes:

 

·                  Providing CS Service transport between the subscribing
Networx Agency’s Service Delivery Point (SDP) and the GCI trunking interface
point to Verizon’s POP in Seattle.

 

12

--------------------------------------------------------------------------------


 

·                  Installing and maintaining Service Enabling Device(s) that
may be ordered for the subscribing Agency’s SDP.

 

·                  Responding to Verizon trouble tickets reported to Verizon’s
Help Desk.

 

·                  Providing SLA and KPI performance data shown in RFP Sections
J.13.3.4 and C.2.6.1.4.1 respectively.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include developing a data interchange
interface with Verizon to support the MOPS requirements. Data interchange
between Verizon and GCI will be defined prior to contract award and must support
the requirement for Networx vendors to provide an Operational Capabilities
Demonstration prior to contract award.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for Combined Services, limited
to Alaska, (CS). GCI will comply with all requirements for C.2.6.1 as outlined
on the following pages.

 

DESCRIPTION OF APPROACH TO SERVICE DELIVERY

 

Volume I, Section 4.1.6.1.1 of Networx Universal Contract

 

Verizon’s Combined Services (CS) solution meets all the requirements outlined in
the Networx RFP. Verizon’s CS solution is designed to provide local, regional
toll, and domestic (CONUS and OCONUS) long distance service to customers as a
single, bundled package. For Agencies within the local footprint, our CS
solution alleviates the burden of having to provision and manage both local and
long distance dedicated access facilities for traffic processing. Verizon’s CS
solution integrates long distance with our facilities-based Verizon® Local
Service product. This is a comprehensive, feature-rich suite that uses combined
access arrangements ranging from Business Lines to digital offerings such as
ISDN PRI and full service digital T1s. Our CS extends beyond traditional dial
tone, as calls are transported end-to-end over our wholly owned network.

 

Proven Performance = Lowered Risk. Verizon has successfully provided CS to large
municipalities and state governments. Just as Verizon successfully migrated
users to the FTS2001 services using a transition strategy designed to maintain
service continuity while minimizing the effect on the user community, Verizon
will migrate current FTS2001 users to the Networx CS offering, as well as any
new Agency locations not currently using Verizon’s services. Agencies already
using Verizon’s Voice Services will typically experience a transition similar to
the original FTS2001 cutover to the

 

13

--------------------------------------------------------------------------------


 

Verizon Network. The experience and capability gained in providing long distance
services for FTS2001 customers, and CS for both municipality and state wide
customers, gives Verizon a unique insight into—and an ability to meet or
exceed—the needs of Networx customers. This level of expertise means that
existing FTS2001 customers will continue to receive the quality voice service
they rely on for both local and long distance service, while new Networx
customers can procure CS quickly, easily, and with minimal risk, from a single
source. Verizon’s network provides a virtually non-blocking, P.001 grade of
service POP-to-POP and a P.01 grade of service end-to-end for switched access
originations to switched PSTN terminations. The network backbone availability is
typically 99.9974%, 24x7x365. Verizon routinely provides service levels greater
than any competitor, and offers:

 

·                  A Seamless Network. Local-to-global-to-local communications
that eliminates geographic barriers to conducting business

 

·                  Customer-Focused Administration. A single point-of-contact
for all service-related questions, issues, and requests

 

·                  Extensive Product Integration. Extensive product integration
simplifies and streamlines communications.

 

·                  Cost Savings. Verizon’s Combined Services strategy helps
reduce Networx customers’ overall communications costs by merging local and long
distance maintenance and administrative costs into a single, total
telecommunications solution that includes design, maintenance, and network
management.

 

·                  Comprehensive Services. Verizon Facilities Based Local
Service provides all the features and functionality the Government has come to
expect from a world-class provider of local and long distance services. Be it
local circuits to connect to Agency PBX or hybrid systems, or ISDN-PRI trunks to
facilitate delivery of videoconferencing and Internet service, Verizon Local
provides the last and most critical mile of network connection:  local dial tone
service. Verizon’s CS will provide facilities-based digital service to many
areas of 39 states, including Washington, DC. The local service delivery method
for each Agency site will depend on its location relative to the Verizon SONET
Ring as determined by Verizon. Provisioning options include on-ring/lit building
or off-ring/non-lit building configurations.

 

Verizon’s proposed CS solution is fully compliant with all requirements for all
services provided, and is not intended to imply that we are imposing conditions
on compliance with CS requirements and hereby confirm that we do not in any way
limit full compliance with the CS requirements in Section C.2.6.1.1.2 of the
RFP.

 

·                  Reliable Local Service. Verizon’s CS will carry calls that
begin and end within an SDP’s local calling area. Verizon understands that no
communications solution is complete without reliable local service—an

 

14

--------------------------------------------------------------------------------


 

essential part of our CS solution. With over a decade of Local Service
expertise, Verizon offers all the features and functionality our customers have
come to expect from a premier service provider.

 

Architecture. Our SONET ring network, used for facilities-based local service,
offers self-healing redundancy—in effect, the network will create an alternate
path around any disruptions. As a result, this architecture offers Networx users
consistent, reliable service. Our CS solution is based upon our facilities-based
Verizon Local Service product domestically, the GCI local service product in
Alaska, and other appropriate providers throughout the remaining CONUS and
OCONUS regions. Both are comprehensive, feature-rich suites of local and long
distance capabilities using combined access arrangements ranging from Business
Lines to digital offerings, such as ISDN PRI and full service digital T1s. Our
CS solution extends beyond traditional dial tone, as calls are transported
end-to-end over our wholly owned network within a local calling area. Verizon is
a proven alternative to other providers. We offer the service reliability that
comes with over a decade in the local service business. In addition to our
stature as one of the nation’s largest Competitive Local Exchange Carriers
(CLECs), we own and operate our own fiber optic networks and local service
switching systems. Verizon Local Service includes the following three offerings
engineered for a digital generation:

 

Local Integrated Services Digital Network Primary Rate Interface (ISDN-PRI).
This product provides a high-speed, intelligent connection to the Verizon
network. Local ISDN-PRI supports voice, data, and video. It also provides
Internet and remote LAN access, as well as simultaneous voice and digital data
calls over an industry-standard primary rate interface T1.

 

Local Digital Trunk Service. Our Local Digital Trunk Service provides analog
trunks and digital trunks. Local digital trunks are communication circuits
between our Local End Office (Class 5) and the subscribing Networx Agency’s PBX
or key system. Verizon offers basic trunks and trunks with direct inward dialing
(DID) functionality. Local digital trunks can carry On-Net long distance
traffic.

 

Full-Service Digital T1s. Our full-service digital T1s offer the ability to send
and receive voice and data traffic over a single dedicated line. With a
full-service digital T1, Agencies can integrate dedicated long distance and data
frame relay, and/or dedicated Internet. Verizon also has an impressive array of
local features that define and enhance our business line offering, including
Call Forward, Call Transfer or Three-Way Conference Calling, Call Forward Busy,
Call Forward No Answer, Speed Dial, Call Waiting/Cancel Call Waiting, Caller ID
with Name, Caller ID Blocking and voicemail. Verizon Facilities Based Local
Service provides all the features and functionality the Government has come to
expect from a world-class provider of local service. From local circuits to
connect to Agency PBX or hybrid systems, to ISDN-PRI trunks to facilitate
delivery of videoconferencing and Internet service, Verizon

 

15

--------------------------------------------------------------------------------


 

Local provides the last and most critical mile of network connection:  local
dial tone service.

 

·                  Verizon was one of the first providers to offer a full
service solution for all of our customers’ communications needs. As a
full-service pioneer, we have a proven track record of meeting business
customers’ needs.

 

·                  As a full-service communications provider, Verizon is
well-positioned to provide the Government with the integrated communications
solutions that today’s businesses demand.

 

·                  Verizon provides facilities-based local, long distance, and
Internet services over state-of-the-art fiber optic facilities that we own and
operate. This is indicative of our consistent initiative to be at the forefront
of the communications industry. Many other competitors offering integrated
access solutions must lease their network from other service providers.

 

·                  Verizon is well-positioned to provide true one-stop shopping
for Agencies.

 

·                  Our SONET ring network, used for Facilities Based Local
Service, offers “self healing” redundancy, which means that the network will
create an alternate path around any disruptions. This architecture is today’s
finest and will provide Networx users with consistent, reliable service.

 

Verizon’s CS will carry calls that begin and end within an SDP’s local calling
area. Verizon understands that no communications solution is complete without
reliable local service. Local service is an essential part of our total
integration package, as well as a key first step to providing all of the price,
service, and technological benefits offered through Verizon. With over a decade
of Local Service expertise, Verizon offers all the features and functionality
our customers have come to expect from a premier Local Service Provider. Our
Local Service offering includes:

 

·                  Standard Local Service Components

 

·                  Business Lines with features (including Voice Mail)

 

·                  Local Trunks

 

·                  Full Service T1 Integrated Solution

 

·                  Local ISDN/PRI

 

Business Lines. Business Lines are often referred to as “plain old telephone
service” (POTS) Lines. Business Lines offer basic analog communication circuits
between the Verizon local end office and the subscribing Agency’s telephone, key
system, fax or modem. Business Lines are a reliable solution for routine
business telecommunications applications and enable subscribers to make and
receive calls, transmit and receive faxes, and access the Internet Standard
business line components, including:

 

·                  Touch Tone (DTMF) capability

 

·                  Hunting (Serial or Circular)

 

16

--------------------------------------------------------------------------------


 

·                  Signaling (Loop Start or Ground Start)

 

·                  CNAM (Caller Name) Display

 

·                  Classes of Service (Toll Restrictions)

 

·                  Calling Party Number Delivery (Outbound) with Caller ID
Blocking Selective Or Caller ID Blocking Complete

 

·                  Call Forward Variable

 

·                  Call Transfer

 

·                  Three-way Conference Calling

 

·                  Call Forward Busy

 

·                  Call Forward No Answer

 

·                  Speed Dial

 

Local Trunks. Verizon offers a full range of advanced services, including state
of the art Local Trunk Service. For Agencies with a PBX or hybrid system, our
Local Trunk Service provides both digital and analog capabilities to meet their
mission needs today and tomorrow. Local Trunks are basic communication circuits
between the local Verizon end office and the subscribing Agency’s SDP equipment.
Local Trunks are available via two service options:

 

·                  Basic Local Trunk. Available for digital or analog trunks –
provides a single connection that can carry two-way traffic. Basic Digital Local
Trunks can carry inbound, outbound, or two-way traffic.

 

·                  Direct Inward Dialing (DID) Trunks. Available for digital
trunks only–provide a digital connection that carries inbound traffic only. This
option is configured to out-pulse from two to seven digits to the Agency’s CPE,
enabling flexibility for the Agency’s internal extension plan. The digits
received enable the Agency’s CPE to route an incoming call directly to an
individual station without the intervention of a live or automated attendant.

 

·                  Two-way Direct Inward Dialing (DID) Trunks. Available for
digital trunks only – provides DID capability with the added function of
enabling the placement of outbound calls on the same trunks.

 

Analog and Digital Trunks. Analog Trunks provide non-digital connectivity from
the Verizon Local end office to the subscribing Agency’s PBX. Although digital
systems are dominant in today’s PBX market, Verizon realizes there is still a
very large embedded base of analog PBXs and Key systems. Digital trunks provide
digital connectivity from the local end office to the subscribing Agency’s PBX.
Digital Trunks are provided via a T1 (1.544 mbps) link. Digital Systems are
dominant in today’s PBX market. If a subscribing Agency has a digital PBX
system, it is important to remember that such phone systems will require a
digital DTI card to terminate a digital trunk. Digital trunks can be provisioned
as one-way in, one-way out, or two-way; a 12 Digital Trunk

 

17

--------------------------------------------------------------------------------


 

Minimum applies. Verizon’s offering is comprised of standard local trunk product
components include:

 

·                  Signaling. Touch tone (DTMF) (default) or Dial Pulse
signaling.

 

·                  Hunting. Automatically forwards incoming calls from busy to
available trunks according to a pre-programmed sequence or hunt group. Hunting
Options are:

 

·                  Serial. Calls start with the number of the trunk dialed and
hunts up to the end of the trunk or hunt group. For a 10-line hunt group, if the
fifth line is dialed, the switch attempts to place the call on the fifth line.
If that line is busy, it hunts through lines 6-10, stopping at line 10 and
sending back a busy signal if no lines are available.

 

·                  Circular. Calls start with the number of the trunk dialed. It
hunts up to the end of the trunk or hunt group; then starts at the beginning of
the trunk group, and hunts back to the line that was dialed. For a 10-line hunt
group, if the fifth line is dialed, the switch attempts to place the call on the
fifth line. If that line is busy it hunts through lines 6-10, then hunts lines
1-4 and sends back a busy signal if no lines are available.

 

·                  DLH (Distributed Line Hunting). Calls are distributed evenly
among a trunk group or hunt group by number of calls. For example, the first
call goes to the first member of the group, the second call to the second
member, until each member has received a call, at which point the next call goes
to the first member.

 

·                  MIDL / LIDL (Most Idle/Least Idle). Incoming calls are sent
to the trunk that has been idle the longest (MIDL) or shortest (LIDL) amount of
time.

 

·                  CNAM (Caller Name) Display. This term refers to Verizon’s
responsibility to our Local Service Customers to take all reasonable measures
within our means to ensure that the Called Party’s Local Service Provider can
accurately retrieve and display the Calling Party’s Name (CNAM) information on
the Called Party’s Caller ID Display Box. CNAM Display is only available if CPN
(Calling Party Number) Delivery is enabled. When the calling party number is NOT
delivered to the called party, the called party’s local service provider is
unable to retrieve and display the calling party’s name. Retrieving and
displaying the Calling Party Name is always the responsibility of the called
party’s local service provider.

 

·                  Calling Party Number (CPN) Delivery (Outbound). This is
Inherent - Sending of customer’s originating Telephone Number on outgoing calls.
For Trunks, this number is the associated BTN or Billing Telephone Number. This
feature enables for the display/capture of the calling party’s telephone number
at the destination they are calling.

 

·                  Caller ID Blocking (Complete). This feature blocks the
calling party telephone number from being transmitted on ALL calls and is
optional via Special Assembly for Digital Trunks (CPN Delivery and Caller ID
Blocking are Mutually exclusive).

 

18

--------------------------------------------------------------------------------


 

Full Service T-1 Integrated Solution. With Verizon Full Service T-1 Integrated
Solution, your T-1 becomes the single interface for all of your
telecommunications needs. A FST-1 Integrated Solution delivers 24 multi-use
channels, which can be used for:

 

·                  Local – Digital trunks, Basic and/or DID

 

·                  Long Distance – Outbound / Inbound

 

·                  Data – (Frame Relay, Private Line, Internet, ATM)

 

·                  All of the above

 

Local ISDN PRI. Verizon Local Integrated Services Digital Network / Primary Rate
Interface (ISDN-PRI) provides a high-speed, intelligent connection to the
Verizon network. Local ISDN-PRI supports voice, data, video, and applications
such as Internet access, remote LAN access, call centers, disaster recovery and
file transfer. This service supports simultaneous voice and digital data calls
over an industry standard primary rate interface T-1 (1.544 Mbps).

 

Table 3.1.1-1. Standard Features and Capabilities of ISDN PRI

 

Feature

 

Description

 

 

 

Non-Facilities Associated Signaling

 

NFAS is the ability to have one channel, known as the D-channel, on the PRI to
control communications traffic. A single D channel can control four PRI
circuits. This enables the other three PRIs to utilize all 24 of their channels
for traffic.

 

 

 

Caller ID w/Number Only

 

Provides the Verizon Local Customer the ability to identify the telephone number
associated with the calling party.

 

 

 

Caller ID w/Name

 

Provides the Verizon Local Customer the ability to identify the name and the
telephone number associated with the calling party. If no Calling Name is found,
the State associated with the Calling Party’s area code will be displayed.
Available via Special Assembly only.

 

 

 

Caller ID Blocking/Privacy

 

Completely blocks the caller’s number from the destination’s display on every
call.

 

 

 

Calling Party Number (CPN) Delivery

 

Allows the display of the caller’s telephone number at the destination they are
calling.

 

 

 

CNAM (Caller Name) Display

 

Displays the caller’s name following the phone number on the Called Party’s
caller ID display box. CNAM Display is only available if Calling Party Number
(CPN) Delivery is enabled. Allows called party’s provider to display the
caller’s name as well as number. The called party must have the Caller ID w/Name
feature. Note: If Caller ID Blocking/Privacy is enabled, CPN will not be
delivered and, therefore, Calling Party Name (CNAM) will not display.

 

 

 

Call-by-Call Service Selection

 

The ability, on a per-call basis, to indicate the type of call desired, without
the need to dedicate specific channels for specific call types. (Public inbound
and outbound, voice, and data are the call types supported.)

 

 

 

Virtual Facility Groups (VFGs)

 

VFGs enable for the allocation of circuit capacity for a given service type
(inbound and outbound calls).

 

19

--------------------------------------------------------------------------------


 

Figure 3.1.1-1 below illustrates Verizon’s CS architecture for business lines,
including Agency telephones or key sets that are directly connected to a Verizon
Local Class 5 switch. A single line is used to transport all telephone calls,
including local, long distance, international long distance, private network,
toll free, 900 calls, emergency calls (e.g., 911), and information calls (i.e.,
411). The Verizon Class 5 switch routes calls as follows:

 

·                  All dialed numbers are screened by Verizon’s Vnet database in
our Network Control System to separate Networx virtual private network numbers
from PSTN numbers.

 

·                  Dialed numbers matching private network numbers are routed to
Verizon dedicated facilities using Verizon’s “Forced On-Net” capability, which
provides savings over the use of switched PSTN terminating facilities.

 

·                  Local calls are completed via Verizon’s Local facilities
where possible (e.g., to other Verizon Combined Services subscribers) or to
other LEC PSTN facilities.

 

·                  Long distance PSTN calls are routed over Verizon’s domestic
network to appropriate PSTN facilities. This is identical to routing for
Verizon’s Voice Services offering.

 

·                  International calls are directed at either Verizon’s
international gateway switches for call completion or at Agency discretion, IDDD
calls may be pre-subscribed to an alternate carrier of the Agency’s choice. As a
CLEC, Verizon Local facilities include FG-D switched access facilities with most
major inter-exchange carriers.

 

·                  Toll free calls result in the Verizon Class 5 switch
performing an SMS database “lookup” to determine the carrier associated with the
toll free number. The call is then routed to that carrier over existing FG-D
switched access facilities. If Verizon is the designated carrier, the call is
directed to Verizon’s Long Distance network and routed appropriately. This
processing is identical to the Networx Toll Free Services offering.

 

·                  If authorized by the Agency, 900 calls are processed, but the
Agency has the discretion to block outbound 900 calls.

 

·                  The Verizon Local switch routes 911 emergency calls to the
appropriate E911 center for the area, where the caller’s ANI is matched to a
database showing the physical location of the calling station to facilitate
dispatch of responders. Non-emergency calls are directed per local area
arrangements.

 

·                  Directory assistance and informational calls are answered by
Verizon Local operators and provided with the appropriate treatment.

 

20

--------------------------------------------------------------------------------


 

Figure 3.1.1-1. Verizon Combined Services Architecture for Business Lines

 

[g72561kk05i001.gif]

 

Figure 3.1.1-2 below illustrates the Verizon CS architecture using analog or
digital trunks or ISDN PRI trunks from subscribing Agency PBXs. Agency PBXs are
directly connected to a Verizon Local Class 5 switch. A single trunk group is
used to transport all telephone calls including local, long distance,
international long distance, private network, toll free, 900 calls, emergency
calls (i.e., 911), and information calls (i.e., 411). The Verizon Class 5 switch
call processing is identical to the steps described above.

 

21

--------------------------------------------------------------------------------


 

Figure 3.1.1-2. Verizon Combined Services Architecture for PBX Trunks

 

[g72561kk05i002.gif]

 

Technical Capabilities

 

Volume I, Section 4.1.6.3.1.1 of Networx Universal Contract

 

GCI will comply with all technical requirements for C.2.6.1.1.4 as follows.

 

1             The Verizon CS core package offers unlimited usage of a bundled
solution designed to assist subscribing Agencies with controlling calling
patterns, tracking expenses, establishing a local presence, and reaching
critical departments faster, by integrating local, regional toll, and domestic
(CONUS and OCONUS) long distance into a single combined service package.

 

2             The Verizon CS core pacakge offers unlimited usage for Call
Forwarding, Call Transfer, Call Waiting, Caller ID, Caller ID Block, Remote
Access to Call Forwarding, Speed Dial, Three-Way Calling, and Voice Mail. The
package supports the following capabilities:

 

·      Directory Assistance

 

·      Operator Services

 

·      911 Support

 

·      Accounting Codes

 

·      Invoice Options

 

·      Access Options

 

22

--------------------------------------------------------------------------------


 

·      Calling Range Privileges

 

·      Private Dialing Plans

 

·      Toll Free Remote Access

 

·      Optional Features

 

Directory Assistance. Verizon provides Directory Assistance at 1-NPA-555-1212
(NPA is the Numbering Plan Area or area code). Callers are routed directly to
Verizon Operators, or in some cases to the terminating local Regional Bell
Operating Company’s live operators.

 

Operator Services. Verizon operators are always available to help customers with
general information or calling problems, either directly or by connecting the
customer to Verizon Customer Service. Assistance can range from dialing
instructions to providing the time of day. Operators can also offer personal
service by helping Government employees complete different types of calls,
ranging from third party billed to person-to-person collect. We offer operator
assistance in a diverse range of languages ranging from Arabic to Spanish.

 

911 Support. In almost all instances, Verizon provides Enhanced (11 (E-911)
service as the standard 911 emergency service offering. E- 911 is an advanced
form of 911 service that does provide ALI (Automatic Location Information) and
ANI (Automatic Number Identification Information) to the 911 operator. With
E-911, the telephone number of the caller is transmitted to the PSAP where it is
cross-referenced with an address database to determine the caller’s location.
The information is displayed on a video monitor for the dispatcher to direct
public safety personnel responding to the emergency. This enables them to find
callers who cannot orally provide their precise location.

 

Accounting Codes. Accounting Codes make cost management simple and encourage
employees to make fewer and shorter non-business calls because calls can be
tracked on a management report by individual, department, and project. This
helps reduce costs and improve employee productivity. Users are prompted for a
code before the call can be completed. Accounting Codes (1-11 digits) can be
used from specified Dedicated Access line groups, Dial “1” ANIs, or Toll Free
Remote Access numbers. While the code itself is not verified, the number of
digits entered must match the pre-selected number.

 

Invoice Options. Verizon Long Distance offers Agencies a choice of customized
invoice options:  Centralized billing (billed to GSA), or direct billing (billed
directly to Agencies). For both types of billing, Verizon can provide
consolidated or location-level billing.

 

23

--------------------------------------------------------------------------------


 

Consolidated billing provides centralized invoicing for all locations and
location-level billing provides separate invoicing for multiple locations.

 

Access Options. As part of our On-Net voice offering, Verizon’s Long Distance
offers a choice of two access/egress types:

 

·      Switched Access. Originates and/or terminates on independent Local
Exchange Carrier (other than Verizon) owned and operated facilities. This is
also referred to in the FTS2001 contract as Virtual On-Net or VON.

 

·      Dedicated Access. Originates and/or terminates on dedicated access
facilities provisioned to the Government organization’s site by Verizon or by
the Local Exchange Carrier on Verizon’s behalf. This also includes
government-provided access.

 

Calling Range Privileges. Provide control over long distance costs and deter
employee call misuse by restricting calling to specific geographic areas. This
“tailored” approach reduces or eliminates non-work related calls that can reduce
overall telecommunications costs while increasing productivity. There are three
types of Calling Range Privileges available:

 

·      Universal Calling Range Privileges. Available in five ranges, and can be
assigned to locations with switched access, dedicated access, and the network
Verizon Calling Card. By offering up to 256 combinations of Range Privileges,
Verizon exceeds the Government’s requirements for a minimum of 128 combinations.

 

·      Customized Calling Range Privileges. Offers an even greater level of
control. Ranges for each Dedicated Access Line (DAL) group, ANI, Verified
Accounting/ID Code, or Calling Card can be defined, as well as ranges based on
states, NPA, NPA/NXX, and country codes. Up to 256 custom ranges can be defined
and assigned as needed.

 

·      10/15 Digit Restrictions. Helps control non-work-related calls by
enabling Government Agencies to block calls to specific 10/15-digit numbers, or
ranges of 10/15-digit numbers, such as:  Single Number:  212-555-1212 or
NPA-NNXs:  212-555-0000 through 9999. This restriction is not location-specific
and callers from outbound locations will be unable to reach blocked numbers,
regardless of Calling Range Privileges. This restriction is also capable of
blocking a particular international direct-dialed number.

 

Private Dialing Plans. Verizon offers flexible private dialing plans to suit
individual customer needs. This includes:

 

·      10-Digit Private Dialing Plans. If an Agency does not want to change
phone directories or re-train employees on a new dialing pattern, or if it no
longer requires vanity numbers, 10-digit private dialing plans are the right
choice. This option can preserve normal

 

24

--------------------------------------------------------------------------------


 

dialing patterns, and it emulates all of the organization’s direct dial phone
numbers by emulating the (NANP) North America Numbering Plan.

 

·      Variable-Length Private Dialing Plans. Variable-Length Private Dialing
Plans are currently available through DAL (Dedicated Access Line) access and
Toll Free Remote Access only, and enable Agencies to define dial plans of
variable lengths. Dialing plans of between 1-15 digits are available to provide
greater flexibility in defining dial plans that meet specific Agency needs. For
example, this feature enables Agencies to define dial plan formats that line up
with a particular country (e.g., an 8-digit private dial plan for Japan
locations, a 15-digit plan for Germany, and a 10-digit plan for the U.S).

 

Toll Free Remote Access. Reduces the potential for fraud or abuse by limiting
callers to placing private dialing plan calls only. It also eliminates the need
for employees to carry change for pay phones or to place collect calls. Toll
Free Remote Access enables users to dial Private Dialing Plan numbers from
anywhere in the U.S., Canada, Puerto Rico, and the U.S. Virgin Islands. Access
numbers are specific to each organization and can be used with Verified
Accounting/ID Codes or Accounting Codes for easy charge-back and tracking. Toll
Free Remote Access is especially useful for employees such as field technicians,
remote employees and telecommuters, and cellular phone users, who travel and
need to call the office.

 

Optional Features. Optional features are available for customers that need
specific solutions for their unique communication needs, including:

 

·      Automatic Number Identification (ANI). Verizon will include ANI digits in
the signaling message for all outbound calls. For subscriber lines, this
corresponds with the station DDD number. This feature enables for the
display/capture of the calling party’s telephone number at the destination they
are calling. For trunks, the ANI transported is typically the associated Billing
Telephone Number. If out-of-band signaling is used (e.g. ISDN or SS7), the
Calling Line ID will also be included in the signaling message if provided by
the subscribing Agency’s premise equipment (typically a PBX switch).

 

·      Instant Virtual Ringdown. Provides nearly immediate ring on the distant
end of a call without dialing. When the caller goes “off-hook” (the handset is
off-hook, the keyset has seized the line, or, from behind the PBX, the
appropriate digits have been dialed to seize the line), the network dials a
pre-stored number and the call is routed to its correct location. This service
tracks usage based on pricing for the long haul instead of a fixed, monthly
expense. It also

 

25

--------------------------------------------------------------------------------


 

offers the flexibility of a virtual network-based transport instead of the
single point of failure of traditional foreign exchange circuits.

 

·      Remote Exchange/Virtual FX. Enables Agency employees to establish a local
phone number and access their agency or department outside of their office
location. Combines the capability of a fixed-cost private line with virtual
network usage-sensitive rates without the need to locate in a distant area or
use special equipment. Includes a local circuit in the distant city where Long
Distance calls originate and at the terminating city where the Agency is
located. Customers can select dedicated or switched terminations.

 

·      Multiple Network IDs. Enables Networx customers to establish up to 98
independent Private Dialing Plan sub-networks under the umbrella of one
corporate ID. With Multiple Network IDs, Agencies can have their own Private
Dialing Plan, yet share the benefit of combining all traffic volumes into a
total Long Distance invoice.

 

·      Point of Origin Routing. Enables Agencies to override the DAL specified
in the dialing plan based on the originating switch and the intended terminating
switch. For example, if a customer has two established Human Resources (HR)
departments and then opened a third, Point of Origin Routing could be used to
route certain calls typically intended for one of the two centers to the third
HR center. This would give the third center a chance to become established. The
Point of Origin Routing settings could be modified once the new HR department
became stabilized.

 

·      Virtual Network Connection (VNC). Enables calls from Verizon’s network in
the U.S. to terminate on VPNs in foreign countries. VNC provides a powerful
“bridge” between the overseas carrier and Verizon On-Net Voice Services that
results in competitive rates relative to International Direct Distance Dialing
(IDDD) and the overseas telecommunications company’s VPN. Although
interconnections like VNC do not have inherent features in and of themselves,
calls going abroad can benefit from features offered by the foreign carrier.
Inbound calls can benefit from Verizon features such as Network Call Redirect.

 

·      Customized Message Announcements (CMAs). There are two types of CMA
features:

 

·      Intercept CMA. Intercept CMA will enable Networx customers to record a
30-second customized message. The message is stored in Verizon’s network and
delivered when specific numbers are dialed during intercept conditions (e.g.,
“The ID Code you have dialed is invalid.”).

 

26

--------------------------------------------------------------------------------


 

·      Route to CMA. Route to CMA provides up to three minutes of recorded
message, which is stored in our network and accessed via a private dialing plan
number. These messages can play agency announcements such as news lines or
changed number notifications (e.g., “Due to last night’s snow storm, our office
is closed today” or “The number you have dialed has been changed; the new number
is... “).

 

·      Verified Accounting/ID Codes. Enables customers to define calling areas
at the level of the individual user. Verified Accounting/ID Codes offer the same
management reporting benefits as Accounting Codes, but are verified in our
intelligent network database to determine whether the caller has authorization
to place the call. Like Accounting Codes, employees enter Verified Accounting/ID
Codes digits after they dial the phone number.

 

·      Network Call Redirect. Routes calls to other locations to ensure call
completion, regardless of whether there is an outage, overflow/busy condition,
or when employees are not present to respond to the calls. Customers can
configure Network Call Redirect to route calls to a pre-defined alternate
location, such as network announcements and other domestic or international
Agency locations. Agencies will have choices for how to route calls based on
trunk group, type of service (both inbound and outbound), or individual
toll-free/On-Net number. Network Call Redirect works with both Verizon and LEC
access facilities and can overflow to a domestic or international location.

 

3             Verizon’s CS service will support the requested optional
non-domestic calling package. However, Verizon respectfully declines to offer
optional wireless, toll free and Internet. Verizon will support wireless, toll
free, and Internet services within their respective service offerings.

 

4             The Verizon CS package offers government organizations a choice of
customized invoice options:  Centralized Billing (billed to GSA), or Direct
Billing (billed directly to agencies). For both types of billing, Verizon can
provide Consolidated or Location Level Billing. Consolidated Billing provides
centralized invoicing for all locations and Local Level Billing provides
separate invoicing for multiple locations.

 

5             Verizon’s CS offering complies with all applicable local and FCC
regulatory requirements, including Local Number Portability (LNP) and emergency
services (911 or E911) requirements to identify the location of an originating
station and route them to the appropriate Public Safety Answering Point (PSAP).

 

6             The Verizon CS package includes non-domestic calling as a required
service feature for government users, with an option for subscribing Agencies to
place complete or selective IDDD blocking restrictions on

 

27

--------------------------------------------------------------------------------


 

usage by ANI, trunk group or authorization code. Verizon will support Agency
selection of an alternate provider of non-domestic calling services if directed.
Verizon will use pre-subscription capabilities to segregate non-domestic calls
from CS flat rated local, regional toll and long distance calls. The
non-domestic calls will be transported to the alternate provider via PSTN or
direct trunking arrangements as directed by the Agency.

 


OTHER CONTRACT REQUIREMENTS


 

Volume FLAG Section FLAG of Networx Universal Contract

 

In preparation of the proposal response, GCI shall describe how it will support
Verizon in responding to the Price Management Mechanism as defined in
Section H.7 of the Networx Universal RFPs.

 


INTERFACES


 

Section C.2.2.1.3 of Networx Universal RFP

 

GCI shall describe how it will provide all of the interfaces identified in
Section C.2.2.1.3.1 (Voice Service) of the Networx RFPs that were bid by Verizon
(note:  support for the optional OC-1 interface was not proposed and the E1 and
E3 interfaces are not applicable to GCI).

 

Voice Service Interfaces

 

The contractor shall support the User-to-Network Interfaces (UNIs) at the SDP
for each individual service offered under CS as described in this section. The
contractor shall refer to Section C.2.2.1 Voice Services, for the interface
requirements associated with the core CS service package. Refer to the following
sections for the appropriate network interface requirements for CS optional
services:

 

1.            C.2.2.3 Toll-Free Service (TFS)

 

2.            C.2.4.1 Internet Protocol Services (IPS)

 

3.            C.2.14.1 Cellular / Personal Communications Services (CPCS):

 

Table 6.1-1. Voice Service Interfaces

 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling Type

 

 

 

 

 

 

 

1

 

Analog Line: Two-Wire (Std: Telcordia SR-TSV-002275)

 

4 kHz Bandwidth

 

Line-Loop Signaling

 

 

 

 

 

 

 

2

 

Analog Line: Four-Wire (Std: Telcordia SR-TSV-002275)

 

4 kHz Bandwidth

 

Line-Loop Signaling

 

 

 

 

 

 

 

3

 

Analog Trunk: Two-Wire (Std: Telcordia SR-TSV-002275)

 

4 kHz Bandwidth

 

Trunk-Loop Signaling (loop and ground start)

 

28

--------------------------------------------------------------------------------


 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling Type

 

 

 

 

 

 

 

4

 

Analog Trunk: Four-Wire (Std: Telcordia SR-TSV-002275)

 

4 kHz Bandwidth

 

Trunk–Wink Start Signaling

 

 

 

 

 

 

 

5

 

Analog Trunk: Four-Wire (Std: Telcordia SR-TSV-002275)

 

4 kHz Bandwidth

 

Trunk-E&M Signaling

 

 

 

 

 

 

 

6

 

Digital Trunk: T1 (Std: Telcordia SR-TSV-002275 and ANSI T1.102/107/403)

 

Up to 1.536 Mbps

 

T1 Robbed-Bit Signaling

 

 

 

 

 

 

 

7

 

Digital Trunk: ISDN PRI T Reference Point (Std: ANSI T1.607 and 610)

 

Up to 1.536 Mbps

 

ITU-TSS Q.931

 

 

 

 

 

 

 

8

 

Digital: T3 Channelized (Std: Telcordia GR-499-CORE)

 

Up to 43.008 Mbps

 

SS7, T1 Robbed-Bit Signaling

 

 

 

 

 

 

 

9
(Non-US)

 

Digital Trunk: E1 Channelized (Std: ITU-TSS G.702)

 

Up to 1.92 Mbps

 

SS7, E1 Signaling

 

 

 

 

 

 

 

10
(Optional)

 

Optical: SONET OC-1 (Std: ANSI T1.105 and 106)

 

49.536 Mbps

 

SS7

 

 

 

 

 

 

 

11
(Optional)

 

Electrical: SONET STS-1 (Std: ANSI T1.105 and 106)

 

49.536 Mbps

 

SS7

 

 

 

 

 

 

 

12
(Non-US)

 

Digital: E3 Channelized (Std: ITU-TSS G.702)

 

Up to 30.72 Mbps

 

SS7, E1 Signaling

 

 

 

 

 

 

 

13

 

Digital Line: ISDN BRI S and T Reference Point (Std: ANSI T1.607 and 610)

 

Up to 128 kbps (2x64 kbps)

 

ITU-TSS Q.931


 


FEATURES


 

Section 2.6.1.2 of Networx Universal RFP

 

GCI shall describe how it will provide all of the features identified in section
C.2.6.1.2.1 of the Networx RFPs (note:  support for the optional calling card,
Internet, toll free service, and wireless service features were not proposed).

 

CS Features

 

Volume I, Section 4.1.6.3.1.2 of Networx Universal Contract

 

GCI will comply with all feature requirements for C.2.6.1.2.1 as follows.

 

29

--------------------------------------------------------------------------------


 

1             The Verizon core CS package includes a Call Forwarding feature
that enables station users to choose to reroute incoming calls to another
specified telephone number as follows:

 

1a           Call Forwarding enables the user to forward calls on a busy, no
answer, or all calls basis.

 

1b           Call Forwarding enables the participating Agency to have the option
to limit call forwarding to local and/or long distance numbers.

 

1c            Call Forwarding enables outgoing calling when call forwarding is
activated.

 

1d           Call Forwarding enables the participating Station user to have the
option of activating or canceling the Calling Forwarding feature.

 

1e           Management of the Verizon Call Forwarding feature is flexible, and
can be administered on a station by station basis, as determined by customer
needs.

 

2             The Verizon core CS package includes a Call Transfer feature that:

 

·      Enables a station user to transfer any call in progress to another
telephone number unassisted.

 

·      Management of the Verizon Call Transfer feature is flexible, and can be
administered on a station by station basis as determined by customer needs.

 

3              The Verizon core CS package includes a Call Waiting feature that:

 

·      Enables a call to a busy station line to be held waiting while a tone
signal is directed towards the busy station user. (Only the called station user
will hear this tone).

 

·      Enables the subscriber to disable the service temporarily, on a per call
basis.

 

The Management of the Verizon Call Waiting feature is flexible, and can be
administered on a station by station basis.

 

4             The Verizon core CS package includes a Caller ID feature that
provides the capability to transmit the Automatic Number Identification (ANI)
full ten digit number or non-domestic equivalent, when available, to the
terminating station.

 

5             The Verizon core CS package includes a Caller ID Block feature for
outgoing calls that provides the participating Agency with the option to
activate or deactivate the Caller ID transmission from an originating station on
a permanent or per call basis.

 

6             The Verizon core CS package includes a Remote Access to Call
Forwarding feature that:

 

·      Provides participating subscribers with the option to remotely activate
or deactivate the Call Forwarding feature.

 

30

--------------------------------------------------------------------------------


 

·      Offers flexible Management of the Verizon Remote Access to Call
Forwarding feature, and administration on a station by station basis.

 

7             The Verizon core CS package includes a Speed Dial feature offering
that enables abbreviated single digit dialing capability on a per station basis.

 

7a           Speed Dial enables a station user to reach any of a pre-selected
group of stations by dialing single-digit codes.

 

7b           Speed Dial makes available a minimum of eight programmable speed
dial codes.

 

7c           Speed Dial can be administered on a station by station basis.

 

8             The Verizon core CS package includes a Three-Way Calling feature
that enables a station user to establish a multiparty conference connection of
up to a minimum of three conferees including themselves, without attendant
assistance. Management of this feature is flexible, and can be administered on a
station-by-station basis.

 

9             The Verizon core CS package includes a Voice Mail feature that
includes 24/7 voice messaging transmission, reception, and storage except for
periodic scheduled maintenance.

 

9a           Voice Mail provides at least thirty minutes of storage time (or 15
messages).

 

9b           Voice Mail provides the ability to remotely access voice mail
services.

 

9c           Voice Mail provides secure access to voice mail via a password or
PIN.

 

9d           Voice Mail provides automatic notification when a message is
received. Options include:  (a) message waiting indication or (b) an outcall to
a pager/cell phone.

 

9e           Voice Mail provides a minimum message length of two minutes.

 

9f            Voice Mail provides the capability to record custom voice mail
greetings.

 

Our Voice Mail offering provides the capability to be administered on a
station-by-station basis.

 

10           Not Proposed.

 

11           Not Proposed.

 

12           Verizon’s Combined Service offering will support the option for
subscribing Agencies to dial non-domestic long distance locations via
International Direct Distance Dialing (IDDD). The dialing sequence would be: 
dial “01”+Country Code+City Code+Telephone Number. The calls will be placed
using the same lines or trunks as local, regional toll, and domestic long
distance calls. The Agency will have

 

31

--------------------------------------------------------------------------------


 

the ability to apply the authorization code features described in the Voice
Services section. This includes the ability to establish up to 256
Class-of-Service (COS) restriction groupings which Verizon refers to as “range
privileges”. The subscribing Agency will have the capability to enable or block
calling to specific country codes by originating station ANI, trunk group or
authorization code. The COS restrictions may be established at the time of
initial order or later using the Verizon Customer Center portal to access the
Outbound Network Manager tool. Alternately, COS changes may be made via the
order entry change process.

 

The Verizon Global Network is one of the world’s largest international
value-added networks. In addition to subscribing FTS2001 Agencies, it serves
more than 3,000 domestic and international corporations and provides them with a
cost-effective, flexible, and reliable means of communicating with global
business operations. Verizon provides superior international switched voice
service from the United States to more than 240 countries.

 

Verizon’s international call routing emphasizes the use of fiber optic cable
transmission facilities for their quality and low delay characteristics. A mix
of technologies is used to avoid loss of service in cases of failure. By
establishing a series of parallel domestic and international digital paths,
Verizon’s Global Network provides unprecedented technological diversity and
route redundancy.

 

13           Not Proposed.

 

14           Not Proposed.

 


SERVICE LEVEL AGREEMENTS


 

Volume II, Appendix B.3, Attachment 1 of Networx Universal Contract

 

GCI shall describe how it will meet its budget portion of the Performance
Metrics as defined by Section C.2.6.1.4.1 of the Networx RFPs for the Networx
Combined Services (note:  budget allocations are to be determined).

 

Combined Services SLA

 

·      Availability. Availability is captured for each NEID. Availability is
calculated as follows.

 

Availability =

 

total expected Available time (Tex) – total outage time (Tou)

 

 

 

Total Expected Available time (Tex)

 

 

Availability metrics are calculated for the Agency Bureau level by summing up
Tex and Tou for all the NEID under the Agency Bureau for a calendar month and
reported as a percentage.

 

32

--------------------------------------------------------------------------------


 

Availability metrics are calculated for the Agency level by summing up Tex and
Tou for all the NEID under the Agency for a calendar month and reported as a
percentage.

 

·      Call Blockage. Call Blockage is calculated using the information switches
on the following.

 

·      Total attempts

 

·      Total calls blocked

 

Call blockage is calculated as Total calls blocked / total attempts.

 

Call Blockage metrics for Agency bureau level is calculated by aggregating the
values of total calls blocked and total attempts for a particular Agency Bureau
and applying the same calculation.

 

Call Blockage metrics for Agency level is calculated by aggregating the values
of total calls blocked and total attempts for a particular Agency and applying
the same calculation.

 

Performance Metrics

 

Section C.2.6.1.4 of Networx Universal RFP

 

COMBINED SERVICES PERFORMANCE METRICS

 

GCI will comply with all performance metric requirements for CS.

 

The performance levels and Acceptable Quality Level (AQL) of Key Performance
Indicators (KPIs) for the local voice service component of the core Combined
Services package shall be measured and monitored as defined in
Section C.2.6.1.4.1.

 

Table 8.2.1-1. Combined Services Performance Metrics

 

Key
Performance
Indicator (KPI)

 

Service Level

 

Performance Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How Measured

 

 

 

 

 

 

 

 

 

Availability (SDP-to-SDP)

 

Routine

 

99.5%

 

> 99.5%

 

See Note 1

 

 

 

 

 

 

 

 

 

 

 

Critical

 

99.95%

 

> 99.95%

 

 

 

 

 

 

 

 

 

 

 

Grade of Service (Call Blockage) (SDP-to-SDP)

 

Routine

 

0.07

 

< 0.07

 

See Note 2

 

 

 

 

 

 

 

 

 

 

 

Critical

 

0.01

 

< 0.01

 

 

 

 

 

 

 

 

 

 

 

Time To Restore

 

Without Dispatch

 

4 hours

 

< 4 hours

 

See Note 3

 

 

 

 

 

 

 

 

 

 

 

With Dispatch

 

8 hours

 

< 8 hours

 

 

 

The optional services presented in Section C.2.6.1.2.1 shall comply with the
performance metrics for each individual service offering as described in this

 

33

--------------------------------------------------------------------------------


 

section.  The contractor shall refer to the appropriate section for the
performance metrics associated with each optional service:

 

1.     C.2.2.3 Toll-Free Service (TFS)

 

2.     C.2.4.1 Internet Protocol Service (IPS),

 

3.     C.2.14.1 Cellular / Personal Communications Service (CPCS)

 

--------------------------------------------------------------------------------

Notes:

 

(1)   Availability is measured end-to-end and calculated as a percentage of the
total reporting interval time that the CS is operationally available to the
Agency.  Availability is computed by the standard formula:

 

Availability =

RI(HR) – COT(HR)

 

×100

RI(HR)

 

 

(2)   Grade of Service (Call Blockage) is the proportion of calls that cannot be
completed during the busy hour because of limits in the call handling capacity
of one or more network elements.  For example, 0.01 indicates that 1% of the
calls are not being completed successfully (e.g. 1 out of 100 calls).

 

(3)   See Section C.3.3.1.2.4 for the definitions and measurement guidelines.

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.1.6.2.1 of Networx Universal Contract

 

Verizon complies with all performance metric requirements for this service.
Verizon Combined Services network provides a P.01 grade of service and network
availability of 99.9974%, around the clock. Verizon maintains these standards
through strict adherence to internal operations standards, frequent testing, and
a highly fault-tolerant hierarchical switched network design.

 

Monitoring and Measuring KPIs and AQLs

 

Volume I, Section 4.1.1.2.2 of Networx Universal Contract

 

Verizon exceeds industry standards and guarantees higher performance
specifications than those published by all other carriers. Verizon’s P.01 grade
of service means that subscribing Agency callers will experience less than
one-percent call blockage during the busiest traffic hour primarily through the
design of the access facilities. Verizon’s service has historically exceeded
this objective. Verizon’s traffic engineering groups monitor blockage at
Regional and National Network Management Centers (NMC); blockage is based on the
busiest hour of the busiest day of each month with no averaging. Verizon records
statistics from a network analysis system are based on call detail records and
on-line switch statistics. If abnormally high traffic causes blockage rates
greater than one percent, engineers can re-allocate routing over less congested
network paths. Network traffic is

 

34

--------------------------------------------------------------------------------


 

restored and re-routed via a mix of technologies within seconds of blockage
detection.

 

GCI shall meet all required metrics through monitoring and measuring systems as
follows:

 

·      Availability for POP-to-POP. Verizon will use Digital Cross-Connect
Systems to monitor and measure the required availability KPIs. This performance
data is continuously reported to Verizon’s Network Management System. Business
rules are built into the system that recognize major alarms or when service
degrades below the allowable performance limits (e.g., bit error rates). Alarms
generated are sent to NMC surveillance personnel. Timestamps for the alarms or
service degradation are recorded along with the restoration time points. The
difference between these timestamps will be considered out-of-service time and
will be used to calculate the service availability. This will be recorded and
made available for reporting to the applicable Government Agency.

 

·      Availability for SDP-to-SDP. Verizon will use premise-based equipment to
monitor and measure both routine and critical service levels. Like the equipment
at Verizon’s POPs, the performance data is continuously reported to Verizon’s
NMC. When a loss of continuity occurs, the equipment will utilize backup
arrangements, such as switched dial backup or DSL arrangements to restore alarm
and performance reporting to Verizon’s NMC.

 

·      Time to Restore. Verizon will create “rules” in the network management
host such that a trouble ticket is automatically opened when an out-of-service
condition is recognized. Verizon’s Operations personnel will then troubleshoot
and repair the failure and close the trouble ticket. The time stamps between the
start of the out-of-service condition and the time it is returned to service
will be used to calculate the “time to restore” KPI. This will be recorded and
made available for reporting to the Agency.

 

·      Grade-of-Service (Call Blockage). Verizon will monitor and measure via
switch call records, which record whether a call was completed, and if not,
identify why not. Copies of the call records will be sent to Verizon’s Customer
Center Traffic Reporting 2.0 platform and counted to show calls attempted, calls
completed, and calls incomplete for cause codes, including network congestion,
termination busies, or class-of-service restrictions. The difference between
calls attempted vs. calls completed will be used to calculate the resulting
grade-of-service (GOS) performance. The cause code for incomplete calls will
differentiate between POP-to-POP GOS (affected by network incompletions) vs.
SDP-to-SDP GOS (affected by termination incompletions). This will be recorded
and made available for reporting to the Agency. The P.01 grade of service means
that Networx customers will experience less than one-percent call blockage
during the Government’s busiest hour.

 

35

--------------------------------------------------------------------------------



 


TRAINING


 

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI CS Service FLAG both under the
Networx contract umbrella.

 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 


9.1          TRAINING CONTENT


 

GCI will provide content for CS training in accordance with the requirements of
RFP Section C.3.7.2.

 

TRAINING DEVELOPMENT

 

Team Verizon’s solution for training development meets or exceeds all
requirements found in RFP Section C.3.7.2.1.

 

TRAINING AVAILABILITY

 

Team Verizon’s solution for training availability meets or exceeds all
requirements found in RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

Team Verizon’s solution for training maintenance meets or exceeds all
requirements found in RFP C.3.7.2.6.

 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT.

 

GCI shall support meetings with Verizon Networx Partners.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities. GCI shall support Sales Opportunity Reviews to ensure
collaborative planning.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

36

--------------------------------------------------------------------------------


 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

37

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE

 

·              Security – N/A

·              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

·              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES

 

See Project Scope

 

11.0        Cost and Schedule (TBD)

 

The value of this SOW is estimated to be approximately $X,XXX,XXX.00 for the
term of the SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE

 

Section B.2.6.1 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in Section B.2.6.2 of the Networx RFPs.

 

Combined Services (CS)

 

The technical requirements for Combined Services (CS) are specified in
Section C.2.6.1.

 

CS PRICING STRUCTURE

 

The price structure for CS shall comprise the following elements:

 

a.                                       Non-Recurring Charge per line

 

b.                                      Monthly Recurring charge per line

 

Prices for any associated SEDs shall be listed in Section B.4.

 

CORE AND OPTIONAL PACKAGES

 

The CS offering consists of a core package, a Non-Domestic Calling Service
(NDCS), and an optional package. A package is a combination of different
services. The core CS package consists of an unlimited usage of local, regional
toll and domestic long distance services. The domestic long distance

 

38

--------------------------------------------------------------------------------


 

service is equivalent to the service described in Section C.2.2.1. The
contractor shall provide a MRC and NRC for the core package. The optional CS
package consists of the core package, a non-domestic calling service, and any
combination of the optional services listed in Table B.2.6.5-1. NDCS is
mandatory to provide and is equivalent to the non-domestic service described in
Section C.2.2.1.

 

The contractor may provide a MRC and NRC for an optional package.

 

For the core and optional CS packages, the contractor shall price the service in
two geographical regions:  CONUS and OCONUS. Within the CONUS region, the
contractor shall provide a single, fixed MRC by state for each contract year.
For the OCONUS region, the contractor may provide different, fixed MRCs based on
the Country/Jurisdiction ID where the service is provided. The contractor shall
identify the CS price(s) in the CONUS and OCONUS regions using the standard
two-letter postal code state abbreviations, and the Country/Jurisdiction ID
codes provided in Section B.6.6 respectively.

 

In addition, the contractor shall provide an MRC for the core and optional
service packages based on the following types of local loop required by the
customer:

 

a.                                       Analog.

b.                                      ISDN BRI.

c.                                       ISDN PRI.

d.                                      Analog trunk.

e.                                       Digital T1.

 

The contractor may charge a NRC for the installation of a new local loop
required for a core or optional service. However, the MRC for the local loop
shall be included in the MRC of the core package or appropriate optional
service. If the customer has previously purchased local loop from the
contractor, then the customer may use the existing local loop to provide the
core or optional package of services. The MRC for the existing local loop shall
be separate from the MRC of the core or optional package.

 

If the contractor prices a core or optional package at the Routine Service
Level, then the contractor shall provide all of the services within the core or
optional package at the Routine Service Level. Similarly, if the contractor
prices a core or optional package at the Critical Service Level, then the
contractor shall offer all of the services within the core or optional package
at the Critical Service Level. The Routine and Critical Service Level metrics
are defined in Section C.2.6.1.

 

The contractor shall provide any regulatory fees and surcharges, such as local
number portability and directory assistance, which are applicable to the
Government, as pass-throughs of actual cost with no additional markup. The
contractor shall provide prices for foreign wireless termination in Table

 

39

--------------------------------------------------------------------------------


 

B.2.2.1.3-11 Non-Domestic Mobile Termination Add-On Prices and prices for
payphone compensation in Table B.2.2.3.3-3 Domestic Payphone Add-On Prices.

 

CORE PACKAGE PRICES AND NDCS DISCOUNT PERCENTAGES

 

If the contractor chooses to provide only a core package, then the contractor
shall list the monthly recurring charges and non-recurring charges at the
Routine Service Level for the core package in Table B.2.6.4-1 for the CONUS
region and in Table B.2.6.4-2 for the OCONUS regions. Table B.2.6.4-3 provides
the applicable charging units for the core package within the CONUS and OCONUS
geographic regions at the Routine Service Level. Similarly, the contractor shall
list the monthly recurring charges and non-recurring charges at the Critical
Service Level in Table B.2.6.4-4 for the CONUS region and in Table B.2.6.4-5 for
the OCONUS regions. Table B.2.6.4-6 provides the applicable charging units for
the core package within the CONUS and OCONUS geographic regions at the Critical
Service Level. The contractor shall price the Critical Service Level for the
core package on an individual case basis (ICB). The contractor shall charge a
non-recurring charge for installation of a new local loop only.

 

The contractor shall offer NDCS at a percent discount off of the per six-second
increment charges for the service as defined in Section B.2.2.1. The contractor
shall provide only the discount percentage for service and shall not propose any
additional access charges for the service. The contractor shall list the
discount percentages for NDCS in Table B.2.6.4-7, Table B.2.6.4-8, Table
B.2.6.4-9, and Table B.2.6.4-10, respectively. Table B.2.6.4-7 provides these
percentages at the Routine Service Level for the CONUS region, while Table
B.2.6.4-8 provides these percentages at the Routine Service Level for the OCONUS
regions.

 

Similarly, Table B.2.6.4-9 provides the discount percentages at the Critical
Service Level for the CONUS region, while Table B.2.6.4-10 provides these
percentages at the Critical Service Level for the OCONUS regions.

 

If the contractor chooses to provide an optional package, then the contractor
shall provide the core package.

 

Table 0-1. CS Core Package Prices – OCONUS (Routine)

 

CLIN

 

Country/ 
Jurisdiction ID*

 

Price

 

Price 
Start Date

 

Price 
Stop Date

 

Price 
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    For Country/Jurisdiction ID codes, see Section B.6.6

 

40

--------------------------------------------------------------------------------


 

Table 0-2. CS Core Package
Pricing Instructions – Routine Performance

 

MRC

 

NRC

 

Description

 

Charging Unit

 

 

 

 

 

 

 

 

 

0184001

 

0184011

 

Core Package including local loop – CONUS

 

Per analog line

 

 

 

 

 

 

 

 

 

0184002

 

0184012

 

Core Package including local loop – OCONUS

 

Per analog line

 

 

 

 

 

 

 

 

 

0184003

 

0184013

 

Core Package including local loop – CONUS

 

Per ISDN BRI line

 

 

 

 

 

 

 

 

 

0184004

 

0184014

 

Core Package including local loop – OCONUS

 

Per ISDN BRI line

 

 

 

 

 

 

 

 

 

0184005

 

0184015

 

Core Package including local loop – CONUS

 

Per ISDN PRI line

 

 

 

 

 

 

 

 

 

0184006

 

0184016

 

Core Package including local loop – OCONUS

 

Per ISDN PRI line

 

 

 

 

 

 

 

 

 

0184007

 

0184017

 

Core Package including local loop – CONUS

 

Per Analog trunk

 

 

 

 

 

 

 

 

 

0184008

 

0184018

 

Core Package including local loop – OCONUS

 

Per Analog trunk

 

 

 

 

 

 

 

 

 

0184009

 

0184019

 

Core Package including local loop – CONUS

 

Per Digital T1 line

 

 

 

 

 

 

 

 

 

0184010

 

0184020

 

Core Package including local loop – OCONUS

 

Per Digital T1 line

 

 

 

 

 

 

 

 

 

0184230

 

 

 

Core Package without local loop – CONUS

 

Per analog line

 

 

 

 

 

 

 

 

 

0184231

 

 

 

Core Package without local loop – OCONUS

 

Per analog line

 

 

 

 

 

 

 

 

 

0184232

 

 

 

Core Package without local loop – CONUS

 

Per ISDN BRI line

 

 

 

 

 

 

 

 

 

0184233

 

 

 

Core Package without local loop – OCONUS

 

Per ISDN BRI line

 

 

 

 

 

 

 

 

 

0184234

 

 

 

Core Package without local loop – CONUS

 

Per ISDN PRI line

 

 

 

 

 

 

 

 

 

0184235

 

 

 

Core Package without local loop – OCONUS

 

Per ISDN PRI line

 

 

 

 

 

 

 

 

 

0184236

 

 

 

Core Package without local loop – CONUS

 

Per Analog trunk

 

 

 

 

 

 

 

 

 

0184237

 

 

 

Core Package without local loop – OCONUS

 

Per Analog trunk

 

 

 

 

 

 

 

 

 

0184238

 

 

 

Core Package without local loop – CONUS

 

Per Digital T1 line

 

 

 

 

 

 

 

 

 

0184239

 

 

 

Core Package without local loop – OCONUS

 

Per Digital T1 line

 

 

41

--------------------------------------------------------------------------------


 

Table 0-3. CS Core Package Prices – OCONUS (Critical)

 

CLIN

 

Case Number*

 

Country/ 
Jurisdiction ID**

 

Price

 

Price 
Start Date

 

Price 
Stop Date

 

Price 
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    Case number applies to ICB CLINs

 

**  For Country/Jurisdiction ID codes, see Section B.6.6

 

Table 0-4. CS Core Package
Pricing Instructions – Critical Performance

 

MRC

 

NRC

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

 

 

0184021

 

0184031

 

Core Package including local loop – CONUS

 

Per analog line

 

ICB

 

 

 

 

 

 

 

 

 

0184022

 

0184032

 

Core Package including local loop – OCONUS

 

Per analog line

 

ICB

 

 

 

 

 

 

 

 

 

0184023

 

0184033

 

Core Package including local loop – CONUS

 

Per ISDN BRI line

 

ICB

 

 

 

 

 

 

 

 

 

0184024

 

0184034

 

Core Package including local loop – OCONUS

 

Per ISDN BRI line

 

ICB

 

 

 

 

 

 

 

 

 

0184025

 

0184035

 

Core Package including local loop – CONUS

 

Per ISDN PRI line

 

ICB

 

 

 

 

 

 

 

 

 

0184026

 

0184036

 

Core Package including local loop – OCONUS

 

Per ISDN PRI line

 

ICB

 

 

 

 

 

 

 

 

 

0184027

 

0184037

 

Core Package including local loop – CONUS

 

Per Analog trunk

 

ICB

 

 

 

 

 

 

 

 

 

0184028

 

0184038

 

Core Package including local loop – OCONUS

 

Per Analog trunk

 

ICB

 

 

 

 

 

 

 

 

 

0184029

 

0184039

 

Core Package including local loop – CONUS

 

Per Digital T1 line

 

ICB

 

 

 

 

 

 

 

 

 

0184030

 

0184040

 

Core Package including local loop – OCONUS

 

Per Digital T1 line

 

ICB

 

 

 

 

 

 

 

 

 

0184240

 

 

 

Core Package without local loop – CONUS

 

Per Analog line

 

ICB

 

 

 

 

 

 

 

 

 

0184241

 

 

 

Core Package without local loop – OCONUS

 

Per Analog line

 

ICB

 

 

 

 

 

 

 

 

 

0184242

 

 

 

Core Package without local loop – CONUS

 

Per ISDN BRI line

 

ICB

 

 

 

 

 

 

 

 

 

0184243

 

 

 

Core Package without local loop – OCONUS

 

Per ISDN BRI line

 

ICB

 

 

 

 

 

 

 

 

 

0184244

 

 

 

Core Package without local loop – CONUS

 

Per ISDN PRI line

 

ICB

 

 

 

 

 

 

 

 

 

0184245

 

 

 

Core Package without local loop – OCONUS

 

Per ISDN PRI line

 

ICB

 

 

 

 

 

 

 

 

 

0184246

 

 

 

Core Package without local loop – CONUS

 

Per Analog trunk

 

ICB

 

 

 

 

 

 

 

 

 

0184247

 

 

 

Core Package without local loop – OCONUS

 

Per Analog trunk

 

ICB

 

42

--------------------------------------------------------------------------------


 

MRC

 

NRC

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

 

 

0184248

 

 

 

Core Package without local loop – CONUS

 

Per Digital T1 line

 

ICB

 

 

 

 

 

 

 

 

 

0184249

 

 

 

Core Package without local loop – OCONUS

 

Per Digital T1 line

 

ICB

 

Table 0-8. CS OCONUS – NDCS Discount Percentage (Routine)

 

CLIN

 

Country/ 
Jurisdiction ID*

 

Percent 
Discount

 

Price 
Start Date

 

Price 
Stop Date

 

Price 
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

0184261

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    For Country/Jurisdiction ID codes, see Table B.6.6-1

 

Table 0-10. CS OCONUS – NDCS Discount Percentage (Critical)

 

CLIN

 

Country/  
Jurisdiction ID*

 

Percent 
Discount

 

Price 
Start Date

 

Price 
Stop Date

 

Price 
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

0184263

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    For Country/Jurisdiction ID codes, see Table B.6.6-1

 

CS Feature Prices

 

The contractor shall provide the features listed in Table B.2.6.6-1. In
addition, the contractor shall provide the limited set of Toll Free Service
features listed in Table B.2.6.6-2 whenever Toll Free Service is offered. For
all other optional services, the contractor shall provide the same set of
features as those offered in the separate Networx service pricing section.

 

The contractor shall not price any features separately for any service in the
core package. Thus, all feature charges shall be included in the MRC for the
core package. Also, the contractor shall not price any features separately for
any optional service priced on a flat MRC basis. For any optional service priced
on a percent discount basis, the discount percentage shall be the same for the
basic service and features. Therefore, the contractor shall propose a single
discount percentage off of all the charges for an optional service.

 

Table 0-5. Combined
Services Features

 

Feature

 

Call Forwarding (All, Busy, No Answer)

 

Call Transfer

 

Call Waiting

 

Caller ID

 

Caller ID Block

 

Remote Access to Call Forwarding

 

Speed Dial

 

Three Way Calling

 

Voice Mail

 

43

--------------------------------------------------------------------------------


 

Table 0-6. Toll-Free Service Features

 

Feature

 

Alternate Routing

 

Automated Number Identification (ANI)

 

Announcements

 

Day of Week Routing

 

Day of Year Routing (Holiday Routing)

 

Dialed Number Identification Service (DNIS)

 

Make Busy Arrangement

 

NPA/NXX Routing

 

Service Assurance

 

Terminating Announcements

 

Time of Day Routing

 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

 

Remittance Address

 

 

 

Invoice Number

 

Purchase Order Number

 

 

 

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

44

--------------------------------------------------------------------------------


 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

 

 

 

 

 

Verizon Business

P.O. Box 770

Ashburn, VA 20146-0770

Please send a COPY of the INVOICE to

Verizon Business

Federal - AP

2485 Natomas Park Drive, Suite 450

Sacramento, CA  95831

Jenifer.Mojonnier@verizonbusiness.com

 

 

Failure to follow the above directions may result in delay of payment.

 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

45

--------------------------------------------------------------------------------


 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon. GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

 

General Communication, Inc.

 

 

 

 

 

 

 

By:

 

 

By:

 

 

{Signature}

 

 

 

{Signature}

 

 

 

Richard Westlund

 

{Printed Name}

 

 

 

{Printed Name}

 

 

 

 

Senior VP & General Manager

 

{Title}

 

 

 

{Title}

 

 

 

 

 

 

{Date}

 

 

 

{Date}

 

46

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

VOICE SERVICES

 

(2 OF 14)

 

47

--------------------------------------------------------------------------------



 


STATEMENT OF WORK


 


GCI VOICE SERVICE (VS)


NETWORX UNIVERSAL CONTRACT VOLUME I, SECTION 4.1.1

 

1.0                               Objective

 

Verizon has selected GCI to meet the requirements for Voice Service (VS). GCI’s
transport capabilities, in conjunction with Verizon’s Voice Services features
will comply with all requirements for RFP Section C.2.2.1 as proposed by Verizon
to GSA.

 

2.0                               Background

 

The Government has a large community of voice users throughout the US public
sector and also conducts a considerable amount of business with US citizens,
private sector firms, and foreign entities.

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.2.1 (VS) as well as provide pricing in the structure provided for in
RFP Section B.2.2.1.3-9. If GCI does not provide any of the services described
in Section C.2.2.1 then it will be GCI’s responsibility to identify a teaming
partner or solution to meet all of the requirements in Section C.2.2.1 as it
relates to (VS), as it pertains to Alaska coverage.

 

3.0                               Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS


 

Section C.2.2.1.1.4 of Networx Universal RFP

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.2.1 (VS) as well as provide pricing in the structure provided for in
RFP Section B.2.2.1.3-9. If GCI does not provide any of the services described
in Section C.2.2.1 then it will be GCI’s responsibility to identify a teaming
partner or solution to meet all of the requirements in Section C.2.2.1 as it
relates to (VS), as it pertains to Alaska coverage. This includes:

 

·                  Providing Voice Service transport between the subscribing
Networx Agency’s Service Delivery Point (SDP) and intra-state terminations
within the State of Alaska.

 

48

--------------------------------------------------------------------------------


 

·                  Providing Voice Service transport for inter-state, IDDD, and
private network traffic between the subscribing Networx Agency’s Service
Delivery Point (SDP) and the GCI trunking interface point to Verizon’s POP in
Seattle.

 

·                  Installing and maintaining Service Enabling Device(s) that
may be ordered for the subscribing Agency’s SDP.

 

·                  Responding to Verizon trouble tickets reported to Verizon’s
Help Desk.

 

·                  Providing SLA and KPI performance data shown in RFP Sections
J.13.3.1 and C.2.2.1.4.1 respectively.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include developing a data interchange
interface with Verizon to support the MOPS requirements. Data interchange
between Verizon and GCI must support the requirement for Networx vendors to
provide an Operational Capabilities Demonstration.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for Voice Service (VS). GCI’s
transport capabilities, in conjunction with Verizon’s Voice Services features
will comply with all requirements for RFP Section C.2.2.1 as proposed by Verizon
to GSA.

 

DESCRIPTION OF APPROACH TO SERVICE DELIVERY

 

Volume I, Section 4.1.1.1.1 of Networx Universal Contract

 

Verizon has been providing long distance services with Virtual Private Network
(Vnet) capabilities since 1988, and has supported voice services for FTS2001
users since the contract award in 1999. Today, Verizon supports approximately
60% of FTS2001 Voice Services long distance and private network traffic. Verizon
successfully migrated users to the FTS2001 platform using a transition strategy
designed to maintain service continuity while minimizing the effect on the user
community. Verizon will employ this same successful strategy to migrate current
FTS2001 users to Networx, as well as any Agency locations not currently using
Verizon’s Voice Services.

 

Seamless Transition = Lower Risk. Verizon transitioned all services in a way
that minimized the impact on the user community. Following GSA award and Agency
selection, Verizon will apply similar processes to transition any Agency
locations not currently using Verizon’s Voice Services to the Networx platform.
Customers who already use Verizon’s Voice Services will typically experience
only an accounting change as their services are converted from

 

49

--------------------------------------------------------------------------------


 

the FTS2001 contract to the Networx contract. Locations that reorder access
facilities for enhanced bandwidth efficiencies or converged services will
experience a transition similar to the original cutover to the Verizon Network.
Voice communications are the most basic—and arguably some of the most
mission-critical—services that the Federal Government uses. Verizon understands
the Federal government’s need for reliable, uninterrupted, always-available
voice services. The experience and capability gained in providing voice services
for FTS2001 customers gives Verizon a unique insight into—and an ability to
meet—the voice service needs of Networx customers. This level of expertise means
that existing FTS2001 customers will continue to receive the quality voice
service they rely on, while new Networx customers can procure Verizon’s services
quickly, easily, and with minimal risk. Verizon’s Voice Services solution meets
and exceeds all of the mandatory requirements outlined in the Networx RFP. 
Whether initiated from on-net or off-net locations, authenticated voice calls
can be connected to all on-net and off-net locations by direct
station-to-station dialing.

 

Performance that Networx Customers can Rely on. Verizon’s network provides a
virtually non-blocking, P.001 grade of service POP-to-POP and a P.01 grade of
service end-to-end for switched access originations to switched PSTN
terminations. The network backbone availability is typically 99.9974%, 24 hours
per day, and 365 days per year. To date, Verizon routinely provides service
levels greater than any competitor does.  In 2004 the Verizon network had 66%
fewer FCC Reportable outages than its closest competitor. Verizon is committed
to maintaining an availability of 99.9974% on the backbone network.

 

Technical Capabilities

 

Volume I, Section 4.1.1.3.1.1 of Networx Universal Contract

 

GCI will comply with all technical requirements for C.2.2.1.1.4 as follows.

 

1a                                    GCI will support the private numbering
plans currently used for most Federal agencies as communicated by Verizon.

 

1b                                   GCI will use the PSTN number plan used for
its intra-state Alaska commercial offerings per the North American Numbering
Plan including ongoing NPA/NXX additions coordinated by the NANP administrator.
This includes all future changes.

 

1c                                    GCI will support non-commercial,
Agency-specific private 700 numbers or variable length private network numbers
(i.e. Networx Locator Service number, private network announcements, etc.).

 

1c-i                            GCI will maintain FG-D PSTN interconnect
arrangements with all major LECs in Alaska in order to support switched access
for the origination and termination of Networx calls.

 

1c-ii                        GCI will support originating and terminating on-net
calls from dedicated trunks as well as calls from switched, virtual on-net

 

50

--------------------------------------------------------------------------------


 

locations. Off-net calls from the PSTN to Networx numbers will be blocked from
terminating to Networx dedicated trunks unless a specific request for the direct
termination service has been received and implemented.

 

1d                                   GCI will support Agency specific private
numbers as well as private network connectivity to Verizon’s operators and its
Networx Help Desk for trouble reporting and other special applications. We will
also support special numbers for Agency-specific announcements.

 

2                                          GCI will direct calls using Networx
private network numbers to Verizon’s network such as those calls to be treated
by custom intercept messages.

 

2a                                    GCI will route calls to a disconnect
message announcement as directed by the Agency and communicated by Verizon.  GCI
will not reassign the number for 90 days after receiving an Agency disconnect
order for situations where GCI controls the number assignment.

 

2b                                   Time-out during dialing typically results
in reorder tone initiated by the switch supporting the station instrument. GCI’s
switches will support this where directly connected station instruments are
involved.

 

2c                                    Calls encountering network congestion in
GCI’s network will typically receive a “fast busy” signal.

 

2d                                   On-net originating calls that exceed the
class of service assigned to the originating station for off-net and
non-domestic PSTN calls will receive a message recording from Verizon’s network
stating they cannot complete the call because it exceeds the assigned class of
service range privileges.

 

2e                                    Verizon will support the denial of
features via class of service restrictions against the originating trunk group,
ANI or authorization code for calls sent to the Verizon network (i.e.
inter-state LD, IDDD and private network calls).  GCI will support these
restrictions if notified that intra-state Alaska calls are to be blocked.

 

3                                          GCI’s Voice Services support ISDN
D-Channel user-to-user signaling during a call between ISDN capable parties in
accordance with ITU-TSS Q.931 standards.

 

4                                          GCI’s Voice Services will not use
compression. All calls will use 64 Kbps pulse code modulation (PCM) per the ITU
G.711 standard.

 


OTHER CONTRACT REQUIREMENTS


 

GCI will support Verizon in responding to the Price Management Mechanism as
defined in Section H.7 of the Networx Universal RFPs.

 

51

--------------------------------------------------------------------------------



 


INTERFACES


 

Section C.2.2.1.3 of Networx Universal RFP

 

GCI will support all of the interfaces identified in Section C.2.2.1.3.1 (Voice
Services) of the Networx RFPs that were bid by Verizon (note:  support for the
optional OC-1 interface was not proposed and the E1 and E3 interfaces are not
applicable to GCI).

 

Voice Service Interfaces

 

The user-to-network interfaces (UNIs) at the SDP, as defined in
Section C.2.2.1.3.1, are mandatory unless marked optional:

 

Table 6.1-1. Voice Service Interfaces

 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling Type

 

 

 

 

 

 

 

1

 

Analog Line: Two-Wire
(Std: Telcordia SR-TSV-002275)

 

4 kHz Bandwidth

 

Line-Loop Signaling

 

 

 

 

 

 

 

2

 

Analog Line: Four-Wire
(Std: Telcordia SR-TSV-002275)

 

4 kHz Bandwidth

 

Line-Loop Signaling

 

 

 

 

 

 

 

3

 

Analog Trunk: Two-Wire
(Std: Telcordia SR-TSV-002275)

 

4 kHz Bandwidth

 

Trunk-Loop Signaling
(loop and ground start)

 

 

 

 

 

 

 

4

 

Analog Trunk: Four-Wire
(Std: Telcordia SR-TSV-002275)

 

4 kHz Bandwidth

 

Trunk–Wink Start Signaling

 

 

 

 

 

 

 

5

 

Analog Trunk: Four-Wire
(Std: Telcordia SR-TSV-002275)

 

4 kHz Bandwidth

 

Trunk-E&M Signaling

 

 

 

 

 

 

 

6

 

Digital Trunk: T1
(Std: Telcordia SR-TSV-002275 and ANSI T1.102/107/403)

 

Up to 1.536 Mbps

 

T1 Robbed-Bit Signaling

 

 

 

 

 

 

 

7

 

Digital Trunk: ISDN PRI T Reference Point (Std: ANSI T1.607 and 610)

 

Up to 1.536 Mbps

 

ITU-TSS Q.931

 

 

 

 

 

 

 

8

 

Digital: T3 Channelized
(Std: Telcordia GR-499-CORE)

 

Up to 43.008 Mbps

 

SS7, T1 Robbed-Bit Signaling

 

 

 

 

 

 

 

9
(Non-US)

 

Digital Trunk: E1
Channelized (Std: ITU-TSS G.702)

 

Up to 1.92 Mbps

 

SS7, E1 Signaling

 

 

 

 

 

 

 

10
(Optional)

 

Optical: SONET OC-1
(Std: ANSI T1.105 and 106)

 

49.536 Mbps

 

SS7

 

 

 

 

 

 

 

11
(Optional)

 

Electrical: SONET STS-1 (Std: ANSI T1.105 and 106)

 

49.536 Mbps

 

SS7

 

52

--------------------------------------------------------------------------------


 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling Type

 

 

 

 

 

 

 

12
(Non-US)

 

Digital: E3 Channelized (Std: ITU-TSS G.702)

 

Up to 30.72 Mbps

 

SS7, E1 Signaling

 

 

 

 

 

 

 

13

 

Digital Line: ISDN BRI S and T Reference Point (Std: ANSI T1.607 and 610)

 

Up to 128 kbps
(2x64 kbps)

 

ITU-TSS Q.931

 


FEATURES


 

Section C.2.2.1.2 of Networx Universal RFP

 

GCI will support all the applicable features identified in Section 2.2.1.2 of
the Networx RFPs.

 

VS Features

 

Volume I, Section 4.1.1.3.1.2 of Networx Universal Contract

 

GCI will comply with all feature requirements for C.2.2.1.2 as follows.

 

1-1                              Verizon has supported Agency recorded message
announcements for FTS2001and is enhancing the capability for Agency recording
and control. This will allow authorized Government personnel to dial a unique
PSTN toll free number or Networx private network number to access the recording
platform, be prompted for a user ID and password PIN for authentication, record
or change a message, hear the playback, and activate the message for network
calls. GCI will support routing to reach these Verizon provided announcements.

 

1-2                                Verizon’s Voice Services will support the
assignment of a message announcement to an on-net private network number which
shall be accessible from dedicated on-net and virtual on-net locations as well
as parties calling from off-net locations via Networx calling cards.  GCI will
support routing to reach these Verizon provided announcements.

 

1-3                                Verizon’s messaging platform will support
message announcements of at least three minutes in length. Special arrangements
will be available to exceed this limit if necessary to provide Agencies with
flexibility should the need arise. This does not require specific support from
GCI other than transport to the Verizon network.

 

1-4                              Verizon’s message announcement platform will
support a variable message length as required by the Government on a
case-by-case basis. Special arrangements will be available to exceed the typical
limit of three minutes when necessary to provide Agencies with flexibility
should the need arise. Typically there will be no additional cost to the
Government as long as the average duration of all

 

53

--------------------------------------------------------------------------------


 

messages does not exceed three minutes in length. This does not require specific
support from GCI other than transport to the Verizon network.

 

1-5                               All calls to Verizon’s message announcement
platform will be answered in less than five rings (typically 1 ring cycle) and
will be capable of “barge-in” access to the announcement. All message
announcements will start at the beginning and will not be subject to a rotary
announciator that answers calls in the middle of announcements. This does not
require specific support from GCI other than transport to the Verizon network.

 

1-6                                Verizon’s message announcement platform will
have a system-wide capability for storing significantly more than 500 recorded
messages. These are shared commercial IVR platforms with logical message
partitioning with scalable memory storage capabilities. This does not require
specific support from GCI other than transport to the Verizon network.

 

1-7                                Verizon’s Voice Services message announcement
capability will overlay Verizon’s Toll Free Services Interactive Voice Response
(IVR) platforms. They will be capable of supporting significantly more than 250
concurrent callers. Verizon constantly monitors the capacity of these platforms
and adds ports as traffic trends warrant. This does not require specific support
from GCI other than transport to the Verizon network.

 

Verizon’s Voice Services provides authorization codes as follows:

 

2-1                               Verizon’s Voice Services are based upon its
Vnet (virtual on-net) product. Call screening is performed by identifying each
caller and comparing the dialed number with the individual’s assigned
class-of-service calling priivileges determining whether the call should be
allowed or blocked. Verizon supports the assignment of 256 classes-of-service or
“range privileges”. These range privileges may be assigned to dedicated access
trunks, virtual-on-net stations or calling card authorization codes. In
addition, Verizon will support station level class-of-service within shared
trunks to support situations where shared tenant arrangements exist when the
station number is delivered in the ANI field of the signaling message by the
Agency PBX or Centrex switch.  GCI will support call screening by blocking
intra-state calls from dedicated trunks, virtual on-net stations or ANIs when
specifically notified by an Agency and communicated by Verizon.

 

2-2                                Authorization codes will be required for
calls originating from off-net stations via calling card dialing or for calls
originating from dedicated on-net trunks or virtual on-net stations if desired
by an Agency. These codes will be used to determine the caller’s
class-of-service to complete calls to on-net or off-net destinations. In
addition, calling card callers will be able to initiate audio conference calls
using the

 

54

--------------------------------------------------------------------------------


 

same authorization code where a conference account has been pre-established for
the call initiator.  This does not require specific support from GCI other than
transport to the Verizon network.

 

2-3                            Verizon will require the caller to dial an
authorization code if the identification of the originating station cannot be
made by other means. This will be used to determine the caller’s
class-of-service. It will also be used to identify the applicable billing
arrangements. This does not require specific support from GCI other than
transport to the Verizon network.

 

2-4                            Verizon supports the ability to override the
class-of-service (COS) assigned to a station by entering an authorization code
with a higher COS. This does not require specific support from GCI other than
transport to the Verizon network.

 

2-5                            Verizon supports using an authorization code to
take precidence over the COS derived from other means such as a dedicated access
trunk COS or virtual on-net station COS.  This does not require specific support
from GCI other than transport to the Verizon network.

 

2-6                            Verizon’s Voice Services use automated
capabilities to verify authorization codes without involving an operator before
a call is connected. This does not require specific support from GCI other than
transport to the Verizon network.

 

2-7                            Verizon’s Voice Services will support the
following capabilities as specified by the Government:

 

2-7a                      Verizon will support COS assignments for virtual
on-net users based upon their station ANI. Where ANI suppression is assigned, it
will occur after the COS of the station is determined to allow call screening to
occur. This does not require specific support from GCI other than transport to
the Verizon network.

 

2-7b                     Verizon’s Voice Services allow the Government DAR to
establish the COS assignments required on Agency access trunks, virtual on-net
ANI, authorization codes or,stations in shared trunk groups where the Agancy’s
PBX or Centrex delivers the station numer in the ANI field. This does not
require specific support from GCI other than transport to the Verizon network.

 

2 -7c                    Verizon will provide calling cards with capabilities as
described below:

 

2-7c1                  Verizon will support Networx post-paid calling cards; it
does so for FTS2001 calling cards today serving the majority of Government
calling card users. Verizon’s network will accumulate calling card charges until
the monthly bill is created for the applicable Agency. This does not require
specific support from GCI other than transport to the Verizon network.

 

55

--------------------------------------------------------------------------------


 

2-7c2                    Verizon has developed the ability to support Networx
pre-paid calling cards with private network capabilities such as COS and on-net
routing. Verizon has developed the ability to limit Networx pre-paid calling
cards to an assigned total dollar amount limit on a pre-paid basis. Various
dollar usage limits will be supported as required by the Agencies such as $10,
$50, $100, etc. This does not require specific support from GCI other than
transport to the Verizon network.

 

2-7d                       Verizon has developed the ability for Networx
pre-paid calling cards to become unusable upon reaching an Agency pre-determined
expiration date. This does not require specific support from GCI.

 

2-7e                        Verizon has developed the ability for Networx
pre-paid calling cards to be used for audio conferencing service only. This does
not require specific support from GCI.

 

2-7f                          Verizon will support the printing of an Agency
provided logo or alternately, no logo at all on Agency ordered Networx calling
cards. This does not require specific support from GCI.

 

2-7g                       Verizon will support the supression of call detail
records (CDRs) from billing invoices if so desired by the Agency involved. This
does not require specific support from GCI.

 

2 -7h                    Verizon will support the cancellation of lost or stolen
calling cards. This may be pertformed by the user calling the Networx Help Desk
to open a trouble ticket or via automated interface by direction by an Agency
DAR placing an order to delete the calling card’s authorization code. The card
can typically be disabled by the Help Desk within an hour. No charges will
applied after the card is disabled and credits will be applied for calls due to
fraudulent use. Verizon has flexibility regarding the format of the Networx
authorization code. Verizon currently supports FTS2001 authorization codes
consisting of the user’s 10-digit private network number plus a 4-digit personal
identification number. This does not require specific support from GCI.

 

2-7h1                 Verizon will provide Agencies with credit card sized as
directed. This does not require specific support from GCI.

 

2-7h2                 Verizon provided Networx calling cards will utilize credit
card sized duarable plastic “blanks” imprinted with the first 10-digits of the
authorization code, the user’s name, and the user’s organization as ordered by
the Government Agency’s DAR. A magnetic strip will be optionally included if
desired with elecrtonic coding with the calling card dialing sequence and
authorization code. This will be compatible with electronic payphones supporting
credit card “swipe” arrangements. This does not require specific support from
GCI.

 

2-7h3                   User instructions will be issued with the Networx
calling card fulfillment kits as directed by the Government Agency at no
additional cost.

 

56

--------------------------------------------------------------------------------


 

Dialing instructions will be printed on the card if desired. This does not
require specific support from GCI.

 

2-7h4                  Verizon will support safeguards as follows:

 

2-7h4a                 Verizon employs safeguards on the issuance of new calling
cards to preclude their use for fraudulent calls due to theft. This typically
includes the delivery of activation instructions to the user separate from the
calling card itself such that it can be used only if both shipments are received
and activated by the authorized user. This does not require specific support
from GCI.

 

2-7h4b                Verizon supports the delivery of Personal Identification
Numbers (PINs) independent from delivery of the calling cards. This does not
require specific support from GCI.

 

2-7h4c                 Verizon excludes the last 4-digits of the authorization
code (the PIN) from the billing records sent to the subscribing Government
Agency. This does not require specific support from GCI.

 

2-7h5                   If desired by the subscribing Government Agency and
space is available on the calling card, Verizon will print the Federal Relay
Service’s “TDD” number (800-877-8339) on the back of the Agency’s Networx
calling card. This does not require specific support from GCI.

 

2-7h6                   Verizon’s Networx Voice Services dialing plan will alert
the network when the entry of an authorization code is required (i.e. for
calling card calls) such that calls not requiring authorization codes will not
be delayed. This does not require specific support from GCI.

 

2-7h7                   Verizon’s Networx Voice Services will support the
temporary override of a COS restriction assigned to a caller’s station via the
entry of an authorization code with a higher COS than the station. This will
allow call completion and the subsequent reorigination of other calls (by using
the “#” reorigination feature) within the COS of the authorization code whereas
they would have been blocked otherwise.  GCI will support “cut thru” to
Verizon’s network for trunks requiring the entry of authorization codes.

 

2-7h7a                  Verizon’s Networx Voice Services dialing plan will
inform the network when a COS override is being activated such that excessive
delays are avoided by waiting for all digits to be dialed. This does not require
specific support from GCI.

 

2-7h7b                When temporary COS override is being invoked, all calls
involved will be charged to the authorization code used for the override. CDR
data will be included with the bill for the authorization code involved rather
than the station that was used for the call. This does not require specific
support from GCI.

 

2-7h8                   The Verizon provided Networx calling card will use a
unique toll free number or private network number to access Networx Voice
Services

 

57

--------------------------------------------------------------------------------


 

capabilities and features after authorization code validation. This will allow
the caller access to onnet and offnet destination numbers within the class of
service assigned to the authorization code. A single toll free number will be
adequate as Verizon will ensure all Networx authorization codes are unique as it
does for FTS2001. PSTN commercial directory numbers will not be necessary as the
toll free number assigned will offer ubiquitous access for calls originating
from domestic locations. Nondomestic locations will be supported by
International FreePhone toll free numbers assigned by the country the call is
originated in. This does not require specific support from GCI.

 

2-7h8a                Verizon will utilize a single toll free number for Networx
calling card calls originating from domestic locations. PSTN commercial
directory numbers will not be necessary as the toll free number assigned will
offer ubiquitous access for calls originating from domestic locations.
Nondomestic locations will be supported by International FreePhone toll free
numbers assigned by the country where the call originated. This does not require
specific support from GCI.

 

2-7h8b               Verizon will print the Networx domestic calling card toll
free access number on the back of the Networx calling cards along with the
Networx toll free access numbers for nondomestic locations. This does not
require specific support from GCI.

 

2-7h8c                Verizon will define the regional boundaries for the
Networx domestic and nondomestic calling card toll free access numbers. This
does not require specific support from GCI.

 

2-7h8d               Where an Agency requires the ability to limit the
origination of Networx calling card cards, Verizon will employ a unique domestic
toll free number with “tailored call coverage” such that calls originating
outside the prescribed area will be blocked without reaching the calling card
platform for authorization code validation. This does not require specific
support from GCI.

 

2-7h9                 Verizon’s Networx Voice Services calling card will support
the origination of multiple calls without reentering the user’s authorization
code or redialing the access number by the caller entering the “#” touchtone
DTMF digit after each call and entering the new destination number. This does
not require specific support from GCI.

 

2-7h10                Verizon’s Networx Voice Services calling card dialing plan
will support caller connection to an Verizon operator by entering the “0” digit
as the destination number. The Verizon operator will be able to assist with
caller with dialing or will provide appropriate information assistance if
requested.  GCI will support requests for operator assistance with dialing.  For
information assistance, GCI will support the forwarding of such calls to a
pre-determined operator number on Verizon’s network.

 

58

--------------------------------------------------------------------------------


 

2-7h11                  The entry of the “star” touchtone DTMF key during the
Verizon Networx calling card dialing sequence will result in the sequence being
reset to the beginning enabling the caller to start over with the entry of the
authorization code and destination number. This does not require specific
support from GCI.

 

2-7h12                Verizon’s Networx Voice Services will support abbreviated
digit “speed dial” numbers in a subscribing Government Agency’s numbering plan
for frequently dialed numbers.  GCI’s Voice Service will also support this
capability.

 

2-7h13                Verizon will make all administrative tools and reports
applicable to Verizon’s commercial offerings available to subscribing Government
Agency DARs. This includes call detail reporting and authorization code add,
change & delete administrative capabilities. This does not require specific
support from GCI.

 

2-7h14                Not Proposed. (Optional)

 

3                                             Verizon will transport Call
Identification digits from the origination of a call to the subscribing Agency’s
terminating PBX or station equipment in the signaling message for each call.
This assumes the originating equipment or LEC facilities deliver the calling
number in the ANI field of the originating signaling message and the Agency’s
terminating equipment can receive it.  GCI’s Voice Service will also support
this capability.

 

4                                        Verizon’s Voice Services capabilities
currently support COS call screening based on the caller’s access trunk group,
the virtual on-net station ANI number, or the caller’s authorization code.
Verizon is currently developing the ability to screen the COS for stations using
a shared trunk group where the Governmet’s SDP equipment delivers CLID
information using out-of-band (ISDN or SS7) signaling arrangements.  This does
not typically require specific support from GCI other than transport to the
Verizon network. On an exception basis, GCI will support COS call screening by
blocking intra-state calls from dedicated trunks, virtual on-net stations or
ANIs when specifically notified by an Agency and communicated by Verizon.

 

4-1                                   Verizon’s Voice Services currently support
256  classes —of-service (alias range restrictions) which may be individually
assigned to a subscribing Government Agency’s on-net access trunk, virtual
on-net station ANI, or user authorization code.

 

Verizon’s Voice Services currently support the determination of COS (alias range
restrictions) individually assigned to an Agency’s on-net access trunk, virtual
on-net station ANI, or user authorization code. Verizon will support the
transport of traveling classmark digits to Government SDP equipment that will
apply precidence and pre-emption as necessary. The entry of authorization codes
will take precidence over

 

59

--------------------------------------------------------------------------------


 

the COS from other methods.  This does not typically require specific support
from GCI other than transport to the Verizon network. On an exception basis, GCI
will support COS call screening by blocking intra-state calls from dedicated
trunks, virtual on-net stations or ANIs when specifically notified by an Agency
and communicated by Verizon.

 

4-1i                                                Verizon’s Voice Services
currently support COS range restrictions so that Agencies can individually
assign allowed call destination areas among 256 classes. If nothing is assigned,
the default is on-net destination calling only. The Agency can assign off-net
calling restrictions by area code (NPA) , exchange (NPA/NXX), or country.
Currently, all toll free numbers are blocked on long distance / private network
trunks. Private network calls may be blocked to other Government Agencies via
Agency specific numbering plans. By default, calling to all non-domestic numbers
is blocked. COS classes requiring non-domestic calling privileges must specify
the countries allowed to be called. This does not typically require specific
support from GCI other than transport to the Verizon network. On an exception
basis, GCI will support COS call screening by blocking intra-state calls from
dedicated trunks, virtual on-net stations or ANIs when specifically notified by
an Agency and communicated by Verizon.

 

4 -1ii                                          Verizon’s Voice Services COS
range restrictions may be applied to specific users, groups of users (e.g. “corp
ID” or users of a shared access trunk), or number ranges. This does not
typically require specific support from GCI other than transport to the Verizon
network. On an exception basis, GCI will support COS call screening by blocking
intra-state calls from dedicated trunks, virtual on-net stations or ANIs when
specifically notified by an Agency and communicated by Verizon.

 

4 -2                                  Optional. Not Proposed.

 

4 -3                                  Optional. Not proposed.

 

4-4   Verizon’s Voice Services currently support COS range restrictions such
that subscribing Government Agencies can individually assign allowed call
destination areas between 128 classes. The default if nothing is assigned is
on-net destination calling only. The Agency can assign off-net calling
restrictions by area code (NPA), exchange (NPA/NXX), or country. All 900 calls
are automatically blocked on Voice Services trunks. Currently, all toll free
numbers are blocked on long distance / private network trunks. Private network
calls may be blocked to other Government Agencies via Agency specific numbering
plans. By default, calling to all non-domestic numbers is blocked. COS classes
requiring non-domestic calling privileges must specify the countries allowed to
be called. Calls that are blocked due to insufficient COS range privileges will
receive a recorded network incomplete call message. This does not typically

 

60

--------------------------------------------------------------------------------


 

require specific support from GCI other than transport to the Verizon network.
On an exception basis, GCI will support COS call screening by blocking
intra-state calls from dedicated trunks, virtual on-net stations or ANIs when
specifically notified by an Agency and communicated by Verizon.

 

5                                               Verizon supports the capability
to provide Vnet Customized Message Announcements. Verizon will professionally
record the audio messages after obtaining Agency approval of the scripts. This
does not typically require specific support from GCI other than transport to the
Verizon network.

 

6                                               Verizon supports the collection
of accounting codes for designated calling card calls or special originating
station COS calls. These are called “SUPP codes”.  GCI will support the capture
of SUPP code digits and providing same to Verizon in the call records used for
billing.

 

6-1                                     Verizon supports the entry and capture
of accounting codes up to 8 digits long. These are used for billing assignment
and are not validated for call COS screening. The accounting codes will be
included with the call detail submitted with the monthly invoice to the Agency.
GCI will support the capture of SUPP code digits and providing same to Verizon
in the call records used for billing.

 

6-2                                     The Verizon billing invoice will include
call detail CRD data that includes the accounting codes collected for the calls.
GCI will support the capture of SUPP code digits and providing same to Verizon
in the call records used for billing.

 

6-3                                     Where accounting codes are collected,
Verizon will invoice the applicable accounting code billing address rather than
the originating station number. GCI will support the capture of SUPP code digits
and providing same to Verizon in the call records used for billing.

 

7                                               Verizon currently supports calls
for off-net directory assistance for on-net callers who dial NPA-555-1212. In
addition, Verizon is developing the capability to support the origination of
toll free calls on long distance / private network access trunks. This will
facilitate the dialing of off-net access codes for other off-net directory
assistance calls.  GCI will support the routing of directory assistance calls to
the Verizon network and will support the origination of toll free calls over
dedicated access facilities.

 

8                                               Verizon will use its commercial
operator resources to provide Networx callers with operator services in both
Spanish and English as well as a number of other languages. Verizon carefully
manages the call capacity of its operator services platforms and centers such
that callers will not receive a busy signal when an operator is dialed. Callers
will typically be connected to a live operator in less than five

 

61

--------------------------------------------------------------------------------


 

ring cycles 90% of the time. GCI will support the routing of operator service
calls to the Verizon network

 

8-1                                     Verizon’s Intelligent Services Network
(ISN) platforms supporting operator services are currently equipped to support
TDD/TTY callers using any standard Baudot “level” of dialog protocol. Verizon
Operators will assist callers with dialing difficulties and remain on the line
until a call has been connected if requested. GCI will support the routing of
TDD/TTY calls to the Verizon network

 

8-2                                Verizon operators will support Networx
locator services for all Agencies serviced by the Networx contracts. This
includes the ability to accept the locator number database from the Government
and distribute it to all ISN platforms such that any Verizon operator will be
capable of accessing it if required. Callers reaching the Verizon ISN platforms
will be identified as Networx users by the Enterprise ID associated with the
trunk, ANI, station or authorization code used to originate the call. The
Verizon operators will provide referral and if requested, transfer the caller to
the appropriate locator service number. Verizon will provide the Government with
a method of updating the database as required in an automated manner such that
it will override the previous database and be available to operators in less
than 24 hours. Verizon understands that the locator number database will include
public domain numbers that will not require security protection arrangements
beyond those standard for commercial database protection. This does not require
specific support from GCI other than the routing of these calls to the Verizon
network.

 

8-3                                Verizon’s operators will be able to complete
calls for authorized Networx users from off-net locations (typically via calling
card access), or on-net locations (e.g., where the user may be encountering
dialing difficulties). The operators will accept authorization codes and
destination numbers communicated verbally by the caller, perform the necessary
digit enrtry to validate the authorization code and perform call screening
following before releasing the call. This does not require specific support from
GCI other than the routing of these calls to the Verizon network.

 

8-4                                Verizon will provide Networx Voice Service
users with abbreviated dialing numbers to reach its operators as well as the
Verizon Networx Help Desk. When a user calls to report and deactivate a lost
authorization code or calling card, obtain a credit adjustment for an
interrupted call or a completed call to a wrong number, or to report
unsatisfactory transmission or quality for a connected call, the Verizon
operator will transfer the caller to the Networx Help Desk where the appropriate
corrective action will be initiated.  GCI will support the routing of operator
services calls dialed using abbreviated digits to the Verizon network.

 

62

--------------------------------------------------------------------------------


 

9-1            Verizon will cooperate directly with other Government contractors
who provide credit cards or travel cards to support Networx calling card
functionality using these non-Verizon provided cards. This does not require
specific support from GCI.

 

9-2            If directed by subscribing Government Agencies, Verizon will
provide all necessary information including authorization codes, access numbers
and dialing instructions necessary to support Networx calling card functionality
using Government contractor printed travel cards. This does not require specific
support from GCI.

 

9-3            Verizon Voice Services will support the billing of calls made
with Government contractor produced travel cards using the procedures specified
in the applicable portions of Universal RFP Section C3. This includes support
for options including Agency Hierarchy Codes, direct billing, centralized
billing, etc. This does not require specific support from GCI.

 

10             Verizon’s Networx Voice Services will support the inhibition of
calling number delivery (ANI) by setting the privacy indicator at the
originating end for virtual on-net stations (ANI PICs), transporting calls with
the privacy flag intact and delivering it to the terminating LEC such that the
latter will honor the request by replacing the caller ID with “privacy” on the
caller ID display at the destination number. Where Verizon Local Services is the
terminating LEC, Verizon will perform this function.  GCI will also support this
functionality.

 


SERVICE LEVEL AGREEMENTS

 

Volume II, Appendix B.3, Attachment 1 of Networx Universal Contract

 

GCI will meet the Performance Metrics as defined by Section C.2.2.1.4.1 of the
Networx RFPs for the Networx Voice Service.

 

Voice Service SLA

 

·      Availability. Availability is captured for each ANI number. Availability
is calculated as follows.

 

Availability =  

 

total expected Available time (Tex) – total outage time (Tou)

 

 

 

Total Expected Available time (Tex)

 

 

Availability metrics are calculated for the Agency Bureau level by summing up
Tex and Tou for all the ANI numbers under the Agency Bureau for a calendar month
and reported as a percentage.

 

Availability metrics are calculated for the Agency level by summing up Tex and
Tou for all the ANI numbers under the Agency for a calendar month and reported
as a percentage.

 

63

--------------------------------------------------------------------------------


 

·      Call Blockage. Call blockage is calculated using the call details. The
following is process to calculate call blockage.

 

1.     ATTEMPTS – the total number of calls dialed from the originating trunk
group.

 

2.     ATB (All Trunks Busy) - The call is targeted to a terminating trunk (DAL)
or PSTN number but fails due to the unavailability of a physical circuit in the
terminating trunk group.  This is considered terminating access (POP-to-SDP)
blockage.

 

4.     BUSY - The call is routed to a terminating address that is already in use
but a physical circuit was available in the terminating trunk group.  This is
not considered terminating access (POP-to-SDP) blockage.

 

5.     TCC - The call is blocked by the originating network switch without
requesting routing information.  This is considered network POP-to-POP blockage.

 

6.     BLOCKED - The call is blocked within the carrier network due to
congestion or setup failure.  This is considered network POP-to-POP blockage.

 

7.     NETWORK/EQUIP – The sum of BLOCKED + TCC.

 

POP-to-POP call blockage percentage = (NETWORK/EQUIP / ATTEMPTS) * 100

 

POP-to-SDP call blockage percentage = (ATB / ATTEMPTS) * 100

 

SDP-to-SDP call blockage percentage = ((NETWORK/EQUIP + ATB) / ATTEMPTS) * 100

 

Call Blockage metrics for the Agency bureau level are calculated by aggregating
the values of network/equip, attempts, and ATB for a particular Agency Bureau
and applying the same calculations.

 

Call Blockage metrics for the Agency level is calculated by aggregating the
values of NETWORK/EQUIP, Attempts, and ATB for a particular Agency and applying
the same calculations.

 

Performance Metrics

 

Section C.2.2.1.4 of Networx Universal and Enterprise RFPs

 

VOICE SERVICE PERFORMANCE METRICS

 

GCI will comply with all performance metric requirements for Networx Voice
Services.

 

The performance levels and acceptable quality level (AQL) of key performance
indicators (KPIs) for Voice Services in Section C.2.2.1.4.1 are mandatory unless
marked optional:

 

64

--------------------------------------------------------------------------------


 

Table 8.2.1-1. Voice Services Performance Metrics

 

Key
Performance
Indicator (KPI)

 

Service
Level

 

Performance
Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How
Measured

 

 

 

 

 

 

 

 

 

Availability

(POP-to-POP)

 

Routine

 

99.95

%

> 99.95

%

See Note 1

 

 

 

 

 

 

 

 

 

Availability

(SDP-to-SDP)

 

Routine

Critical

 

99.5

99.95

%

%

> 99.5

> 99.95

%

%

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

With Dispatch

Without Dispatch

 

8 hours

4 hours

 

< 8 hours

< 4 hours

 

See Note 2

 

 

 

 

 

 

 

 

 

Grade of Service
(Call Blockage)

 

Routine


Critical

 

0.07 (SDP-to-SDP)

0.01 (POP-to-POP)

0.01 (SDP-to-SDP &
POP-to-POP)

 

< 0.07

< 0.01

< 0.01

 

See Note 3

 

--------------------------------------------------------------------------------

Notes:

 

(1)   Voice Service availability is calculated as a percentage of the total
reporting interval time that the voice service is operationally available to the
Agency.  Availability is computed by the standard formula:

 

Availability =

 

RI(HR) – COT(HR)

 

×100

 

RI(HR)

 

 

(2)   Refer to Section C.3.3.1.2.4 for definition and how to measure.

 

(3)   Grade of Service (Call Blockage) is the proportion of calls that cannot be
completed during the busy hour because of limits in the call handling capacity
of one or more network elements (e.g., “All trunks busy” condition).  For
example, 0.01 indicates that 1 percent of the calls not being completed (1 out
of 100 calls).

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.1.1.2.1 of Networx Universal Contract

 

Verizon will meet all required performance metrics for Networx. The Verizon
network provides virtually non-blocking, P.01 grade of service and network
availability of 99.9974%, 24 hours per day, 365 days per year. Verizon maintains
these standards through strict adherence to internal operations

 

65

--------------------------------------------------------------------------------


 

standards, frequent testing, and a highly fault-tolerant hierarchical switched
network design.

 

GCI will meet all required Networx Voice Services KPIs and AQLs for the
performance of SDP-to-SDP Voice Service originating and terminating in Alaska as
shown in Table 8.2.1-1.

 

GCI will be responsible for the performance of call originating and terminating
SDP-to-GCI POP access facilities in Alaska as shown in Table 8.2.1-1.   .

 

Where traffic is shared by both the Verizon and GCI networks, GCI will the AQLs
and KPIs shown in Table 8.2.2-1 below.  The KPIs and AQL values shown shall be
allocated to each party for its portion of the service.

 

Table 8.2.2-1. Verizon / GCI Shared Voice Services Performance Metrics

 

Key
Performance
Indicator (KPI)

 

Service
Level

 

Performance
Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How
Measured

 

 

 

 

 

 

 

 

 

Availability

 

Routine

 

99.975

%

> 99.975

%

See Note 1

 

 

 

 

 

 

 

 

 

(POP-to-POP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Availability

 

Routine

 

99.75

%

> 99.75

%

 

 

 

 

 

 

 

 

 

 

 

 

Critical

 

99.975

%

> 99.975

%

 

(SDP-to-SDP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

With Dispatch

 

8 hours

 

< 8 hours

 

See Note 2

 

 

 

 

 

 

 

 

 

 

 

Without Dispatch

 

4 hours

 

< 4 hours

 

 

 

 

 

 

 

 

 

 

 

Grade of Service
(Call Blockage)

 

Routine

 

0.035 (SDP-to-SDP)

 

< 0.035

 

See Note 3

 

 

 

 

0.005 (POP-to-POP)

 

< 0.005

 

 

 

 

 

 

 

 

 

 

 

 

 

Critical

 

0.005 (SDP-to-SDP & POP-to-POP)

 

< 0.005

 

 

 

MONITORING AND MEASURING KPIS AND AQLS

 

Volume I, Section 4.1.1.2.2 of Networx Universal Contract

 

Verizon exceeds industry standards and guarantees higher performance
specifications than those published by all other carriers. Verizon’s P.01 grade
of service means that subscribing Agency callers will experience less than
one-percent call blockage during the busiest traffic hour primarily through the
design of the access facilities. Verizon’s service has historically exceeded
this objective. Verizon’s traffic engineering groups monitor blockage at
Regional and National Network Management Centers (NMC); blockage is based on the
busiest hour of the busiest day of each month with no averaging. Verizon records
statistics from a network analysis system are

 

66

--------------------------------------------------------------------------------


 

based on call detail records and on-line switch statistics. If abnormally high
traffic causes blockage rates greater than one percent, engineers can
re-allocate routing over less congested network paths. Network traffic is
restored and re-routed via a mix of technologies within seconds of blockage
detection.

 

GCI shall meet all required metrics through monitoring and measuring systems as
follows:

 

·      Availability. Verizon will use its Service First trouble management
system to track Networx Voice Service availability.  Timestamps for reported
trouble tickets will be recorded including the time a problem was reported along
with the service restoration time point. Before closing a trouble ticket, the
Networx Help desk will allocate the down time to the appropriate element such
as:

 

·      GCI provided SDP-to-POP access in Alaska.

 

·      Network transport from GCI POP-to-Verizon Seattle interface.

 

·      Network transport from Verizon Seattle interface-to-Verizon POP.

 

·      Verizon provided SDP-to-POP access in CONUS.

 

·       The difference between the trouble ticket timestamps will be considered
out-of-service time and will be used to calculate the service availability. This
will be recorded and made available for reporting to the applicable Government
Agency.

 

·       GCI will meet the availability KPIs and AQLs in Tables 8.2.1-1 and
8.2.2-1.

 

Time to Restore. Verizon will use its Service First trouble management system to
track Networx Voice Service time-to-restore metrics.  The time stamps between
the start of the out-of-service condition and the time it is returned to service
will be used to calculate the “time to restore” KPI. This will be recorded and
made available for reporting to the Agency. Before closing a trouble ticket, the
Networx Help desk will allocate the down time to either Verizon or GCI. GCI will
meet the time-to-restore KPIs and AQLs in Tables 8.2.1-1 and 8.2.2-1.

 

·      Grade-of-Service (Call Blockage). Verizon will monitor and measure call
blockage via switch call records, which record whether a call was completed, and
if not, identify why not. Copies of the Verizon and GCI call records will be
sent to Verizon’s Metrix Reporting platform and counted to show calls attempted,
calls completed, and calls incomplete for cause codes, including network
congestion, termination busies, or class-of-service restrictions. The difference
between calls attempted vs. calls completed will be used to calculate the
resulting grade-of-service (GOS) performance. The cause code for incomplete
calls will differentiate between POP-to-POP GOS (affected by network
incompletions) vs. SDP-to-SDP GOS (affected by termination incompletions). This
will be

 

67

--------------------------------------------------------------------------------


 

recorded and made available for reporting to the Agency. The P.01 grade of
service means that Networx customers will experience less than one-percent call
blockage during the Government’s busiest hour.

 

        GCI will meet the grade-of-service / call blockage KPIs and AQLs in
Tables 8.2.1-1 and 8.2.2-1.

 


TRAINING


 

Volume II, Section 3.11 of Networx Universal Contract

 

If requested, GCI shall offer sales training to the Verizon Federal Systems
sales organization to facilitate the selling of GCI Voice Service under the
Networx contract umbrella.

 

If requested, GCI shall offer training materials to Verizon and its customers in
order to support Verizon’s ability to deliver training to Networx customers as
defined by Section C.3.7 of the Networx RFPs.

 

Training Content

 

If requested, GCI will provide content for VS training in accordance with the
requirements of RFP Section C.3.7.2.

 

TRAINING DEVELOPMENT

 

If requested, GCI will support Verizon’s solution for training development in
order to meet or exceed all requirements found in RFP Section C.3.7.2.1.

 

TRAINING AVAILABILITY

 

If requested, GCI will support Verizon’s solution for training availability in
order to meet or exceed all requirements found in RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

If requested, GCI will support Verizon’s solution for training maintenance in
order to meet or exceed all requirements found in RFP C.3.7.2.6.

 

GCI will support any changes to Verizon’s Networx program that would result in
any changes or modifications to the training program within 30 business days
following the change, All affected GCI training material will be updated and
made available to the Government through Verizon. These modifications will be
provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

GCI shall support meetings with Verizon Networx customers, potential Networx
customers or other Networx Partners as required and as applicable to GCI.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities applicable to GCI. GCI shall support Sales Opportunity

 

68

--------------------------------------------------------------------------------


 

Reviews to ensure collaborative planning and provide proposal support as
required and as applicable to GCI.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

69

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE


 

·              Security – N/A

·              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

·              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES

 

See Project Scope

 

11.0        Cost and Schedule (TBD)

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE


 

Section B.2.2.1 of Networx Universal RFP

 

GCI comply with all pricing submitted to Verizon for the Pricing Structure
outlined in Section B.2.2.1.3 of the Networx RFPs.

 

Voice Service

 

GCI’S PRICING TO VERIZON IS SEPARATE FROM THE PRICING SUBMITTED BY VERIZON TO
GSA.  GCI’S PRICING ELEMENTS WILL INCLUDE:

 

·      Transport charges for intra-state calls originating and terminating
within Alaska.

 

·      Transport charges for inter-state, IDDD and private network calls
originating in Alaska and terminating to Verizon’s network interface in Seattle.

 

·      Transport charges for Networx calls originating from Verizon’s network
interface in Seattle and terminating to GCI’s dedicated or switched access
facilities in Alaska.

 

70

--------------------------------------------------------------------------------


 

Table 1 below provides the format for pricing information for VS Alaska usage
prices.

 

Table 5.1.1-1  VS Alaska Transport Prices

 

CLIN

 

Originating
Country/
Jurisdiction
ID*

 

Usage Price
Per Six-Second

 

Price Start
Date

 

Price Stop
Date

 

Price Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

 

Verizon Business
P.O. Box 770
Ashburn, VA 20146-0770

Please send a COPY of the INVOICE to

Verizon Business
Federal - AP
2485 Natomas Park Drive, Suite 450
Sacramento, CA 95831
Jenifer.Mojonnier@verizonbusiness.com

 

 

 

Failure to follow the above directions may result in delay of payment.

 

71

--------------------------------------------------------------------------------


 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon. GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

72

--------------------------------------------------------------------------------


 

Verizon Services Corporation

 

General Communication, Inc

 

 

 

By:

 

 

By:

 

 

 

{Signature}

 

 

{Signature}

 

 

 

Richard Westlund

 

{Printed Name}

 

 

{Printed Name}

 

 

Senior VP & General Manager

 

{Title}

 

 

{Title}

 

 

 

 

{Date}

 

 

{Date}

 

73

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

FRAME RELAY

 

(3 OF 14)

 

74

--------------------------------------------------------------------------------



 


STATEMENT OF WORK


 


GCI FRAME RELAY SERVICE (FRS)


NETWORX UNIVERSAL AND ENTERPRISE CONTRACT VOLUME I, SECTION 4.1.4

 

1.0          Objective

 

Verizon Business has selected GCI to meet the requirements for Networx Frame
Relay Services (FRS). GCI’s FRS transport capabilities in conjunction with
Verizon Business’s FRS Services will comply with all requirements for Networx
RFP Section C.2.3.1 as proposed by Verizon Business to GSA.

 

2.0          Background

 

FRS provides reliable, high speed connectivity between user locations at
contracted service levels. The service’s flexibility and reliability make it an
attractive alternative to private line networks.

 

3.0          Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS

 

Section C.2.3.1.1.4 of Networx Universal and Enterprise RFPs

 

GCI will offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.3.1, Networx FRS Service, as well as provide pricing in the
structure provided for in Section B.2.3.1.1 of the Networx RFPs. If GCI does not
provide any of the services described in Section C.2.3.1, then it will be GCI’s
responsibility to identify a teaming partner or solution to meet all of the
requirements in Section C.2.3.1 as it relates to Networx FRS Service, as it
pertains to Alaska coverage. This includes:

 

·                  Providing FRS PVC transport between the subscribing Networx
Agency’s Service Delivery Point (SDP) and intra-state FRS PVC terminations
within the State of Alaska.

 

·                  Providing FRS Service transport for inter-state FRS PVCs,
FRASI,IP-enabled FRS, and FRS-to-Internet PVCs between the subscribing Networx
Agency’s Service Delivery Point (SDP) and the appropriate GCI NNI interface
point at Verizon’s POP in Seattle.

 

·                 Installing and maintaining Service Enabling Device(s) that may
be ordered for the subscribing Agency’s SDP.

 

75

--------------------------------------------------------------------------------


 

·                  Responding to Verizon trouble tickets reported to Verizon’s
Help Desk.

 

·                  Providing SLA and KPI performance data shown in RFP Sections
J.13.3.6 and C.2.3.1.4.1 respectively.

 

·

 

·                  [g72561kk13i001.jpg]

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include developing a data interchange
interface with Verizon to support the MOPS requirements. Data interchange
between Verizon and GCI will be defined prior to contract award and must support
the requirement for Networx vendors to provide operational capabilities.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

GCI will continue to support for Networx all of the FRS technical support
functions now in place for the current FTS2001 contract. These are documented
below.

 

GCI will continue to act as Verizon Business’s agent in Alaska for the provision
of Networx FRS services as defined in this Statement of Work. In general this
includes:

 

a)              Arranging for dedicated access facilities where ordered between
Government agency locations subscribing to Verizon Business’s Networx FRS
services and the nearest GCI POP.

 

76

--------------------------------------------------------------------------------


 

b)             Providing FRS edge switching for FRS PVCs such that data destined
for completion via PVCs within Alaska will be completed over GCI facilities
where possible.

 

c)              Arranging for special access to remote areas in Alaska via
wireline, wireless or satellite facilities as necessary from GCI facilities in
Alaska.

 

Specific GCI responsibilities for the Networx Frame Relay Services also include:

 

a.             GCI will support the Networx specific features described in
Section 7.1.

 

b.            GCI willl support ordering, billing, and reporting interfaces as
defined in the mutually approved Interface Control Documents.

 

c.             GCI will support Networx FRS reporting capabilities including:

 

·                  Providing Data Delivery Rate (DDR) SLA data on a POP-to-POP
basis using GCI edge switch data where a customer will not allow data retrieval
from SDP premise routers.

 

·                  Providing access to GCI’s web based tools such as eHealth to
allow customers to retrieve performance data for intra-state Alaska PVCs such as
PVC utilization.

 

d.            GCI will support the establishment of network management PVCs as
required to customer SDP routers in order to facilitate administrative and/or
SDP-to-SDP SLA KPI reporting.

 

e.             GCI will provide underseas fiber optic capacity for Networx FRS
inter-state FRS PVCs, FRASI,IP-enabled FRS, and FRS-to-Internet PVCs between the
GCI aggregation point in Anchorage and the appropriate Verizon Business FRS NNI
in Seattle. Verizon Business will assign LEC provided access capacity between
the GCI Seattle POP and the Verizon Business Seattle POP.

 

77

--------------------------------------------------------------------------------


 

In addition, GCI will assist Verizon Business with planning and engineering
support to ensure that appropriate network services will be available to meet
evolving Government requirements. These activities will include the following:

 

a)              Ensuring network wide interoperability with other
sub-contractors (i.e. LECs, etc.,) as well as Government and commercial
networks, where the Government requires such interoperability.

 

b)             Developing and maintaining a contingency and restoration plan
that prevents deterioration of network services.

 

GCI will also assist Verizon Business with the transition of existing FTS2001
FRS traffic to the Networx contract as Government orders are received.

 

GCI will support orders for critical service involving the deployment of
diversely routed access facilities, homing to diverse GCI POPs, and support for
diversely routed PVCs with automatic failover to ensure PVC survivability.

 

GCI will also accept orders for Telecommunications Service Priority (TSP) as
requested and justified by the government.

 

Service Overview

 

Verizon Business has selected GCI to meet the requirements for Networx Frame
Relay Services (FRS). GCI’s FRS transport capabilities in conjunction with
Verizon Business’s FRS Services will comply with all requirements for Networx
RFP Section C.2.3.1 as proposed by Verizon Business to GSA.

 

DESCRIPTION OF APPROACH TO SERVICE DELIVERY

 

Volume I, Section 4.1.4.1.1 of Networx Universal and Enterprise Contracts

 

As an incumbent FTS2001 provider of Frame Relay Services (FRS), Verizon Business
and its partner, GCI, have a proven track record of successful

 

78

--------------------------------------------------------------------------------


 

service delivery and operation. Verizon Business with GCI currently provide FRS
to 240 government departments in over 13,000 locations at speeds from 56 Kbps to
45 Mbps. In examining the Networx FRS requirements, Verizon Business and GCI
have committed to meet or exceed the mandatory Networx Frame Relay Services
requirements as well as many of the optional requirements. GCI will be
responsible for all FRS transport arrangements within the State of Alaska. GCI
will also support required Networx FRS feature functionality by complementing
the FRS capabilities of the Verizon Business FRS network.

 

The GCI Frame Relay network will deliver superior service through a FRS network
design including a fully meshed backbone that provides redundant paths between
FRS nodes. This approach will provide platform resiliency and will eliminate any
single point of failure. GCI’s FRS network will be flexible and powerful enough
to meet a variety of needs, including a wide range of access options, various
Permanent Virtual Circuit speeds, comprehensive traffic handling, and packages
for Disaster Recovery. Through these capabilities, Networx customers will enjoy
faster response times, higher throughput per given port and Committed
Information Rate (CIR) combinations, the ability to sustain bursts above the
CIR, and low latency.

 

Permanent Virtual Circuits (PVCs). A Permanent Virtual Circuit (PVC) is a duplex
communication path defined between two ingress/egress ports, however all PVC
attributes, such as CIR, are simplex. This attribute makes FRS an ideal choice
to support applications with asymmetrical bandwidth needs, such as the a typical
client/server configuration. Client requests may be very small (e.g., 64 bytes),
but the requested file from the server may be many megabytes. FRS offers the
ability to tailor the network to meet these differing needs economically and
efficiently. PVC’s are established on an end to end basis. Data Link Connection
Identifiers (DLCIs) are used to differentiate between the two circuit ends of
the PVC. A count of error-free delivered megabytes is associated with the access
circuit number of the originating circuit end of the PVC and thus the simplex
performance attributes are fully visible. GCI will support many types of PVC
speeds to meet the government’s mandatory  requirements. GCI will support PVC
speeds in increments of 64 Kbps from 0 up to 2 Mbps and in 1 Mbps increments
from 2 Mbps up to 45 Mbps. PVCs may be ordered as “routine” or “critical”
service level and may be assigned any of three classes classes-of-service
(VFRrt, VFRnrt or UFR). GCI will also support multiple PVCs within the speed
limitations of a single FRS port.

 

GCI will work closely with Verizon Business account teams and each Networx
customer to evaluate and define the optimal Committed Information Rate (CIR) for
their specific application(s). If and when customer requirements change, GCI
will normally make changes to the CIR within three working days, which will
enable agencies to rapidly tailor their network to changing demands. GCI will
also work closely with the Verizon Business

 

79

--------------------------------------------------------------------------------


 

account team and with Networx customers, as previously for FTS2001 customers, to
determine their needs as they transition to Networx.

 

Traffic Handling. Under normal conditions, all traffic will successfully pass
through the GCI FRS network, including frames marked Discard Eligible (DE).
Frames exceeding the CIR will be stored in buffers and will not be transmitted
until time slots on the PVC permit. GCI’s FRS networl will support the ability
to burst to full port speed at all times. Bursting will be limited only by the
smaller of the access circuit or the port speed at each end of the PVC. Frames
sent to the GCI network at speeds above the CIR (up to the access port speed)
during a measurement period will be marked DE. DE frames may be discarded during
severe congestion (such as outages on the network, unusually heavy traffic
conditions, or incorrectly engineered access and egress ports). Otherwise, DE
frames will be treated the same as CIR frames. GCI’s FRS network will support a
maximum information field size of 4096 octets to maintain the balance between
accurate error detection and large user frame support to minimize UNI/AAF (CPE)
overhead processing for segmentation and re-assembly.

 

Multiple Access Options. GCI will support a variety of dedicated- and remote IP
access options that will enable customers to create a single enterprise network.
GCI’s dedicated access options will include 64 Kbps, fractional T1s, T-1’s,
fractional T3s, and T-3s.

 

FRS may be accessed at the following port speeds:

 

Table 3.1.1-1. FRS Port Speeds

 

Port Speed

 

•

64 Kbps

 

•

384 Kbps

 

•

6.144 Mbps

 

 

 

 

 

 

 

 

•

128 Kbps

 

•

448 Kbps

 

•

7.68 Mbps

 

 

 

 

 

 

 

 

•

192 Kbps

 

•

512 kbps

 

•

9.216 Mbps

 

 

 

 

 

 

 

 

•

256 Kbps

 

•

1.536 Mbps

 

•

10.752 Mbps

 

 

 

 

 

 

 

 

•

320 Kbps

 

•

3.072 Mbps

 

•

12.288 Mbps

 

 

 

 

 

 

 

 

 

 

 

•

4.608 Mbps

 

•

45 Mbps

 

GCI will support standard oversubscription of FRS PVCs on a given port based on
port speed, as follows:

 

Table 3.1.1-2. FRS Port Oversubscription

 

Port Oversubscription

 

Port Speed

 

Maximum Oversubscription

 

 

 

 

 

64 Kbps

 

400%

 

 

 

 

 

All other port speeds (128 Kbps-45 Mbps)

 

200%

 

 

80

--------------------------------------------------------------------------------


 

Within the limits of the access circuits ordered and provisioned for each FRS
port, GCI will support bandwidth on demand for each FRS transmission. This
approach will support the bursty nature of the traffic generated by an Agency’s
data network environment.

 

GCI will support the feature called IP-enabled Frame Relay by supporting
standards based IP tunneling from the customer’s SDP router to the NNI with
Verizon Business in Seattle. Verizon Business will be responsible for
connectivity from the NNI to the customer’s IP network.

 

·                  GCI’s FRS will be inherently secure. Data will not be routed
to a location that is not approved / defined to be on an organization’s network.
GCI will work with Verizon Business and Networx customers to ensure FRS
integrity by implementing FRS logical security, physical network security, and
proactive monitoring, as follows:

 

·                  FRS Logical Security. FRS has the same level of network
security as private lines, and uses Network Management Systems (NMSs) to monitor
and control access across the customer’s network. GCI will enter the
connectivity information (i.e., PVCs) into the customer’s NMS, which will make
the appropriate entries in the routing tables in the GCI FRS network switches.
The data will then be routed across the GCI FRS network via a primary route. In
the event that a route is unavailable, the GCI FRS network will automatically
establish alternate routes. Data will be transmitted only between
pre-established PVCs identified by Data Link Connection Identifier (DLCI)
markers that appear in the frame headers. Each customer may specify the DLCIs to
use for each direction of a PVC, or request GCI to assign the DLCIs. Once the
DLCI is assigned to an access port, the GCI switch will send a response message
to the customer’s UNI/AAF CPE, indicating its existence. The customer’s UNI/AAF
CPE will pull the assigned DLCI for the new PVC into its routing table; will go
through the remote address discovery protocol; and will set up a relationship in
the UNI/AAF CPE tables between the DLCI and the customer’s internal address.
This entire process will ensure proper end-to-end data routing.

 

Physical Network Security. GCI will provide reliable and survivable, protected
FRS. GCI’s FRS backbone will provide a high level of physical network security
because fiber-optic cable is virtually impossible to tap where used.

 

Verizon Business has proposed the use of native mode frame relay network
capabilities. The emulation of FRS over an IP network was not proposed.but it
may be considered in the future. If Verizon Business or GCI migrates from native
mode FRS to emulated FRS, Verizon Business and GCI will monitor,

 

81

--------------------------------------------------------------------------------


 

measure, and report the frame or cell-based performance metrics, (in accordance
with Table C.2.3.1.4.1) on the customer side of the provider edge equipment at
the GCI POP or as otherwise agreed to by Verizon Business, GCI and the user
agency.

 

GCI’s FRS network will include remote management and diagnostic capabilities.
GCI’s staff will be capable of remotely accessing the GCI FRS equipment within
any given GCI FRS node to perform the management and administrative functions
necessary to ensure a smooth, trouble free service experience. The GCI support
staff will also be capable of changing configuration parameters by issuing
commands while the GCI FRS switch is online in order to minimize any impact to
the FRS platform operations.

 

GCI will endeavor to minimize the number of FRS nodes required to provision an
FRS PVC interconnecting any two customer FRS SDPs in order to minimize the
resulting latency on the PVC.

 

GCI’s FRS network will support two key congestion notification avoidance
capabilities:  FECN and BECN indicators.

 

Forward Explicit Congestion Notification (FECN). The setting of the FECN bit by
the GCI FRS network will be an indication that the network will begin to drop
frames at the network egress interface if congestion is not alleviated. The FECN
bit will be set to “1” in the direction of the congestion to notify the receiver
that the network is congested (i.e., congestion was experienced in the path from
originator to destination). The GCI FRS network will continue to set the FECN
bit to “1” until the congestion situation is eliminated. Once the network
congestion is cleared, the FECN bit will no longer be flagged (“0”).

 

Backward Explicit Congestion Notification (BECN). The setting of the BECN bit by
the GCI FRS network will be an indication that the network will begin to drop
frames at the network egress point if congestion is not alleviated. The BECN bit
will be set to “1” in the opposite direction of the congestion, to notify the
originator that the path toward the intended destination is congested. The GCI
FRS network will continue to set the BECN bit to “1” until the congestion
situation is eliminated. Once the network congestion is cleared, the BECN bit
will no longer be flagged (“0”).

 

Routing. Routing is a key to FRS network quality. Routing in GCI’s FRS network
will be accomplished via IP and Open Shortest Path First (OSPF) routing
methodologies. OSPF is a link state-based protocol that allows fast re-routing
and network convergence in the event of a circuit outage. As a result, the FRS
network will reroute around failures automatically in sub-seconds. A Frame Relay
IP/OSPF-based infrastructure will enable a service that can transmit Frame Relay
data with all the expected attributes, as well as provide enhanced performance,
network resiliency, and routing efficiencies. When a frame enters the network,
it is encapsulated into an IP datagram and all routing functions are performed
at the IP layer. OSPF is an

 

82

--------------------------------------------------------------------------------


 

international standard routing scheme that has proven to be effective,
efficient, and scaleable.

 

Technical Capabilities

 

Volume I, Section 4.1.4.3.1.1 of Networx Universal and Enterprise Contracts

 

GCI will comply with the following technical requirements for RFP
Section C.2.3.1.1.4 as follows.

 

1                                          GCI’s FRS will provision PVCs between
SDPs in Alaska or from Alaska to CONUS as required.

 

2                                          GCI’s frs will support variable
length frame sizes up to 4096 bytes. The maximum information field size reflects
a balance between supporting large use frames (to minimize CPE overhead
processing for segmentation and reassembly) and accurate detection of errors. It
should not restrict user applications and will provide for efficient,
transparent, transport of customer data.

 

3                                          GCI’s FRS will meet the industry
standard for variable length frames.

 

4                                          GCI’s FRS will support single or
multiple point-to-point virtual connection PVCs on a single FRS port.

 

5                                          GCI’s FRS will support multiple CIR
options from 0 to DS3. GCI will:

 

a)             Support PVCs that can utilize the full capacity of the access
circuit. GCI’s PVC data rate can be higher than the CIR when/if excess capacity
is available on the specific port in question, if the capacity of the access
circuit is dedicated to the FRS port and if capacity is available on the
network. When this condition allows, PVC data rate can be achieved higher than
the CIR up to the access port capacity.

 

b)            Accommodate multiple PVCs with CIR values, which when totaled can
add up to the full bandwidth of the access circuit. GCI will support port
oversubscription of up to 200% for all FRS port speeds except DS0 ports which
can be oversubscribed up to 400% of port speed.

 


OTHER CONTRACT REQUIREMENTS


 

GCI will support Verizon Business in responding to the Price Management
Mechanism as defined in Section H.7 of the Networx Universal and Enterprise
RFPs.

 

83

--------------------------------------------------------------------------------


 


INTERFACES

 

Section C.2.3.1.3 of Networx Universal and Enterprise RFPs

 

GCI will support all of the interfaces identified in Section C.2.3.1.3.1 of the
Networx RFPs that were bid by Verizon Business (note:  support for the optional
OC-1 interface was not proposed and the E1 and E3 interfaces are not applicable
to GCI).

 

Frame Relay Service Interfaces

 

GCI will comply with all applicable interfaces required for FRS, as follows:

 

The following user-to-network-interfaces (UNIs) at the SDP, as defined in
Section C.2.3.1.3.1, are mandatory unless marked optional. Optional interfaces
were bid and must be supported by GCI unless indicated otherwise.:

 

Table 6.1-1. Frame Relay Service Interfaces

 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling or Protocol Type
(See Note 3)

 

Comment

 

 

 

 

 

 

 

 

 

1

 

ITU-TSS V.35

 

Up to 1.536 Mbps

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

2

 

ITU-TSS V.35

 

Fractional T1

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

3
[Optional]

 

ITU-TSS V.35

 

Up to 1.536 Mbps

 

Asynchronous ASCII

 

 

 

 

 

 

 

 

 

 

 

4
[Optional]

 

ITU-TSS V.35

 

Up to 1.536 Mbps

 

IBM BSC

 

 

 

 

 

 

 

 

 

 

 

5
[Optional]

 

ITU-TSS V.35

 

Up to 1.536 Mbps

 

IBM SNA/SDLC

 

 

 

 

 

 

 

 

 

 

 

6
[Optional]

 

ITU-TSS V.35

 

Up to 1.536 Mbps

 

UNISYS Poll/Select

 

 

 

 

 

 

 

 

 

 

 

7

 

ITU-TSS V.35

 

Up to 1.536 Mbps

 

IPv4 and IPv6 (See Note 3)

 

 

 

 

 

 

 

 

 

 

 

8

 

All 802.3 cable and connector types

 

Up to 1.536 Mbps
(See Note 1)

 

IEEE 802.3 IP/IPX

 

 

 

 

 

 

 

 

 

 

 

9

 

All 802.5 cable and connector types

 

Up to 1.536 Mbps
(See Note 1)

 

IEEE 802.5 IP/IPX

 

 

 

 

 

 

 

 

 

 

 

10

 

EIA RS-232

 

Up to 56 Kbps

 

Asynchronous ASCII

 

 

 

 

 

 

 

 

 

 

 

11

 

EIA RS-232

 

Up to 56 Kbps

 

IBM BSC

 

 

 

 

 

 

 

 

 

 

 

12

 

EIA RS-232

 

Up to 56 Kbps

 

IBM SNA/SDLC

 

 

 

 

 

 

 

 

 

 

 

13

 

EIA RS-232

 

Up to 56 Kbps

 

UNISYS Poll/Select

 

 

 

 

 

 

 

 

 

 

 

14

 

EIA RS-232

 

Up to 56 Kbps

 

IPv4 and IPv6 (See Note 3)

 

 

 

 

 

 

 

 

 

 

 

15

 

EIA RS-422

 

Up to 1.536 Mbps

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

16

 

EIA RS-422

 

Fractional T1

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

17

 

EIA RS-422

 

Up to 1.536 Mbps

 

Asynchronous ASCII

 

 

 

84

--------------------------------------------------------------------------------


 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling or Protocol Type
(See Note 3)

 

Comment

 

 

 

 

 

 

 

 

 

18

 

EIA RS-422

 

Up to 1.536 Mbps

 

IBM BSC

 

 

 

 

 

 

 

 

 

 

 

19

 

EIA RS-422

 

Up to 1.536 Mbps

 

IBM SNA/SDLC

 

 

 

 

 

 

 

 

 

 

 

20

 

EIA RS-422

 

Up to 1.536 Mbps

 

UNISYS Poll/Select

 

 

 

 

 

 

 

 

 

 

 

21

 

EIA RS-422

 

Up to 1.536 Mbps

 

IPv4 and IPv6 (See Note 3)

 

 

 

 

 

 

 

 

 

 

 

22

 

EIA RS-449

 

Up to 1.536 Mbps

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

23

 

EIA RS-449

 

Fractional T1

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

24
[Optional]

 

EIA RS-449

 

Up to 1.536 Mbps

 

Asynchronous ASCII

 

 

 

 

 

 

 

 

 

 

 

25
[Optional]

 

EIA RS-449

 

Up to 1.536 Mbps

 

IBM BSC

 

 

 

 

 

 

 

 

 

 

 

26
[Optional]

 

EIA RS-449

 

Up to 1.536 Mbps

 

IBM SNA/SDLC

 

 

 

 

 

 

 

 

 

 

 

27
[Optional]

 

EIA RS-449

 

Up to 1.536 Mbps

 

UNISYS Poll/Select

 

 

 

 

 

 

 

 

 

 

 

28

 

EIA RS-449

 

Up to 1.536 Mbps

 

IPv4 and IPv6 (See Note 3)

 

 

 

 

 

 

 

 

 

 

 

29

 

EIA RS-530

 

Up to 1.536 Mbps

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

30

 

EIA RS-530

 

Fractional T1

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

31

 

EIA RS-530

 

Up to 1.536 Mbps

 

Asynchronous ASCII

 

 

 

 

 

 

 

 

 

 

 

32

 

EIA RS-530

 

Up to 1.536 Mbps

 

IBM BSC

 

 

 

 

 

 

 

 

 

 

 

33

 

EIA RS-530

 

Up to 1.536 Mbps

 

IBM SNA/SDLC

 

 

 

 

 

 

 

 

 

 

 

34

 

EIA RS-530

 

Up to 1.536 Mbps

 

UNISYS Poll/Select

 

 

 

 

 

 

 

 

 

 

 

35

 

EIA RS-530

 

Up to 1.536 Mbps

 

IPv4 and IPv6 (See Note 3)

 

 

 

 

 

 

 

 

 

 

 

36
[Optional]

 

ISDN PRI (Multirate)

 

Up to 1.472 Mbps

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

37
[Optional]

 

ISDN PRI (Multirate)

 

Up to 1.472 Mbps

 

IBM BSC

 

 

 

 

 

 

 

 

 

 

 

38
[Optional]

 

ISDN PRI (Multirate)

 

Up to 1.472 Mbps

 

IBM SNA/SDLC

 

 

 

 

 

 

 

 

 

 

 

39
[Optional]

 

ISDN PRI (Multirate)

 

Up to 1.472 Mbps

 

UNISYS Poll/Select

 

 

 

 

 

 

 

 

 

 

 

40
[Optional]

 

ISDN PRI (Multirate)

 

Up to 1.472 Mbps

 

IPv4 and IPv6 (See Note 3)

 

 

 

 

 

 

 

 

 

 

 

41

 

T3

 

Up to 43.008 Mbps

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

42

 

Fractional T3

 

Up to 43.008 Mbps

 

Frame Relay

 

 

 

85

--------------------------------------------------------------------------------


 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling or Protocol Type
(See Note 3)

 

Comment

 

 

 

 

 

 

 

 

 

43

 

T3

 

Up to 43.008 Mbps

 

IPv4 and IPv6 (See Note 3)

 

 

 

 

 

 

 

 

 

 

 

44

 

High Speed Serial Interface (HSSI)

 

Up to STS-1 (49.536 Mbps)

 

Frame Relay

 

 

 

 

 

 

 

 

 

 

 

45

 

All IEEE 802.3 cable and connector types

 

Up to 43.008 Mbps (See Note 1)

 

IEEE 802.x (x=3,5) IPv6/IPX/SNA/IPv4

 

 

 

 

 

 

 

 

 

 

 

46

 

E3 (non-domestic)

 

Up to 30.72 Mbps

 

Frame Relay

 

Not applicable to GCI.

 

 

 

 

 

 

 

 

 

47

 

E3 (non-domestic)

 

Up to 30.72 Mbps

 

IPv4 and IPv6 (See Note 3)

 

Not applicable to GCI.

 

 

 

 

 

 

 

 

 

48
[Optional]

 

ISDN BRI (Multirate)

 

Up to 128 Kbps

 

Frame Relay

 

Not bid. GCI support is not required.

 

 

 

 

 

 

 

 

 

49
[Optional]

 

ISDN BRI (Multirate)

 

Up to 128 Kbps

 

Asynchronous ASCII

 

Not bid. GCI support is not required.

 

 

 

 

 

 

 

 

 

50
[Optional]

 

ISDN BRI (Multirate)

 

Up to 128 Kbps

 

IBM BSC

 

Not bid. GCI support is not required.

 

 

 

 

 

 

 

 

 

51
[Optional]

 

ISDN BRI (Multirate)

 

Up to 128 Kbps

 

IBM SNA/SDLC

 

Not bid. GCI support is not required.

 

 

 

 

 

 

 

 

 

52
[Optional]

 

ISDN BRI (Multirate)

 

Up to 128 Kbps

 

UNISYS Poll/Select

 

Not bid. GCI support is not required.

 

 

 

 

 

 

 

 

 

53 [Optional]

 

ISDN BRI (Multirate)

 

Up to 128 Kbps

 

IPv4 and IPv6 (See Note 3)

 

Not bid. GCI support is not required.

 

 

 

 

 

 

 

 

 

54

 

All IEEE 802.3 cable and connector types (non-domestic)

 

Up to 30.72 Mbps (See Note 1)

 

IEEE 802.x (x=3,5) IPv6/IPX/SNA/IPv4

 

 

 

--------------------------------------------------------------------------------

Notes:

 

(1)   Output data rate of a Verizon Business provided router connecting to a
LAN.

 

(2)    Where E-1/E-3 carrier service is provided, appropriate corresponding
payload data rates apply (not applicable to GCI).

 

(3)   IPv6 will be supported for Networx by GCI when offered commercially.

 


FEATURES

 

Section C.2.3.1.2 of Networx Universal and Enterprise RFPs

 

GCI will support all of the applicable features identified in section C.2.3.1.2
of the Networx RFPs.

 

86

--------------------------------------------------------------------------------


 

FRS Features

 

Volume I, Section 4.1.4.3.1.2 of Networx Universal and Enterprise Contracts

 

GCI will comply with all feature requirements for C.2.3.1.2.1 as follows.

 

1                                          GCI’s FRS will support Class of
Service (CoS). CoS will provide traffic differentiation by treating packets
differently based on packet importance. GCI’s FRS will support the following CoS
types:

 

a)                 Variable Frame Rate-real time (VFRrt) - highest queuing,
lowest latency.

 

b)                Variable Frame Rate-non real time (VFRnrt) - standard
delivery, minimal loss and delay.

 

c)                 Unspecified Frame Relay (UFR) - basic service, lowest
queuing.

 

2                                          GCI’s FRS will provide
pre-established PVCs to an alternate location upon notification by the Agency as
communicated by Verizon Business.

 

3                                          GCI’s FRS will support
Frame-to-Internet Gateway services by transporting the PVC to the NNI interface
with Verizon Business. Verizon Business will be responsible for the Internet
gateway.

 

GCI’s FRS will allow users to put FR traffic and Internet connections on the
same access circuit and FRS port.

 

4                                          GCI’s FRS will support the mandatory
Networx interworking services feature by transparently transporting PVCs from
customer FRS SDPs to the Verizon Business NNI in Seattle for the following:

 

4a                                    Verizon Business will support for FRS /
ATMS interworking from the Seattle FRS NNI to the customer’s ATMS SDP. This
includes support for ATM VBRnrt, VBRnrt and ATM CBR CoS.

 

4b                                   Verizon Business will support interworking
with Verizon business’s IP services networks (e.g., network-based IP VPN
services as described in RFP Section C.2.7.3) from the Seattle FRS NNI to the
customer’s IP VPN SDP.

 

5                                          GCI’s FRS will support the mandatory
Networx IP enabled Frame Relay feature by transparently transporting PVCs from
customer FRS SDPs to the Verizon Business NNI in Seattle. Verizon Business will
be responsible for connectivity from the Seattle NNI to the customer’s IP SDP.
Verizon Business will route the customer’s IP traffic over its backbone network
and the customer will be provided any-to-any connectivity as needed.

 

The combination of GCI’s FRS and Verizon Business’s IP Service will support CoS
end-to-end. This will be performed by mapping the CoS of the FRS service to DSCP
(differentiated services code point) to MPLS-based CoS. This will result in
IP-enabled FRS with CoS support.

 

87

--------------------------------------------------------------------------------


 

IP-enabled FR services will allow end-users to retain the Frame Relay UNI in the
access network and also serve as a migratory step toward IP. GCI’s FRS and
Verizon Business’s IP-enabled services will have the effect of a fully meshed
network without each site having to establish separate PVCs to every other site.
Realizing migration from legacy FRS services to an IP-based network is not a
flash-cut scenario, GCI will support this interworking arrangement as required
by Networx customers. Whenever a customer is ready to migrate to an all-IP
solution from Frame Relay access GCI will serve this requirement with an
appropriate method of procedure for migration. GCI’s services will allow
end-users to retain the Frame Relay UNI in the access network and also serve as
a migratory step toward IP.

 

6                                          Not Proposed (Multilink Frame Relay)

 

7                                          Not Proposed (Switched Digital Access
to FRS)

 

8                                          Not Proposed (Voice over Frame Relay)

 


SERVICE LEVEL AGREEMENTS

 

Volume II, Appendix B.3, Attachment 1 of Networx Universal and Enterprise
Contracts

 

GCI will meet the Performance Metrics as defined by Section C.2.3.1.2.2 of the
Networx RFPs for Networx FRS Service in Alaska (note: for inter-state FRS PVCs,
FRS to internet Gateway PVCs, interworking PVCs (i.e. FRASI) and IP-enabled FRS,
GCI and Verizon Business will split the SLA budget allocations as appropriate.
GCI will be solely responsible for meeting FRS SLAs for intra-state PVCs within
Alaska.).

 

Frame Relay Service SLAs

 

·                  Availability. Availability is captured for each PVC.
Availability is calculated as follows.

 

Availability =

total expected Available time (Tex) – total outage time (Tou)

 

Total Expected Available time (Tex)

 

Availability metrics are calculated for the Agency and Bureau levels by
determining the Tex and Tou for all the PVCs under the Agency Bureau for a
calendar month and reporting the resulting availability as a percentage. Tou
will be based upon customer reported trouble tickets as documented by the
Verizon Business Trouble Management System for Networx. Verizon Business will be
responsible for determining FRS availability SLA performance. GCI will be
responsible for meeting the PVC availability SLA for intra-state FRS PVCs in
Alaska. For inter-state FRS PVCs, FRS to internet Gateway PVCs, interworking
PVCs (i.e. FRASI) and IP-enabled FRS, GCI and Verizon Business will split the

 

88

--------------------------------------------------------------------------------


 

availability SLA budget such that each must not exceed one-half of the allowable
unavailability allowance.

 

·                  Data Delivery Rate. Data delivery rate (DDR) for a frame is
calculated as the total number of octets accepted by the network as a percentage
of total octets successfully delivered by the network on a calendar monthly
basis with associated CIR > 0.

 

The Data delivery rate for an Agency or Bureau will include the average DDR
value for all frame relay PVCs s for the Agency or Bureau over a month.

 

Verizon Business will be responsible for determining and reporting FRS DDR SLA
performance. GCI will be responsible for meeting the PVC DDR SLA for intra-state
FRS PVCs in Alaska. For inter-state FRS PVCs, FRS to internet Gateway PVCs,
interworking PVCs (i.e. FRASI) and IP-enabled FRS, GCI and Verizon Business will
split the DDR SLA budget such that each must not exceed one-half of the
allowance for dropped octets on a PVC.

 

·                  Latency. Latency is the end-to-end round trip delay
experienced across the network.

 

Latency for an Agency or Bureau is the average value of latency values collected
on Frame Relay networks belonging to a particular Agency or Bureau over a month.

 

Verizon Business will be responsible for determining and reporting FRS latency
SLA performance for PVCs within CONUS. Since the Networx latency SLA only
applies to CONUS, the latency for PVCs extending outside of CONUS will not be
reported. Therefore, GCI will not be responsible for latency SLA performance in
Alaska which is considered OCONUS.

 

·                  Time to Restore. GCI will be responsible for the Time to
restore (TTR) SLA for outages due to GCI’s FRS network. TTR will be calculated
as the elapsed time between the time a service outage is recorded in the Verizon
Business Trouble Management System and the time the service is restored minus
any (1) time due to scheduled network configuration change or planned
maintenance or (2) time, as agreed to by the Government, that the service
restoration of the service cannot be worked due to Government caused delays.
Examples of Government caused delays include: 1) the customer was not available
to allow the GCI to access the Service Delivery Point or other
customer-controlled space or interface; 2) the customer gave GCI an incorrect
address for the SDP; 3) the customer failed to inform GCI that a security
clearance was required to access the SDP or customer-controlled space; 4) or the
Government required service at a remote site and agreed that a longer transit
time was required.

 

89

--------------------------------------------------------------------------------


 

Performance Metrics

 

Section C.2.3.1.4 of Networx Universal and Enterprise RFPs

 

PERFORMANCE METRICS FOR FRAME RELAY SERVICE

 

GCI will comply with all performance metric requirements for FRS in Alaska
(note: for inter-state FRS PVCs, FRS to internet Gateway PVCs, interworking PVCs
(i.e. FRASI) and IP-enabled FRS, GCI and Verizon Business will split the SLA
budget such that each must not exceed one-half of the SLA allowance.).

 

The performance levels and Acceptable Quality Level (AQL) of Key Performance
Indicators (KPIs) for FRS in Section C.2.3.1.4.1 are mandatory unless marked
optional. All KPI measurements will normally be SDP-to-SDP. Where SDP monitoring
is not allowed by the Agency or Bureau, KPI measurements will revert to
POP-to-POP.

 

Table 8.2.1-1. Performance Metrics for Frame Relay Service

 

 

Key Performance Indicator (KPI)

 

Service 
Level

 

Performance 
Standard 
(Threshold)

 

Acceptable 
Quality Level 
(AQL)

 

How 
Measured

 

 

 

 

 

 

 

 

 

 

 

GOS

 

Routine

 

99.90%

 

> 99.90%

 

See Note 1

 

(Data Delivery Rate)

 

 

 

 

 

 

 

 

 

(DDR)

 

Critical

 

99.99%

 

> 99.99%

 

 

 

 

 

 

 

 

 

 

 

 

 

Latency (CONUS)

 

Routine

 

120 ms

 

< 120 ms

 

See Note 2

 

 

 

Critical

 

90 ms

 

< 90 ms

 

 

 

 

 

 

 

 

 

 

 

 

 

Av(PVC)

 

Routine

 

99.925%

 

> 99.925%

 

See Note 3

 

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

Without Dispatch

 

4 hours

 

< 4 hours

 

See Note 4

 

 

 

 

 

 

 

 

 

 

 

 

 

With Dispatch

 

8 hours

 

< 8 hours

 

 

 

 

--------------------------------------------------------------------------------

Notes:

 

(1)   The GOS (DDR) or throughput is based upon the total number of octets
accepted by the network as a percentage of total octets successfully delivered
by the network on a calendar monthly basis with associated CIR > 0. Relevant
standard: FRF.13.

 

(2)   Latency is the end-to-end round trip delay experienced across the Networx
network. It reflects the transit time across a vendor’s frame relay network and
is defined as “The amount of latency for octets to be carried through a frame
relay network.

 

(3)   PVC availability is measured end-to-end and calculated as a percentage of
the total reporting interval time that the PVC is operationally available to the
Agency.

 

Availability is computed by the standard formula:

 

 

Av(PVC) =

RI(HR) – COT(HR)

×100

 

 

 

RI(HR)

 

 

 

90

--------------------------------------------------------------------------------


 

4.               See Section C.3.3.1.2.4 for the definitions and measurement
guidelines.

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.1.4.2.1 of Networx Universal and Enterprise Contracts

 

GCI will comply with all requirements in Section C.2.1.6.2. GCI’s FRS will be
supported as a monitored network service to meet the reporting requirements for
applicable network performance metrics. When an Agency orders FRS in which the
technical performance requirements are specified on an SDP-to-SDP basis, GCI
will support the use of Agency-provided SEDs to meet the requirements and/or
access to, or use of, the Agency’s customer-premises equipment or software to
meet the requirements. This includes the potential implementation of network
management PVCs for administrative and reporting purposes. GCI understands that
the ordering Agency may (1) elect to not order such SEDs and/or (2) elect to not
permit Verizon Business or GCI access to, or any use of, the Agency’s
customer-premises equipment or software for such purposes.

 

In these situation(s) and unless otherwise agreed to by Verizon Business, GCI
and the user Agency, GCI, when directed by the user Agency or by GSA, will
monitor, measure, and report the performance of the service for KPI/AQL and for
SLA purposes either (1) on an SDP-to-SDP basis, by defining the SDP for
performance metric measurement purposes for affected location(s) as being
located at the connecting GCI POP(s) of the location(s), or (2) on a POP-to-POP
basis. If directed to use the latter method, GCI will comply with the applicable
FRS-specific SDP-to-SDP performance metrics, to be applied on a POP-to-POP
basis. This will enable Verizon Business and GCI to comply with FRS technical
performance metrics without any conditions, and without any requirement to use
GFE or placing responsibilities upon the Agency or Bureau.

 


TRAINING

 

Volume II, Section 3.11 of Networx Universal and Enterprise Contracts

 

GCI will offer sales training support to the Verizon Business Government Markets
sales organization to facilitate the selling of GCI’s FRS Service under the
Networx contract umbrella.

 

GCI will also offer training materials to Verizon Business and its customers in
order to support Verizon Business’s ability to deliver training to Networx
customers as defined by Section C.3.7 of the Networx RFPs.

 

91

--------------------------------------------------------------------------------


 

Training Content

 

GCI will provide content for FRS training if requested in accordance with the
requirements of RFP Section C.3.7.2.

 

TRAINING DEVELOPMENT

 

GCI’s training development support, if requested, will meet or exceed all
requirements found in RFP Section C.3.7.2.1.

 

TRAINING AVAILABILITY

 

GCI’s training availability, if requested, will meet or exceed all requirements
found in RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

GCI’s training maintenance, if requested, will meet or exceed all requirements
found in RFP C.3.7.2.6.

 

Within 30 business days following any changes to Verizon Business’s Networx
program that would result in any changes or modifications to the training
program, all affected GCI training material will be updated and made available
by GCI to Verizon Business. These modifications will be provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

GCI will support meetings with Verizon Business personnel, Networx Partners,
and/or existing or potential customer personnel as reasonably required to
address joint sales opportunities.

 

GCI will assign sales representatives to support the Networx opportunities. GCI
will support Sales Opportunity Reviews to ensure collaborative planning.

 

CUSTOMER SERVICE

 

Verizon Business will administer the customer service functions consistent with
those as outlined in Networx contract. Verizon Business’s Government Network
Operations Center (GNOC) Ashburn, VA will act as the single interface for all
Government inquires and will coordinate with GCI’s services centers and
personnel, as defined in this document.

 

GCI’s NOC will act as an extension of Verizon Business’s GNOC by providing
technical support, inventory management, and tracking capability for Verizon
Business’s Alaska Networx services. GCI’s NOC will be available 7 days a week,
24 hours a day to support the Verizon Business Customer Service Office that will
be also available 7 days a week, 24 hours a day to support Networx users.

 

SERVICE ORDERING

 

The service ordering process for Alaska services defined in this SOW will be
consistent with the service ordering process for Networx services offered in

 

92

--------------------------------------------------------------------------------


 

the lower 48 states.

 

Government users will be able to initiate service orders to Verizon Business
using a standard template via the Networx Portal web site, email, verbally or by
facsimile.

 

GCI will support the order Intervals defined in RFP Table J.12.3-1 as follows:

 

Table j.12.3-1 Service Provisioning Intervals Table

 

Service
(CONUS Originating and Terminating SWCs
only)

 

Performance 
Objective:
Routine Orders 
(Calendar Days)

 

Performance 
Objective: Class B 
Expedited Orders 
(Calendar Days)

 

 

 

 

 

 

 

Disconnect (all services)

 

30

 

30

 

Frame Relay Service (FRS)

 

65

 

33

 

 

When the Government submits a service request to Verizon Business for

service/s in Alaska:

 

Verizon Business will verify that the individual requesting the service is
authorized to request that type of service.

Verizon Business will review the request data for completeness. If the service
request is for services and/or equipment that are fully defined and priced,
Verizon Business will immediately assign a service order number and issue the
service order for processing by GCI.

 

The Agency Hierarchy Code will be required on all orders and will appear on the
invoices. Verizon Business will accept and use the Agency Hierarchy Code on the
service order.

 

Orders will be captured and tracked in Verizon Business’s centralized service
order tracking system. Government users will have access to this system and its
capabilities.

 

Government users will be able to associate orders with a project. Batch and bulk
ordering will be available. The Government will have the option of requesting
service for an interval less than the stated standard interval of that service.

 

GCI RESPONSIBILITIES

 

GCI will be responsible for:

 

Engineering including:

 

The assignment of switch and transport facilities

The assignment of circuit IDs and trunk group IDs.

The ordering of local access facilities via the appropriate Alaskan LEC if
appropriate.

 

The creation of Circuit Layout Records. This will reference the corresponding
Verizon Business circuit Id(s) along with the Alaskan LEC circuit ID.

 

93

--------------------------------------------------------------------------------


 

GCI will provide Verizon Business with a Service Order Notification, for all
Verizon Business services supported by GCI, prior to installation and
provisioning and will provide a Service Order Completion Notice prior to billing
initiation. Upon completion of the service order, GCI will provide Verizon
Business with a Service Order Completion Notice. Billing for installed services
will begin as of the effective billing date listed on the service order
completion notice. If installed services are part of a transition, migration, or
major implementation project, billing will not begin until successful acceptance
testing is complete.

 

NETWORK MANAGEMENT

 

Verizon Business’s Government Network Operations Center (GNOC) Ashburn, VA is
Verizon Business’s primary network management center for monitoring Networx
services. The GNOC will be supported by GCI’s Network Operation Center (NOC).

 

Network service affecting events relating to Networx services supported by GCI
will be coordinated by GCI NOC with Verizon Business’s GNOC. Planned network
events that effect all services will be communicated to the GNOC via email
and/or telephone no less than 48 hours before the event occurs. Maintenance
events that result in an outage shall be scheduled with the GNOC via email and
telephone communications on average of seven (7) days before the event.
Unplanned network events such as equipment failures and weather related outages
shall be communicated to the GNOC as soon as possible via either email and/or
telephone communications.

 

The primary interface with the Government will be through the Verizon Business.
GNOC. GCI will provide data to the GNOC to support its interface to the
Government. GCI’s NOC will be available 24x7.

 

TROUBLE REPORTING

 

Verizon Business will act as the primary interface for Government users and will
provide the support required by the Networx contract.

 

GCI will support Verizon Business in providing rapid trouble reporting of
network problems via Verizon Business’s GNOC in Ashburn, VA or its backup in
Cary, NC which operates 24 hours a day, 7 days a week. The GCI NOC will provide
direct monitoring of all GCI services that are dedicated to the Networx
contract. If a problem is identified, the GCI NOC, in coordination with the
Verizon Business GNOC, will resolve the problem and be responsible for the
following issues.

 

Identifying and clearing trouble for both agency-identified, mission-critical
Telecommunication Service Priority (TSP) services and non mission-critical
services.

 

94

--------------------------------------------------------------------------------


 

Working cooperatively with other contractors (Government and non-Government) to
rapidly resolve problems.

 

Maintaining audit trails of trouble resolution activities.

 

Responding to inquiries concerning trouble resolution status.

 

Providing trend analysis and sorting of trouble reports and administrative
reports.

 

Providing trouble escalation for normal and emergency events.

 

GCI’s NOC will address all Trouble Ticket inquires for all Alaska locations by
Verizon Business. The following 1st-3rd Level GCI contacts will be available
7x24 by pager.

 

1st level

Anchorage

Supervisor

 

Anchorage Distribution Center

 

907-777-6972

 

 

 

 

 

Supervisor

 

Network Operations Center

 

907-265-5594

 

 

 

 

 

Juneau

 

 

 

 

Supervisor

 

Operations

 

907-586-1944

 

 

 

 

 

Fairbanks

 

 

 

 

Supervisor

 

Operations

 

907-456-3434

 

 

 

 

 

Seattle

 

 

 

 

Sr. Technician - Operations

 

206-448-0966

 

 

 

 

 

2nd level

 

 

 

 

Director

 

Network Operations

 

907-265-5554

 

 

 

 

 

3rd level

 

 

 

 

VP

 

Network Operations

 

907-265-5515

 

 

 

 

 

4th level

 

 

 

 

VP

 

Carrier Relations

 

907 265 5632

 

PLANNING AND ENGINEERING

 

GCI will provide planning and engineering support to ensure that appropriate
network services will be available to meet evolving Government requirements.
These activities will include the following:

 

Ensuring network wide interoperability with other sub-contractors (i.e. LECs,
etc.,) as well as Government and commercial networks, where the Government
requires such interoperability.

 

Developing and maintaining a contingency and restoration plan that prevents

 

95

--------------------------------------------------------------------------------


 

deterioration of network services.

 

TRANSITION, MIGRATION AND IMPLEMENTATION

 

GCI will also assist Verizon Business with the transition of existing FTS2001
FRS traffic to the Networx contract as Government orders are received.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA. Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

96

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE


 

•              Security – N/A

•              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

•              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES


 

See Project Scope

 

11.0        Cost and Schedule (TBD)

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE

 

Section B.2.3.1 of Networx Universal and Enterprise RFPs

 

GCI will comply with all pricing submitted to Verizon Business for the Pricing
Structure outlined in Section B.2.3.1.3-11 and B.2.3.1.4-3 of the Networx RFPs.

 

Frame Relay Service (FRS)

 

The technical requirements for FRS are specified in Section C.2.3.1.

 

FRAME RELAY SERVICE PRICING STRUCTURE

GCI’s FRS pricing will include the following pricing elements:

 

a) Transport-MRC per port and PVC (OCONUS)

 

b) Feature Charges (OCONUS)

 

Prices for any associated SEDs shall be listed in Section B.4.

 

97

--------------------------------------------------------------------------------


 

FRAME RELAY SERVICE ACCESS PRICES

 

The GCI access component will consist of monthly recurring and non-recurring
prices for dedicated access and access features. Dedicated access pricing is
provided in Section B.3.

 

FRAME RELAY SERVICE TRANSPORT PRICES

 

The GCI FRS transport component will consist of monthly recurring prices for
dedicated ports and PVCs.

 

FRAME RELAY SERVICE DIAL-UP PORT PRICES

 

FRS dial-up service was not bid by Verizon Business and therefore GCI will have
no responsibilities for support in this area.

 

FRAME RELAY SERVICE DEDICATED PORT PRICES

 

Table B.2.3.1.3-7 defines the format for GCI’s dedicated port pricing. Table
B.2.3.1.3-6 provides the appropriate CLINS for each valid port type.

 

Table B.2.3.1.3-6. Frame Relay
Service Dedicated Port Type

 

 

Routine MRC 
CLIN

 

Critical 
MRC CLIN

 

Description

 

Charging 
Unit

 

Notes

 

 

 

 

 

 

 

 

 

 

 

0043201

 

0043301

 

64 kbps (DSO)

 

Per Port

 

 

 

0043202

 

0043302

 

FT1 (2xDSO)

 

Per Port

 

 

 

0043203

 

0043303

 

FT1(3xDSO)

 

Per Port

 

 

 

0043204

 

0043304

 

FT1(4xDSO)

 

Per Port

 

 

 

0043205

 

0043305

 

FT1(5xDSO)

 

Per Port

 

 

 

0043206

 

0043306

 

FT1(6xDSO)

 

Per Port

 

 

 

0043207

 

0043307

 

FT1(7xDSO)

 

Per Port

 

 

 

0043208

 

0043308

 

FT1(8xDSO)

 

Per Port

 

 

 

0043209

 

0043309

 

T1

 

Per Port

 

 

 

0043210

 

0043310

 

FT3(2xDS1)

 

Per Port

 

 

 

0043211

 

0043311

 

FT3(3xDS1)

 

Per Port

 

 

 

0043212

 

0043312

 

FT3(4xDS1)

 

Per Port

 

 

 

0043213

 

0043313

 

FT3(5xDS1)

 

Per Port

 

 

 

0043214

 

0043314

 

FT3(6xDS1)

 

Per Port

 

 

 

0043215

 

0043315

 

FT3(7XDS1)

 

Per Port

 

 

 

0043216

 

0043316

 

FT3(8xDS1)

 

Per Port

 

 

 

0043219

 

0043319

 

DS3

 

Per Port

 

 

 

0043220

 

0043320

 

E1

 

Per Port

 

Optional for ONUS and CONUS

 

 

98

--------------------------------------------------------------------------------


 

Routine MRC 
CLIN

 

Critical 
MRC CLIN

 

Description

 

Charging 
Unit

 

Notes

 

 

 

 

 

 

 

 

 

 

 

0043221

 

0043321

 

E3

 

Per Port

 

Optional for CONUS and OCONUS

 

 

Table B.2.3.1.3-7 Frame Relay
Service Dedicated Port Prices—OCONUS

 

CLIN

 

Country/ 
Jurisdiction 
ID*

 

Price

 

Price Start 
Date

 

Price Stop 
Date

 

Price 
Replaced 
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    For Country/Jurisdiction IDs, see Table B.6.6-1

 

FRAME RELAY SERVICE PVC PRICES

 

Table B.2.3.1.3-11 defines the format for all required types of GCI PVC pricing.
Table B.2.3.1.3-10 provides the appropriate CLINs for each valid PVC type.

 

GCI’s PVC pricing will include:

 

a)              Intra-state FRS PVCs between SDPs within Alaska.

 

b)             Inter-state FRS PVCs between an SDP in Alaska and an SDP outside
of Alaska. GCI will transport the PVC to the appropriate FRS NNI at the Verizon
Business POP in Seattle, WA. Verizon Business will be responsible for
transporting the PVC to an SDP in CONUS, an SDP in another OCONUS location, or a
non-domestic SDP.

 

Table B.2.3.1.3-10. Frame Relay
Service PVC Pricing Instructions

 

Band Low

 

Band High

 

Unit

 

Formula/NxUnit

 

 

 

 

 

 

 

 

 

0

 

2 Mps

 

64KPS (DS0)

 

NxDS0

 

2 Mps

 

45 Mps

 

1 Mps

 

Nx 1Mps

 

 

Routine MRC CLIN 
Simplex

 

Routine MRC CLIN 
Duplex

 

Critical MRC CLIN 
Simplex

 

Critical MRC CLIN 
Duplex

 

Description of 
Unit

 

Type of 
Service

 

 

 

 

 

 

 

 

 

 

 

 

 

0044201

 

0044401

 

0044601

 

0044801

 

NxDS0

 

UFR

 

0044203

 

0044403

 

0044603

 

0044803

 

NxDS0

 

VFRnrt

 

 

99

--------------------------------------------------------------------------------


 

Routine MRC CLIN 
Simplex

 

Routine MRC CLIN 
Duplex

 

Critical MRC CLIN 
Simplex

 

Critical MRC CLIN 
Duplex

 

Description of 
Unit

 

Type of 
Service

 

 

 

 

 

 

 

 

 

 

 

 

 

0044204

 

0044404

 

0044604

 

0044804

 

Nx1Mps

 

VFRnrt

 

0044205

 

0044405

 

0044605

 

0044805

 

NxDS0

 

VFRrt

 

0044206

 

0044406

 

0044606

 

0044806

 

Nx1Mps

 

VFRrt

 

 

Table B.2.3.1.3-11. Frame Relay
Service PVC Prices–OCONUS

 

 

CLIN

 

Origination 
Country/ 
Jurisdiction 
ID*

 

Destination 
Country/ 
Jurisdiction 
ID*

 

Price

 

Price Start 
Date

 

Price Stop 
Date

 

Price 
Replaced 
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    For Country/Jurisdiction IDs, see Table B.6.6-1

 

Frame Relay Service Feature Prices

 

Table B.2.3.1.4-3 defines the format for GCI’s FRS feature pricing. Table
B.2.3.1.4-2 provides the appropriate CLINs.

 

Table B.2.3.1.4-2. Frame Relay Service Feature Price Instructions

 

 

CLIN

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

 

 

0047101

 

Class of Service (CoS)

 

NSP

 

At least one CoS shall be provided for non-domestic PVCs; multiple CoS for
non-domestic PVCs is optional. For CONUS and OCONUS PVCs, multiple CoS is
mandatory

 

 

 

 

 

 

 

 

 

0047102

 

Disaster Recovery PVCs

 

As defined in ICB Cost Proposal

 

ICB

 

 

 

 

 

 

 

 

 

0047103

 

Frame Relay-to-Internet Gateway

 

Per PVC, per month

 

Not applicable to GCI. GCI will provide transport to the NNI priced at standard
PVC rates. Verizon Business will provide the interconnection to the internet.

 

 

 

 

 

 

 

 

 

0047104

 

Interworking services

 

Per PVC, per month

 

Not applicable to GCI. GCI will provide transport to the NNI priced at standard
PVC rates. Verizon Business will provide the interworking feature (e.g. FRASI.)

 

 

 

 

 

 

 

 

 

0047105

 

IP-enabled FR

 

MRC per 64 kbps increment

 

Not applicable to GCI. GCI will provide transport to the NNI priced at standard
PVC rates. Verizon Business will provide the conversion to IP and subsequent
transport to the IP SDP.

 

 

100

--------------------------------------------------------------------------------


 

CLIN

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

0047109

 

IP-enabled FR

 

MRC per 1
Mbps increment

 

Not applicable to GCI. GCI will provide transport to the NNI priced at standard
PVC rates. Verizon Business will provide the conversion to IP and subsequent
transport to the IP SDP.

 

 

 

 

 

 

 

0047106
(Optional)

 

Multilink Frame Relay (Optional)

 

As defined in ICB Cost Proposal

 

This optional feature was not bid by Verizon Business and therefore GCI will
have no responsibilities for support in this area.

 

 

 

 

 

 

 

0047107
(Optional)

 

Switched digital access to FRS (Optional)

 

NSP

 

This optional feature was not bid by Verizon Business and therefore GCI will
have no responsibilities for support in this area.

 

 

 

 

 

 

 

0047108
(Optional)

 

Voice over Frame Relay (Optional)

 

NSP

 

This optional feature was not bid by Verizon Business and therefore GCI will
have no responsibilities for support in this area.

 

Table B.2.3.1.4-3  Frame Relay

Service Feature Prices–OCONUS

 

 

 

 

 

Origination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country/

 

Destination

 

 

 

 

 

 

 

Price

 

 

 

Case

 

Jurisdiction

 

Country/Jurisdiction

 

 

 

Price Start

 

Price Stop

 

Replaced

 

CLIN

 

Number*

 

ID**

 

ID**

 

Price

 

Date

 

Date

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Case Number is applicable to ICB CLINs only

 

** For Country/Jurisdiction IDs, see Table B.6.6-1

 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

101

--------------------------------------------------------------------------------


 

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

 

Verizon Business
P.O. Box 770  Ashburn, VA 20146-0770

 

Please send a COPY of the INVOICE to

 

Verizon Business
Federal - AP
2485 Natomas Park Drive, Suite 450
Sacramento, CA 95831
Jenifer.Mojonnier@verizonbusiness.com

 

Failure to follow the above directions may result in delay of payment.

 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

102

--------------------------------------------------------------------------------


 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon GCI acknowledges and agrees that the Services
described herein shall not commence until  GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

General Communication, Inc.

 

 

 

By:

 

 

By:

 

{Signature}

 

{Signature}

 

 

Richard Westlund

{Printed Name}

 

{Printed Name}

 

 

Senior VP & General Manager

{Title}

 

{Title}

 

 

 

{Date}

 

{Date}

 

103

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

CSDES

 

(4 OF 14)


 

104

--------------------------------------------------------------------------------


 


STATEMENT OF WORK

Customer Specific Design and Engineering Services (CSDES)

Partner: GCI

 

1.0          OBJECTIVE

 

This statement of work defines the relationship between Verizon and GCI as it
pertains to the pursuit of a successful award(s) under the Networx Universal and
Enterprise Requests for Proposal (RFPs) (heretofore referred to as the Networx
RFPs) issued by GSA. In this relationship, GCI will be one of Verizon partners
for Customer Specific Design and Engineering Services (CSDES) as defined by the
final Networx RFPs.

 

References within this Agreement that are referring to the Networx project or
the Networx Request for Proposals (“RFP”) refers to the federal government
project and/or its associated RFP (Networx Universal RFP and Networx Enterprise
Request for Proposals [RFPs] [as the context shall require] issued by the
General Services Administration of the U.S. federal government) for
telecommunications and networking services and technical solutions for all U.S.
federal agencies. While GCI is responsible for compliance with the Networx terms
(if and as applicable), the more pertinent terms are set forth below (and in
other areas of this Agreement) and all references to various sections of the
Networx RFP shall refer to the Networx Universal RFP and Networx Enterprise
Request for Proposals (RFPs) originally released on May 6, 2005 (as further
supplemented and updated from time to time) by the General Services
Administration of the U.S. federal government. Notwithstanding anything to the
contrary, GCI agrees, for the Networx project, to comply with the Networx audit
and data retention requirements, which may require storage for up to 10 years
after the expiration of the Networx project. The entire Networx RFP is currently
available at the following URL:  http://www.gsa.gov/networx.

 

2.0          BACKGROUND

 

Agencies are in need of technical support services that are directly related to
Networx service offerings. Customer Specific Design and Engineering Services
(CSDES) enable Agencies to utilize the contractor’s expertise and resources to
meet their specific business requirements and objectives. The technical support
can include analysis, design, implementation, and testing of network equipment
and applications. The support activity can be performed as described in a
Statement Of Work, on an individual case basis, according to the Agency’s
specific requirements. All orders issued for CSDES shall comply with the
underlying terms and conditions of this contract and resulting modifications.

 

Proposal Preparation and Negotiation

 

Proposal preparation in response to the Networx RFPs began May, 2005 and will
continue until such time as proposals are due to GSA. GCI provides the primary
proposal response for Networx (CSDES) for Alaska. This response will be
coordinated with Verizon and Verizon’s other Networx partners where services may
overlap. In addition to the primary proposal response, GCI shall review the
final Networx RFPs, to include drafting questions and providing recommended
language changes; support team reviews of the Verizon proposal; make revisions
to (CSDES)

 

105

--------------------------------------------------------------------------------


 

proposal content in response to changes in technical requirements and team
reviews; respond to GSA proposal clarifications; and support negotiations with
GSA. GCI shall be responsive and meet Verizon and GSA due dates for deliverables
during the proposal process.

 

GCI shall also provide proposal support during the Fair Consideration Process
(agency evaluation and selection) following award of the Networx contract(s).

 

3.0          PROJECT SCOPE

 

Service Description

 

Customer Specific Design and Engineering Services provides a range of technical
support offerings directly related to services within the scope of the Networx
contract and based upon individual Agency specific requirements described in a
Statement Of Work.

 

The services that can be acquired under this offering are summarized below:

 

1. Network architecture design and implementation.

2. Network design validation.

3. Evaluation of network technology alternatives.

4. Simulation and testing on test bed facilities.

5. Equipment and applications testing on the contractor’s live network.

6. Engineering support.

 

Technical Capabilities

 

The following Customer Specific Design and Engineering Services capabilities are
mandatory. GCI’s CSDES activity will be directly related to services available
on the Networx contract. All orders issued for CSDES will comply with the
underlying terms and conditions of this contract and resulting modifications.
GCI working with Verizon will not invoice the Government for any items not
already in the contract. The Agency Statement Of Work will define the specific
requirements on an individual case basis.

 

1. GCI will provide network architecture design services. This shall include but
is not limited to technical support to assist Agencies with network architecture
planning and design, solutions development, and the identification and
evaluation of network solutions and technologies to meet Agency business
concepts and requirements. Tasks associated with this activity can include:

 

a. Requirements gathering, definition, and analysis.

b. Development of specifications.

c. Development and evaluation of alternative technical approaches.

d. Computer aided design, modeling and/or simulation.

e. Network design recommendations.

f. Identification of cost and performance tradeoffs.

g. Feasibility and capacity analysis.

h. Preliminary planning.

 

2. GCI will provide network and related systems design validation. GCI will
review and validate the design of existing or proposed networks, related
services, and systems identified by the subscribing Agency. The review shall
include but is not limited to network performance, routing,

 

106

--------------------------------------------------------------------------------


 

IP addressing, numbering plans, physical/logical redundancy and diversity,
network equipment, security, interoperability, and scalability. Tasks associated
with this activity can include:

 

a. Assessment of network strengths, weaknesses, and vulnerabilities.

b. Capacity and traffic pattern analysis on current and projected traffic loads.

c. Measurement and assessment of network performance and availability.

d. Recommendations for network optimization, simplification, or cost reduction.

e. Identification of critical applications, protocols and vital data impacting
the network.

f. Network discovery including development of a topology map.

g. Development of strategies to improve reliability, availability, and security.

h. Develop and validate current infrastructure drawings/schematics.

i. Validate service interoperability with other networks and systems.

 

3. GCI will evaluate network technologies alternatives and approaches to meet
Agency requirements. GCI will provide a report deliverable detailing the
evaluation, recommendations, and the advantages and disadvantages of each
alternative.

 

4. GCI will perform modeling and simulation of applications and network services
prior to implementation in a production environment. GCI will provide a report
deliverable with the findings and recommendations upon completion of the task.
GCI will provide any software or materials used to develop the deliverable if
requested by the subscribing Agency.

 

5. GCI will ensure rigorous and thorough testing is performed under a controlled
test bed environment or GCI’s production network, according to subscribing
Agency’s needs, to verify and evaluate the suitability and compatibility of new
services. Activities can involve the application of various techniques
demonstrating that a prototype performs in accordance with the objectives
outlined in the original design. GCI will validate and verify that the services
and/or applications under test operate according to the Agency’s requirements
and objectives. GCI will document the methodology, findings, and results of the
testing along with any relevant recommendations.

 

6. GCI will provide technical support to facilitate the transition of services
into a sustainable pilot or production service that operates on the Agencies
networks. Task associated with this activity can include:

 

a. Evaluation of the impact of new services upon Agency networks.

b. Development of transition plans.

c. Implementation support.

d. Development of test and acceptance plans and criteria.

e. Measurement and assessment of network performance.

 

7. GCI will provide design and engineering services for engineering prototypes
relative to Networx services to include but are not limited to:

 

a. Installation of network hardware and software.

b. Configuration of network devices such as routers, switches, and gateways.

 

107

--------------------------------------------------------------------------------


 

c. Installation of on-premises cable and network drops.

d. Performing testing and acceptance procedures.

Refer to Section H.32 Service Trials for additional information.

 

8. GCI will ensure that delivery of CSDES is according to Agency requirements as
described in the Statement Of Work and met within the agreed upon deliverable
schedule.

 

Interfaces

 

Section C.2.11.9.3 of Networx Universal RFP

 

GCI shall propose solutions that meet all interface requirements identified in
each subscribing Agency SOW.

 

Service Level Agreements

 

Performance Metrics

 

Section C.2.11.9.4 of Networx Universal RFP

 

None. The Agency can specify and request performance metrics in their Statement
Of Work.

 

Service Quality and Performance Metrics

 

Volume I, Section 5.10.2.1 of Networx Universal Contract

 

GCI shall work closely with each subscribing Agency to establish the appropriate
KPIs and AQLs for each CSDES task order and its corresponding solution. Each SOW
shall define the specific KPIs and AQLs that must be adhered to in order to
complete a particular task.

 

Monitoring and Measuring KPIs and AQLs

 

Volume I, Section 5.10.2.2 of Networx Universal Contract

 

Many of Verizon’s government and commercial contracts are performance-based,
operating under SLAs that include AQLs in the KPIs. When CSDES tasks are
identified based on unique Agency requirements and SOWs in the future, GCI shall
work closely with the corresponding Agency customer to establish the appropriate
KPIs and AQLs for each CSDES task order and its corresponding solution. Whenever
appropriate, GCI shall propose AQLs that exceed the requirements of a particular
task order SOW. In all cases, GCI shall adhere to basic fundamental principles
to develop the AQLs for all KPIs.

 

Service Performance and Quality Verification

 

Volume I, Section 5.10.2.3 of Networx Universal Contract

 

GCI will assess, validate, and verify their CSDES service levels against the
KPIs and AQLs for each task order and its solution. Working in collaboration
with each client, GCI will define standard inspection criteria for the products
of each activity and plan. GCI quality management process checks selected
inspected products in two phases for compliance against standards before they
are used as the basis of further development. GCI will also schedule peer
inspections for design work products to ensure that the design is
understandable, consistent, complete, and compliant with applicable standards.
Traceability matrices are used to show that the design accounts for each
business function and software requirement. In addition, tested modules and
associated test results are examined or inspected before the module is used as
the basis of further development. We also validate the efficacy of the tested
end product and the associated documentation that is produced with the exercise.
Documentation is evaluated by using it to train

 

108

--------------------------------------------------------------------------------


 

a representative sample of users to verify that developed systems are
intuitively usable per Agency requirements and guidelines.

 

Training

 

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI High-speed Service both under the
FTS2001 contract umbrella as well as Networx.

 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for CSDES training in accordance with the requirements
of RFP Section C.3.7.2.

 

Training Development

 

GCI’s solution for training development meet all requirements found in Networx
RFP Section C.3.7.2.1.

 

Training Availability

 

GCI’s solution for training availability will meet all requirements found in
Networx RFP C.3.7.2.2.

 

Training Maintenance

 

GCI’s solution for training maintenance will meet all requirements found in
Networx RFP C.3.7.2.6.

 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 

Partner Meetings/Sales Opportunities

 

GCI shall support meetings with Verizon Networx Partners.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities. GCI shall support Sales Opportunity Reviews to ensure
collaborative planning.

 

4.0          PROJECT TERM

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order through 2011.

 

5.0          DELIVERABLES

 

See Project Scope.

 

109

--------------------------------------------------------------------------------


 

6.0          CONTACT INFORMATION

 

Verizon Business

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

7.0          PROJECT STAFFING

 

Not applicable.

 

8.0          WORK PERFORMANCE

 

·                  Security – N/A

·                  Hours & Overtime – Pre-approval of time/materials above what
is identified in the Cost & Schedule section is required when they impact
project costs

·                  Travel & Expense Guidelines – N/A

 

9.0          ASSUMPTIONS/RISKS/DEPENDENCIES

 

Refer to Exhibit B prime contract “flow down provisions”

 

10.0        VERIZON RESPONSIBILITIES

 

See Project Scope

 

110

--------------------------------------------------------------------------------


 

11.0        COST SCHEDULE

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING REQUIREMENTS


 

Section B.2.11.9 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in Section B.2.11.9.3 of the Networx RFPs.

 

CSDES PRICING STRUCTURE

 

CSDES provide technical support to the Agencies in analysis, design,
optimization studies, implementation support, and testing of network equipment
and applications relative to Networx services.  These services enable Agencies
to utilize GCI’s expertise and resources to meet their specific business
requirements and objectives.  GCI’s CSDES will work with underlying (separately
priced) Networx service offerings to provide seamless connectivity as identified
in the subscribing Agency’s task order.

 

The CSDE services will be priced ICB.  The customer will provide the
contractor/GCI with a Statement of Work (SOW).  In response to the SOW, GCI will
provide a Customer Design Document (CDD) along with a cost proposal.  In the
CDD, GCI will describe the proposed approach, solutions to satisfy the Agency’s
CSDES requirements, and identify the specific services (e.g., audits, reviews,
training) and deliverables to be provided.  The cost proposal shall clearly
identify all equipment, software, labor hours, and underlying services required
for any design and engineering efforts.  Where the Agency determines that
contractor-provided equipment/devices are in the best interest of the
Government, GCI will provide prices as described in Networx RFP Section B.4.

 

CSDES PRICES

 

Table B.2.11.9.2-1 describes prices specific to CSDES.  Table B.2.11.9.2-2
provides the applicable charging mechanism and charging units for CSDES.

 

Table 0-. CSDES Prices

 

 

 

 

 

 

 

Price

 

Price

 

Price

CLIN

 

Case Number*

 

Price

 

Start Date

 

Stop Date

 

Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    Case Number applies to ICB CLINs only

 

111

--------------------------------------------------------------------------------


 

Table 0-1 . CSDES Pricing Instructions

 

 

 

 

 

Charging

CLIN

 

Description

 

Unit

 

 

 

 

 

0530201

 

Non-recurring charges specific to customer design implementation

 

ICB NRC

 

 

 

 

 

0530202

 

Monthly recurring charges not covered elsewhere

 

ICB MRC

 

 

12.0        BONDING REQUIREMENTS

 

Not applicable.

 

13.0        INVOICING REQUIREMENTS

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

Verizon Business
P.O. Box 770
Ashburn, VA 20146-0770

 

Please send a COPY of the INVOICE to

 

Verizon Business
Federal - AP
2485 Natomas Park Drive, Suite 450
Sacramento, CA 95831
Jenifer.Mojonnier@verizonbusiness.com

 

Failure to follow the above directions may result in delay of payment

 

14.0        APPLICABLE DOCUMENTS

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

112

--------------------------------------------------------------------------------


 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   GCI will
secure prior approval from Verizon before any materials are shared publicly. 
Because Verizon will have provided content and approve on all material, Verizon
will have sole responsibility for accuracy of contents.

 

15.0        VENDOR OUTSOURCED ACTIVITY

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW CHANGE OF SCOPE PROCEDURE (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

17.0        ACCEPTANCE CRITERIA

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon. GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

General Communication, Inc.

 

113

--------------------------------------------------------------------------------


 

By:

 

 

By:

 

{Signature}

 

{Signature}

 

 

Richard Westlund

{Printed Name}

 

{Printed Name}

 

 

Senior VP & General Manager

{Title}

 

{Title}

 

 

 

{Date}

 

{Date}

 

114

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

CSDS

 

(5 OF 14)

 

115

--------------------------------------------------------------------------------



 


STATEMENT OF WORK


 


GCI CIRCUIT SWITCHED DATA SERVICE (CSDS)


NETWORX UNIVERSAL AND ENTERPRISE CONTRACT VOLUME I, SECTION 4.1.2

 

1.0          Objective

 

As data and multimedia applications expand within the Government, requirements
for digital connectivity on a dial-up basis will continue to increase. The
Government currently has a large community of CSDS users, particularly in the
area of on-demand video conferencing applications.

 

2.0          Background

 

GCI will offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.2.2, Networx CSDS Service, as well as provide pricing in the
structure provided for in Section B Table B.2.2.2.3-5 of the Networx RFPs. If
GCI does not provide any of the services described in Section C.2.2.2, then it
will be GCI’s responsibility to identify a teaming partner or solution to meet
all of the requirements in Section C.2.2.2 as it relates to Networx CSDS
Service, as it pertains to Alaska coverage.

 

3.0          Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS

 

Section C.2.2.2.1.4 of Networx Universal and Enterprise RFPs

 

GCI will offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.2.2, Networx CSDS Service, as well as provide pricing in the
structure provided for in Section B Table B.2.2.2.3-5 of the Networx RFPs. If
GCI does not provide any of the services described in Section C.2.2.2, then it
will be GCI’s responsibility to identify a teaming partner or solution to meet
all of the requirements in Section C.2.2.2 as it relates to Networx CSDS
Service, as it pertains to Alaska coverage. This includes:

 

·                  Providing CSDS Service transport between the subscribing
Networx Agency’s Service Delivery Point (SDP) and intra-state terminations
within the State of Alaska.

 

·                  Providing CSDS Service transport for inter-state, IDDD, and
private network traffic between the subscribing Networx Agency’s Service

 

116

--------------------------------------------------------------------------------


 

Delivery Point (SDP) and the GCI trunking interface point to Verizon’s POP in
Seattle.

 

·                  Installing and maintaining Service Enabling Device(s) that
may be ordered for the subscribing Agency’s SDP.

 

·                  Responding to Verizon trouble tickets reported to Verizon’s
Help Desk.

 

·                  Providing SLA and KPI performance data shown in RFP Sections
J.13.3.2 and C.2.2.2.4.1 respectively.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include developing a data interchange
interface with Verizon to support the MOPS requirements. Data interchange
between Verizon and GCI will be defined prior to contract award and must support
the requirement for Networx vendors to provide an Operational Capabilities.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

GCI will continue to support for Networx all of the technical support functions
now in place for the current FTS2001 contract.  These are documented below.

 

GCI will continue to act as Verizon Business’s agent in Alaska for the provision
of Networx CSDS services as defined in this Statement of Work. In general this
includes:

 

d)             Arranging for dedicated access facilities where ordered between
Government agency locations subscribing to Verizon Business’s Networx CSDS
services and the nearest GCI POP.

 

e)              Providing TDM circuit switching for circuit switched data calls
such that calls destined for completion within Alaska will be completed over GCI
facilities where possible.

 

f)                Arranging for special access to remote areas in Alaska via
wireline, wireless or satellite facilities as necessary from GCI facilities in
Alaska.

 

Specific responsibilities for Circuit Switched Data Services include:

 

b)             For subscribing Networx users who are behind LEC Centrex
switches, GCI will:

 

·                  Accept calls from the Centrex switch via a dedicated trunk
group, or

 

·                  Accept calls from the Centrex switch via a shared trunk group
and identify Verizon Business subscribers on the basis of ANI or calling line ID
in the signaling setup

 

117

--------------------------------------------------------------------------------


 

message.  Verizon Business would be responsible for providing GCI with the
authorized list of ANIs.

 

·                  Terminate calls from Verizon Business Networx users via the
same trunks.

 

b.    GCI will act as Verizon Business’s agent to contact LECs in equal access
areas in Alaska such that subscribing Networx users will be repointed (PIC’d) to
GCI’s access trunks groups.  Calls from these virtual on-net users will be
routed according to the mutually agreed upon Networx routing plan, essentially a
continuation of the FTS2001 routing plan. The GCI PIC will be used rather than
an Verizon Business PIC to minimize problems in billing from the Alaskan LECs
involved.

 

c.    GCI will support PRI ISDN access trunks to subscribing Networx users who
order it.  These trunks must support “N x 64 Kbps” wideband connection
capability for switched data and video applications.

 

d.    GCI will support Verizon Business’s Networx Dialing Plan, which will
include the use of private network 700 numbers.  As part of the ongoing order
entry and provisioning process, Verizon Business will provide GCI with Networx
number assignments to associate with all dedicated access trunks.  In most
cases, these numbers shall correspond with the end user’s public network NANP
numbers.  In other cases, private network numbers in the 700 NPA range may be
assigned.  The latter have no public network equivalent.  GCI will support the
termination of both intrastate and interstate Networx CSDS calls to these
Networx numbers and dedicated trunks.  GCI will recognize Networx calls vs. PSTN
calls (which terminate to LEC switched egress trunks) via the dedicated FTS2001
/ Networx trunk group that has been established to GCI from the Verizon Business
Seattle switch.  The Networx Dialing Plan will be a continuation of the FTS2001
Dialing Plan.

 

e.    GCI willl provide CSDS call records in batch file transfers to Verizon
Business for billing.  The transmission of these CSDS call records will comply
with the mutually approved Networx interface specification.

 

GCI’s interconnection responsibilities will include:

 

a)     Supporting existing Voice and CSDS trunks dedicated to Verizon Business
FTS2001 / Networx traffic between:

 

·                  The GCI Fairbanks switch and the GCI Anchorage switch

 

·                  The GCI Juneau switch and the GCI Anchorage switch

 

·                  The GCI Anchorage switch and the Verizon Business Seattle
switch

 

118

--------------------------------------------------------------------------------


 

This is represented in the figure below.  The sizing of these trunks will be
mutually determined to ensure a P.01 end-to-end grade of service for the
applicable peak traffic requirements.

 

[g72561kk19i001.jpg]

c)     Switching and aggregating Verizon Business Networx CSDS originating
traffic in Alaska.  The Fairbanks and Juneau switches will pass the traffic they
aggregate to the Anchorage switch which will in turn aggregate it with Anchorage
traffic and pass it to the Verizon Business Seattle switch via a dedicated trunk
group without echo cancellation.  This includes “N x 64 Kbps” capability for
switched data and video applications via the GCI “5E” network.

 

d)    GCI will provide underseas fiber optic capacity for this traffic between
their facilities in Anchorage and Seattle.  Verizon Business will assign LEC
provided access capacity between the GCI Seattle POP and the Verizon Business
Seattle POP.

 

e)     Switching and terminating Verizon Business Networx CSDS traffic from the
Verizon Business Seattle switch to dedicated on-net Networx or FTS2001
terminations via the trunking arrangements described above.

 

GCI will assist Verizon Business with planning and engineering support to ensure
that appropriate network services will be available to meet evolving

 

119

--------------------------------------------------------------------------------


 

Government requirements.  These activities will include the following:

 

a)     Ensuring network wide interoperability with other sub-contractors (i.e.
LECs, etc.,) as well as Government and commercial networks, where the Government
requires such interoperability.

 

b)    Developing and maintaining a contingency and restoration plan that
prevents deterioration of network services.

 

GCI will also assist Verizon Business with the transition of existing FTS2001
CSDS traffic to the Networx contract as Government orders are received.

 

GCI will support orders for critical service involving the deployment of
diversely routed access facilities and split trunking to ensure trunk group
survivability.  GCI will also accept orders for Telecommunications Service
Priority (TSP) as requested and justified by the government.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for Circuit Switched Data
Services (CSDS). GCI’s transport capabilities, in conjunction with Verizon’s
CSDS Services features will comply with all requirements for RFP Section C.2.2.2
as proposed by Verizon Business to GSA.

 

Description of Approach to Service Delivery

 

Volume I, Section 4.1.2.1.1 of Networx Universal and Enterprise Contracts

 

GCI’s infrastructure for supporting Circuit Switched Data Services (CSDS) will
be identical to its Voice Services. This includes an all digital backbone,
digital switches and digital access facilities. GCI will provide CSDS with most
of the capabilities as it provides for the Voice Service offering.

 

GCI has supported CSDS for FTS2001 users since MCI (now Verizon Business) was
awarded the FTS2001 contract in 1999. Today, Verizon Business in conjunction
with GCI supports approximately 60% of FTS2001 CSDS long distance and private
network traffic, and is providing CSDS services from the U.S. to over 65
countries. GCI will carry CSDS calls over the same all digital network as is
used for Voice Services. This circuit switched network will be provisioned and
managed to have the same high standards for Networx as it has supported for
FTS2001.  GCI’s network will support the automatic disabling of echo cancellers
on data CSDS calls and no compression will be used in the network. For
inter-state, private network, or international CSDS calls, GCI’s switches will
select clear channel trunks interfacing with the Verizon Business network in
Seattle to avoid

 

120

--------------------------------------------------------------------------------


 

compression or echo cancellation equipment, which ensures high quality CSDS
service.

 

As discussed in Voice Services Section 4.1.1.1, Verizon’s approach for both
Voice and CSDS services has the following advantages.

 

Seamless Transition = Lower Risk. Verizon and GCI transitioned all services to
FTS2001 in a way that minimized the impact on the user community. Following
Agency selection, Verizon Business and GCI will apply comparable processes and
procedures to transition any Agency locations in Alaska not currently using
FTS2001 CSDS Services to the Networx CSDS Service. The GCI CSDS solution will
meet all of the applicable mandatory requirements documented in the Networx RFP,
and will exceed baseline requirements where possible. Whether initiated from
On-Net or Off-Net locations, authenticated CSDS calls will be connected to all
On-Net and Off-Net locations by direct station-to-station dialing.  This SOW
will document the applicable CSDS features and capabilities required for GCI to
support.

 

Performance that Networx Customers can Rely on. GCI’s network will provide a
virtually non-blocking, P.001 grade of service POP-to-POP and a P.01 grade of
service end-to-end for switched access originations to switched PSTN
terminations in Alaska.  GCI’s CSDS Services will support ISDN and SDS
applications.

 

Integrated Services Digital Network (ISDN) is a digital network service capable
of supporting multiple services on a single connection using a common set of
well-defined protocols. Voice calls and data calls are part of the same
intelligent network, providing the same sophisticated features currently offered
for Networx Voice Services. ISDN is a digital, worldwide public standard for
sending voice, video, data, or packets over the public switched telephone
network (PSTN). The two versions of ISDN are basic rate interface (BRI) and
primary rate interface (PRI). BRI is a single pair of copper wires supporting
data speeds of up to 128 Kbps. PRI is a 4-wire connection capable of supporting
data speeds up to 1.536 Mbps. ISDN can also be used as a high-speed dial-up data
service supporting digital data transmission in building blocks of 64 Kbps.
Higher clear channel speeds, i.e., 384 Kbps and 1.544 Mbps, will be supported.

 

Switched Digital Services (SDS) are data transmissions in increments of 56/64
Kbps (higher speeds up to 1.544 Mbps are also available). Although SDS uses the
same implementation and billing mechanisms as Networx Voice Services, SDS will
be transmitted over separate clear channel routes in the GCI switched network.
These routes should be groomed to enhance SDS transmission quality. Customers
claim bandwidth by using a single network call with Multi-Rate Bearer Services
(MRBS) or fixed rate (H0, H11) capabilities (without inverse multiplexing).

 

The GCI network will support ISDN wideband services (H0, H11 and MRBS)
consisting of N x 64 Kbps services at the network level, with channel
aggregation handled by the network rather than by CPE. This type of call is

 

121

--------------------------------------------------------------------------------


 

recorded on a single call record, which indicates the bandwidth used for the
call; which enables bandwidth-based billing. Available speeds today include 384
Kbps (H0) and 1.536 Mbps (H11). H0 and H11 are fixed allocation standards, and
these calls require contiguous bandwidth to be available on the PRI access line.

 

H0 is the ISDN standard for the provisioning of 384 Kbps service, without
IMUXing, via contiguous bandwidth on an ISDN PRI access line. The CPE places one
call, which is allocated to contiguous channels on the PRI. The six channels
used must be contiguous and must be in fixed positions in the T1 carrier (i.e.,
either channels 1-6, 7-12, 13-18, or 19-24). If the subscribing Agency has only
one PRI, the D channel will be on channel 24, and therefore channels 19-24 would
not be used for an H0 call. This is an example of fixed allocation.

 

H11 is another example of the fixed allocation scheme. H11 is the ISDN standard
for provisioning of 1.536 Kbps service, without IMUXing, via contiguous
bandwidth on a PRI access line. As with H0, the network transport may or may not
be contiguous. Two PRI access lines are required to launch an H11 call. With one
PRI, only 23 B channels are available and the call cannot be launched. If the
subscribing Agency has multiple PRIs with Non-Facility Associated Signaling
(NFAS) and there is a PRI with all 24 channels free, an H11 call can be
launched. Verizon’s network switches recognize a MRBS data call and route the 64
Kbps channels through the network, with the network providing the IMUX function.
The network will determine the best paths for the channels, and they may or may
not be carried contiguously.

 

In 1994, MRBS became available in the U.S. via the Floating algorithm. The
channels must be contiguous, but the contiguous channels are not required to
occupy specific portions of the PRI access line, as they are with H0 service, so
call setup can be somewhat shorter. Where available, the Flexible allocation
scheme provides the functionality needed to dynamically add or subtract
bandwidth from an MRBS call without having to disconnect and reestablish the
call. At the time of the order, a subscribing Agency will be required to specify
whether it will be placing Fixed (H0 or H11), Floating (MRBS), or Flexible
(MRBS) calls using their CPE. The switch port on which the access line
terminates must be configured for one or the other. Trunk allocation schemes
cannot be chosen on a call-by-call basis.

 

CSDS Architecture. GCI’s switched services network will provide a common fabric
supporting switched voice and CSDS traffic. The architecture, systems, and
network elements are in most cases the same for each service type. Major systems
involved include digital network switches, and inter-switch trunks connecting
switches in a “meshed” configuration. The architecture also incorporates access
trunks that connect GCI switches to LEC switches with primarily FG-D facilities
to provide switched access. The system includes access trunks connecting GCI
switches to Agency CPE to provide dedicated access.  GCI’s CSDS will dynamically
allocate digital

 

122

--------------------------------------------------------------------------------


 

bandwidth-on-demand on a cost-per-six second increment basis. This provides a
superior solution for on-demand services such as high-speed bandwidth, dial-up
circuits, circuits required for short-term requirements, simultaneous bandwidth
for simultaneous transmission of digital information (data, image, voice, or
video), or emergency backup for private line and other connection-oriented
networks such as frame relay.  GCI will support both narrowband services at
increments of 56/64 Kbps, and wideband services at increments of 128 Kbps up to
1.544 Mbps. Table 3.1.1-1 summarizes support requirements for GCI’s switched
data service offerings.

 

Table 3.1.1-1. Switched Data Services Support Requirements

 

Service

 

Description

 

 

 

Narrowband

 

 

 

 

 

·      Switched 56

 

Switched 56 Kbps offers a switched version of digital private lines with
usage-based pricing. It provides high performance and reliability to support
critical data applications. Transmission speeds can be 56 Kbps or subrates of
2.4, 4.8, 9.6, and 19.2 Kbps. Individual 56 Kbps channels can be aggregated into
N x 56 Kbps with appropriate CPE. Switched 56 provides digital transmission on
demand for a variety of applications, including video conferencing, host file
transfer, high resolution facsimile, LAN-to-LAN and WAN-to-WAN interconnections,
and software downloads.

 

 

 

·      Switched 64

 

Transmission speeds can be at 64 Kbps or subrates of 2.4, 4.8, 9.6, and 19.2
Kbps. Switched 64 provides speed and digital dependability. Multiple SW64 calls
can be aggregated into a single continuous wideband channel. Switched 64 is a
CPE-based service that can be used to provide bandwidths such as 384 Kbps or
1.536 Mbps. It supports intermittent-use data applications such as video
conferencing, host file transfer, high resolution facsimile, LAN-to-LAN and
WAN-to-WAN interconnections, software downloads, and music and video store and
forward applications. In addition, on-demand bandwidth to supplement private
lines is a cost-effective way to support peak traffic.

 

 

 

Wideband

 

 

 

 

 

·      Multi-Rate Bearer Service (MRBS)

 

MRBS provides dial-up bandwidths of N x 64 Kbps on demand by making one call.
For example, an Agency can dial-up 128 Kbps for one application, and dial-up 384
Kbps for another application with only one call rather than multiple calls (each
per 64 Kbps of bandwidth). With MRBS, a single PRI can be used to provide 23 x
64 Kbps (1.472 Mbps), nearly a full T1 bandwidth. Primary benefits include
decreased call set-up time, reduced rates versus multiple 64 Kbps, and no
investment in IMUX CPE since the IMUX function is provided by the network.

 

 

 

·      ISDN H0

 

ISDN H0 offers transmission speeds of 384 Kbps of contiguous bandwidth
established through the GCI network as a single data call. The customer’s CPE
places one call and the GCI switch allocates channels to the call.

 

 

 

·      ISDN H11

 

ISDN H11 offers transmission speeds of 1.536 Mbps of contiguous bandwidth
established through the GCI network as a single data call. This capability
transports the 24 channels of PRI contiguously through the GCI network, thereby
providing the synchronization and bonding of the twenty-four 64 Kbps channels
within GCI’s network rather than in the Agency’s CPE.

 

GCI’s Circuit Switched Digital Service will provide synchronous, full duplex,
digital SDP-to-POP services and POP-to-POP services at rates up to DS1 for

 

123

--------------------------------------------------------------------------------


 

all On-Net and Off-Net requirements. Table 3.1.1-2. shows the typical access
service requirements for CSDS.

 

Table 3.1.1-2. Typical Access Service Requirements for CSDS

 

Service Obtained via ISDN
access

 

Access to Switched 56 Service Availability

 

 

 

BRI from LEC

 

Digital 64 or 128 Kbps dialup to a GCI switch via FG-D

 

 

 

PRI from GCI

 

Dedicated T1/PRI local loop from the Agency to a GCI switch

 

 

 

PRI from LEC

 

Switched Digital Access (SDA) from the LEC, where available, with Nx64 Kbps ISDN
calls to a GCI switch via FG-D

 

Technical Capabilities

 

Volume I, Section 4.1.2.3.1.1 of Networx Universal and Enterprise Contracts

 

GCI will comply with all technical requirements for C.2.2.2.1.4 as follows.

 

1a            GCI will support a uniform numbering plan including a unique
directory number for all on-net Government locations.

 

1b            GCI will support the same uniform numbering plan for CSDS as
proposed for Voice Services.  This will be integrated with the Voice Services
plan as follows:

 

GCI will use the PSTN number plan used for its intra-state Alaska commercial
offerings per the North American Numbering Plan including ongoing NPA/NXX
additions coordinated by the NANP administrator. This includes all future
changes.

 

GCI will support the private numbering plans currently used for most Federal
agencies as communicated by Verizon. GCI will support non-commercial,
Agency-specific private 700 numbers or variable length private network numbers
(i.e. Networx Locator Service number, private network announcements, etc.).

 

GCI will maintain FG-D PSTN interconnect arrangements with all major LECs in
Alaska in order to support switched access for the origination and termination
of Networx calls.

 

GCI will support originating and terminating on-net calls from dedicated trunks
as well as calls from switched, virtual on-net locations. Off-net calls from the
PSTN to Networx numbers will be blocked from terminating to Networx dedicated
trunks unless a specific request for the direct termination service has been
received and implemented.

 

GCI will direct calls using Networx private network numbers to Verizon’s network
such as those calls to be treated by custom intercept messages.

 

124

--------------------------------------------------------------------------------


 

GCI will route calls to a disconnect message announcement as directed by the
Agency and communicated by Verizon.  GCI will not reassign the number for 90
days after receiving an Agency disconnect order for situations where GCI
controls the number assignment.

 

Time-out during dialing typically results in reorder tone initiated by the
switch supporting the station instrument. GCI’s switches will support this where
directly connected station instruments are involved.

 

Calls encountering network congestion in GCI’s network will typically receive a
“fast busy” signal.

 

On-net originating calls that exceed the class of service assigned to the
originating station for off-net and non-domestic PSTN calls will receive a
message recording from Verizon’s network stating they cannot complete the call
because it exceeds the assigned class of service range privileges.

 

Verizon will support the denial of features via class of service restrictions
against the originating trunk group, ANI or authorization code for calls sent to
the Verizon network (i.e. inter-state LD, IDDD and private network calls).  GCI
will support these restrictions if notified that intra-state Alaska calls are to
be blocked.

 

GCI’s Voice Services support ISDN D-Channel user-to-user signaling during a call
between ISDN capable parties in accordance with ITU-TSS Q.931 standards.

 

GCI’s CSDS Services will not use compression. All calls will use 64 Kbps pulse
code modulation (PCM) per the ITU G.711 standard.

 

GCI will support the transport of LEC-supplied ANI digits for CSDS switched
access calls from or to Switched 56 kbps, switched ISDN BRI, or switched ISDN
PRI users.

 

GCI will provide ANI assignments for CSDS On-Net dedicated access users.  These
ANI assignments will be transported with each CSDS call.

 

Other than ISDN multi-rate calls, numbering and dialing plan arrangements will
be identical for CSDS calls to those for the Networx switched Voice Service.

 

2              GCI will support the use of On-net authorization codes for CSDS
using the same numbering plan assignment as for Voice services:  a 10-digit
On-Net Networx ANI number plus a four-digit PIN.

 

3              For CSDS calls terminating to off-net locations in Alaska, the
bandwidth requested by the originating on-net location will be limited to the
bandwidth limitations in the PSTN between the GCI network and the called
location.

 

125

--------------------------------------------------------------------------------


 

4              GCI’s CSDS solution will support a calling capability that does
not require scheduling.

 

5              Digital communications equipment and transmission facilities
require synchronization to prevent transmission slips that result in loss of
data and/or retransmissions. GCI will use an advanced GPS reference frequency
distribution system to provide accurate, stable timing synchronization
throughout the GCI Voice / CSDS network.

 

6              Once a CSDS call has been established on the GCI Voice / CSDS
network, all bit sequences transmitted by the DTE will be transported by GCI as
data/bit transparent across the network, maintaining data/bit sequence
integrity.

 

7              GCI will support the mandatory dialable information payload
bandwidth requirements.

 

7a            GCI’s CSDS will support Switched 56 Kbps calls that offer a
switched, dialable version of a digital private line with usage-based pricing.
It must provide high performance and reliability to support critical data
applications. Transmission speeds can be at 56 Kbps or subrates of 2.4, 4.8,
9.6, and 19.2 Kbps. Individual 56 Kbps channels may be aggregated into N x 56
Kbps with appropriate CPE. Switched 56 provides digital transmission on demand
for a variety of applications, including video conferencing, host file transfer,
high resolution facsimile, LAN-to-LAN and WAN-to-WAN interconnections, and
software downloads. Switched 64 provides speed and digital dependability.
Multiple SW64 calls can be aggregated into a single continuous wideband channel.
This CPE-based service can be used to provide bandwidths such as 384 Kbps or
1.536 Mbps. Switched 64 service supports intermittently used data applications
such as video conferencing, host file transfer, high resolution facsimile,
LAN-to-LAN and WAN-to-WAN interconnections, software downloads, and music and
video store and forward applications. Switched 64’s on-demand bandwidth used to
supplement private lines is a cost-effective vehicle to support peak traffic.

 

7b            GCI’s CSDS will support ISDN H11 calls offering transmission
speeds of 1.536 Mbps of contiguous bandwidth established through the GCI network
as a single data call. This capability transports the 23 B channels of PRI
contiguously through the Verizon network, thereby providing the synchronization
and bonding of the twenty-four 64 Kbps channels within GCI’s network rather than
in the agency’s CPE. GCI will support switched T1 calls providing dial-up
service for transmitting data at speeds up to 1.536 Mbps with either in-band or
out-of-band signaling. GCI will support T1 access at each customer SDP access
point if so ordered. This unchannelized 1.536 Mbps bandwidth on demand is useful
as back-up for primary T1 links, for overnight data transfers, and for
day-to-day mission critical information. When

 

126

--------------------------------------------------------------------------------


 

switched T1 is activated, no channelization occurs; there is only a pipe of
bandwidth at 1.536 Mbps. CPE, usually a CSU or bandwidth management multiplexer,
is used to manage the bandwidth for applications that require multiple
destinations. ISDN H11 can switch DS1s, provided the first PRI has the D channel
and the switched DS1 does not have a D channel.

 

7c            GCI’s CSDS will support ISDN PRI interfaces providing on-demand
dialable bandwidth at NxDS0, where N = 1 to 24 by making one call. For example,
a user can dial-up 128 Kbps for one application, and dial-up 384 Kbps for
another application with only one call rather than having to make multiple calls
(each per 64 Kbps of bandwidth). This is supported up to a full T1 bandwidth
when the ISDN D-channel is on an alternate T1 using Non-Facility Associated
Signaling (NFAS) within a multi-PRI trunk group.

 

8              GCI’s CSDS will support the following Multi-rate DS0
capabilities:

 

8a            GCI’s CSDS will support an appropriate dialing sequence for
initiating calls with different bandwidths.

 

8b            GCI’s CSDS will support the transport of all bit sequences
transmitted by the DTE as data/bit transparent after establishment of the
dialing sequence.

 

9              Verizon did not propose support for the following optional CSDS
capabilities and therefore GCI support is not required:

 

·      Multirate DS1 Category

 

·      DS3 Category

 

·      SONET Level-I (i.e., OC-1) Category

 

·      SONET Level-II (i.e., Multirate OC-1) Category

 

·      SONET Level-III (i.e., Multirate OC-3) Category

 


OTHER CONTRACT REQUIREMENTS


 

GCI will support Verizon in responding to the Price Management Mechanism as
defined in Section H.7 of the Networx Universal and Enterprise RFPs.

 


INTERFACES


 

Section C.2.2.2.3 of Networx Universal and Enterprise RFPs

 

GCI will support all of the interfaces identified in Section C.2.2.2.3.1 of the
Networx RFPs that were bid by Verizon (note:  support for the optional OC-1
interface was not proposed and the E1 and E3 interfaces are not applicable to
GCI).

 

127

--------------------------------------------------------------------------------


 

Circuit Switched Data Service Interfaces

 

GCI will comply with all applicable interfaces required for CSDS, as follows:

 

The following user-to-network-interfaces (UNIs) at the SDP, as defined in
Section C.2.2.2.3.1, are mandatory unless marked optional:

 

Table 6.1-1. Circuit Switched Data Service Interfaces

 

 

 

Interface Type and

 

 

 

 

UNI Type

 

Standards

 

Payload Data Rate

 

Signaling Type

 

 

 

 

 

 

 

1

 

ITU-TSS V.35

 

Up to 1.536 Mbps

 

RS366A (dialing)

 

 

 

 

 

 

 

2

 

EIA RS-449

 

Up to 1.536 Mbps

 

RS366A (dialing)

 

 

 

 

 

 

 

3

 

EIA RS-530

 

Up to 1.536 Mbps

 

RS366A (dialing)

 

 

 

 

 

 

 

4

 

ISDN PRI (Multirate) (T Reference Point) (Standard: ANSI T1.607 and 610)

 

Up to 1.536 Mbps

 

ITU-TSS Q.931

 

 

 

 

 

 

 

5

 

T1 (with ESF) (Std: SR-TSV-002275, and ANSI T1.102/107/403)

 

Up to 1.536 Mbps

 

SS7

 

 

 

 

 

 

 

The Following optional interfaces are in the scope of the contract

 

 

 

 

 

 

 

6

 

T3
(Standard: Telcordia Pub GR-499-CORE)

 

Up to 43.008 Mbps

 

SS7

 

 

 

 

 

 

 

7

 

E1
(Standard: ITU-TSS G.702)

 

Up to 1.92 Mbps

 

SS7, E1 Signaling

 

 

 

 

 

 

 

8

 

E3
(Standard: ITU-TSS G.702)

 

Up to 30.72 Mbps

 

SS7, E1 Signaling

 

 

 

 

 

 

 

9

 

Optical: SONET OC-1
(Standard: ANSI T1.105 and 106)

 

Up to 49.536 Mbps

 

SS7

 

 

 

 

 

 

 

10

 

Electrical: SONET STS- 1
(Standard: ANSI T1.105 and 106)

 

Up to 49.536 Mbps

 

SS7

 

 

 

 

 

 

 

11

 

SONET OC-3
(Standard: ANSI T1.105 and 106)

 

Up to 148.608 Mbps

 

SS7

 

 

 

 

 

 

 

12

 

SONET OC-12
(Standard: ANSI T1.105 and 106)

 

Up to 594.432 Mbps

 

SS7

 

 

 

 

 

 

 

13

 

ISDN BRI (Multirate) (S and T Reference Point) (Standard: ANSI T1.607 and 610)

 

Up to 128 Kbps

 

ITU-TSS Q.931

 


NOTE:  IF GCI DOES NOT SUPPORT DEDICATED ACCESS FOR ISDN BRI CIRCUITS, VERIZON
BUSINESS MAY PROVIDE AN ISDN PRI/BRI ADAPTER.


 

128

--------------------------------------------------------------------------------



 


FEATURES

 

Section C.2.2.2.2 of Networx Universal and Enterprise RFPs

 

GCI will support all of the applicable features identified in section C.2.2.2.2
of the Networx RFPs.

 

CSDS Features

 

Volume I, Section 4.1.2.3.1.2 of Networx Universal and Enterprise Contracts

 

GCI will comply with all applicable feature requirements for C.2.2.2.2.1 as
follows.

 

1              GCI’s CSDS will support user dialing of Verizon provided toll
free numbers to satisfy the CSDS “dial-in” feature.  This will follow a calling
card type type dialing arrangement.  Following connection via toll free number
and entry of a valid authorization code, callers may dial domestic 10-digit PSN
numbers, international IDDD numbers or private network numbers. Calls may
originate from On-Net or Off-Net locations after verification of the
authorization code entered by the user. Access to Verizon POPs is available
through LEC-provided BRI, PRI, or switched digital access. The LEC or CAP, via
digital FG-D SS7 data circuits, hands the call to the Verizon network to be
routed to the terminating location via the Verizon / GCI CSDS all digital
networks. The call may terminate via a GCI-provided PRI, or LEC- or CAP-provided
BRI, PRI, or switched or dedicated digital access (e.g. Switched 56) circuits.

 

2              GCI’s CSDS will support User-to-user signaling (UUS) via ISDN
D-channel during a call in accordance with ANSI T1 and ITU-TSS standards for
ISDN and SS7. This UUS feature would typically be used by subscribing Networx
agencies with compatible PBX or ACD switches with dedicated ISDN PRI access
connections to a GCI switch. UUS will not be supported from a LEC PRI
origination, but can be supported to a LEC ISDN termination.

 

UUS will be supported from a GCI ISDN PRI origination and termination. The
exchange of user information is not a network acknowledged service, that is, the
network does not interpret the information but transfers it across the network
intact.

 

3             GCI’s CSDS will support the same features documented in the Voice
Services Statement of Work.

 

129

--------------------------------------------------------------------------------



 


SERVICE LEVEL AGREEMENTS


 

Volume II, Appendix B.3, Attachment 1 of Networx Universal and Enterprise
Contracts

 

GCI will meet the Performance Metrics as defined by Section C.2.2.2.4 of the
Networx RFPs for Networx CSDS Service in Alaska (note:  for inter-state LD,
private network, or IDDD CSDS traffic, GCI and Verizon Business will split the
SLA budget allocations as appropriate).

 

Circuit Switched Data Service SLA

 

·      Availability. Availability of the Circuit Switched is collected for each
Circuit ID. Data is calculated as follows.

 

 

Availability =

 total expected Available time (Tex) – total outage time (Tou)

 

 

 

Total Expected Available time (Tex)

 

 

Availability metrics are calculated for the Agency and Bureau levels by
determining the Tex and Tou for all the Circuit IDs under the Agency or  Bureau
AHCs for a calendar month and reporting the resulting availability  as a
percentage.  Tou will be based upon customer reported trouble tickets as
documented by the Verizon Business Trouble Management System for Networx.

 

·      Call Blockage. Call blockage is calculated using switch based call
records. The following is process to calculate call blockage for each phone
number.

 

1      NUMBER – the number being reported on.

 

2      ATTEMPTS – the total number of calls dialed from the number.

 

3      ATB (All Trunks Busy) - The call is targeted to a terminating trunk (DAL)
or PSTN number but fails due to the unavailability of a physical circuit in the
trunk group or the PSTN phone is busy. This is considered terminating access
(POP-to-SDP) blockage.

 

4      BUSY - The call is routed to a terminating address that is already in use
but a physical circuit was available in the terminating trunk group. This is not
considered terminating access (POP-to-SDP) blockage.

 

5      TCC - The call is blocked by the originating network switch without
requesting routing information. This is considered network POP-to-POP blockage.

 

6      BLOCKED - The call is blocked in the network due to traffic congestion
conditions. This is considered network POP-to-POP blockage.

 

7      NETWORK/EQUIP – The sum of BLOCKED + TCC.

 

POP-to-POP call blockage = ((NETWORK/EQUIP) / ATTEMPTS) * 100.

 

130

--------------------------------------------------------------------------------


 

POP-to-SDP call blockage = (ATB  / ATTEMPTS) * 100.

 

SDP-to-SDP call blockage = ((NETWORK/EQUIP + ATB) / ATTEMPTS) * 100.

 

Call Blockage metrics for the Agency or Bureau levels is calculated by
aggregating and sorting the call detail records (CDRs) for calls from CSDS
facilities to determine the values of NETWORK/EQUIP, Attempts, and ATB using the
AHC code to separate the groupings.  Verizon Business will utilize its switch
based CDRs for the interstate LD, private network and IDDD calls.  GCI will
provide the CDRs for intra-state Alaska calls.

 

Performance Metrics

 

Section C.2.2.2.4 of Networx Universal and Enterprise RFPs

 

CIRCUIT SWITCHED DATA SERVICE PERFORMANCE METRICS

 

GCI will comply with all performance metric requirements for CSDS in Alaska
(note:  for inter-state LD, private network, or IDDD CSDS traffic, GCI and
Verizon Business will split the SLA budget allocations as appropriate).

 

The performance levels and acceptable quality level (AQL) of key performance
indicators (KPIs) for Circuit Switched Data Service in Section C.2.2.2.4.1 below
are mandatory unless marked optional:

 

Table 8.2.1-1. Circuit-Switched Data Service Performance Metrics

 

Key
Performance
Indicator (KPI)

 

Service
Level

 

Performance
Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How
Measured

Availability

 

Routine

 

99.95%

 

> 99.95%

 

See Note 1

 

 

 

 

 

 

 

 

 

(POP-to-POP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Availability

 

Routine

 

99.5%

 

> 99.5%

 

 

 

 

 

 

 

 

 

 

 

 

 

Critical

 

99.95%

 

> 99.95%

 

 

(SDP-to-SDP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

With Dispatch

 

8 hours

 

< 8 hours

 

See Note 2

 

 

 

 

 

 

 

 

 

 

 

Without Dispatch

 

4 hours

 

< 4 hours

 

 

 

 

 

 

 

 

 

 

 

Grade of Service

 

Routine

 

0.07 (SDP-to-SDP)

 

<0.07

 

See Note 3

 

 

 

 

 

 

 

 

 

(Call Blockage)

 

 

 

0.01 (POP-to-POP)

 

< 0.01

 

 

 

 

 

 

 

 

 

 

 

 

 

Critical

 

0.01 (SDP-to-SDP & POP-to-POP)

 

< 0.01

 

 

 

131

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Notes:

 

(1)          CSDS availability is calculated as a percentage of the total
reporting interval time that CSDS is operationally available to the Agency. 
Availability is computed by the standard formula:

 

Availability =

RI(HR) – COT(HR)

×100

RI(HR)

 

[Note that this KPI is waived for calls made with calling card.

 

(2)          Refer to Section C.3.3.1.2.4 for definition and how to measure.

 

(3)          Grade of Service (Call Blockage) is the proportion of calls that
cannot be completed during the busy hour because of limits in the call handling
capacity of one or more network elements (e.g., “All trunks busy” condition).  
For example, 0.01 indicates that 1 percent of the calls not being completed (1
out of 100 calls).

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.1.2.2.1 of Networx Universal and Enterprise Contracts

 

GCI will comply with all performance metric requirements for CSDS service.
Please refer to Table J.9 for the complete compliance checklist.

 

The GCI network provides virtually non-blocking, P.001 grade of service
POP-to-POP and network availability exceeding of 99.95%, 24 hours per day, 365
days per year. GCI will maintain these standard through strict adherence to
internal operations standards, frequent testing, and a highly fault-tolerant
hierarchical switched network design. Please refer to the Service Quality and
Performance Metrics approach discussed in Voice Services Section 4.1.1.5.1, as
it applies equally to CSDS.

 


TRAINING

 

Volume II, Section 3.11 of Networx Universal and Enterprise Contracts

 

GCI will offer sales training support to the Verizon Business Government Markets
sales organization to facilitate the selling of GCI CSDS Service under the
Networx contract umbrella.

 

GCI will also offer training materials to Verizon Business and its customers in
order to support Verizon Business’s ability to deliver training to Networx
customers as defined by Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for CSDS training if requested in accordance with the
requirements of RFP Section C.3.7.2.

 

TRAINING DEVELOPMENT

 

GCI’s training development support, if requested, will meet all requirements
found in RFP Section C.3.7.2.1.

 

132

--------------------------------------------------------------------------------


 

TRAINING AVAILABILITY

 

GCI’s training availability, if requested, will meet all requirements found in
RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

GCI’s training maintenance, if requested, will meet all requirements found in
RFP C.3.7.2.6.

 

Within 30 business days following any changes to Verizon Business’s Networx
program that would result in any changes or modifications to the training
program, all affected GCI training material will be updated and made available
by GCI to Verizon Business. These modifications will be provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

GCI will support meetings with Verizon Business personnel, Partners, and/or
existing or potential customer personnel as reasonably required to address joint
sales opportunities.

 

GCI will assign sales representatives to support the Networx opportunities.

 

GCI will support Sales Opportunity Reviews to ensure collaborative planning.

 

CUSTOMER SERVICE

 

Verizon Business will administer the customer service functions consistent with
those as outlined in Networx contract.  Verizon Business’s Government Network
Operations Center (GNOC) Ashburn, VA will act as the single interface for all
Government inquires and will coordinate with GCI’s services centers and
personnel, as defined in this document.

 

GCI’s NOC will act as an extension of Verizon Business’s GNOC by providing
technical support, inventory management, and tracking capability for Verizon
Business’s Alaska Networx services.  GCI’s NOC will be available 7 days a week,
24 hours a day to support the Verizon Business Customer Service Office that will
be also available 7 days a week, 24 hours a day to support Networx users.

 

SERVICE ORDERING

 

The service ordering process for Alaska services defined in this SOW will be
consistent with the service ordering process for Networx services offered in the
lower 48 states.

 

a)              Government users will be able to initiate service orders to
Verizon Business using a standard template via the Networx Portal web site,
email, verbally or by facsimile.

b)             GCI will support the order Intervals defined in RFP Table
J.12.3-1 as follows:

 

133

--------------------------------------------------------------------------------


 

Table J.12.3-1 Service Provisioning Intervals Table

 

Service
(CONUS Originating and Terminating SWCs
only)

 

Performance
Objective:
Routine Orders
(Calendar Days)

 

Performance
Objective: Class B
Expedited Orders
(Calendar Days)

Disconnect (all services)

 

30

 

30

Circuit Switched Data Service (CSDS)

 

45

 

23

 

When the Government submits a service request to Verizon Business for service/s
in Alaska:

 

a)              Verizon Business will verify that the individual requesting the
service is authorized to request that type of service.

b)             Verizon Business will review the request data for completeness.
If the service request is for services and/or equipment that are fully defined
and priced, Verizon Business will immediately assign a service order number and
issue the service order for processing by GCI.

c)              The Agency Hierarchy Code will be required on all orders and
will appear on the invoices.  Verizon Business will accept and use the Agency
Hierarchy Code on the service order.

d)             Orders will be captured and tracked in Verizon Business’s
centralized service order tracking system.  Government users will have access to
this system and its capabilities.

e)              Government users will be able to associate orders with a
project.  Batch and bulk ordering will be available.  The Government will have
the option of requesting service for an interval less than the stated standard
interval of that service.

 

SWITCHED CSDS (PICs)

 

The Verizon Business account teams will follow the standard procedures for PIC
service by acquiring the Letter of Agreement (LOA) from the customer.  The
Verizon Business account team member or designated Verizon Business
representative will forward the LOA required by GCI authorizing GCI to act as
Verizon Business’s agent requesting the PICs to GCI for Verizon Business.

 

GCI Marketing will perform the following once the PIC orders are received:

 

For Equal Aceess areas:

 

a)              Upon receipt of PIC orders from Verizon Business, GCI will
review the orders to determine which NPA/NXXs are in equal access areas and
non-equal access areas.

b)             Upon the completion of this analysis, GCI will establish an
Verizon Business Networx Agency account for billing to Verizon Business.

c)              GCI will load all the equal access ANI’s into GCI’s billing tool
called ANIMAY.  ANIMAY tool will allow GCI to transfer the CDR’s into a server
where for Verizon Business to come and retrieve them via FTP.

d)             GCI will work with the local telco’s where equal access is
available and have the provided ANI’s PIC’d to GCI for Verizon Business.

e)              Once an ANI is PIC’d to GCI, the calls will travel the existing
GCI network.  The CDR’s will be picked up by ANIMAY and sent to a server for
Verizon Business billing to retrieve.

f)                GCI will send an invoice to Verizon Business for transporting
these calls.

 

134

--------------------------------------------------------------------------------


 

For Non-Equal Access areas:

 

Verizon Business will provide it’s standard toll free service for the customers
in the Non Equal access areas in Alaska.

 

GCI RESPONSIBILITIES

 

GCI will be responsible for:

 

a)              Engineering including:

 

·                     The assignment of switch and transport facilities

·                     The assignment of circuit IDs and trunk group IDs.

·                     The ordering of local access facilities via the
appropriate Alaskan LEC if appropriate.

·                     The creation of Circuit Layout Records.  This will
reference the corresponding Verizon Business circuit Id(s) along with the
Alaskan LEC circuit ID.

 

b)             GCI will provide Verizon Business with a Service Order
Notification, for all Verizon Business services supported by GCI, prior to
installation and provisioning and will provide a Service Order Completion Notice
prior to billing initiation.  Upon completion of the service order, GCI will
provide Verizon Business with a Service Order Completion Notice. Billing for
installed services will begin as of the effective billing date listed on the
service order completion notice. If installed services are part of a transition,
migration, or major implementation project, billing will not begin until
successful acceptance testing is complete.

 

NETWORK MANAGEMENT

 

Verizon Business’s Government Network Operations Center (GNOC) Ashburn, VA is
Verizon Business’s primary network management center for monitoring Networx
services.  The GNOC will be supported by GCI’s Network Operation Center (NOC).

 

Network service affecting events relating to Networx services supported by GCI
will be coordinated by GCI NOC with Verizon Business’s GNOC.  Planned network
events that effect all services will be communicated to the GNOC via email
and/or telephone no less than 48 hours before the event occurs.  Maintenance
events that result in an outage shall be scheduled with the GNOC via email and
telephone communications on average of seven (7) days before the event. 
Unplanned network events such as equipment failures and weather related outages
shall be communicated to the GNOC as soon as possible via either email and/or
telephone communications.

 

The primary interface with the Government will be through the Verizon Business.
GNOC.  GCI  will provide data to the GNOC to support its interface to the
Government.  GCI’s NOC will be available 24x7.

 

TROUBLE REPORTING

 

Verizon Business will act as the primary interface for Government users and will
provide

 

135

--------------------------------------------------------------------------------


 

the support required by the Networx contract.

 

GCI will support Verizon Business in providing rapid trouble reporting of
network problems via Verizon Business’s GNOC in Ashburn, VA or its backup in
Cary, NC which operates 24 hours a day, 7 days a week.  The GCI NOC will provide
direct monitoring of all GCI services that are dedicated to the Networx
contract. If a problem is identified, the GCI NOC, in coordination with the
Verizon Business GNOC, will resolve the problem and be responsible for the
following issues.

 

a)              Identifying and clearing trouble for both agency-identified,
mission-critical Telecommunication Service Priority (TSP) services and non
mission-critical services.

b)             Working cooperatively with other contractors (Government and
non-Government) to rapidly resolve problems.

c)              Maintaining audit trails of trouble resolution activities.

d)             Responding to inquiries concerning trouble resolution status.

e)              Providing trend analysis and sorting of trouble reports and
administrative reports.

f)                Providing trouble escalation for normal and emergency events.

 

GCI’s NOC will address all Trouble Ticket inquires for all Alaska locations by
Verizon Business.  The following 1st-3rd Level GCI contacts will be available
7x24 by pager.

 

1st level

 

 

 

 

 

Anchorage

 

 

 

 

 

Supervisor Anchorage Distribution Center

907-777-6972

 

 

 

 

Supervisor Network Operations Center

907-265-5594

 

 

 

 

Juneau

 

 

 

 

 

Supervisor        Operations

907-586-1944

 

 

 

 

Fairbanks

 

 

 

 

 

Supervisor  Operations

907-456-3434

 

 

 

 

Seattle

 

 

 

 

 

Sr. Technician        Operations

206-448-0966

 

 

 

 

2nd level

 

 

 

 

 

Director                  Network Operations

907-265-5554

 

 

 

 

3rd level

 

 

 

 

 

VP             Network Operations

907-265-5515

 

 

136

--------------------------------------------------------------------------------


 

4th level

 

 

 

 

 

VP           Carrier Relations

907 265 5632

 

 

PLANNING AND ENGINEERING

 

GCI will provide planning and engineering support to ensure that appropriate
network services will be available to meet evolving Government requirements. 
These activities will include the following:

 

a)              Ensuring network wide interoperability with other
sub-contractors (i.e. LECs, etc.,) as well as Government and commercial
networks, where the Government requires such interoperability.

b)             Developing and maintaining a contingency and restoration plan
that prevents deterioration of network services.

 

TRANSITION, MIGRATION AND IMPLEMENTATION

 

GCI will also assist Verizon Business with the transition of existing FTS2001
CSDS traffic to the Networx contract as Government orders are received.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

137

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE

 

·              Security – N/A

·              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

·              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES

 

See Project Scope

 

11.0        Cost and Schedule (TBD)

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE

 

Section B.2.2.2.3 of Networx Universal and Enterprise RFPs

 

GCI will comply with all pricing submitted to Verizon for the Pricing Structure
outlined in Section B Table B.2.2.2.3-5 and B.2.2.2.3-6 of the Networx RFPs.

 


CIRCUIT SWITCHED DATA SERVICE TRANSPORT PRICES


 

GCI’S PRICING TO VERIZON IS SEPARATE FROM THE PRICING SUBMITTED BY VERIZON TO
GSA.  GCI’S PRICING ELEMENTS WILL INCLUDE:

 

·                  Transport charges for intra-state CSDS calls originating and
terminating within Alaska.

 

·                  Transport charges for inter-state, IDDD and private network
CSDS calls originating in Alaska and terminating to Verizon’s network interface
in Seattle.

 

·                  Transport charges for Networx CSDS calls originating from
Verizon’s network interface in Seattle and terminating to GCI’s dedicated or
switched access facilities in Alaska.

 

138

--------------------------------------------------------------------------------


 

Table 5.1.1-1  CSDS Alaska Transport Prices

 

CLIN

 

Originating
Jurisdiction

 

Terminating
Jurisdiction

 

Usage Price
Per Six-Second

 

Price Start
Date

 

Price Stop
Date

 

Price Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alaska

 

Alaska

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alaska

 

Seattle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seattle

 

Alaska

 

 

 

 

 

 

 

 

 

Table 5.1.1-1 defines the format for transport pricing information for CSDS
connections. All inter-state, private network, and IDDD CSDS calls will be
handed to the Verizon network interface in Seattle. All CSDS transport prices
willl be billed in six-second increments. A minimum of one six-second increment
will be billed per call.

 

Circuit Switched Data Service Feature Prices

 

GCI will comply with all pricing submitted to Verizon for the Pricing Structure
outlined in Section B Table B.2.2.2.4-1 and B.2.2.2.4-2 of the Networx RFPs as
shown in the tables below:

 

Table 5.2-1  GCI Circuit Switched Data Service

 

Feature Prices for Alaska

 

CLIN*

 

Price

 

Price Start
Date

 

Price Stop
Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Table 5.2-2 GCI Circuit Switched Data Service

 

Feature Pricing for Alaska

 

CLIN

 

Description

 

Charging Unit

 

 

 

 

 

0029202
(Optional)

 

User-to-User Signaling Via ISDN D-Channel NRC

 

Per installation

 

 

 

 

 

0029203
(Optional)

 

User-to-User Signaling Via ISDN D-Channel MRC

 

Per month

 

139

--------------------------------------------------------------------------------


 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

Remittance Address

Invoice Number

Purchase Order Number

Invoice Date

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

 

 

 

 

 

Verizon Business
P.O. Box 770
Ashburn, VA 20146-0770

 

 

 

Please send a COPY of the INVOICE to

 

Verizon Business
Federal - AP
2485 Natomas Park Drive, Suite 450
Sacramento, CA 95831
Jenifer.Mojonnier@verizonbusiness.com

 

Failure to follow the above directions may result in delay of payment.

 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

[g72561kk21i001.jpg]

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

[g72561kk21i002.jpg]

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

[g72561kk21i003.jpg]

 

140

--------------------------------------------------------------------------------


 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon.  GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

141

--------------------------------------------------------------------------------


 

Verizon Services Corporation

 

General Communication, Inc.

 

 

 

 

 

By:

 

 

By:

 

 

{Signature}

 

{Signature}

 

 

 

          Richard Westlund

 

{Printed Name}

 

{Printed Name}

 

 

 

Senior VP & General Manager

 

{Title}

 

{Title}

 

 

 

 

 

{Date}

 

{Date}

 

 

142

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

DSL

 

(6 OF 14)

 

143

--------------------------------------------------------------------------------



 


STATEMENT OF WORK

 

GCI Broadband DSL Based Service (DSL)

Networx Universal Contract Volume I, Section 3.3.2

 

1.0                              Objective

 

Verizon has selected GCI to meet the requirements for DSL Broadband Service
(DSL). GCI will comply with all requirements for C.2.16.2.2.1.4 as outlined on
the following pages.

 

2.0                                 Background

 

Broadband Access Arrangement connects an Agency location with dedicated,
reliable broadband bandwidth to contractor’s data network over communication
facilities, such as digital subscriber line (DSL), Ethernet Access, Cable
High-Speed Service, and Fiber-To-The-Premises (FTTP) service. The range of
broadband line speeds (e.g., 256 kbps to up to 1Gbps) and reliability options
provided within this access arrangement category will allow Government users to
satisfy their diverse needs for accessing contractor’s data networks. With this
access arrangement, applications such as desktop video conferencing, distance
learning, transferring of large files can be realized.

 

3.0                                 Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS

 

Section 2.16.2.2.1.4 of Networx Universal Contract

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.16.2.2.1.4, DSL Broadband Service, as well as provide pricing in the
structure provided for in Section B.3.2.1-1 to 6, Section B.2.4.1.3.1-3, and
Section B.2.7.3.3-3 of the Networx RFPs. If GCI does not provide any of the
services described in Section C.2.16.2.2.1.4, then it will be GCI’s
responsibility to identify a teaming partner or solution to meet all of the
requirements in Section C.2.16.2.2.1.4 as it relates to DSL Broadband Service,
as it pertains to Alaska coverage.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include

 

144

--------------------------------------------------------------------------------


 

developing a data interchange interface with Verizon to support the MOPS
requirements. Data interchange between Verizon and GCI will be defined prior to
contract award and must support the requirement for Networx vendors to provide
an Operational Capabilities Demonstration prior to contract award.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for DSL Broadband Service
(DSL). GCI will comply with all requirements for C.2.16.2.2.1.4 as outlined on
the following pages.

 

ACCESS CHARACTERISTICS AND PERFORMANCE

 

Volume I, Section 3.3.2 of Networx Universal Contract

 

Introduction. Verizon is committed to providing the best and most secure
interconnections between the customer site, (SDP), aggregation points, and
ultimately the Verizon service POP. Verizon partners are required to go through
extensive evaluations including; security in the network, ability to provide
diverse routes, financial stability, and guidelines for timely installations and
restoration. Verizon has established direct relationships with every major ILEC
and over fifty competitive carriers, many of which qualify as small carriers.
Verizon will add additional carriers as required to meet GSA requirements, to
meet access diversity, and network security.  Below are our standards for access
to out POPs and the various access methods that Verizon maintains to assure best
available access for GSA and other customers.

 

Verizon complies with all access requirements, including all amendments that
affect or modify those requirements.

 

Verizon POPs. Verizon is committed to security within our POPs, where Verizon
restricts the access to our critical backbone network. Security measures include
establishing the ability to reroute traffic in case of a catastrophic loss of a
POP, two methods of back-up power for all locations through use of UPS and
generators, requiring carriers to meet at diverse locations in secure
telecommunications vaults, and restricting of the premise access by personnel
and registered vendors. Specifically, Verizon personnel are the only individuals
allowed in the facility without being escorted, and only those employees that
have been accepted by a card reader will be allowed in the facility. All vendors
must phone in for an appointment for routine maintenance and have emergency
contacts that will meet the vendor for emergency restoration.  Wherever
possible, each POP has a fence surrounding the facility, does not contain
external windows, and has camera surveillance at all times. All connections from
access networks to the backbone network, is done by Verizon personnel using the
state of the art

 

145

--------------------------------------------------------------------------------


 

equipment to track and record that actual cross connections within the facility.

 

Access Arrangements. Access capacity is required to reach the customer premises
from the POP. The preferred method is for Verizon to access the customers
premises through our owned local network If Verizon has the customers building
on-net , such as is the case with numerous government buildings, the circuit
remains within Verizon’s network all the way and no outside access carrier is
required. While this is the preferred method, the following describe best
practices that Verizon currently uses to assure GSA has the best method possible
to connect end-user buildings to the backbone network

 

The second method is for Verizon to connect to its own local carrier (MFS,
Brooks, Verizon Metro, ICI) at the Pop and carry the circuit on net to the
customers serving wire center, where it is handed to the LEC. Verizon normally
hands off to the LEC at the DS-3 or higher level, and purchases multiplexing
service from the LEC. The LEC carries the circuit to the customer premises at
the multiplexed level and terminates the traffic there. In these instances,
customer SWCs are connected back to the Verizon POP via individual protected 4
fiber SONET rings. In some rare instances, there may be more than one SWC on a
ring, but that is extremely uncommon.

 

The third method of obtaining access is to interconnect with a Competitive Local
Exchange Carrier (CLEC) within the Verizon POP. In this scenario, Verizon will
hand to the CLEC and the CLEC will carry the traffic to the customer premises if
the customer premises is on net to the CLEC. In this instance, Verizon will do
its own multiplexing within the POP and cause the CLEC to transport and
terminate the circuit at the required speed.

 

The fourth method is a variation of the second method. In this case, the circuit
is handed to the CLEC in the Verizon POP and the CLEC transports the circuit to
the customer Serving Wire Center, where it is handed to the LEC. In this
instance the circuit is handed to the CLEC at the DS-3 or above level, and the
CLEC transports at that level. Verizon then purchases multiplexing service from
the LEC at the SWC and the LEC transports to the customer premises at the
multiplexed level.

 

The fifth method of obtaining access interface and capacity is through the Local
exchange Carrier (LEC). The circuit is handed to the LEC at the Verizon POP and
the LEC then carries the circuit to the customer premises. In these cases,
Verizon will generally hand off to the LEC at the DS-3 level, and purchase
multiplexing service from the LEC. The LEC will transport the circuit to the
customer premises at the multiplexed (muxed) level and terminate there.

 

The sixth method is for Verizon to use its owned network as far as it can, hand
off to a CLEC in most cases via a cage to cage connection in a bell end offices
let the CLEC carry the circuit to its extended offices where Verizon will then
order a cross connect onto the LEC who carries the circuit onto the

 

146

--------------------------------------------------------------------------------


 

customer premise. At the point of hand off between the CLEC and Verizon to the
LEC, Verizon would purchase a mux from the LEC for DS1 and DS0 capacity. The LEC
will continue on at the multiplexed level to be terminated at the customer
premises.

 

In the first six methods, Verizon strives for access providers to provide
diversity wherever available whether at the customer site, using ring topology
to reduce potential of an outage, or through a diverse rout to connect to the
Verizon backbone locations.

 

A seventh method, broadband use only, is for Verizon to use a partner’s access
methodology:  cable, DSL, or metro Ethernet, to connect to the partner’s
aggregation point normally within th4e closest SWC, and connect to Verizon
either through a layer 2 dedicated access point or through an arranged layer 3
connection, whichever is available. Verizon will then connect the access circuit
to the Verizon backbone network through the nearest interconnection point or
POP, whichever is closer. Verizon’s broadband carriers continue to meet and
exceed industry standards in timely installation, restoration, route diversity,
and scalability to meet GSA requirements. Verizon and our partners maintain an
extremely high geographic coverage assuring that GSA not only has quality
interconnections but that this method will of access will be a viable in as
large a footprint as requested.

 

Assuring Best Practices. In the methods where Verizon is the only carrier,
Verizon is in full and complete control of the circuit end to end and maintains
industry standards through alarming and monitoring in its Tulsa Oklahoma Network
Operations Center.

 

Where LEC access is involved, the LEC is required by tariff and by FCC
regulation to maintain standards. Verizon has an entire department in Alpharetta
GA. whose sole function is to monitor LEC activities and report thereon. This
department has regular meetings with the individual carriers to assure that they
are meeting security requirements as mandated by Verizon and individual
contracts, installation and maintenance guidelines, along with updating
escalation contacts between both parties in the potential event of a
catastrophic event. These good practices led Verizon to quickly reconnect
services after the 09/11 events in both New York, and Washington, DC.

 

For CLECs, interconnect standards are set by contract. While Verizon contracts
are subject to privacy rules, it can be safely stated that all CLECs are
required to meet industry standards for service and reliability and are normally
held to a two hour mean time to repair, which exceeds GSA requirements and is
among the most aggressive in the industry. Verizon also generally requires a
maximum of 20 day installation guideline which is above industry best practices
and has been able to obtain this higher standard based on our current relations
with our partners and suppliers. Protected circuits are controlled much more
tightly. CLEC interfaces are monitored at our Cary, N.C. Network Operations
Center. Any outage of a DS-3 or above ,

 

147

--------------------------------------------------------------------------------


 

whether it be at a customer site directly or through an aggregation circuit,
must be reported within a very short time period, and each carrier must keep an
outage log which contains the date and time of the outage, cause, resolution and
time of resolution. Each carrier is further required to report, on request, any
actions taken to avoid a recurrence. Verizon has very strict contractual control
and penalties for failure to meet and maintain industry standards. Verizon has
periodic meetings with the carriers to assure that all requirements meet current
industry best practices and assure that any perceived shortfall in meeting
Verizon standards will be remedied within a very short period of time. Verizon
currently maintains well over 50 direct relations with CLECs that have agreed to
these standards and continues to seek additional carriers that can expand our
relations with quality interconnection and end-user connections as Verizon
currently mandates. In addition, Verizon maintains relations through
aggregators, to assure access to smaller carriers who will also agree to best
industry practices.  Finally, about thirty percent of our CLEC partners
currently are small or diverse carriers.

 

Technical Capabilities

Section C.2.16.2.2.1.4 of Networx Universal RFP

 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT

 

GCI will comply with all technical requirements for C.2.16.2.2.1.4 as follows.

 

The following Broadband Access Arrangement capabilities are mandatory unless
marked optional:

 

BROADBAND ACCESS ARRANGEMENTS.

 

a.               DSL.  This category of access arrangement shall: be offered as
required by Section J.2.3.1.2:

 

(1)          Provide the following types of DSL services, at a minimum:

 

i.                  Asymmetric DSL (ADSL).  Support ADSL asymmetric data rates
for upstream and downstream traffic as follows:

 

(a)          Upstream:  Data rates shall range from 16 to 640 kbps (e.g., 256
kbps) and optionally to 768 kbps.

 

(b)         Downstream:  Data rates shall range from1.5 Mbps to 6 Mbps (e.g., at
1.5, 2, 3, 4, 5, and 6 Mbps).  Speeds up to 9 Mbps is optional.

 

ii.               Symmetric DSL (SDSL). Support SDSL symmetric (i.e., same) data
rates for both  upstream and downstream traffic at data rates up to and
including 1.5 Mbps.  2.3 Mbps is optional

 

iii.            [Optional] ISDN IDSL (IDSL).  Support ISDN symmetric (i.e.,
same) data rates for both upstream and downstream traffic at data rates of 144
Kbps.

 

148

--------------------------------------------------------------------------------


 

(2)          Comply with the following standards for ADSL and SDSL as
applicable.

 

i.                  ADSL and DSL Forums

 

ii.               ITU-TSS Recommendation G.992 for ADSL (interoperable DSL modem
and DSLAM line card)

 

iii.            ANSI T1.413 (compatible DSL modem and DSLAM line card from the
same manufacturer)

 

(3)          Comply with the following standards for IDSL as applicable

 

i.                  ISDN Forums

 

(4)          Split integrated voice and data traffic for ADSL and SDSL to direct
voice traffic to the telephone unit/set and data traffic to the ADSL/SDSL modem.

 


OTHER CONTRACT REQUIREMENTS

 

Volume FLAG Section FLAG of Networx Universal Contract

 

In preparation of the proposal response, GCI shall describe how it will support
Verizon in responding to the Price Management Mechanism as defined in
Section H.7 of the Networx Universal RFPs.

 


INTERFACES

 

Section C.2.16.2.2.3.1 of Networx Universal RFP

 

GCI shall describe how it will provide all of the interfaces identified in
Section C.2.16.2.2.3.1 of the Networx RFPs.

 


6.1                               BROADBAND ACCESS ARRANGEMENT INTERFACES


 

GCI will comply with all applicable interfaces required for DSL Broadband
Service, as follows:

 

The User-to-Network Interfaces (UNIs) at the SDP as defined in the
Section C.2.16.2.2.3.1, are mandatory unless marked optional:

 

Table 6.1-1. Broadband Access Arrangement Interfaces

 

UNI
Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Protocol Type

 

1

 

10 Base-T/TX/FX
(Std: IEEE 802.3)

 

Link bandwidth: Up to
10 Mbps

 

IP (v4/v6)
IEEE 802.3 Ethernet
MAC (for bridging)

 

 

 

 

 

 

 

 

 

2

 

100 Base-TX/FX
(Std: IEEE 802.3)

 

Link bandwidth: Up to
100 Mbps

 

IP (v4/v6)
IEEE 802.3 Ethernet
MAC (for bridging)

 

 

 

 

 

 

 

 

 

3

 

1000 Base-T/L/LX/B/BX/PX
(Std: IEEE 802.3)

 

Link bandwidth: Up to 1 Gbps

 

IP (v4/v6)
IEEE 802.3 Ethernet
MAC (for bridging)

 

 

 

 

 

 

 

 

 

4

 

10 GbE

 

Link bandwidth: Up to

 

IP (v4/v6)

 

 

149

--------------------------------------------------------------------------------


 

UNI
Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Protocol Type

 

[Optional]

 

(Std: IEEE 802.3)

 

10 Gbps

 

IEEE 802.3 Ethernet
MAC (for bridging)

 

 

 

 

 

 

 

 

 

5

 

ITU-TSS V.35

 

Link bandwidth: Up to 1.92 Mbps

 

Transparent
IP (v4/v6)

 

 

 

 

 

 

 

 

 

6

 

USB 2.0
(Std: USB Implementers’ Forum)

 

Link bandwidth: Up to 30 Mbps [maximum USB 2.0 bandwidth is 480 Mbps]

 

Transparent
IP (v4/v6)

 

 

 

 

 

 

 

 

 

7
[Optional]

 

T1 [Std: Telcordia SR- TSV-002275; ANSI T1.403]

 

Up to 1.536 Mbps

 

Transparent
IP (v4/v6)

 

 

 

 

 

 

 

 

 

8
[Optional]

 

ISDN BRI (Multirate) [Standard: ANSI T1.607 and 610]

 

144 kbps

 

ITU-TSS Q.931
IP (v4/v6)

 

 

NOTE:      IPv6 shall be supported when offered commercially by the contractor.

 


SERVICE LEVEL AGREEMENTS

 

Volume II, Appendix B.3, Attachment 1 of Networx Universal Contract

 

GCI shall describe how it will meet the Performance Metrics as defined by
Section C.2.4.1.4.1 of the Networx RFPs for the individual services.

 

Internet Protocol Service SLA

 

·                  Availability. Availability is captured for each port number.
Availability is calculated as follows.

 

 

Availability

= total expected Available time (Tex) – total outage

time (Tou)

 

 

Total Expected Available time (Tex)

 

 

Availability metrics are calculated for the Agency Bureau level by summing up
Tex and Tou for all the port numbers under the Agency Bureau for a calendar
month and reported as a percentage.

 

Availability metrics are calculated for the Agency level by summing up Tex and
Tou for all the port numbers under the Agency for a calendar month and reported
as a percentage.

 

·                  Latency. Latency is the backbone delay experienced across the
Networx network. It is the average time for IP packets to travel over the
Networx core network. The Backbone Latency metric does not apply for DSL, Cable
High Speed, Wireless, and Satellite access methods. Latency metrics are
collected at different sits in the backbone. The

 

150

--------------------------------------------------------------------------------


 

monthly average of latency measures collected at sites in the backbone are
aggregated to arrive at Continental US and Outside Continental US values.

 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

·                  Jitter. Jitter is the variation in backbone delay experienced
across the Networx network. Jitter metrics are collected at different sites in
the backbone. The monthly average of Jitter measures collected at sites in the
backbone are aggregated to arrive at Continental US and Outside Continental US
values.

 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

·                  Packet Delivery Rate. Packet delivery rate (PDR) for a frame
is calculated as IP packets delivered and accepted versus the number of IP
packets transmitted across the Networx network.. PDR metrics are collected at
different sites in the backbone. The monthly average of PDR measures collected
at sites in the backbone are aggregated to arrive at Continental US and Outside
Continental US values.

 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

Performance Metrics

 

Section C.2.4.1.4 of Networx Universal RFP

 

Performance

 

The performance levels and acceptable quality level (AQL) of key performance
indicators (KPIs) for IPS in Section C.2.4.1.4.1 are mandatory unless marked
optional.

 

Table 7.2.1-1. Performance Metrics for IPS

 

Key Performance
Indicator (KPI)

 

Service
Level

 

Performance Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How Measured

 

 

 

 

 

 

 

 

 

 

 

Av(Port)

 

Routine

 

99.95%

 

> 99.95%

 

See Note 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Critical

 

99.995%

 

> 99.995%

 

 

 

 

 

 

 

 

 

 

 

 

 

Latency (CONUS)

 

Routine

 

60 ms

 

£ 60 ms

 

See Note 2

 

 

 

 

 

 

 

 

 

 

 

 

 

Critical

 

50 ms

 

£ 50 ms

 

 

 

 

 

 

 

 

 

 

 

 

 

GOS(Data Delivery Rate)

 

Routine

 

99.95%

 

> 99.95%

 

See Note 3

 

 

 

 

 

 

 

 

 

 

 

 

 

Critical

 

99.995%

 

> 99.995%

 

 

 

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

Without
Dispatch

 

4 hours

 

< 4 hours

 

See Note 4

 

 

 

 

 

 

 

 

 

 

 

 

 

With
Dispatch

 

8 hours

 

< 8 hours

 

 

 

 

151

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Notes:

 

(1)          Port availability is measured end-to-end and calculated as a
percentage of the total reporting interval time that the port is operationally
available to the Agency.  Availability is computed by the standard formula:

 

Av(Port) =

RI(HR) – COT(HR)

×100

RI(HR)

 

For critical user type, the contractor would provide essentially 100% uptime for
customer’s Internet connection with high availability equipment, redundancy,
automatic restoration, and reconfiguration.

 

(2)          Latency is the backbone delay experienced across the Networx
network.  It is the average time for IP packets to travel over the Networx core
network.  The Backbone Latency metric does not apply for DSL, Cable High Speed,
Wireless, and Satellite access methods.  The Internet Control Message Protocol
(ICMP) test can be used to calculate packet delivery and latency.  The ICMP test
consists of sending, every five minutes, a series of five test packets between
Networx core service aggregation points (i.e., POPs).  The test results are
analyzed to determine packet loss vs. successful delivery and speed of
delivery.  Relevant standards: RFC 1242 and RFC 2285.

 

(3)          Network packet delivery is a measure of IP packets successfully
sent and received over the Networx core network.  The data delivery rate can be
measured with the ICMP test.

 

(4)          See Section C.3.3.1.2.4 for the definitions and measurement
guidelines.

 

Service Quality and Performance Metrics

 

Volume I, Section 4.2.7.2.1 of Networx Universal Contract

 

GCI will comply with all performance metric requirements for IPS.

 

Verizon is offering IPS as a monitored network service to meet the reporting
requirements for real-time network performance metrics (latency, grade of
service, jitter). Verizon will comply with the requirements in
Section C.2.1.6.2. For all IP-based network services, the applicable POP-to-POP
performance requirements to be used will be those defined in Section C.2.4.1
(IPS).

 

IPS performance metrics will be measured based on the following criteria:

 

·                  Availability. We monitor IPS Availability (Av) using our
Enterprise Trouble Management System (ETMS). Each outage is entered into a
trouble ticket and recorded in ETMS. The elapsed time for each outage is
measured as the difference between the timestamps when the outage is repaired
and when the ticket was opened, minus any time:  (1) due to scheduled network
configuration change or planned maintenance; or (2) as agreed to by the customer
and Verizon, that service restoration cannot be worked due to customer-caused
delays. We report Av on a monthly

 

152

--------------------------------------------------------------------------------


 

aggregate basis per agency using the following formula where S=IPS service,
RI=reporting interval, COT=cumulative outage time, and HR=hours:

 

Av(S) =

RI(HR) – COT(HR)

 ×100

RI(HR)

 

·                  Latency. We monitor IPS latency between Verizon IPS POPs
using a combination of User Datagram Protocol (UDP), Internet Control Message
Protocol (ICMP) and SNMP. Verizon sends a series of test packets to measure
latency. We report latency results in near real-time and provide aggregate
reports (daily, weekly, monthly) for the previous month.

 

·                  Grade of Service. We monitor IPS packet loss between Verizon
IPS POPs using a combination of UDP, ICMP and SNMP. Verizon sends a series of
test packets to measure packet loss. We report packet loss results in near
real-time and provide aggregate reports for the previous month.

 

·                  Time to Restore. We monitor IPS Time to Restore (TTR) using
our ETMS. Verizon calculates outages as discussed under Availability, above. We
report TTR on a per-incident basis.

 


TRAINING

 

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI High-Speed Service both under the
FTS2001 contract umbrella as well as Networx.

 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for DSL training in accordance with the requirements of
RFP Section C.3.7.2.

 

Training Development

 

Team Verizon’s solution for training development meets or exceeds all
requirements found in RFP Section C.3.7.2.1.

 

Training Availability

 

Team Verizon’s solution for training availability meets or exceeds all
requirements found in RFP C.3.7.2.2.

 

153

--------------------------------------------------------------------------------


 

Training Maintenance

 

Team Verizon’s solution for training maintenance meets or exceeds all
requirements found in RFP C.3.7.2.6.

 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT.

 

GCI shall support meetings with Verizon Networx Partners.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities. GCI shall support Sales Opportunity Reviews to ensure
collaborative planning.

 

4.0                               Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0                               Deliverables

 

See Project Scope.

 

6.0                               Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

154

--------------------------------------------------------------------------------

 

 


 

7.0 Project Staffing

 

Not applicable.

 


8.0 WORK PERFORMANCE

 

·    Security – N/A

·    Hours & Overtime – Pre-approval of time/materials above what is identified
in the Cost & Schedule section is required when they impact project costs

·    Travel & Expense Guidelines – N/A

 

9.0 Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0     VERIZON RESPONSIBILITIES

See Project Scope

 

11.0     Cost and Schedule (TBD)

 

The value of this SOW is estimated to be approximately $X,XXX,XXX.00 for the
term of the SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE

 

Section B.3.2.1 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in Section B.3.2.1-1 to 6, B.2.4.1.3.1-3, and
B.2.7.3.3-3 of the Networx RFPs.

 

BROADBAND DSL ACCESS

 

Domestic Broadband DSL Access prices depend on the specific access type used to
provide the connection and either:

 

a.               The eight character CLLITM code of the SWC serving the SDP or

 

b.              In selected cases, at the contractor’s option, the location of
the SDP as identified by its eight character Network Site Code (see
Section C.3.2.2.10).

 

The Broadband DSL Access price determined by the Network Site Code shall not be
higher than the Broadband DSL Access price determined by the

 

155

--------------------------------------------------------------------------------


 

SWC CLLITM code.  For any specific Broadband DSL Access type, all locations
served from the same wire center shall have the same prices, unless excepted as
in (b) above.  Broadband DSL Access prices for any SDPs served from a given wire
center shall not be increased except as follows.  Broadband DSL Access prices
for an SDP may change as a result of SWC changes, additions, deletions, or
redefinitions only if the new SWC resulting from the change, addition, deletion
or redefinition is more than one mile from the previous SWC.

 

Any proposed increase in Broadband DSL Access prices resulting from such changes
shall be subject to a fair and reasonable analysis and approval by the
Government.  The contractor shall give a minimum of six months notice of such
changes, emergency conditions excepted.

 

Table B.3.2.1-1 through Table B.3.2.1-6 provide the format for pricing
information for Broadband DSL Access circuits.  NRCs shall not vary by SWC, but
may vary by domestic region.  Non-domestic Broadband DSL Access fixed prices
shall be ICB.

 

Table 0-1. Domestic Broadband DSL Access Prices (MRC)

 

CLIN*

 

Case
Number**

 

SWC

 

Price

 

Price 
Start Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*           CLINs are listed by circuit type in Table B.3.2.1-6

 

**    Case Number is applicable for ICB CLINs only

 

Table 0-2. Domestic Broadband DSL Access Prices (NRC)

 

NRC 
CLIN*

 

Case 
Number**

 

Domestic
Region ID***

 

Price

 

Price Start
Date

 

Price 
Stop Date

 

Price
Replaced 
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*     CLINs are listed by circuit type in Table B.3.2.1-6

 

**   Case Number is applicable for ICB CLINs only

 

*** Domestic Region ID’s are defined in Table B.6.6-1

 

156

--------------------------------------------------------------------------------


 

Table 0-3. Domestic Broadband DSL
Access by Network Site Code(1) Exception Prices

 

 

 

 

 

Network

 

Physical

 

 

 

Price

 

Price

 

Price

 

 

 

Case

 

Site

 

Address of Site

 

 

 

Start

 

Stop

 

Replaced

 

CLIN*

 

Number**

 

Code***

 

City

 

State

 

Street

 

Zip

 

Price

 

Date

 

Date

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*     CLINs are listed by circuit type in Table B.3.2.1-6

 

**   Case Number is applicable to ICB CLINs only

 

*** Sites listed in this table with a monthly recurring price provided will
incur this price in lieu of the SWC price provided in Table B.3.2.1-1.  The
price from this table shall not exceed the corresponding price from Table
B.3.2.1-1

 

Table 0-4. Non-Domestic Broadband DSL Access Prices (MRC)

 

MRC
CLIN*

 

Case
Number**

 

Country/
Jurisdiction
ID***

 

Price

 

Currency

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*     CLINs are listed by circuit type in Table B.3.2.1-6

 

**    Case Number is applicable for ICB CLINs only

 

***  Country/Jurisdiction IDs are defined in Table B.6.6-1

 

Table 0-5. Non-Domestic Broadband DSL Access Prices (NRC)

 

NRC
CLIN*

 

Case
Number**

 

Country/
Jurisdiction
ID***

 

Price

 

Currency

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Initially, this table shall be completed using street addresses as provided
by the Government.  The addresses shall be replaced by Network Site Codes
provided by the Government after award.  See Section B.6.5.

 

157

--------------------------------------------------------------------------------


 

*                 CLINs are listed by circuit type in Table B.3.2.1-6

 

**          Case Number is applicable for ICB CLINs only

 

***   Country/Jurisdiction IDs are defined in Table B.6.6-1

 

Table 0-6. Broadband DSL Access Pricing Instructions

 

NRC 
CLIN Routine

 

NRC CLIN Critical*
(Optional)

 

MRC CLIN
Routine

 

MRC CLIN Critical*
(Optional)

 

Description

 

Charging Unit

 

 

 

 

 

 

 

 

 

 

 

0760130

 

0760230

 

0760330

 

0760430

 

ADSL (1.536
Mbps / 384
kbps)

 

Per Line

 

 

 

 

 

 

 

 

 

 

 

0760131

 

0760231

 

0760331

 

0760431

 

ADSL (3
Mbps/ 512
kbps)

 

Per Line

 

 

 

 

 

 

 

 

 

 

 

0760134
(Optional)

 

0760234

 

0760334
(Optional)

 

0760434

 

ADSL (6
Mbps / 768
kbps)

 

Per Line

 

 

 

 

 

 

 

 

 

 

 

0760141
(Optional)

 

0760241

 

0760341
(Optional)

 

0760441

 

ADSL (9
Mbps/768
kbps)

 

Per Line

 

 

 

 

 

 

 

 

 

 

 

0760135

 

0760235

 

0760335

 

0760435

 

SDSL (192
kbps / 192
kbps)

 

Per Line

 

 

 

 

 

 

 

 

 

 

 

0760136

 

0760236

 

0760336

 

0760436

 

SDSL (384
kbps / 384
kbps)

 

Per Line

 

 

 

 

 

 

 

 

 

 

 

0760137

 

0760237

 

0760337

 

0760437

 

SDSL (768
kbps / 768
kbps)

 

Per Line

 

 

 

 

 

 

 

 

 

 

 

0760138

 

0760238

 

0760338

 

0760438

 

SDSL (1.536
Mbps / 1.536
Mbps)

 

Per Line

 

 

 

 

 

 

 

 

 

 

 

0760139
(Optional)

 

0760239

 

0760339
(Optional)

 

0760439

 

SDSL (2.3
Mbps / 2.3
Mbps)

 

Per Line

 

 

 

 

 

 

 

 

 

 

 

0760140
(Optional)

 

0760240

 

0760340
(Optional)

 

0760440

 

IDSL (144
kbps / 144
kbps)

 

Per Line

 

--------------------------------------------------------------------------------

*    Critical prices are ICB

 

158

--------------------------------------------------------------------------------


 

IPS Domestic Port Prices

 

Table B.2.4.1.3.1-3 provides the format for IPS domestic, i.e., CONUS/OCONUS,
port prices for Internet service. Table B.2.4.1.3.1-4 provides the applicable
charging units for the IPS domestic port types for Internet service. Domestic
dial-up access will connect to the contractor’s IPS network through the domestic
dial-up port. The contractor shall price the domestic dial-up port based on a
flat monthly recurring charge for unlimited usage.

 

Domestic dedicated access will connect to the contractor’s IPS network through a
domestic dedicated access port. Agencies may also connect domestic independent
access to any domestic port (except to embedded access ports). The contractor
shall price domestic dedicated access ports based on a monthly recurring charge.
The Country/Jurisdiction IDs are provided in Section B.6.6.

 

Table 0-7. IPS Domestic Port Prices – Internet

 

CLIN

 

Case
Number*

 

Country/
Jurisdiction
ID**

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    Case number applies to ICB CLINs only

 

** For Country/Jurisdiction ID codes, see Section B.6.6

 

Table 0-8. IPS Domestic Port Pricing Instructions - Internet

 

MRC Routine

 

MRC Critical

 

Description

 

Charging Unit

 

 

 

 

 

 

 

0744001

 

0744170

 

Analog Dial-Up (up tp 56/64 kbps)-CONUS

 

Per port

 

 

 

 

 

 

 

0744002

 

0744171

 

Embedded – Analog Dial-up (up to 56/64 kbps) - CONUS

 

Per port

 

 

 

 

 

 

 

0744003

 

0744172

 

Embedded – ISDN (at 64 kbps) - CONUS

 

Per port

 

 

 

 

 

 

 

0744004

 

0744173

 

Embedded – ISDN (at 128 kbps) - CONUS

 

Per port

 

 

 

 

 

 

 

0744005

 

0744174

 

Embedded – ADSL (at 1.536 Mbps/384 kbps -CONUS

 

Per port

 

 

 

 

 

 

 

0744006

 

0744175

 

Embedded –ADSL (at 3 Mbps/512 kbps) -CONUS

 

Per port

 

 

 

 

 

 

 

0744007

 

0744176

 

Embedded – ADSL (at 6 Mbps/768 kbps) - CONUS

 

Per port

 

 

 

 

 

 

 

0744008

 

0744177

 

Embedded – SDSL (at 1.536 Mbps/1.536 Mbps) – CONUS

 

Per port

 

 

 

 

 

 

 

0744010
(Optional)

 

0744179
(Optional)

 

Embedded – Cable High-speed (at 256 kbps/256 kbps) -
CONUS

 

Per port

 

159

--------------------------------------------------------------------------------


 

MRC Routine

 

MRC Critical

 

Description

 

Charging Unit

 

 

 

 

 

 

 

0744011
(Optional)

 

0744180
(Optional)

 

Embedded-Cable High-speed (at 1.54 Mbps/384 kbps) -
CONUS

 

Per port

 

 

 

 

 

 

 

0744012
(Optional)

 

0744181
(Optional)

 

Embedded – Cable High-speed (at 5 Mbps/512 kbps) –
CONUS

 

Per port

 

 

 

 

 

 

 

0744013
(Optional)

 

0744182
(Optional)

 

Embedded-Cable High-speed (at 10 Mbps/768 kbps)-
CONUS

 

Per port

 

 

 

 

 

 

 

0744014
(Optional)

 

0744183
(Optional)

 

Embedded – MWLANS (Wireless) – up to 54 Mbps-
CONUS

 

Per port

 

 

 

 

 

 

 

0744015
(Optional)

 

0744184
(Optional)

 

Embedded – Broadband Wireless – up to 19.2 kbps -
CONUS

 

Per port, ICB

 

 

 

 

 

 

 

0744016
(Optional)

 

0744185
(Optional)

 

Embedded – Broadband Wireless – up to 1.54 Mbps -
CONUS

 

Per port, ICB

 

 

 

 

 

 

 

0744017
(Optional)

 

0744186
(Optional)

 

Embedded – Broadband Wireless – up to 43 Mbps -
CONUS

 

Per port, ICB

 

 

 

 

 

 

 

0744018

 

0744187

 

Embedded – Satellite – up to 19.2 kbps

 

Per port

 

 

 

 

 

 

 

0744019

 

0744188

 

Embedded – Satellite – up to 1.54 Mbps - CONUS

 

Per port

 

 

 

 

 

 

 

0744020

 

0744189

 

Embedded – Satellite – up to 43 Mbps - CONUS

 

Per port

 

 

 

 

 

 

 

0744086

 

0744255

 

Analog Dial-up (up to 56/64 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744087

 

0744256

 

Embedded – Analog Dial-up (up to 56/64 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744088

 

0744257

 

Embedded-ISDN (at 64 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744089

 

0744258

 

Embedded – ISDN (at 128 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744090

 

0744259

 

Embedded – ADSL (at 1.536 Mbps/384 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744091

 

0744260

 

Embedded – ADSL (at 3 Mbps/512 kbps) -OCONUS

 

Per port

 

 

 

 

 

 

 

0744092

 

0744261

 

Embedded – ADSL (at 6 Mbps/768 kbps) -OCONUS

 

Per port

 

 

 

 

 

 

 

0744093

 

0744262

 

Embedded – SDSL (at 1.536 Mbps/1.536 Mbps) -
OCONUS

 

Per port

 

 

 

 

 

 

 

0744168

 

0744337

 

Ethernet – 1 Gbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744169
(Optional)

 

0744338
(Optional)

 

Ethernet – 10 Gbps - OCONUS

 

Per port

 

 

NBIP-VPNS Transport

 

Table B.2.7.3.3-1 provides the format for NBIP-VPNS port prices. Tables
B.2.7.3.3-2 through B.2.7.3.3-4 provide the instructions for CONUS, OCONUS and
non-domestic pricing.

 

Table 0-9. NBIP-VPNS Port Prices

 

CLIN

 

Case 
Number*

 

Country/
Jurisdiction ID**

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

160

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*    Case Number applies to ICB CLINs only

 

** For Country/Jurisdiction IDs, see Table B.6.6-1

 

Table 0-10. NBIP-VPNS Port Pricing Instructions (OCONUS)

 

CLIN
(Routine)

 

CLIN
(Critical)

 

Description

 

Charging Unit 
(unless stated
elsewhere)

 

 

 

 

 

 

 

0213501

 

0217101

 

Embedded – Analog dial-up (56 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

0213502

 

0217102

 

Embedded – ISDN dial-up (64 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

0213503

 

0217103

 

Embedded – ISDN dial-up (128 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

0213504

 

0217104

 

Embedded – ISDN dial backup (64 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

0213505

 

0217105

 

Embedded – ISDN dial backup (128 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

0213510

 

0217110

 

Embedded – ADSL (1.54 Mbps/384 kbps), Critical is ICB

 

MRC per port

 

12.0     Bonding Requirements

 

Not applicable.

 

13.0     Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

161

--------------------------------------------------------------------------------


 

Send ORIGINAL INVOICE to

 

Please send a COPY of the INVOICE to

 

Verizon Business

 

Verizon Business

 

P.O. Box 770

 

Federal - AP

 

Ashburn, VA 20146-0770

 

2485 Natomas Park Drive, Suite 450

 

 

 

Sacramento, CA 95831

 

 

 

Jenifer.Mojonnier@verizonbusiness.com

 

 

Failure to follow the above directions may result in delay of payment.

 

14.0     Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

15.0     Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0     SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

17.0     Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

162

--------------------------------------------------------------------------------


 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon.GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

General Communication, Inc.

 

 

 

By:

 

 

By:

 

 

{Signature}

 

 

{Signature}

 

 

 

Richard Westlund

 

{Printed Name}

 

 

{Printed Name}

 

 

Senior VP & General Manager

 

{Title}

 

 

{Title}

 

 

 

 

{Date}

 

 

{Date}

 

163

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

WLNAA

 

(7 OF 14)

 

164

--------------------------------------------------------------------------------


 


STATEMENT OF WORK

 


GCI WIRELINE ACCESS SERVICE (WLNAA)


NETWORX UNIVERSAL CONTRACT VOLUME I, SECTION 3.3.2


 

1.0           Objective

 

Verizon has selected GCI to meet the requirements for Wireline Access
Arrangement (WLNAA). GCI will comply with all requirements for C.2.16.2.1 as
outlined on the following pages.

 

2.0           Background

 

Wireline Access Arrangement connects an Agency location with dedicated, reliable
bandwidth to contractor’s network. The range of line speeds and reliability
options provided within this access arrangement category allow Agency users to
satisfy their diverse needs for accessing contractor’s networks. The following
sections provide the requirements for WLNAA.

 

3.0           Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS


 

Section C.2.16.2.1.1.4 of Networx Universal RFP

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.16.2.1, Networx Wireline Access Arrangement, as well as provide
pricing in the structure provided for in Section B.3.1-1 to 9,
Section B.2.4.1.3.1-3, and Section B.2.7.3.3-3 of the Networx RFPs. If GCI does
not provide any of the services described in Section C.2.16.2.1, then it will be
GCI’s responsibility to identify a teaming partner or solution to meet all of
the requirements in Section C.2.16.2.1 as it relates to Networx Wireline Access
Arrangement, as it pertains to Alaska coverage.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include developing a data interchange
interface with Verizon to support the MOPS requirements. Data interchange
between Verizon and GCI will be defined prior to contract award and must support
the requirement for Networx

 

165

--------------------------------------------------------------------------------


 

vendors to provide an Operational Capabilities Demonstration prior to contract
award.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for Wireline Access
Arrangement (WLNAA). GCI will comply with all requirements for C.2.16.2.1 as
outlined on the following pages.

 

ACCESS CHARACTERISTICS AND PERFORMANCE

 

Volume I, Section 3.3.2 of Networx Universal Contract

 

Introduction. Verizon is committed to providing the best and most secure
interconnections between the customer site, (SDP), aggregation points, and
ultimately the Verizon service POP. Verizon partners are required to go through
extensive evaluations including; security in the network, ability to provide
diverse routes, financial stability, and guidelines for timely installations and
restoration. Verizon has established direct relationships with every major ILEC
and over fifty competitive carriers, many of which qualify as small carriers.
Verizon will add additional carriers as required to meet GSA requirements, to
meet access diversity, and network security. Below are our standards for access
to out POPs and the various access methods that Verizon maintains to assure best
available access for GSA and other customers.

 

Verizon complies with all access requirements, including all amendments that
affect or modify those requirements.

 

Verizon POPs. Verizon is committed to security within our POPs, where Verizon
restricts the access to our critical backbone network. Security measures include
establishing the ability to reroute traffic in case of a catastrophic loss of a
POP, two methods of back-up power for all locations through use of UPS and
generators, requiring carriers to meet at diverse locations in secure
telecommunications vaults, and restricting of the premise access by personnel
and registered vendors. Specifically, Verizon personnel are the only individuals
allowed in the facility without being escorted, and only those employees that
have been accepted by a card reader will be allowed in the facility. All vendors
must phone in for an appointment for routine maintenance and have emergency
contacts that will meet the vendor for emergency restoration. Wherever possible,
each POP has a fence surrounding the facility, does not contain external
windows, and has camera surveillance at all times. All connections from access
networks to the backbone network, is done by Verizon personnel using the state
of the art equipment to track and record that actual cross connections within
the facility.

 

166

--------------------------------------------------------------------------------


 

Access Arrangements. Access capacity is required to reach the customer premises
from the POP. The preferred method is for Verizon to access the customers
premises through our owned local network If Verizon has the customers building
on-net , such as is the case with numerous government buildings, the circuit
remains within Verizon’s network all the way and no outside access carrier is
required. While this is the preferred method, the following describe best
practices that Verizon currently uses to assure GSA has the best method possible
to connect end-user buildings to the backbone network

 

The second method is for Verizon to connect to its own local carrier (MFS,
Brooks, Verizon Metro, ICI) at the Pop and carry the circuit on net to the
customers serving wire center, where it is handed to the LEC. Verizon normally
hands off to the LEC at the DS-3 or higher level, and purchases multiplexing
service from the LEC. The LEC carries the circuit to the customer premises at
the multiplexed level and terminates the traffic there. In these instances,
customer SWCs are connected back to the Verizon POP via individual protected 4
fiber SONET rings. In some rare instances, there may be more than one SWC on a
ring, but that is extremely uncommon.

 

The third method of obtaining access is to interconnect with a Competitive Local
Exchange Carrier (CLEC) within the Verizon POP. In this scenario, Verizon will
hand to the CLEC and the CLEC will carry the traffic to the customer premises if
the customer premises is on net to the CLEC. In this instance, Verizon will do
its own multiplexing within the POP and cause the CLEC to transport and
terminate the circuit at the required speed.

 

The fourth method is a variation of the second method. In this case, the circuit
is handed to the CLEC in the Verizon POP and the CLEC transports the circuit to
the customer Serving Wire Center, where it is handed to the LEC. In this
instance the circuit is handed to the CLEC at the DS-3 or above level, and the
CLEC transports at that level. Verizon then purchases multiplexing service from
the LEC at the SWC and the LEC transports to the customer premises at the
multiplexed level.

 

The fifth method of obtaining access interface and capacity is through the Local
exchange Carrier (LEC). The circuit is handed to the LEC at the Verizon POP and
the LEC then carries the circuit to the customer premises. In these cases,
Verizon will generally hand off to the LEC at the DS-3 level, and purchase
multiplexing service from the LEC. The LEC will transport the circuit to the
customer premises at the multiplexed (muxed) level and terminate there.

 

The sixth method is for Verizon to use its owned network as far as it can, hand
off to a CLEC in most cases via a cage to cage connection in a bell end offices
let the CLEC carry the circuit to its extended offices where Verizon will then
order a cross connect onto the LEC who carries the circuit onto the customer
premise. At the point of hand off between the CLEC and Verizon to the LEC,
Verizon would purchase a mux from the LEC for DS1 and DS0

 

167

--------------------------------------------------------------------------------


 

capacity. The LEC will continue on at the multiplexed level to be terminated at
the customer premises.

 

In the first six methods, Verizon strives for access providers to provide
diversity wherever available whether at the customer site, using ring topology
to reduce potential of an outage, or through a diverse rout to connect to the
Verizon backbone locations.

 

A seventh method, broadband use only, is for Verizon to use a partner’s access
methodology:  cable, DSL, or metro Ethernet, to connect to the partner’s
aggregation point normally within th4e closest SWC, and connect to Verizon
either through a layer 2 dedicated access point or through an arranged layer 3
connection, whichever is available. Verizon will then connect the access circuit
to the Verizon backbone network through the nearest interconnection point or
POP, whichever is closer. Verizon’s broadband carriers continue to meet and
exceed industry standards in timely installation, restoration, route diversity,
and scalability to meet GSA requirements. Verizon and our partners maintain an
extremely high geographic coverage assuring that GSA not only has quality
interconnections but that this method will of access will be a viable in as
large a footprint as requested.

 

Assuring Best Practices. In the methods where Verizon is the only carrier,
Verizon is in full and complete control of the circuit end to end and maintains
industry standards through alarming and monitoring in its Tulsa Oklahoma Network
Operations Center.

 

Where LEC access is involved, the LEC is required by tariff and by FCC
regulation to maintain standards. Verizon has an entire department in Alpharetta
GA. whose sole function is to monitor LEC activities and report thereon. This
department has regular meetings with the individual carriers to assure that they
are meeting security requirements as mandated by Verizon and individual
contracts, installation and maintenance guidelines, along with updating
escalation contacts between both parties in the potential event of a
catastrophic event. These good practices led Verizon to quickly reconnect
services after the 09/11 events in both New York, and Washington, DC.

 

For CLECs, interconnect standards are set by contract. While Verizon contracts
are subject to privacy rules, it can be safely stated that all CLECs are
required to meet industry standards for service and reliability and are normally
held to a two hour mean time to repair, which exceeds GSA requirements and is
among the most aggressive in the industry. Verizon also generally requires a
maximum of 20 day installation guideline which is above industry best practices
and has been able to obtain this higher standard based on our current relations
with our partners and suppliers. Protected circuits are controlled much more
tightly. CLEC interfaces are monitored at our Cary, N.C. Network Operations
Center. Any outage of a DS-3 or above , whether it be at a customer site
directly or through an aggregation circuit, must be reported within a very short
time period, and each carrier must keep

 

168

--------------------------------------------------------------------------------


 

an outage log which contains the date and time of the outage, cause, resolution
and time of resolution. Each carrier is further required to report, on request,
any actions taken to avoid a recurrence. Verizon has very strict contractual
control and penalties for failure to meet and maintain industry standards.
Verizon has periodic meetings with the carriers to assure that all requirements
meet current industry best practices and assure that any perceived shortfall in
meeting Verizon standards will be remedied within a very short period of time.
Verizon currently maintains well over 50 direct relations with CLECs that have
agreed to these standards and continues to seek additional carriers that can
expand our relations with quality interconnection and end-user connections as
Verizon currently mandates. In addition, Verizon maintains relations through
aggregators, to assure access to smaller carriers who will also agree to best
industry practices. Finally, about thirty percent of our CLEC partners currently
are small or diverse carriers.

 

Technical Capabilities

 

Section C.2.16.2.1.1.4 of Networx Universal RFP

 

GCI will comply with all technical requirements for C.2.16.2.1 as follows.

 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT

 

The following Wireline Access Arrangement capabilities are mandatory unless
marked optional:

 

               WLNAA TECHNICAL CAPABILITIES

 

1.               Integrated access of different services (e.g., VS, IPS, and CS)

 

a.               Over pre-allocated channels for channelized transmission
service (e.g., Channelized T1)

 

b.              Over the same channel (e.g., Unchannelized T3, SONET OC-3c) of
IP packets for Converged IP Services

 

c.               Over the same access circuits for both VS and TFS.

 

2.               Transparent to any protocol used by the Government furnished
property (GFP).

 

3.               Transparent to all bit sequences transmitted by the GFP

 

4.               Network-derived clocking.

 

The following categories of WLNAA access arrangement shall be supported:

 

a.               T1. This category of WLNAA access arrangement shall support a
line rate of 1.544 Mbps, which may be used to provide channelized or
unchannelized T1 access arrangement as follows:

 

(1)          Channelized T1. In this mode, 24 separate DS0s clear channels of
56/64 kb/s shall be supported.

 

169

--------------------------------------------------------------------------------


 

(2)          Unchannelized T1. In this mode, a single 1.536 Mbps information
payload shall be supported.

 

b.               Fractional T1. This category of WLNAA access arrangement shall
support two, four, six, eight, or twelve adjacent DS0 clear channels over an
interface of T1 with a line rate of 1.544 Mbps.

 

c.               ISDN PRI. This category of WLNAA shall support 23 separate DS0
clear channels of 56/64 kbps over an interface of ISDN PRI (23B+D) with a line
rate of 1.544 Mbps.

 

d.               T3. This category of WLNAA shall support a line rate of 44.736
Mbps, which may be used to provide channelized or unchannelized T3 access
arrangement as follows:

 

(1)          Channelized T3. In this mode, 28 separate DS1 channels of 1.536
Mbps information payload rate shall be supported.

 

(2)          Unchannelized T3. In this mode, a single 43.008 Mbps payload shall
be supported.

 

e.               Fractional T3. This category of WLNAA shall support three,
four, five, or seven adjacent DS1 clear-channels.

 

f.                 E1 (Non-domestic). This category of WLNAA shall support a
line rate of 2.048 Mbps, which may be used to provide channelized or
unchannelized E1 service as follows:

 

(1)          Channelized E1. In this mode, 30 separate DS0 clear channels shall
be supported.

 

(2)          Unchannelized E1. In this mode, a single 1.92 Mbps information
payload shall be supported.

 

g.              E3 (Non-domestic). This category of WLNAA shall support a line
rate of 34.368 Mbps, which may be used to provide channelized or unchannelized
E3 service as follows:

 

(1)          Channelized E3. In this mode, 16 separate E1 channels shall be
supported.

 

(2)          Unchannelized E3. In this mode, a single 30.72 Mbps information
payload shall be supported.

 

h.              SONET OC-3. This category of WLNAA shall support a line rate of
155.520 Mbps, which may be used to provide channelized OC-3 or concatenated
OC-3c access arrangement as follows:

 

(1)          Channelized OC-3. In this mode, three separate OC-1 channels, each
with an information payload data rate of 49.536 Mbps, shall be supported.

 

(2)          Concatenated OC-3c. In this mode, a single channel equivalent to
information payload data rate of 148.608 Mbps shall be supported.

 

170

--------------------------------------------------------------------------------


 

i.                 SONET OC-12 (Optional). This category of WLNAA shall support
a line rate of 622.080 Mbps, which may be used to provide channelized OC-12 or
concatenated OC-12c access arrangement as follows.

 

(1)          Channelized OC-12. In this mode, 4 separate OC-3 channels, each
with an information payload data rate of 148.608 Mbps, shall be supported.

 

(2)          Concatenated OC-12c. In this mode, a single channel equivalent to
an information payload data rate of 594.432 Mbps shall be supported.

 

j.                 SONET OC-48 (Optional). This category of WLNAA shall support
a line rate of 2.488 Gbps, which may be used to provide channelized OC-48 or
concatenated OC-48c service as follows:

 

(1)          Channelized OC-48. In this mode, 4 separate OC-12 channels, each
with an information payload data rate of 594.432 Mbps, shall be supported.

 

(2)          Concatenated OC-48c. In this mode, a single channel equivalent to
an information payload data rate of 2.377728 Gbps shall be supported.

 

k.             SONET OC-192 (Optional). This category of WLNAA shall support a
line rate of 10 Gbps, which may be used to provide channelized OC-192 or
concatenated OC-192c service as follows:

 

(1)          Channelized OC-192. In this mode, 4 separate OC-48 channels, each
with an information payload data rate of 2.488 Gbps, shall be supported.

 

(2)          Concatenated OC-192c. In this mode, a single channel equivalent to
an information payload data rate of 9.510912 Gbps shall be supported.

 

l.                 Dial Access Line. This category of WLNAA shall support 2 wire
analog lines and trunks without access integration for voice service (VS).

 

m.           DS0. This category of WLNAA shall support information payload data
rates of 56 kbps and 64 kbps.

 

n.              Subrate DS0. This category of WLNAA shall support Subrate DS0 at
information payload data rates of 4.8, 9.6, and 19.2 kbps.

 

o.               Optical Wavelength. Bi-directional wavelengths (WDM and ASTN)
connections to an optical network for the following speeds:

 

a.               OC-48

 

b.              OC-192

 

c.               OC-768 (Optional)

 

p.               Dark Fiber (Optional). Dark Fiber shall support the following
capabilities:

 

(1)          Deployed fiber shall support both single-mode and multimode fibers

 

171

--------------------------------------------------------------------------------


 

(2)          Deployed fibers shall be capable of supporting a minimum of 80 DWDM
wavelengths or user data with spacing as specified in ITU-T G.694.1

 

(3)          Deployed fibers shall be capable of operating in the “C”, and “L”
bands. Support for the “S” band will also be required when commercially
available.

 


OTHER CONTRACT REQUIREMENTS

 

Volume FLAG Section FLAG of Networx Contract

 

In preparation of the proposal response, GCI shall describe how it will support
Verizon in responding to the Price Management Mechanism as defined in
Section H.7 of the Networx Universal RFPs.

 


INTERFACES

 

Section C.2.16.1.2.3.1 of Networx Universal RFP

 

GCI shall describe how it will provide all of the interfaces identified in
Section C.2.16.2.1.3 of the Networx RFPs.

 

Wireline Access Arrangement Interfaces

 

GCI will comply with all applicable interfaces required for Wireline Access
Arrangement, as follows:

 

The User-to-Network Interfaces (UNIs) at the SDP, as defined in the
Section C.2.16.2.1.3.1, are mandatory unless indicated otherwise:

 

Table 6.1-1. Wireline Access Arrangement Interfaces

 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling Type

 

 

 

 

 

 

 

1

 

ITU-TSS V.35

 

Up to 1.92 Mbps

 

Transparent

 

 

 

 

 

 

 

2

 

EIA RS-449

 

Up to 1.92 Mbps

 

Transparent

 

 

 

 

 

 

 

3

 

EIA RS-232

 

Up to 19.2 kbps

 

Transparent

 

 

 

 

 

 

 

4

 

EIA RS-530

 

Up to 1.92 Mbps

 

Transparent

 

 

 

 

 

 

 

5

 

T1 (with ESF) [Std: Telcordia SR-TSV-002275; ANSI T1.403)

 

Up to 1.536 Mbps

 

Transparent

 

 

 

 

 

 

 

6

 

ISDN PRI [Std: ANSI T1.607/610]

 

Up to 1.472 Mbps

 

Transparent

 

 

 

 

 

 

 

7

 

T3 [Std: Telcordia GR-400-CORE]

 

Up to 43.008 Mbps

 

Transparent

 

 

 

 

 

 

 

8

 

E1 (Std:ITU-TSS

 

Up to 1.92 Mbps G.702) (Non- domestic)

 

Transparent

 

 

 

 

 

 

 

9

 

E3 (Std: ITU-TSS G.702) (Non-domestic)

 

Up to 30.72 Mbps

 

Transparent

 

172

--------------------------------------------------------------------------------


 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling Type

 

 

 

 

 

 

 

10

 

SONET OC-3 (Std: ANSI T1.105 and 106)

 

148.608 Mbps

 

Transparent

 

 

 

 

 

 

 

11

 

SONET OC-3c (Std: ANSI T1.105 and 106)

 

148.608 Mbps

 

Transparent

 

 

 

 

 

 

 

12

 

SONET OC-12 (Std: ANSI T1.105 and 106) (Optional)

 

594.432 Mbps

 

Transparent

 

 

 

 

 

 

 

13

 

SONET OC-12c (Std: ANSI T1.105 and 106) (Optional)

 

594.432 Mbps

 

Transparent

 

 

 

 

 

 

 

14

 

SONET OC-48 (Std: ANSI T1.105 and 106) (Optional)

 

2.377728 Gbps

 

Transparent

 

 

 

 

 

 

 

15

 

SONET OC-48c (Std: ANSI T1.105 and 106) (Optional)

 

2.377728 Gbps

 

Transparent

 

 

 

 

 

 

 

16

 

SONET OC-192 (Std: ANSI T1.105 and 106) (Optional)

 

9.510912 Gbps

 

Transparent

 

 

 

 

 

 

 

17

 

SONET OC-192c (Std: ANSI T1.105 and 106) (Optional)

 

9.510912 Gbps

 

Transparent

 


SERVICE LEVEL AGREEMENTS

 

Volume II, Appendix B.3, Attachment 1 of Networx Universal Contract

 

GCI shall describe how it will meet the Performance Metrics as defined by
Section C.2.5.1.4.1 of the Networx RFPs for the individual services.

 

Private Line Service SLA

 

o    Availability. Availability is captured for each Circuit id. Availability is
calculated as follows.

 

 

Availability

= total expected Available time (Tex) – total outage

time (Tou)

 

 

Total Expected Available time (Tex)

 

 

Availability metrics are calculated for the Agency Bureau level by summing up
Tex and Tou for all the circuit id under the Agency Bureau for a calendar month
and reported as a percentage.

 

Availability metrics are calculated for the Agency level by summing up Tex and
Tou for all the Circuit ID under the Agency for a calendar month and reported as
a percentage.

 

173

--------------------------------------------------------------------------------


 

Performance Metrics

 

Section C.2.5.1.4 of Networx Universal RFP

 

The performance levels and acceptable quality level (AQL) of key performance
indicators (KPIs) for Private Line Service circuits in Section C.2.5.1.4.1 are
mandatory unless marked optional:

 

Table 7.2-1. Private Line Service Performance Metrics

 

Key Performance
Indicator (KPI)

 

Service Level

 

Performance Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How Measured

 

 

 

 

 

 

 

 

 

Availability

 

Routine

 

99.8%

 

>99.8%

 

See Note 1

(POP-to-POP)

 

Critical

 

99.98%

 

>99.98%

 

 

(Optional)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Availability

 

Routine

 

99.4%

 

>99.4%

 

 

(SDP-to-SDP)

 

Critical

 

99.98%

 

>99.98%

 

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

With Dispatch

 

8 hours

 

< 8 hours

 

See Note 2

 

 

 

 

 

 

 

 

 

 

 

Without Dispatch

 

4 hours

 

< 4 hours

 

 

 

--------------------------------------------------------------------------------

Notes:

 

(1)          Availability.

 

a.               For data rates of T1 and higher, a service is considered
unavailable when a PLS circuit experiences 10 consecutive severely errored
seconds (SES) [Standard:  Telcordia PUB GR-418-CORE]. An unavailable circuit is
considered available when restoration activities have been completed and 30
consecutive minutes have passed without any errored seconds to account for
stability and proving period. However, if there is no error second encountered
during the proving period of 30 minutes, this will not be counted towards the
circuit unavailable time

 

b.              For data rates lower than T1, cumulative outage time is
calculated based on trouble ticket data.

 

c.               PLS availability is calculated as a percentage of the total
reporting interval time that PLS is operationally available to the Agency.
Availability is computed by the standard formula:

 

 

Availability=

RI(HR) – COT(HR)

×100

 

RI(HR)

 

Critical level of Service for availability only applies to T1 and above data
rates.

 

(2)          Refer to Section C.3.3.1.2.4 for definition and how to measure.

 

174

--------------------------------------------------------------------------------


 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.1.7.2.1 of Networx Universal Contract

 

GCI will comply with all performance metric requirements for PLS.

 

Verizon complies with all performance metric requirements for this service. This
includes support for availability with AQLs > 99.8% for routine POP-to-POP
service, > 99.4% for routine SDP-to-SDP service, and > 99.98% for both
POP-to-POP (Optional) and SDP-to-SDP critical service levels as required in RFP
Section C.2.5.1.4. Verizon will accomplish this by utilizing stringent
commercial practices for dedicated point-to-point private line access facilities
along with transport over our self-healing backbone for routine applications.
For critical applications, we will provision an equivalent backup point-to-point
circuit using diversely routed access facilities and POP diversity.

 

MONITORING AND MEASURING KPIS AND AQLS

 

VOLUME I, SECTION 4.1.7.2.2 OF NETWORX UNIVERSAL CONTRACT

 

Verizon monitors and measures compliance with KPIs and AQLs as follows:

 

·                  Availability (POP-to-POP). PLS utilize the performance
measurement capabilities of Verizon’s Digital Cross-Connect Systems. This
performance data is continuously reported to Verizon’s Network Management System
(NMS). “Rules” in that system recognize major alarms or when service degrades
below the allowable performance limits (e.g., bit error rates); this data is
sent to NMS surveillance personnel. Timestamps for the alarms or service
degradation are recorded along with the restoration timepoints. The difference
between these timestamps is considered out-of-service time and is used to
calculate the service availability. This is recorded and made available for
reporting to the applicable Agency. Per Note 1a of the RFP Section C.2.5.1.4.1,
Verizon understands that for data rates of T1 and higher, a service is
considered unavailable when a PLS circuit experiences 10 consecutive severely
errored seconds (SES) [Standard:  Telcordia PUB GR-418-CORE]. Per Note 1b.
Verizon understands that for data rates lower than T1, cumulative outage time is
calculated based on trouble ticket data.

 

·                  Availability (SDP-to-SDP). PLS utilize the performance
measurement capabilities of premise based equipment selected for this
capability. Like the equipment at Verizon’s POPs, the performance data is
continuously reported to Verizon’s NMS. Arrangements similar to Availability
(POP-to-POP) above will be used to recognize and calculate availability. This is
recorded and made available for reporting to the Networx customer. Verizon
creates “rules” in the NMS host such that a trouble ticket is automatically
opened when an out-of-service condition is recognized. Verizon’s Operations
personnel then troubleshoot and repair the failure and close the trouble ticket.
The time stamps between the start of the out-of-service condition and the time
it is returned to service is used to

 

175

--------------------------------------------------------------------------------


 

calculate the “time to restore” KPI. This is recorded and made available for
reporting to the applicable Agency.

 

·                  Time to Restore. Maintenance/operations personnel staff each
Verizon POP. Verizon’s average time for technicians to arrive on any trouble
site in the network is one hour. In addition to stationing personnel at critical
points in the network, Verizon improves network restoration capabilities through
the addition of DXCs, redundant routes, and spare capacity. The techniques and
technologies that Verizon uses to improve the network’s restoration capabilities
include Real-Time Restoration and NMCs. Real-Time Restoration (RTR) is a
centralized, automated system that controls DXC-3/3s. RTR allows Verizon to
quickly detect and isolate network disruptions, produce and deliver preplanned
reroutes, implement these pre-plans to restore traffic, and normalize traffic
once the network is repaired. Real Time Restoration is currently Verizon’s main
restoration platform. Currently, Verizon can restore 100 DS3s in less than 15
minutes using RTR.

 

The service availability for Verizon-provided access circuits will meet, and in
many cases exceed, 99.8 percent. LECs and CAPs typically provide access to
Verizon’s Private Line transport network and services. These access arrangements
are private line circuits with tariffs specifying quality assurance for
availability of service. LECs typically base their tariffs on two technical
references, TR-NWT-000341 for Digital Data Service (i.e., subrate DS0) and
TR-INS-000342 for Terrestrial Data Service (i.e., T1). These two references
define availability as the amount of time the service is usable by the end user.
TR-INS-000342 defines an annual availability objective of 99.925 percent for
Special Access Arrangements (private lines) at the DS1 rate, and an Errored Free
Second (EFS) availability objective of 99.75 percent over a 24-hour period.
TR-NWT-000341 states that DDS service availability varies by region and is not
defined in the document. For DDS, the annual availability objective and EFS
performance depends on the local access provider’s tariff for a specific service
area. Typical commercial tariffs for local access define the service
availability objective for DDS as 99.9 percent and 99.925 percent for TDS 1.544
High Capacity Digital Service (HICAP). Verizon’s SONET-based local city networks
and SONET access facilities provided by CAPs and LECs have service availability
objectives that typically meet or exceed 99.995 percent.

 


FEATURES

 

Section C.2.5.1.2 of Networx Universal RFP

 

GCI shall describe how it will provide all of the features identified in
Section C.2.16.2.1.2-1 of the Networx RFPs. GCI shall also price the required
features per B.3.1-9 and provide in the required format.

 

176

--------------------------------------------------------------------------------



 


8.1  FEATURES


 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT

 

The following Private Line Service features listed in Section C.2.5.1.2.1 are
mandatory unless marked optional:

 

Table 8.1-1. Private Line Service Features

 

ID Number

 

Name of Feature

 

Description

 

 

 

 

 

1

 

Multipoint
Connection

 

The contractor shall allow interconnection of three or more subscribers’
premises as follows:

 

Branch-Off. In this mode, all SDPs shall be treated as one shared medium and
each point shall be able to autonomously send and receive data. The CPE
application will ensure master/slave mode of operation (e.g., polling scheme
used in IBM 3270 mode of data communication).

 

Drop-and-Insert. In this mode, previously specified channels of a channelized
T1, T3, SONET OC-3, or SONET OC-12 service category shall be able to be dropped
off and new channels shall be able to be simultaneously picked up or inserted.

 

 

 

 

 

2

 

Special Routing

 

The contractor shall provide different routes for PLS circuits based on the
following arrangements:

 

1.     Transport Diversity. Between connecting POPs, the contractor shall supply
two or more physically separated routes for PLS circuits. These diverse routes
shall not share common telecommunications facilities or offices. The contractor
shall maintain a minimum separation of 30 feet throughout all diverse routes.
The Government recognizes that uncompromised (i.e., adhering to the minimum
separation requirements as described above) diversity may not be available in
some locations. Where uncompromised diversity is not available, the contractor
shall exert best efforts to propose an acceptable arrangement along with
documentation describing the compromise. Each pair of circuits that must be
diverse from each other constitutes a relationship pair. For example, three
circuits ordered as being diverse from each other constitute three relationship
pairs, i.e., 1 and 2, 1 and 3, and 2 and 3. If diversity is not available or the
compromised diversity is not acceptable to the Government, it shall be
negotiated on an individual case basis.

 

2.     Transport Avoidance. Between connecting POPs, the contractor shall supply
the capability for a customer to define a geographic location or route on the
network to avoid. The Government recognizes that avoidance may not be available
in some locations. Where avoidance is not available, the contractor shall exert
best efforts to propose an acceptable arrangement along with documentation
describing the reasons for the unavailability.

 

The contractor shall establish an internal control (i.e., electronic flagging of
routes) to prevent accidental dismantling of diversified/avoidance routes,
especially during routine route optimization initiatives by the contractor.

 

The contractor shall provide, within 30 calendar days of the implementation of
transport diversity or avoidance, and again thereafter whenever a change is
made, a graphical representation (e.g., diagrams/maps) of transport circuit
routes to show where diversity or avoidance has been implemented. The contractor
shall provide, at least 30 calendar days in advance of implementation, written
notification to the Agency

 

177

--------------------------------------------------------------------------------


 

ID Number

 

Name of Feature

 

Description

 

 

 

 

 

 

 

 

 

(with a copy to the PMO) requesting Government approval of any proposed
reconfiguration of routes that were previously configured for transport
diversity or avoidance.

 

When a user selects an explicit diversity and/or avoidance, the performance
level of the PLS circuit will be specified by the user at the service ordering
time.

 

 

 

 

 

3

 

Analog Line Conditioning
[Optional]

 

The contractor shall provide voice grade C (e.g., C3) and D (e.g., D6)
conditioning for analog lines (Standard: Telcordia Pubs: TR-NWT-000335 and
TR-NWT-000965).

 

 

 

 

 

4

 

Low Bit Rate Voice [Optional]

 

The contractor shall allow for voice at 32 Kbps and for analog data at 4.8 Kbps
utilizing contractor provided equipment and shall conform to Adaptive
Differential Pulse Code Modulation (ADPCM) according to North American
adaptation of ITU-TSS recommendation G.721 (compression of a ITU-TSS B.711 voice
band signal at 32 Kbps) as modified by ANSI.

 

 

 

 

 

5

 

7.5 kHz Audio

 

The contractor shall allow a 7.5 kHz audio signal, delivered and received in
analog form, which shall be compressed by the contractor provided equipment for
transmission over a DS0 channel. The audio quality shall not be less than what
is available using ADPCM compression technology (standard: ITU-TSS G.726).

 


TRAINING

 

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI High-Speed Service both under the
FTS2001 contract umbrella as well as Networx.

 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for WLNAA training in accordance with the requirements
of RFP Section C.3.7.2.

 

Training Development

 

Team Verizon’s solution for training development meets or exceeds all
requirements found in RFP Section C.3.7.2.1.

 

Training Availability

 

Team Verizon’s solution for training availability meets or exceeds all
requirements found in RFP C.3.7.2.2.

 

178

--------------------------------------------------------------------------------


 

TRAINING MAINTENANCE

 

Team Verizon’s solution for training maintenance meets or exceeds all
requirements found in RFP C.3.7.2.6.

 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT.

 

GCI shall support meetings with Verizon Networx Partners.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities. GCI shall support Sales Opportunity Reviews to ensure
collaborative planning.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

179

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE


 

·              Security – N/A

·              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

·              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES


 

See Project Scope

 

11.0        Cost and Schedule (TBD)

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE


 

Section B.3.1 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in  Section 3.1-1 to 9, B.2.4.1.3.1-3, and
B.2.7.3.3-3 of the Networx RFPs.

 

Wireline Access Arrangement

 

The technical requirements for Wireline Access are specified in Section C.2.16.

 

The price for providing Wireline Access shall comprise of one or more of the
following elements:

 

a.               Non-Recurring Charge

 

b.              Monthly Recurring Charge

 

c.               Feature Charges

 

180

--------------------------------------------------------------------------------


 

Other provisioning prices that are applicable to use of services connected via
Wireline Access are included in the service-specific price tables in
Section B.2.

 

For pricing purposes, the physical address of the SDP location will determine
the wire center used for the provision of wireline and DSL broadband dedicated
access.

 

Domestic Wireline Access prices depend on the specific access type used to
provide the connection and either:

 

d.              The eight character CLLI™ code of the Serving Wire Center (SWC)
serving the SDP; or

 

e.               In selected cases, at the contractor’s option, the location of
the SDP as identified by its eight character Site Code (see Section C.3.2.2.10).

 

The Wireline Access price determined by the Site Code shall not be higher than
the Wireline Access price determined by the SWC CLLI™ code. For any specific
Wireline Access type, all locations served from the same SWC shall have the same
prices, unless excepted as in (e) above. Wireline Access prices for any SDPs
served from a given wire center shall not be increased except as follows.
Wireline Access prices for an SDP may change as a result of SWC changes,
additions, deletions, or redefinitions only if the new SWC resulting from the
change, addition, deletion or redefinition is more than one mile from the
previous SWC.

 

Any proposed increase in access prices resulting from such changes shall be
subject to a fair and reasonable analysis and approval by the Government. The
contractor shall give a minimum of six months notice of such changes, emergency
conditions excepted.

 

Tables B.3.1-1 through Table B.3.1-6 provide the format for pricing information
for Wireline Access circuits. NRCs shall not vary by SWC, but may vary by
domestic region.

 

Table 0-1. Domestic Wireline Access Prices (MRC)

 

MRC
CLIN*

 

Case
Number**

 

SWC

 

Price
Start Date

 

Price
Stop Date

 

Price

Replaced
Date

 

Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 CLINs are listed by Wireline Access type in Table B.3.1-6

 

**          Case Number is applicable to ICB CLINs only

 

181

--------------------------------------------------------------------------------


 

Table 0-2. Domestic Wireline Access Prices (NRC)

 

NRC
CLIN*

 

Case
Number**

 

Domestic
Region ID***

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 CLINs are listed by Wireline Access type in Table B.3.1-6

 

**          Case Number is applicable to ICB CLINs only

 

***   Domestic region IDs are defined in Table B.6.6-1

 

Table 0-3. Domestic Wireline Access
by Network Site Code(2) MRC Exception Prices

 

 

 

 

 

Network

 

Physical

 

 

 

Price

 

Price

 

Price

 

 

 

Case

 

Site

 

Address of Site

 

 

 

Start

 

Stop

 

Replaced

 

CLIN*

 

Number**

 

Code***

 

City

 

State

 

Street

 

Zip

 

Price

 

Date

 

Date

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 CLINs are listed by dedicated access type in Table B.3.1-6

 

**          Case Number is applicable to ICB CLINs only

 

***   Sites listed in this table with a monthly recurring price provided will
incur this price in lieu of the SWC price provided in Table B.3.1-1. The price
from this table shall not exceed the corresponding price from Table B.3.1-1

 

Table 0-4. Non-Domestic Wireline Access Prices (MRC)

 

CLIN*

 

Case
Number**

 

Country/
Jurisdiction
ID***

 

Network
Site
Code

 

Price

 

Currency

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) Initially, this table shall be completed using street addresses as provided
by the Government. The addresses shall be replaced by Network Site Codes
provided by the Government after award. See Section B.6.5.

 

--------------------------------------------------------------------------------

*                 CLINs are listed by Wireline Access type in Table B.3.1-6

 

**          Case Number is applicable for ICB CLINs only

 

***   Country/Jurisdiction IDs are defined in Table B.6.6-1

 

182

--------------------------------------------------------------------------------


 

Table 0-5. Non-Domestic Wireline Access Prices (NRC)

 

CLIN*

 

Case
Number**

 

Country/
Jurisdiction
ID***

 

Network
Site
Code

 

Price

 

Currency

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 CLINs are listed by Wireline Access type in Table B.3.1-6

 

**          Case Number is applicable for ICB CLINs only

 

***   Country/Jurisdiction IDs are defined in Table B.6.6-1

 

Table 0-6. Wireline Access Pricing Instructions

 

NRC
CLIN
Routine

 

NRC CLIN
Critical*
(Optional)

 

MRC
CLIN
Routine

 

MRC CLIN
Critical* (Optional)

 

Description

 

Charging
Unit

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

0760101

 

0760201

 

0760301

 

0760401

 

Analog (4 kHz)

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760102

 

0760202

 

0760302

 

0760402

 

Subrate DS0 @ 4.8 kbs

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760103

 

0760203

 

0760303

 

0760403

 

Subrate DS0 @ 9.6 kbs

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760104

 

0760204

 

0760304

 

0760404

 

DS0 (56/64 kbs)

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760106

 

0760206

 

0760306

 

0760406

 

FT1 - DS0 x 2

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760107

 

0760207

 

0760307

 

0760407

 

FT1 - DS0 x 4

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760108

 

0760208

 

0760308

 

0760408

 

FT1 - DS0 x 6

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760109

 

0760209

 

0760309

 

0760409

 

FT1 - DS0 x 8

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760110

 

0760210

 

0760310

 

0760410

 

FT1 - DS0 x 12

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760111

 

0760211

 

0760311

 

0760411

 

T1 (1.536 Mbs)

 

Per Circuit

 

 

 

183

--------------------------------------------------------------------------------


 

NRC
CLIN
Routine

 

NRC CLIN
Critical*
(Optional)

 

MRC
CLIN
Routine

 

MRC CLIN
Critical*
(Optional)

 

Description

 

Charging
Unit

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

0760112

 

0760212

 

0760312

 

0760412

 

ISDN PRI

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760113

 

0760213

 

0760313

 

0760413

 

FT3 - DS1 x 3

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760114

 

0760214

 

0760314

 

0760414

 

FT3 - DS1 x 4

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760115

 

0760215

 

0760315

 

0760415

 

FT3 - DS1 x 5

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760116

 

0760216

 

0760316

 

0760416

 

FT3 - DS1 x 7

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760117

 

0760217

 

0760317

 

0760417

 

T3 (43.008 Mbs)

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760118

 

0760218

 

0760318

 

0760418

 

SONETS OC-3

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760119

 

0760219

 

0760319

 

0760419

 

SONETS OC-3c

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760120 (Optional)

 

0760220

 

0760320 (Optional)

 

0760420

 

SONETS OC-12

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760121 (Optional)

 

0760221

 

0760321 (Optional)

 

0760421

 

SONETS OC-12c

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760122 (Optional)

 

0760222

 

0760322 (Optional)

 

0760422

 

SONETS OC-48

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760123 (Optional)

 

0760223

 

0760323 (Optional)

 

0760423

 

SONETS OC-48c

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760124 (Optional)

 

0760224

 

0760324 (Optional)

 

0760424

 

SONETS OC-192

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760125 (Optional)

 

0760225

 

0760325 (Optional)

 

0760425

 

SONETS OC-192c

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760126

 

0760226

 

0760326

 

0760426

 

Dial Access Line

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760127

 

0760227

 

0760327

 

0760427

 

E1

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760128

 

0760228

 

0760328

 

0760428

 

E3

 

Per Circuit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760170

 

0760270

 

0760370

 

0760470

 

OWS OC-48

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760171

 

0760271

 

0760371

 

0760471

 

OWS OC-192

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760172 (Optional)

 

0760272

 

0760372 (Optional)

 

0760472

 

OWS OC-768

 

Per Circuit

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760173 (Optional)

 

0760273

 

0760373 (Optional)

 

0760473

 

DFS Single Fiber Strand

 

Per Strand

 

ICB**

 

 

 

 

 

 

 

 

 

 

 

 

 

0760174 (Optional)

 

0760274

 

0760374 (Optional)

 

0760474

 

DFS Fiber Pair

 

Per Fiber Pair

 

ICB**

 

--------------------------------------------------------------------------------

*                 Critical prices are ICB

 

**          All optical wireline access CLINs shall be ICB

 

WLNAA Feature Prices

 

Table B.3.1-7 through Table B.3.1-9 provide the format for pricing information
for the features available with Wireline Access.

 

184

--------------------------------------------------------------------------------


 

Table 0-7. Domestic Wireline Access Feature Prices

 

CLIN*

 

Case
Number**

 

Domestic
Region ID***

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*      See feature pricing instructions in Table B.3.1-9 for the applicable
charging mechanisms and charging units for each feature

 

**          Case Number is applicable for ICB CLINs only

 

***   Domestic Region IDs are given in Table B.6.6-1

 

Table 0-8. Non-Domestic Wireline Access Feature Prices

 

CLIN*

 

Case
Number**

 

Country/
Jurisdiction
ID***

 

Price

 

Currency

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*      See feature pricing instructions in Table B.3.1-9 for the applicable
charging mechanisms and charging units for each feature

 

**   Case Number is applicable for ICB CLINs only

 

*** Country/Jurisdiction IDs are defined in Table B.6.6-1

 

Table 0-9. Wireline
Access Feature Pricing Instructions

 

CLIN

 

Description

 

Charging
Unit

 

Notes

 

 

 

 

 

 

 

0769002

 

Access Route or Path Diversity

 

MRC

 

ICB

 

 

 

 

 

 

 

0769003

 

Access Route or Path Diversity

 

NRC

 

ICB

 

 

 

 

 

 

 

0769004

 

Access Route or Path Avoidance

 

MRC

 

ICB

 

 

 

 

 

 

 

0769005

 

Access Route or Path Avoidance

 

NRC

 

ICB

 

185

--------------------------------------------------------------------------------


 

IPS Domestic Port Prices

 

Table B.2.4.1.3.1-3 provides the format for IPS domestic, i.e., CONUS/OCONUS,
port prices for Internet service. Table B.2.4.1.3.1-4 provides the applicable
charging units for the IPS domestic port types for Internet service. Domestic
dial-up access will connect to the contractor’s IPS network through the domestic
dial-up port. The contractor shall price the domestic dial-up port based on a
flat monthly recurring charge for unlimited usage.

 

Domestic dedicated access will connect to the contractor’s IPS network through a
domestic dedicated access port. Agencies may also connect domestic independent
access to any domestic port (except to embedded access ports). The contractor
shall price domestic dedicated access ports based on a monthly recurring charge.
The Country/Jurisdiction IDs are provided in Section B.6.6.

 

Table 0-10. IPS Domestic Port Prices – Internet

 

CLIN

 

Case
Number*

 

Country/
Jurisdiction
ID**

 

Price

 

Price Start
Date

 

Price Stop
Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*      Case number applies to ICB CLINs only

 

**   For Country/Jurisdiction ID codes, see Section B.6.6

 

Table 0-11. IPS Domestic Port Pricing Instructions - Internet

 

MRC Routine

 

MRC Critical

 

Description

 

Charging Unit

 

 

 

 

 

 

 

0744365

 

0744414

 

Dedicated DS0 – OCONUS

 

Per port

 

 

 

 

 

 

 

0744366

 

0744415

 

Dedicated FT1 (2XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744367

 

0744416

 

Dedicated FT1 (3XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744368

 

0744417

 

Dedicated FT1 (4XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744369

 

0744418

 

Dedicated FT1 (5XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744370

 

0744419

 

Dedicated FT1 (6XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744371

 

0744420

 

Dedicated FT1 (7XDS0) – OCONUS

 

Per Port

 

 

 

 

 

 

 

0744372

 

0744421

 

Dedicated FT1 (8XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744373

 

0744422

 

Dedicated T1 – OCONUS

 

Per port

 

 

 

 

 

 

 

0744374

 

0744423

 

Dedicated FT3 (2XDS1) – OCONUS

 

Per port

 

186

--------------------------------------------------------------------------------


 

MRC Routine

 

MRC Critical

 

Description

 

Charging Unit

 

 

 

 

 

 

 

0744375

 

0744424

 

Dedicated FT3 (3XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744376

 

0744425

 

Dedicated FT3 (4XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744377

 

0744426

 

Dedicated FT3 (5XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744378

 

0744427

 

Dedicated FT3 (6XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744379

 

0744428

 

Dedicated FT3 (7XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744380

 

0744429

 

Dedicated FT3 (8XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744383

 

0744432

 

Dedicated T3 – OCONUS

 

Per port

 

 

 

 

 

 

 

0744384

 

0744433

 

Dedicated OC3c (155 Mbps) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744385

 

0744434

 

Dedicated OC12c (622 Mbps) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744386

 

0744435

 

Dedicated OC48c (2.5 Gbps) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744387

 

0744436

 

Dedicated OC192c (10 Gbps) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744086

 

0744255

 

Analog Dial-up (up to 56/64 kbps) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744087

 

0744256

 

Embedded – Analog Dial-up (up to 56/64 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744088

 

0744257

 

Embedded-ISDN (at 64 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744089

 

0744258

 

Embedded – ISDN (at 128 kbps) - OCONUS

 

Per port

 

NBIP-VPNS Transport

 

Table B.2.7.3.3-1 provides the format for NBIP-VPNS port prices. Tables
B.2.7.3.3-2 through B.2.7.3.3-4 provide the instructions for CONUS, OCONUS and
non-domestic pricing.

 

Table 0-12. NBIP-VPNS Port Prices

 

CLIN

 

Case
Number*

 

Country/
Jurisdiction ID**

 

Price

 

Price

Start Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*      Case Number applies to ICB CLINs only

 

**   For Country/Jurisdiction IDs, see Table B.6.6-1

 

187

--------------------------------------------------------------------------------


 

Table 0-13. NBIP-VPNS Port Pricing Instructions (OCONUS)

 

CLIN
(Routine)

 

CLIN
(Critical)

 

Description

 

Charging Unit
(unless stated
elsewhere)

 

 

 

 

 

 

 

0213501

 

0217101

 

Embedded – Analog dial-up (56 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

0213502

 

0217102

 

Embedded – ISDN dial-up (64 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

0213503

 

0217103

 

Embedded – ISDN dial-up (128 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

0213504

 

0217104

 

Embedded – ISDN dial backup (64 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

0213505

 

0217105

 

Embedded – ISDN dial backup (128 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

0213571

 

0217145

 

64 kbps (DS0)

 

MRC per port

 

 

 

 

 

 

 

0213572

 

0217146

 

FT1 (2 x DS0)

 

MRC per port

 

 

 

 

 

 

 

0213573

 

0217147

 

FT1 (3 x DS0)

 

MRC per port

 

 

 

 

 

 

 

0213574

 

0217148

 

FT1 (4 x DS0)

 

MRC per port

 

 

 

 

 

 

 

0213575

 

0217149

 

FT1 (5 x DS0)

 

MRC per port

 

 

 

 

 

 

 

0213576

 

0217150

 

FT1 (6 x DS0)

 

MRC per port

 

 

 

 

 

 

 

0213545

 

0217151

 

T1

 

MRC per port

 

 

 

 

 

 

 

0213546

 

0217152

 

FT3 (2 x T1)

 

MRC per port

 

 

 

 

 

 

 

0213547

 

0217153

 

FT3 (3 x T1)

 

MRC per port

 

 

 

 

 

 

 

0213548

 

0217154

 

FT3 (4 x T1)

 

MRC per port

 

 

 

 

 

 

 

0213549

 

0217155

 

FT3 (5 x T1)

 

MRC per port

 

 

 

 

 

 

 

0213550

 

0217156

 

FT3 (6 x T1)

 

MRC per port

 

 

 

 

 

 

 

0213551

 

0217157

 

FT3 (7 x T1)

 

MRC per port

 

 

 

 

 

 

 

0213552

 

0217158

 

FT3 (8 x T1)

 

MRC per port

 

 

 

 

 

 

 

0213553

 

0217159

 

FT3 (9 x T1)

 

MRC per port

 

 

 

 

 

 

 

0213554

 

0217160

 

FT3 (10 x T1)

 

MRC per port

 

 

 

 

 

 

 

0213555

 

0217161

 

T3

 

MRC per port

 

 

 

 

 

 

 

0213561

 

0217167

 

OC-3c

 

MRC per port

 

 

 

 

 

 

 

0213562

 

0217168

 

OC-12c

 

MRC per port

 

 

 

 

 

 

 

0213563

 

0217169

 

OC-48c

 

MRC per port

 

 

 

 

 

 

 

0213564

 

0217170

 

OC-192c

 

MRC per port

 

188

--------------------------------------------------------------------------------


 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

 

Please send a COPY of the INVOICE to

 

 

 

Verizon Business

P.O. Box 770

Ashburn, VA 20146-0770

 

Verizon Business

Federal - AP

2485 Natomas Park Drive, Suite 450

Sacramento, CA 95831

Jenifer.Mojonnier@verizonbusiness.com

 

Failure to follow the above directions may result in delay of payment.

 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from

 

189

--------------------------------------------------------------------------------


 

Verizon before any materials are shared publicly.  Because Verizon will have
provided content and approve on all material, Verizon will have sole
responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon.  GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

General Communication, Inc.

 

 

 

By:

 

 

By:

 

                 {Signature}

 

                   {Signature}

 

 

                   Richard Westlund

                 {Printed Name}

 

                   {Printed Name}

 

 

Senior VP & General Manager

                 {Title}

 

                   {Title}

 

 

 

                 {Date}

 

                   {Date}

 

190

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

SCOPE OF WORK

 

 

ETHERNET

 

(8 OF 14)

 

191

--------------------------------------------------------------------------------



 


STATEMENT OF WORK


 


GCI BROADBAND ETHERNET ACCESS ARRANGEMENT (ETHER)


NETWORX UNIVERSAL CONTRACT VOLUME I, SECTION 3.3.2

 

1.0         Objective

 

Verizon has selected GCI to meet the requirements for Broadband Ethernet Access
Arrangement (ETHER). GCI will comply with all requirements for C.2.16.2.2.1.4 as
outlined on the following pages.

 

2.0         Background

 

Broadband Access Arrangement connects an Agency location with dedicated,
reliable broadband bandwidth to contractor’s data network over communication
facilities, such as digital subscriber line (DSL), Ethernet Access, Cable
High-Speed Service, and Fiber-To-The-Premises (FTTP) service. The range of
broadband line speeds (e.g., 256 kbps to up to 1Gbps) and reliability options
provided within this access arrangement category will allow Government users to
satisfy their diverse needs for accessing contractor’s data networks. With this
access arrangement, applications such as desktop video conferencing, distance
learning, transferring of large files can be realized.

 

3.0         Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS

 

Section C.2.16.2.2.1.4 of Networx Universal RFP

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.16.2.2.1.4, Broadband Ethernet Access Arrangement, as well as
provide pricing in the structure provided for in Section B.3.2.2-1 to 5,
Section B.2.4.1.3.1-3, and Section B.2.7.3.3-3 of the Networx RFPs. If GCI does
not provide any of the services described in Section C.2.16.2.2.1.4, then it
will be GCI’s responsibility to identify a teaming partner or solution to meet
all of the requirements in Section C.2.16.2.2.1.4 as it relates to Broadband
Ethernet Access Arrangement, as it pertains to Alaska coverage.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include

 

192

--------------------------------------------------------------------------------


 

developing a data interchange interface with Verizon to support the MOPS
requirements. Data interchange between Verizon and GCI will be defined prior to
contract award and must support the requirement for Networx vendors to provide
an Operational Capabilities Demonstration prior to contract award.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for Broadband Ethernet Access
Arrangement (ETHER). GCI will comply with all requirements for C.2.16.2.2.1.4 as
outlined on the following pages.

 

Technical Capabilities

 

Section C.2.16.2.2.1.4 of Networx Universal RFP

 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT

 

GCI will comply with all technical requirements for C.2.16.2.2.1.4 as follows.

 

The following Broadband Access Arrangement capabilities are mandatory unless
marked optional:

 

BROADBAND ACCESS ARRANGEMENTS.

 

b.     Ethernet Access [Optional]. If offered, this category of access
arrangement shall:

 

i.      Provide access to Ethernet service/network through the use of data link
layer 2 protocol and be transparent to the upper layer protocols (i.e. layer 3
and above) for:

 

(1)   Ethernet LAN at 10 Mbps

(2)   Ethernet LAN at 100 Mbps

(3)   Ethernet LAN at 1 Gbps

(4)   Ethernet LAN at 10 Gbps (Optional).

 

ii.     Comply with the following standards for Ethernet Access as

 

i.      IEEE 802.3, including 10 Base-T/TX/FX, 100 Base-TX/FX, 1000
Base-T/FX/L/LX/B/BX/PX, and 10 Gigabit Ethernet (IEEE 802.3ae and 10 GbE)

 

ii.     Support the following payload data rates for the Ethernet Access link

 

(1)   10 Mbps

(2)   100 Mbps

(3)   1 Gbps

(4)   10 Gbps (Optional)

 

193

--------------------------------------------------------------------------------


 


OTHER CONTRACT REQUIREMENTS

 

Volume FLAG Section FLAG of Networx Universal Contract

 

In preparation of the proposal response, GCI shall describe how it will support
Verizon in responding to the Price Management Mechanism as defined in
Section H.7 of the Networx Universal RFPs.

 


INTERFACES

 

Section C.2.16.2.2.3.1 of Networx Universal RFP

 

GCI shall describe how it will provide all of the interfaces identified in
Section C.2.16.2.2.3.1 of the Networx RFPs.

 

Broadband Access Arrangement Interfaces

 

GCI will comply with all applicable interfaces required for Broadband Ethernet
Access, as follows:

 

The User-to-Network Interfaces (UNIs) at the SDP as defined in the
Section C.2.16.2.2.3.1, are mandatory unless marked optional:

 

Table 6.1-1. Broadband Access Arrangement Interfaces

 

UNI
Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Protocol Type

 

 

 

 

 

 

 

1

 

10 Base-T/TX/FX(Std: IEEE 802.3)

 

Link bandwidth: Up to 10 Mbps

 

IP (v4/v6)
IEEE 802.3 Ethernet
MAC (for bridging)

 

 

 

 

 

 

 

2

 

100 Base-TX/FX (Std: IEEE 802.3)

 

Link bandwidth: Up to 100 Mbps

 

IP (v4/v6)
IEEE 802.3 Ethernet
MAC (for bridging)

 

 

 

 

 

 

 

3

 

1000 Base-T/L/LX/B/BX/PX (Std: IEEE 802.3)

 

Link bandwidth: Up to 1 Gbps

 

IP (v4/v6)
IEEE 802.3 Ethernet
MAC (for bridging)

 

 

 

 

 

 

 

4 [Optional]

 

10 GbE (Std: IEEE 802.3)

 

Link bandwidth: Up to 10 Gbps

 

IP (v4/v6)
IEEE 802.3 Ethernet
MAC (for bridging)

 

 

 

 

 

 

 

5

 

ITU-TSS V.35

 

Link bandwidth: Up to 1.92 Mbps

 

Transparent
IP (v4/v6)

 

 

 

 

 

 

 

6

 

USB 2.0 (Std: USB Implementers’ Forum)

 

Link bandwidth: Up to 30 Mbps [maximum USB 2.0 bandwidth is 480 Mbps]

 

Transparent IP
(v4/v6)

 

 

 

 

 

 

 

7 [Optional]

 

T1[Std: Telcordia SR- TSV-002275; ANSI T1.403]

 

Up to 1.536 Mbps

 

Transparent
IP (v4/v6)

 

194

--------------------------------------------------------------------------------



 

UNI
Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Protocol Type

 

 

 

 

 

 

 

8 [Optional]

 

ISDN BRI (Multirate) [Standard: ANSI T1.607 and 610]

 

144 kbps

 

ITU-TSS Q.931
IP (v4/v6)

 

NOTE:  IPv6 shall be supported when offered commercially by the contractor.

 


SERVICE LEVEL AGREEMENTS


 

Volume II, Appendix B.3, Attachment 1 of Networx Universal Contract

 

GCI shall describe how it will meet the Performance Metrics as defined by
Section C.2.4.1.4.1 of the Networx RFPs for the individual services.

 

Internet Protocol Service SLA

 

·                  Availability. Availability is captured for each port number.
Availability is calculated as follows.

 

 

Availability

= total expected Available time (Tex) – total outage

time (Tou)

 

 

Total Expected Available time (Tex)

 

 

Availability metrics are calculated for the Agency Bureau level by summing up
Tex and Tou for all the port numbers under the Agency Bureau for a calendar
month and reported as a percentage.

 

Availability metrics are calculated for the Agency level by summing up Tex and
Tou for all the port numbers under the Agency for a calendar month and reported
as a percentage.

 

·      Latency. Latency is the backbone delay experienced across the Networx
network. It is the average time for IP packets to travel over the Networx core
network. The Backbone Latency metric does not apply for DSL, Cable High Speed,
Wireless, and Satellite access methods. Latency metrics are collected at
different sits in the backbone. The monthly average of latency measures
collected at sites in the backbone are aggregated to arrive at Continental US
and Outside Continental US values.

 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

·      Jitter. Jitter is the variation in backbone delay experienced across the
Networx network. Jitter metrics are collected at different sites in the
backbone. The monthly average of Jitter measures collected at sites in the
backbone are aggregated to arrive at Continental US and Outside Continental US
values.

 

195

--------------------------------------------------------------------------------


 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

·      Packet Delivery Rate. Packet delivery rate (PDR) for a frame is
calculated as IP packets delivered and accepted versus the number of IP packets
transmitted across the Networx network.. PDR metrics are collected at different
sites in the backbone. The monthly average of PDR measures collected at sites in
the backbone are aggregated to arrive at Continental US and Outside Continental
US values.

 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

Performance Metrics

 

Section C.2.4.1.4 of Networx Universal RFP

 

PERFORMANCE

 

The performance levels and acceptable quality level (AQL) of key performance
indicators (KPIs) for IPS in Section C.2.4.1.4.1 are mandatory unless marked
optional.

 

Table 7.2.1-1. Performance Metrics for IPS

 

Key Performance
Indicator (KPI)

 

Service
Level

 

Performance Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How Measured

 

 

 

 

 

 

 

 

 

Av(Port)

 

Routine

 

99.95%

 

³ 99.95%

 

See Note 1

 

 

 

 

 

 

 

 

 

 

 

Critical

 

99.995%

 

³ 99.995%

 

 

 

 

 

 

 

 

 

 

 

Latency (CONUS)

 

Routine

 

60 ms

 

£ 60 ms

 

See Note 2

 

 

 

 

 

 

 

 

 

 

 

Critical

 

50 ms

 

£ 50 ms

 

 

 

 

 

 

 

 

 

 

 

GOS(Data Delivery Rate)

 

Routine

 

99.95%

 

³ 99.95%

 

See Note 3

 

 

Critical

 

99.995%

 

³ 99.995%

 

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

Without Dispatch

 

4 hours

 

£ 4 hours

 

See Note 4

 

 

 

 

 

 

 

 

 

 

 

With Dispatch

 

8 hours

 

£ 8 hours

 

 

 

--------------------------------------------------------------------------------

Notes:

 

(1)   Port availability is measured end-to-end and calculated as a percentage of
the total reporting interval time that the port is operationally available to
the Agency. Availability is computed by the standard formula:

 

Av(Port) =

 

RI(HR) – COT(HR)

×100

RI(HR)

 

196

--------------------------------------------------------------------------------


 

For critical user type, the contractor would provide essentially 100% uptime for
customer’s Internet connection with high availability equipment, redundancy,
automatic restoration, and reconfiguration.

 

(2)   Latency is the backbone delay experienced across the Networx network. It
is the average time for IP packets to travel over the Networx core network. The
Backbone Latency metric does not apply for DSL, Cable High Speed, Wireless, and
Satellite access methods. The Internet Control Message Protocol (ICMP) test can
be used to calculate packet delivery and latency. The ICMP test consists of
sending, every five minutes, a series of five test packets between Networx core
service aggregation points (i.e., POPs). The test results are analyzed to
determine packet loss vs. successful delivery and speed of delivery. Relevant
standards:  RFC 1242 and RFC 2285.

 

(3)   Network packet delivery is a measure of IP packets successfully sent and
received over the Networx core network. The data delivery rate can be measured
with the ICMP test.

 

(4)   See Section C.3.3.1.2.4 for the definitions and measurement guidelines.

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.2.7.2.1 of Networx Universal Contract

 

GCI will comply with all performance metric requirements for IPS.

 

Verizon is offering IPS as a monitored network service to meet the reporting
requirements for real-time network performance metrics (latency, grade of
service, jitter). Verizon will comply with the requirements in
Section C.2.1.6.2. For all IP-based network services, the applicable POP-to-POP
performance requirements to be used will be those defined in Section C.2.4.1
(IPS).

 

IPS performance metrics will be measured based on the following criteria:

 

·      Availability. We monitor IPS Availability (Av) using our Enterprise
Trouble Management System (ETMS). Each outage is entered into a trouble ticket
and recorded in ETMS. The elapsed time for each outage is measured as the
difference between the timestamps when the outage is repaired and when the
ticket was opened, minus any time:  (1) due to scheduled network configuration
change or planned maintenance; or (2) as agreed to by the customer and Verizon,
that service restoration cannot be worked due to customer-caused delays. We
report Av on a monthly aggregate basis per agency using the following formula
where S=IPS service, RI=reporting interval, COT=cumulative outage time, and
HR=hours:

 

Av(S) =

 

RI(HR) – COT(HR)

×100

RI(HR)

 

197

--------------------------------------------------------------------------------


 

·      Latency. We monitor IPS latency between Verizon IPS POPs using a
combination of User Datagram Protocol (UDP), Internet Control Message Protocol
(ICMP) and SNMP. Verizon sends a series of test packets to measure latency. We
report latency results in near real-time and provide aggregate reports (daily,
weekly, monthly) for the previous month.

 

·      Grade of Service. We monitor IPS packet loss between Verizon IPS POPs
using a combination of UDP, ICMP and SNMP. Verizon sends a series of test
packets to measure packet loss. We report packet loss results in near real-time
and provide aggregate reports for the previous month.

 

·      Time to Restore. We monitor IPS Time to Restore (TTR) using our ETMS.
Verizon calculates outages as discussed under Availability, above. We report TTR
on a per-incident basis.

 


TRAINING

 

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI High-Speed Service both under the
FTS2001 contract umbrella as well as Networx.

 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for ETHER training in accordance with the requirements
of RFP Section C.3.7.2.

 

TRAINING DEVELOPMENT

 

Team Verizon’s solution for training development meets or exceeds all
requirements found in RFP Section C.3.7.2.1.

 

TRAINING AVAILABILITY

 

Team Verizon’s solution for training availability meets or exceeds all
requirements found in RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

Team Verizon’s solution for training maintenance meets or exceeds all
requirements found in RFP C.3.7.2.6.

 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 

198

--------------------------------------------------------------------------------



 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT.

 

GCI shall support meetings with Verizon Networx Partners.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities. GCI shall support Sales Opportunity Reviews to ensure
collaborative planning.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

199

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE

 

·              Security – N/A

·              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

·              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES

 

See Project Scope

 

11.0        Cost and Schedule (TBD)


 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE


 

Section B.3.2.2 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in Section B.3.2.2-1 to 5, B.2.4.1.3.1-3, and
B.2.7.3.3-3 of the Networx RFPs.

 

Broadband Ethernet Access (Optional)

 

BROADBAND ETHERNET ACCESS

 

Prices for Domestic Broadband Ethernet Access shall be based on distance from
the SWC serving the SDP to the designated connecting POP. (The formula for
calculating distance is given in Section B.1). It is not required that all POPs
support Broadband Ethernet Access. The contractor shall provide and maintain an
up-to-date list of POPs that support Broadband Ethernet Access. This information
shall be provided in Table B.6.5-8, using the acronym BBEthAA to identify
Ethernet Access. Broadband Ethernet Access pricing includes a distance-sensitive
component, based on the mileage

 

200

--------------------------------------------------------------------------------


 

between the SWC serving the SDP and the serving POP. Broadband Ethernet Access
is the only access arrangement that includes distance-sensitive pricing.
Non-domestic Broadband Ethernet Access prices shall be ICB.

 

Table B.3.2.2-1 through Table B.3.2.2-5 provide the format for pricing
information for Broadband Ethernet Access.

 

Table 0-1. Domestic Broadband Ethernet Access Prices (MRC)

 

CLIN*

 

Case
Number**

 

Domestic
Region
ID***

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 CLINs are listed by circuit type in Table B.3.2.2-5

 

**          Case Number is applicable ICB CLINs only

 

***  Domestic Region IDs are given in Table B.6.6-1

 

Table 0-2. Domestic Broadband Ethernet Access Prices (NRC)

 

CLIN*

 

Case
Number **

 

Domestic
Region ID***

 

Price

 

Price Start
Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 CLINs are listed by circuit type in Table B.3.2.2-5

 

**          Case Number is applicable to ICB CLINs only

 

***   Domestic Region IDs are given in Table B.6.6-1

 

Table 0-3. Non-Domestic Broadband Ethernet Access Prices (MRC)

 

CLIN*

 

Case
Number**

 

Country/
Jurisdiction
ID***

 

Price

 

Currency

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

201

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*                 CLINs are listed by circuit type in Table B.3.2.2-5

 

**          Case Number is applicable to ICB CLINs only

 

***   Country/Jurisdiction IDs are given in Table B.6.6-1

 

Table 0-4. Non-Domestic Broadband Ethernet Access Prices (NRC)

 

CLIN*

 

Case
Number**

 

Country/
Jurisdiction
ID***

 

Price

 

Currency

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 CLINs are listed by circuit type in Table B.3.2.2-5

 

**          Case Number is applicable to ICB CLINs only

 

***   Country/Jurisdiction IDs are given in Table B.6.6-1

 

Table 0-5. Broadband Ethernet Access Pricing Instructions

 

NRC CLIN
Routine

 

NRC CLIN
Critical*
(Optional)

 

MRC CLIN
Routine

 

MRC CLIN Critical*
(Optional)

 

Description

 

Charging Unit

 

0760151

 

0760251

 

0760351

 

0760451

 

Ethernet LAN – 10 Mbps - Fixed

 

Per access line

 

 

 

 

 

 

 

 

 

 

 

 

 

0760152

 

0760252

 

0760352

 

0760452

 

Ethernet LAN– 100 Mbps - Fixed

 

Per access line

 

 

 

 

 

 

 

 

 

 

 

 

 

0760153

 

0760253

 

0760353

 

0760453

 

Ethernet LAN – 1 Gbps - Fixed

 

Per access line

 

 

 

 

 

 

 

 

 

 

 

 

 

0760154 (Optional)

 

0760254

 

0760354 (Optional)

 

0760454

 

Ethernet LAN–10 Gbps - Fixed

 

Per access line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760355

 

0760455

 

Ethernet LAN- 10 Mbps - Mileage

 

Per mile per access line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760356

 

0760456

 

Ethernet LAN – 100 Mbps - Mileage

 

Per mile per access line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760357

 

0760457

 

Ethernet LAN Channel – 1 Gbps - Mileage

 

Per mile per access line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0760358 (Optional)

 

0760458

 

Ethernet LAN – 10 Gbps - Milieage

 

Per mile per access line

 

 

--------------------------------------------------------------------------------

*                 Critical prices are ICB

 

202

--------------------------------------------------------------------------------


 

IPS Domestic Port Prices

 

Table B.2.4.1.3.1-3 provides the format for IPS domestic, i.e., CONUS/OCONUS,
port prices for Internet service. Table B.2.4.1.3.1-4 provides the applicable
charging units for the IPS domestic port types for Internet service. Domestic
dial-up access will connect to the contractor’s IPS network through the domestic
dial-up port. The contractor shall price the domestic dial-up port based on a
flat monthly recurring charge for unlimited usage.

 

Domestic dedicated access will connect to the contractor’s IPS network through a
domestic dedicated access port. Agencies may also connect domestic independent
access to any domestic port (except to embedded access ports). The contractor
shall price domestic dedicated access ports based on a monthly recurring charge.
The Country/Jurisdiction IDs are provided in Section B.6.6.

 

Table 0-6. IPS Domestic Port Prices – Internet

 

CLIN

 

Case
Number*

 

Country/
Jurisdiction
ID**

 

Price

 

Price Start
Date

 

Price Stop
Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 Case number applies to ICB CLINs only

 

**          For Country/Jurisdiction ID codes, see Section B.6.6

 

Table 0-7. IPS Domestic Port Pricing Instructions - Internet

 

MRC Routine

 

MRC Critical

 

Description

 

Charging Unit

 

 

 

 

 

 

 

0744341

 

0744390

 

Dedicated DS0 – CONUS

 

Per port

 

 

 

 

 

 

 

0744342

 

0744391

 

Dedicated FT1 (2XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744343

 

0744392

 

Dedicated FT1 (3XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744344

 

0744393

 

Dedicated FT1 (4XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744345

 

0744394

 

Dedicated FT1 (5XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744346

 

0744395

 

Dedicated FT1 (6XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744347

 

0744396

 

Dedicated FT1 (7XDS0) – CONUS

 

Per Port

 

 

 

 

 

 

 

0744348

 

0744397

 

Dedicated FT1 (8XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744349

 

0744398

 

Dedicated T1 – CONUS

 

Per port

 

 

 

 

 

 

 

0744350

 

0744399

 

Dedicated FT3 (2XDS1) – CONUS

 

Per port

 

203

--------------------------------------------------------------------------------


 

MRC Routine

 

MRC Critical

 

Description

 

Charging Unit

 

 

 

 

 

 

 

0744351

 

0744400

 

Dedicated FT3 (3XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744352

 

0744401

 

Dedicated FT3 (4XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744353

 

0744402

 

Dedicated FT3 (5XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744354

 

0744403

 

Dedicated FT3 (6XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744355

 

0744404

 

Dedicated FT3 (7XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744356

 

0744405

 

Dedicated FT3 (8XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744359

 

0744408

 

Dedicated T3 – CONUS

 

Per port

 

 

 

 

 

 

 

0744360

 

0744409

 

Dedicated OC3c (155 Mbps) – CONUS

 

Per port

 

 

 

 

 

 

 

0744361

 

0744410

 

Dedicated OC12c (622 Mbps) – CONUS

 

Per port

 

 

 

 

 

 

 

0744362

 

0744411

 

Dedicated OC48c (2.5 Gbps – CONUS)

 

Per port

 

 

 

 

 

 

 

0744363

 

0744412

 

Dedicated OC192c (10 Gbps – CONUS)

 

Per port

 

 

 

 

 

 

 

0744365

 

0744414

 

Dedicated DS0 – OCONUS

 

Per port

 

 

 

 

 

 

 

0744366

 

0744415

 

Dedicated FT1 (2XDS0 – OCONUS)

 

Per port

 

 

 

 

 

 

 

0744081

 

0744250

 

Ethernet - 1 Mbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744082

 

0744251

 

Ethernet – 10 Mbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744083

 

0744252

 

Ethernet – 100 Mbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744084

 

0744253

 

Ethernet – 1 Gbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744085 (Optional)

 

0744254 (Optional)

 

Ethernet – 10 Gbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744165

 

0744334

 

Ethernet – 1 Mbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744166

 

0744335

 

Ethernet – 10 Mbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744167

 

0744336

 

Ethernet – 100 Mbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744168

 

0744337

 

Ethernet – 1 Gbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744169 (Optional)

 

0744338 (Optional)

 

Ethernet – 10 Gbps - OCONUS

 

Per port

 

NBIP-VPNS Transport

 

Table B.2.7.3.3-1 provides the format for NBIP-VPNS port prices. Tables
B.2.7.3.3-2 through B.2.7.3.3-4 provide the instructions for CONUS, OCONUS and
non-domestic pricing.

 

204

--------------------------------------------------------------------------------


 

Table 0-8. NBIP-VPNS Port Prices

 

CLIN

 

Case
Number*

 

Country/
Jurisdiction ID**

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 Case Number applies to ICB CLINs only

 

**          For Country/Jurisdiction IDs, see Table B.6.6-1

 

Table 0-9. NBIP-VPNS Port Pricing Instructions (OCONUS)

 

CLIN (Routine)

 

CLIN (Critical)

 

Description

 

Charging Unit 
(unless stated elsewhere)

 

 

 

 

 

 

 

0213556

 

0217162

 

Ethernet – 1 Mbps

 

MRC per port

 

 

 

 

 

 

 

0213557

 

0217163

 

Ethernet – 10 Mbps

 

MRC per port

 

 

 

 

 

 

 

0213558

 

0217164

 

Ethernet – 100 Mbps

 

MRC per port

 

 

 

 

 

 

 

0213559

 

0217165

 

Ethernet – 1000 Mbps

 

MRC per port

 

 

 

 

 

 

 

0213560 (Optional)

 

0217166 (Optional)

 

Ethernet – 10G (Optional)

 

MRC per port

 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

 

 

 

Verizon Business

P.O. Box 770

Ashburn, VA 20146-0770

 

 

 

Please send a COPY of the INVOICE to

 

 

 

Verizon Business

Federal - AP

2485 Natomas Park Drive, Suite 450

Sacramento, CA  95831

Jenifer.Mojonnier@verizonbusiness.com

 

 

205

--------------------------------------------------------------------------------


 

Failure to follow the above directions may result in delay of payment.

 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon.  GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase

 

206

--------------------------------------------------------------------------------


 

Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

General Communication, Inc.

 

 

 

 

 

By:

 

 

By:

 

 

 

{Signature}

 

 

{Signature}

 

 

 

 

Richard Westlund

 

 

{Printed Name}

 

 

{Printed Name}

 

 

 

Senior VP & General Manager

 

 

 

{Title}

 

 

{Title}

 

 

 

 

 

{Date}

 

 

{Date}

 

 

207

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

CABLE

 

(9 OF 14)

 

208

--------------------------------------------------------------------------------



 


STATEMENT OF WORK


 


GCI CABLE MODEM ACCESS SERVICE (CBL)


NETWORX UNIVERSAL CONTRACT VOLUME I, SECTION 3.3.2

 

1.0                               Objective

 

Verizon has selected GCI to meet the requirements for Cable High-Speed Service
(CBL). GCI will comply with all requirements for C.2.16.2.2.1.4 as outlined on
the following pages for Alaska customers.

 

2.0                               Background

 

Broadband Access Arrangement connects an Agency location with dedicated,
reliable broadband bandwidth to contractor’s data network over communication
facilities, such as digital subscriber line (DSL), Ethernet Access, Cable
High-Speed Service, and Fiber-To-The-Premises (FTTP) service. The range of
broadband line speeds (e.g., 256 kbps to up to 1Gbps) and reliability options
provided within this access arrangement category will allow Government users to
satisfy their diverse needs for accessing contractor’s data networks. With this
access arrangement, applications such as desktop video conferencing, distance
learning, transferring of large files can be realized.

 

3.0                               Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS


 

Section C.2.16.2.2.1.4 of Networx Universal RFP

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.16.2.2.1.4, Cable High-Speed Service, as well as provide pricing in
the structure provided for in Section B.3.2.3-1 to 5, Section B.2.4.1.3.1-3, and
Section B.2.7.3.3-3 of the Networx RFPs. If GCI does not provide any of the
services described in Section C.2.16.2.2.1.4, then it will be GCI’s
responsibility to identify a teaming partner or solution to meet all of the
requirements in Section C.2.16.2.2.1.4 as it relates to Cable High-Speed
Service, as it pertains to Alaska coverage.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include

 

209

--------------------------------------------------------------------------------


 

developing a data interchange interface with Verizon to support the MOPS
requirements. Data interchange between Verizon and GCI will be defined prior to
contract award and must support the requirement for Networx vendors to provide
an Operational Capabilities Demonstration prior to contract award.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for Cable High-Speed Service
(CBL). GCI will comply with all requirements for C.2.16.2.2.1.4 as outlined on
the following pages for Alaska customers.

 

ACCESS CHARACTERISTICS AND PERFORMANCE

 

Volume I, Section 3.3.2 of Networx Universal Contract

 

Introduction. Verizon is committed to providing the best and most secure
interconnections between the customer site, (SDP), aggregation points, and
ultimately the Verizon service POP. Verizon partners are required to go through
extensive evaluations including; security in the network, ability to provide
diverse routes, financial stability, and guidelines for timely installations and
restoration. Verizon has established direct relationships with every major ILEC
and over fifty competitive carriers, many of which qualify as small carriers.
Verizon will add additional carriers as required to meet GSA requirements, to
meet access diversity, and network security.  Below are our standards for access
to out POPs and the various access methods that Verizon maintains to assure best
available access for GSA and other customers.

 

Verizon complies with all access requirements, including all amendments that
affect or modify those requirements.

 

Verizon POPs. Verizon is committed to security within our POPs, where Verizon
restricts the access to our critical backbone network. Security measures include
establishing the ability to reroute traffic in case of a catastrophic loss of a
POP, two methods of back-up power for all locations through use of UPS and
generators, requiring carriers to meet at diverse locations in secure
telecommunications vaults, and restricting of the premise access by personnel
and registered vendors. Specifically, Verizon personnel are the only individuals
allowed in the facility without being escorted, and only those employees that
have been accepted by a card reader will be allowed in the facility. All vendors
must phone in for an appointment for routine maintenance and have emergency
contacts that will meet the vendor for emergency restoration.  Wherever
possible, each POP has a fence surrounding the facility, does not contain
external windows, and has camera surveillance at all times. All connections from
access networks to the

 

210

--------------------------------------------------------------------------------


 

backbone network, is done by Verizon personnel using the state of the art
equipment to track and record that actual cross connections within the facility.

 

Access Arrangements. Access capacity is required to reach the customer premises
from the POP. The preferred method is for Verizon to access the customers
premises through our owned local network If Verizon has the customers building
on-net , such as is the case with numerous government buildings, the circuit
remains within Verizon’s network all the way and no outside access carrier is
required. While this is the preferred method, the following describe best
practices that Verizon currently uses to assure GSA has the best method possible
to connect end-user buildings to the backbone network

 

The second method is for Verizon to connect to its own local carrier (MFS,
Brooks, Verizon Metro, ICI) at the Pop and carry the circuit on net to the
customers serving wire center, where it is handed to the LEC. Verizon normally
hands off to the LEC at the DS-3 or higher level, and purchases multiplexing
service from the LEC. The LEC carries the circuit to the customer premises at
the multiplexed level and terminates the traffic there. In these instances,
customer SWCs are connected back to the Verizon POP via individual protected 4
fiber SONET rings. In some rare instances, there may be more than one SWC on a
ring, but that is extremely uncommon.

 

The third method of obtaining access is to interconnect with a Competitive Local
Exchange Carrier (CLEC) within the Verizon POP. In this scenario, Verizon will
hand to the CLEC and the CLEC will carry the traffic to the customer premises if
the customer premises is on net to the CLEC. In this instance, Verizon will do
its own multiplexing within the POP and cause the CLEC to transport and
terminate the circuit at the required speed.

 

The fourth method is a variation of the second method. In this case, the circuit
is handed to the CLEC in the Verizon POP and the CLEC transports the circuit to
the customer Serving Wire Center, where it is handed to the LEC. In this
instance the circuit is handed to the CLEC at the DS-3 or above level, and the
CLEC transports at that level. Verizon then purchases multiplexing service from
the LEC at the SWC and the LEC transports to the customer premises at the
multiplexed level.

 

The fifth method of obtaining access interface and capacity is through the Local
exchange Carrier (LEC). The circuit is handed to the LEC at the Verizon POP and
the LEC then carries the circuit to the customer premises. In these cases,
Verizon will generally hand off to the LEC at the DS-3 level, and purchase
multiplexing service from the LEC. The LEC will transport the circuit to the
customer premises at the multiplexed (muxed) level and terminate there.

 

The sixth method is for Verizon to use its owned network as far as it can, hand
off to a CLEC in most cases via a cage to cage connection in a bell end offices
let the CLEC carry the circuit to its extended offices where Verizon will

 

211

--------------------------------------------------------------------------------


 

then order a cross connect onto the LEC who carries the circuit onto the
customer premise. At the point of hand off between the CLEC and Verizon to the
LEC, Verizon would purchase a mux from the LEC for DS1 and DS0 capacity. The LEC
will continue on at the multiplexed level to be terminated at the customer
premises.

 

In the first six methods, Verizon strives for access providers to provide
diversity wherever available whether at the customer site, using ring topology
to reduce potential of an outage, or through a diverse rout to connect to the
Verizon backbone locations.

 

A seventh method, broadband use only, is for Verizon to use a partner’s access
methodology:  cable, DSL, or metro Ethernet, to connect to the partner’s
aggregation point normally within th4e closest SWC, and connect to Verizon
either through a layer 2 dedicated access point or through an arranged layer 3
connection, whichever is available. Verizon will then connect the access circuit
to the Verizon backbone network through the nearest interconnection point or
POP, whichever is closer. Verizon’s broadband carriers continue to meet and
exceed industry standards in timely installation, restoration, route diversity,
and scalability to meet GSA requirements. Verizon and our partners maintain an
extremely high geographic coverage assuring that GSA not only has quality
interconnections but that this method will of access will be a viable in as
large a footprint as requested.

 

Assuring Best Practices. In the methods where Verizon is the only carrier,
Verizon is in full and complete control of the circuit end to end and maintains
industry standards through alarming and monitoring in its Tulsa Oklahoma Network
Operations Center.

 

Where LEC access is involved, the LEC is required by tariff and by FCC
regulation to maintain standards. Verizon has an entire department in Alpharetta
GA. whose sole function is to monitor LEC activities and report thereon. This
department has regular meetings with the individual carriers to assure that they
are meeting security requirements as mandated by Verizon and individual
contracts, installation and maintenance guidelines, along with updating
escalation contacts between both parties in the potential event of a
catastrophic event. These good practices led Verizon to quickly reconnect
services after the 09/11 events in both New York, and Washington, DC.

 

For CLECs, interconnect standards are set by contract. While Verizon contracts
are subject to privacy rules, it can be safely stated that all CLECs are
required to meet industry standards for service and reliability and are normally
held to a two hour mean time to repair, which exceeds GSA requirements and is
among the most aggressive in the industry. Verizon also generally requires a
maximum of 20 day installation guideline which is above industry best practices
and has been able to obtain this higher standard based on our current relations
with our partners and suppliers. Protected circuits are controlled much more
tightly. CLEC interfaces are monitored at

 

212

--------------------------------------------------------------------------------


 

our Cary, N.C. Network Operations Center. Any outage of a DS-3 or above ,
whether it be at a customer site directly or through an aggregation circuit,
must be reported within a very short time period, and each carrier must keep an
outage log which contains the date and time of the outage, cause, resolution and
time of resolution. Each carrier is further required to report, on request, any
actions taken to avoid a recurrence. Verizon has very strict contractual control
and penalties for failure to meet and maintain industry standards. Verizon has
periodic meetings with the carriers to assure that all requirements meet current
industry best practices and assure that any perceived shortfall in meeting
Verizon standards will be remedied within a very short period of time. Verizon
currently maintains well over 50 direct relations with CLECs that have agreed to
these standards and continues to seek additional carriers that can expand our
relations with quality interconnection and end-user connections as Verizon
currently mandates. In addition, Verizon maintains relations through
aggregators, to assure access to smaller carriers who will also agree to best
industry practices.  Finally,

about thirty percent of our CLEC partners currently are small or diverse
carriers.

 

Summary. Verizon provides access by combining the best methods available at the
customer site, access to the nearest interconnection site and finally to the
closest Verizon POP. Within the POP, Verizon maintains industry best practices,
in assuring diversity, access restriction to personnel, power back-up, and
maintains disaster plans in case of a potential catastrophic event. Verizon
requires both ILEC and CLECs to maintain higher standards than industry
standards for meeting installation timelines, security, diversity, mean time to
repair, (2 hour versus industry standard 4 hour) and service quality. Verizon
meets with these organizations to assure that any perceived shortfall is quickly
remedied. Verizon maintains our Network Operations Center in Tulsa Oklahoma, and
monitors other vendors through our Cary, NC Network Monitoring site. Verizon has
a dedicated workforce in Alpharetta, GA, whose entire function is to monitor and
meet with carriers to assure that all access means meet or exceed industry best
practices. Verizon continues to reach out to additional carriers that can meet
these standards, and nearly 30% of the present CLEC carriers represent small and
diverse business partners.

 

Verizon complies with the Wireline Access Arrangement (WLNAA) mandatory
stipulated RFP requirement for support of DS0 at payload data rates of 56Kbps
and 64Kbps. Verizon also complies with the Wireline Access Arrangement (WLNAA)
mandatory stipulated RFP requirements for support of Subrate DS0 at information
payload data rates of 4.8, 9.6, and 19.2 Kbps.

 

ARRANGEMENTS FOR TRAFFIC EXCHANGE WITH OTHER SERVICE PROVIDERS

 

Volume I, Section 3.3.3 of Networx Universal Contract

 

Verizon’s IP network features an ever-increasing number of direct links to other
service providers. Currently, we deploy our peering interconnection

 

213

--------------------------------------------------------------------------------


 

links in the US over multiple OC-12c or OC-48c lines. Typical base capacity
deployment in our direct peering relationships consists of a minimum of four
OC-12c circuits distributed over a geographically diverse area. These high
capacity circuits ensure an excess of peering capacity to mitigate outages and
handle future growth.

 

For direct peering, private interconnections allow Verizon and its peers to
determine the precise speed, location, and protocol by which we meet. Through
these arrangements Verizon assures greater control over the quality of service
at each interconnection point since we do not rely on a third-party to maintain
the equipment in the middle. Verizon uses direct peerings in more than ten
locations in North America, five locations in the Europe, Middle East and Africa
region, and four locations in the Asia-Pacific region.

 

For public peering, managed data centers maintained by third party vendors
typically serve as the exchange points. Peering at public exchanges provides a
relatively high level of aggregation at a greatly reduced per-peer cost in
comparison to direct interconnects. Verizon maintains over 23 gigabytes of
public peering capacity globally, and appears at most of the major public
exchange points in countries in which we have an IP presence. By monitoring our
actual performance, we ensure the quality and reliability of the service
provided through the public exchange. Regulatory requirements set standards for
performance and Verizon ensures that the vendors meet each of those
requirements. Where LEC access is involved, tariff and FCC regulations stipulate
that the LEC must maintain industry standards.

 

Technical Capabilities

 

Section C.2.16.2.2.1.4 of Networx Universal RFP

 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT

 

GCI will comply with all technical requirements for C.2.16.2.2.1.4 as follows.

 

The following Broadband Access Arrangement capabilities are mandatory unless
marked optional:

 

BROADBAND ACCESS ARRANGEMENTS.

 

c.               Cable High-Speed Service [Optional]. If offered, this category
of access arrangement shall:

 

i.                  Provide data rates of 256 Kbps to 30 Mbps as follows:

 

i.                  From 256 Kbps to a maximum of 5 Mbps (Standard:  DOCSIS 1.0)

 

ii.               From 256 kbps to a maximum of 10 Mbps (Standard:  DOCSIS 1.1)

 

214

--------------------------------------------------------------------------------


 

iii.            From 256 kbps to a maximum of 30 Mbps (Standard:  DOCSIS 2.0)
(Optional).

 

ii.               Comply with the following DOCSIS (Cable Labs) standards as
applicable

 

(1)          DOCSIS 1.0

 

(2)          DOCSIS 1.1

 

(3)          DOCSIS 2.0

 


OTHER CONTRACT REQUIREMENTS


 

Volume FLAG Section FLAG of Networx Universal Contract

 

In preparation of the proposal response, GCI shall describe how it will support
Verizon in responding to the Price Management Mechanism as defined in
Section H.7 of the Networx Universal RFPs.

 


INTERFACES


 

Section C.2.16.2.2.3.1 of Networx Universal RFP

 

GCI shall describe how it will provide all of the interfaces identified in
Section C.2.16.2.2.3.1 of the Networx RFPs.

 

Broadband Access Arrangement Interfaces

 

GCI will comply with all applicable interfaces required for Cable High-Speed
Service, as follows:

 

The User-to-Network Interfaces (UNIs) at the SDP as defined in the
Section C.2.16.2.2.3.1, are mandatory unless marked optional:

 

Table 6.1-1. Broadband Access Arrangement Interfaces

 

UNI
Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Protocol Type

 

 

 

 

 

 

 

1

 

10 Base-T/TX/FX
(Std: IEEE 802.3)

 

Link bandwidth: Up to
10 Mbps

 

IP (v4/v6)
IEEE 802.3 Ethernet MAC (for bridging)

 

 

 

 

 

 

 

2

 

100 Base-TX/FX (Std: IEEE 802.3)

 

Link bandwidth: Up to
100 Mbps

 

IP (v4/v6)
IEEE 802.3 Ethernet MAC (for bridging)

 

 

 

 

 

 

 

3

 

1000 Base-T/L/LX/B/BX/PX (Std: IEEE 802.3)

 

Link bandwidth: Up to 1 Gbps

 

IP (v4/v6)
IEEE 802.3 Ethernet MAC (for bridging)

 

 

 

 

 

 

 

4 [Optional]

 

10 GbE (Std: IEEE 802.3)

 

Link bandwidth: Up to
10 Gbps

 

IP (v4/v6)
IEEE 802.3 Ethernet MAC (for bridging)

 

 

 

 

 

 

 

5

 

ITU-TSS V.35

 

Link bandwidth: Up to
1.92 Mbps

 

Transparent
IP (v4/v6)

 

215

--------------------------------------------------------------------------------


 

UNI
Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Protocol Type

 

 

 

 

 

 

 

6

 

USB 2.0
(Std: USB Implementers’ Forum)

 

Link bandwidth: Up to 30 Mbps [maximum USB 2.0 bandwidth is 480 Mbps]

 

Transparent
IP (v4/v6)

 

 

 

 

 

 

 

7 [Optional]

 

T1
[Std: Telcordia SR- TSV-002275; ANSI T1.403]

 

Up to 1.536 Mbps

 

Transparent IP
(v4/v6)

 

 

 

 

 

 

 

8 [Optional]

 

ISDN BRI (Multirate) [Standard: ANSI T1.607 and 610]

 

144 kbps

 

ITU-TSS Q.931
IP (v4/v6)

 

NOTE:  IPv6 shall be supported when offered commercially by the contractor.


 


SERVICE LEVEL AGREEMENTS


 

GCI shall describe how it will meet the Performance Metrics as defined by
Section C.2.4.1.4.1 of the Networx RFPs for the individual services.

 

Internet Protocol Service SLA

 

·                  Availability. Availability is captured for each port number.
Availability is calculated as follows.

 

Availability = total expected Available time (Tex) – total outage time (Tou)

 

 

 

 

 

 

Total Expected Available time (Tex)

 

Availability metrics are calculated for the Agency Bureau level by summing up
Tex and Tou for all the port numbers under the Agency Bureau for a calendar
month and reported as a percentage.

 

Availability metrics are calculated for the Agency level by summing up Tex and
Tou for all the port numbers under the Agency for a calendar month and reported
as a percentage.

 

·                  Latency. Latency is the backbone delay experienced across the
Networx network. It is the average time for IP packets to travel over the
Networx core network. The Backbone Latency metric does not apply for DSL, Cable
High Speed, Wireless, and Satellite access methods. Latency metrics are
collected at different sits in the backbone. The monthly average of latency
measures collected at sites in the backbone are aggregated to arrive at
Continental US and Outside Continental US values.

 

216

--------------------------------------------------------------------------------


 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

·                  Jitter. Jitter is the variation in backbone delay experienced
across the Networx network. Jitter metrics are collected at different sites in
the backbone. The monthly average of Jitter measures collected at sites in the
backbone are aggregated to arrive at Continental US and Outside Continental US
values.

 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

·                  Packet Delivery Rate. Packet delivery rate (PDR) for a frame
is calculated as IP packets delivered and accepted versus the number of IP
packets transmitted across the Networx network.. PDR metrics are collected at
different sites in the backbone. The monthly average of PDR measures collected
at sites in the backbone are aggregated to arrive at Continental US and Outside
Continental US values.

 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

Performance Metrics

 

Section C.2.4.1.4 of Networx Universal RFP

 

PERFORMANCE

 

The performance levels and acceptable quality level (AQL) of key performance
indicators (KPIs) for IPS in Section C.2.4.1.4.1 are mandatory unless marked
optional.

 

Table 7.2.1-1. Performance Metrics for IPS

 

Key Performance
Indicator (KPI)

 

Service
Level

 

Performance Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How Measured

 

 

 

 

 

 

 

 

 

Av(Port)

 

Routine

 

99.95%

 

> 99.95%

 

See Note 1

 

 

Critical

 

99.995%

 

> 99.995%

 

 

 

 

 

 

 

 

 

 

 

Latency (CONUS)

 

Routine

 

60 ms

 

< 60 ms

 

See Note 2

 

 

Critical

 

50 ms

 

< 50 ms

 

 

 

 

 

 

 

 

 

 

 

GOS(Data Delivery Rate)

 

Routine

 

99.95%

 

> 99.95%

 

See Note 3

 

 

Critical

 

99.995%

 

> 99.995%

 

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

Without Dispatch

 

4 hours

 

< 4 hours

 

See Note 4

 

 

With Dispatch

 

8 hours

 

< 8 hours

 

 

 

217

--------------------------------------------------------------------------------


 

 

--------------------------------------------------------------------------------

Notes:

 

(1)          Port availability is measured end-to-end and calculated as a
percentage of the total reporting interval time that the port is operationally
available to the Agency.  Availability is computed by the standard formula:

 

Av(Port) =

RI(HR) – COT(HR)

  ×100

RI(HR)

 

For critical user type, the contractor would provide essentially 100% uptime for
customer’s Internet connection with high availability equipment, redundancy,
automatic restoration, and reconfiguration.

 

(2)          Latency is the backbone delay experienced across the Networx
network.  It is the average time for IP packets to travel over the Networx core
network.  The Backbone Latency metric does not apply for DSL, Cable High Speed,
Wireless, and Satellite access methods.  The Internet Control Message Protocol
(ICMP) test can be used to calculate packet delivery and latency.  The ICMP test
consists of sending, every five minutes, a series of five test packets between
Networx core service aggregation points (i.e., POPs).  The test results are
analyzed to determine packet loss vs. successful delivery and speed of
delivery.  Relevant standards: RFC 1242 and RFC 2285.

 

(3)          Network packet delivery is a measure of IP packets successfully
sent and received over the Networx core network.  The data delivery rate can be
measured with the ICMP test.

 

(4)          See Section C.3.3.1.2.4 for the definitions and measurement
guidelines.

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.2.7.2.1 of Networx Universal Contract

 

GCI will comply with all performance metric requirements for IPS.

 

Verizon is offering IPS as a monitored network service to meet the reporting
requirements for real-time network performance metrics (latency, grade of
service, jitter). Verizon will comply with the requirements in
Section C.2.1.6.2. For all IP-based network services, the applicable POP-to-POP
performance requirements to be used will be those defined in Section C.2.4.1
(IPS).

 

IPS performance metrics will be measured based on the following criteria:

 

·                  Availability. We monitor IPS Availability (Av) using our
Enterprise Trouble Management System (ETMS). Each outage is entered into a
trouble ticket and recorded in ETMS. The elapsed time for each outage is
measured as the difference between the timestamps when the outage is repaired
and when the ticket was opened, minus any time:  (1) due to scheduled network
configuration change or planned maintenance; or (2) as agreed to by the customer
and Verizon, that service restoration cannot be worked due to customer-caused
delays. We report Av on a monthly aggregate basis per agency using the following
formula where S=IPS

 

218

--------------------------------------------------------------------------------


 

service, RI=reporting interval, COT=cumulative outage time, and HR=hours:

 

Av(S) =

RI(HR) – COT(HR)

  ×100

RI(HR)

 

·                  Latency. We monitor IPS latency between Verizon IPS POPs
using a combination of User Datagram Protocol (UDP), Internet Control Message
Protocol (ICMP) and SNMP. Verizon sends a series of test packets to measure
latency. We report latency results in near real-time and provide aggregate
reports (daily, weekly, monthly) for the previous month.

 

·                  Grade of Service. We monitor IPS packet loss between Verizon
IPS POPs using a combination of UDP, ICMP and SNMP. Verizon sends a series of
test packets to measure packet loss. We report packet loss results in near
real-time and provide aggregate reports for the previous month.

 

·                  Time to Restore. We monitor IPS Time to Restore (TTR) using
our ETMS. Verizon calculates outages as discussed under Availability, above. We
report TTR on a per-incident basis.

 


TRAINING


 

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI High-Speed Service both under the
FTS2001 contract umbrella as well as Networx.

 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for CBL training in accordance with the requirements of
RFP Section C.3.7.2.

 

TRAINING DEVELOPMENT

 

Team Verizon’s solution for training development meets or exceeds all
requirements found in RFP Section C.3.7.2.1.

 

TRAINING AVAILABILITY

 

Team Verizon’s solution for training availability meets or exceeds all
requirements found in RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

Team Verizon’s solution for training maintenance meets or exceeds all
requirements found in RFP C.3.7.2.6.

 

219

--------------------------------------------------------------------------------


 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

GCI shall support meetings with Verizon Networx Partners.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities. GCI shall support Sales Opportunity Reviews to ensure
collaborative planning.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

220

--------------------------------------------------------------------------------


 

7.0                               Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE


 

·                                          Security – N/A

·                                          Hours & Overtime – Pre-approval of
time/materials above what is identified in the Cost & Schedule section is
required when they impact project costs

·                                          Travel & Expense Guidelines – N/A

 

9.0                               Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES

 

See Project Scope

 

11.0                        Cost and Schedule (TBD)

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE


 

Section B.3.2.3 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in Section B.3.2.3-1 to 5, B.2.4.1.3.1-3, and
B.2.7.3.3-3 of the Networx RFPs.

 

Broadband Cable High Speed Access (Optional)

 

Prices for Cable High Speed Access shall not vary by location within each
domestic region (See Section B.6.6). Tables B.3.2.3-1 through B.3.2.3-5 provide
the format for pricing information for Broadband Cable High Speed Access.
Non-domestic Broadband Cable High Speed Access fixed prices shall be ICB.

 

12.0                        Bonding Requirements

 

Not applicable.

 

221

--------------------------------------------------------------------------------


 

13.0                        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

 

 

 

Verizon Business

P.O. Box 770

Ashburn, VA 20146-0770

 

 

 

Please send a COPY of the INVOICE to

 

 

 

Verizon Business

Federal - AP

2485 Natomas Park Drive, Suite 450

Sacramento, CA  95831

Jenifer.Mojonnier@verizonbusiness.com

 

 

Failure to follow the above directions may result in delay of payment.

 

14.0                        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

222

--------------------------------------------------------------------------------


 

15.0                        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0                        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

17.0                        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon.  GCI  acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI  AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

{INSERT VENDOR}

 

 

 

By:

 

 

By:

 

 

{Signature}

 

 

{Signature}

 

 

 

 

{Printed Name}

 

 

{Printed Name}

 

 

 

 

{Title}

 

 

{Title}

 

 

 

 

{Date}

 

 

{Date}

 

223

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

NBIP - VPNS

 

(10 OF 14)

 

224

--------------------------------------------------------------------------------


 


STATEMENT OF WORK

 


GCI NETWORK-BASED IP VPN SERVICE (NBIP-VPNS)


NETWORX UNIVERSAL CONTRACT VOLUME I, SECTION 4.2.2

 

1.0          Objective

 

Verizon has selected GCI to meet the requirements for Network-Based IP VPN
Services (NBIP-VPNS). GCI will comply with all requirements for C.2.7.3 as
outlined on the following pages.

 

2.0          Background

 

The contractor’s Network-based IP VPNs provides secure, reliable transport of
Agency applications across the provider’s high-speed unified multi-service
IP-enabled backbone infrastructure.

 

3.0          Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS

 

Section C.2.7.3.1.4 of Networx Universal RFP

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.7.3 (NBIPVPN) as well as provide pricing in the structure provided
for in RFP Section B.2.7.3.3, Tables B.2.7.3.3-1 and 3 as it pertains to OCONUS
requirements. If GCI does not provide any of the services described in
Section C.2.7.3 then it will be GCI’s responsibility to identify a teaming
partner or solution to meet all of the requirements in Section C.2.7.3 as it
relates to (NBIPVPN), as it pertains to Alaska coverage.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include developing a data interchange
interface with Verizon to support the MOPS requirements. Data interchange
between Verizon and GCI will be defined prior to contract award and must support
the requirement for Networx vendors to provide an Operational Capabilities
Demonstration prior to contract award.

 

225

--------------------------------------------------------------------------------


 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for Network-Based IP VPN
Services (NBIP-VPNS). GCI will comply with all requirements for C.2.7.3 as
outlined on the following pages.

 

DESCRIPTION OF APPROACH TO SERVICE DELIVERY

 

Volume I, Section 4.2.2.1.1 of Networx Universal Contract

 

Verizon’s NBIP-VPNS encompasses a number of components to provide the most
secure, reliable, and ubiquitous network available. Verizon’s NBIP-VPNS global
coverage is shown in Figure 3.1.1-1 below. The cornerstone of this offering is
Verizon’s Multi Protocol Label Switching (MPLS)-powered NBIP-VPNS network. The
network uses a private, dedicated infrastructure to establish RFC 2547bis MPLS
VPNs that facilitate large scale deployments while simplifying the configuration
complexity and performance limitations of private-line circuits and other VPN
technologies. MPLS integrates the performance and traffic management
capabilities of Layer 2 switching with the scalability and flexibility of Layer
3 routing. RFS 2547bis separates customer traffic by VPN. The result is a
NBIP-VPNS that provides security equivalent to a Layer 2 network combined with
the scalability, advanced IP features and any-to-any connectivity of a Layer 3
network.

 

Verizon’s NBIP-VPNS network is a “battle-tested” network with seven years of
experience serving government customers. Repeatedly at the forefront of
delivering new technologies, the NBIP-VPNS network supports standards defined by
Internet Protocol version four (IPv4), IP version six (IPv6), IP Multicast, and
IP Class of Service (CoS). The NBIP-VPNS platform provides customers with
superior monitoring and reporting tools so that there is never any doubt about
the health and performance of the service being provided. Designed with a focus
on security, the NBIP-VPNS network is built with a layered security architecture
that meets the requirements specified by the National Security Agency’s (NSA’s)
“Defense In Depth” Information Assurance Technical Framework. Additionally,
Verizon ensures its security posture is maintained by routinely employing
independent third parties to perform formal security assessments using
Government-approved assessment methodologies. Due to this rigorous approach to
security, customer networks riding the NBIP-VPNS have been fully certified and
accredited to carry DoD sensitive information, as required by the DoD
Instruction 5200.40, Defense Information Technology Security Certification and
DoD Manual 8510.1-M, DITSCAP Application Manual. Verizon’s Secure
Internetworking Gateway (SIG) enables remote and traveling workers as well as
trusted business partners to gain access to private customer networks through a
secure IPSEC tunnel using DES, 3DES or AES encryption. Users are able to connect
to SIG from any Internet connection, including dial,

 

226

--------------------------------------------------------------------------------


 

broadband, and dedicated access, with no restrictions on who is providing the
access. SIG supports dedicated “always-on” tunnels terminated to hardware at
remote sites and VPN client-based access for traveling users. Two SIG platforms
are available allowing connections from either Cisco or Nortel VPN clients.
Multiple strong authentication methods such as RADIUS, PKI, Smartcard, and x.509
ensure access is granted only to authorized personnel. Once authenticated, SIG
allows users to access private networks such as NBIP-VPNS network, Frame Relay,
and ATM through direct interconnections with the Secure Internetworking Gateway.
We complete our offering with a full featured Network-Based Firewall. This
stateful firewall allows protected two-way communication between the customer’s
NBIP-VPNS network and the Internet while maintaining capabilities found on
traditional premise-based firewalls. Features include: NAT/PAT, user
authentication, URL filtering, DOS protection, logging, and high availability.

 

Figure 3.1.1-1. Verizon NBIP-VPNS Global Coverage

 

[g72561kk37i001.gif]

 

Technical Capabilities

 

Volume I, Section 4.2.2.3.1.1 of Networx Universal Contract

 

GCI will comply with all technical requirements for C.2.7.3.1.4 as follows.

 

1                                          Verizon is compliant with each listed
tunneling standard.

 

2                                          Verizon’s SIG supports encrypted
connections back to private networks via DES, 3DES or AES encryption.

 

3                                          Verizon’s SIG supports RADIUS, token,
PKI Certificates, Smartcard and x.509-based authentication.

 

227

--------------------------------------------------------------------------------


 

4              Verizon supports IPv4 as both the encapsulating and encapsulated
protocol on the NBIP-VPNS network.

 

5              Verizon will support IPv6 as both the encapsulating and
encapsulated protocol on the NBIP-VPNS network when commercially available.

 

6              Verizon’s QoS offering is in full compliance with the IETF
DiffServ RFCs, and provides the Per Hop Behavior (PHB) envisioned. There are
three COS priorities offered. Customers gain access to these traffic priorities
based on the IP precedence settings or DiffServ Code Point (DSCP) settings that
they apply to their IP traffic.

 

7              Verizon supports QoS for ATM VCs, Frame Relay DLCIs, MPLS-based
access, Multilink Multiclass PPP, and 802.1d Prioritized Ethernet. Although QoS
is not currently supported on Satellite Broadband access and QoS enabled
wireless (IEEE 802.1E) has not been standardized at this time, when they are
commercially available, we will support them.

 

8a            Not proposed.

 

8b            Verizon’s NBIP-VPNS platform supports QoS based on the DiffServ
model for aggregated flows.

 

9              Verizon supports direct connection to NBIP-VPNS PE routers and
all of the specified access methods via the SIG. The subscribing Agency will
establish SIG connectivity by ordering the Internet Gateway Service feature.
Once established, the SIG becomes a cost-effective, shared resource for all
Internet-based access methods, such as dial-up, DSL, Cable, MWLANS, and
satellite.

 

10            Verizon supports fast dial at 56K analog and 128K ISDN access.

 

11            VPN Routing. The CE exchanges routing information with the PE via
dynamic or static routing. MD5 authentication is supported over dynamic
sessions. Customer VPN specific routes are exchanged between PE routers and are
imported into the Virtual Routing and Forwarding (VRF) tables based on Route
Target filters. Route Targets are set as communities within the BGP
advertisements and are specific to each VPN site. This ensures that routes in a
particular VPN are separated from other VPN routes. Only PE routers with a VRF
configured for the specific VPN will install the routes into the VRF for that
VPN. VPN routes are also advertised with a specific label. This label is called
the VPN label and is used by the egress PE to determine which VPN/interface the
data packet belongs to. The PE handles all core routing for the customer VPN
resulting in reduced network administrative burden for the customer.

 

VPN Forwarding. A full mesh of MPLS LSPs is created among devices on the network
for infrastructure communications. In a VPN environment, the VPN label is pushed
onto the label stack before the outer MPLS label is pushed. Packets are
forwarded throughout the

 

228

--------------------------------------------------------------------------------


 

network by swapping the outer MPLS label in the packet header. This ensures that
only the egress PE will see the inner VPN label and will associate this label
with the interface to which to forward packets. Since the inner VPN label
defines the VPN/customer interface, this method of forwarding ensures that a
customer’s traffic will never be forwarded outside of its VPN. Unlike some of
our competitors’ offerings, Verizon’s NBIP-VPNS service accomplishes all this
without any need to build PVCs within the service cloud. All clients of the
NBIP-VPNS can rest assured that only their sites have the ability to exchange
traffic with their sites. Verizon’s NBIP-VPNS service is truly a Virtual Private
Network (VPN) within a private and dedicated network service platform.

 

12            To ensure that the security posture of the NBIP-VPNS network is
maintained, Verizon continually conducts formal security assessments of the
NBIP-VPNS network. These assessments are conducted by independent third-party
organizations, using Government-approved assessment methodologies such as the
National Security Agency’s Information Security (INFOSEC) Assessment Methodology
(IAM). The following is a partial list of the parties that have evaluated the
network:

 

·                  SphereCom Enterprises Inc., full NSA IAM assessment

 

·                  ACS Defense, on behalf of U.S. Navy SPAWAR

 

·                  U.S. Navy SPAWAR, Analysis of security policies

 

·                  Naval Research Lab, Analysis of security policies

 

·                  DoD High Performance Computing Program Modernization Office,
full DITSCAP accreditation

 

This continual focus on security is a fundamental premise of the security
Concept of Operations (CONOPS) for NBIP-VPNS service. Based upon this rigorous
focus on security, the U.S. Government has selected NBIP-VPNS service as the
transport medium for various critical network systems used by the U.S. Navy and
Marine Corps (NMCI), the Department of Defense research communities (DREN), and
others.

 

13            Verizon is responsible for monitoring and resolving problems
associated with the network infrastructure components, including all Verizon
provided circuits. The entire network is proactively monitored on a 24x7 basis.
We notify Agencies of any downtime, and provide notification in the event of a
major network outage. In addition, Agency-designated representatives will have
access to administrative tools to view topology, operational state, order status
and other parameters for their VPN through Verizon’s secure web portal.

 

14            Verizon’s SIG provides mobile users with secure access to private
networks through a variety of different authentication methods. It is possible
to connect to many different sites through one connection.

 

229

--------------------------------------------------------------------------------


 

15            Verizon supports multiple VPNs by allowing permanent and temporary
access methods granted to authenticated users as required. Access technologies
include but are not limited to DSL; local ISPs; cable high-speed access;
dedicated; and satellite broadband.

 

16            Verizon routinely provides its customers with the engineering and
business consulting services they need to make informed decisions about
bandwidth and CPE design.

 

17            Not proposed.

 

18            Please see the response to Item 11 above.

 

19            SIG supports the inclusion of encryption, decryption, and key
management profiles.

 

20            Verizon’s NBIP-VPNS will provide transparent transport for
agency-provided security mechanisms as long as offered traffic is IP routable.

 

21            Verizon supports various managed and unmanaged authentication
options that may be provided by Verizon, third party vendors, or the subscribing
Agency.

 


OTHER CONTRACT REQUIREMENTS

 

Volume FLAG Section FLAG of Networx Universal Contract

 

In preparation of the proposal response, GCI shall describe how it will support
Verizon in responding to the Price Management Mechanism as defined in
Section H.7 of the Networx Universal RFPs.

 


INTERFACES

 

Section C.2.7.3.3 of Networx Universal RFP

 

GCI shall describe how it will provide all of the interfaces identified in
Section C.2.7.3.3 of the Networx RFPs.

 

NBIP-VPNS Interfaces

 

GCI will comply with all applicable interfaces required for NBIP-VPNS, as
follows:

 

The User-to-Network-Interfaces (UNI) at the SDP, as defined in
Section C.2.7.3.3.1 for Intranet and Extranet VPNs are mandatory, as required in
J.2.1, J.2.2, and J.2.3 for Geographic Coverage, unless marked optional.

 

Table 6.1-1. Interface for Intranet and Extranet Network-Based IP VPNs

 

UNI
Type

 

Interface/Access
Type

 

Network-Side
Interface

 

Protocol Type
(See Note 1)

 

1

 

Ethernet Interface

 

1.   1 Mbps up to 1 GbE
      (Gigabit Ethernet)
2.   10 GbE (Optional)

 

IPv4/v6 over Ethernet

 

 

 

 

 

 

 

 

 

2

 

Private Line Service

 

1.   DS0
2.   Fractional T1

 

IPv4/v6 over PLS

 

 

230

--------------------------------------------------------------------------------


 

 

 

 

 

3.   T1
4.   T3
5.   Fractional T3
6.   OC-3c
7.   OC-12c
8.   OC-48c
9.   OC-192c

 

 

 

 

 

 

 

 

 

 

 

3

 

IP over SONET Service

 

1. OC-3c
2. OC-12c
3. OC-48c
4. OC-192c

 

IP/PPP over SONET

 

 

Notes:

 

1.                                       Reserved

 

2.                                       IPv6 shall be supported when offered
commercially by the contractor.

 

3.                                       Where E-1/E-3 carrier service is
provided, appropriate corresponding payload data rates apply.

 

The User-to-Network-Interfaces (UNI) at the SDP, as defined in
Section C.2.7.3.3.2 for Remote Access VPNs are mandatory, as required in J.2.1,
J.2.2, and J.2.3 for Geographic Coverage, unless marked optional.

 

Table 6.1-2. Interface for Remote Access Network-Based IP VPNs

 

UNI
Type

 

Interface/Access
Type

 

Network-Side
Interface

 

Protocol Type
(See Note 1)

 

1

 

Voice Service

 

Analog dialup at 56 kbps

 

Point-to-Point Protocol,
IPv4/v6

 

 

 

 

 

 

 

 

 

2

 

DSL Service

 

xDSL access at 1.5 to 6
Mbps downlink, and 384
Kbps to 1.5 Mbps uplink

 

Point-to-Point Protocol,
IPv4/v6

 

 

 

 

 

 

 

 

 

3

 

Cable high speed access

 

320 Kbps up to 10 Mbps

 

Point-to-Point Protocol,
IPv4/v6

 

 

 

 

 

 

 

 

 

4

 

Multimode/Wireless LAN
Service

 

See Section C.2.14.3.3.1 MWLANS User-to-Network Interfaces

 

 

 

 

 

 

 

5

 

Wireless Access

 

See Section C.2.16.2.3.3.1 Wireless Access Arrangement Interfaces

 

 

 

 

 

 

 

6

 

Satellite Access

 

See Section C.2.16.2.4.3.1 Satellite Access Arrangement Interfaces

 

 

 

 

 

 

 

 

 

7

 

Circuit Switched Data
Service

 

1.  ISDN at 64 Kbps
2.  ISDN at 128 Kbps
3.  ISDN dial backup at 64
     Kbps
4.  ISDN dial backup at

     128 Kbps

 

Point-to-Point Protocol,
IPv4/v6

 

 

231

--------------------------------------------------------------------------------


 

Notes:

 

1.                                       IPv6 shall be supported when the
contractor makes this feature commercially available.

 

2.                                       Where E-1/E-3 carrier service is
provided, appropriate corresponding payload data rates apply.

 


SERVICE LEVEL AGREEMENTS

 

Volume II, Appendix B.3, Attachment 1 of Networx Universal Contract

 

GCI shall describe how it will meet the Performance Metrics as defined by
Section C.2.7.3.4.1 of the Networx RFPs for the individual services.

 


NETWORK-BASED INTERNET PROTOCOL VIRTUAL PRIVATE NETWORK SERVICES SLA

 

·                  Availability. Availability is captured for each VPN.
Availability is calculated as follows.

 

Availability = total expected Available time (Tex) – total outage time (Tou)

 

 

 

Total Expected Available time (Tex)

 

Availability metrics are calculated for the Agency Bureau level by summing up
Tex and Tou for all the VPNs under the Agency Bureau for a calendar month and
reported as a percentage.

 

Availability metrics are calculated for the Agency level by summing up Tex and
Tou for all the VPNs under the Agency Bureau for a calendar month and reported
as a percentage.

 

·                  Latency. Latency value is the average round trip transmission
between Agency premise routers for an IP VPN with all of its sites. Latency
metric does not apply for DSL, Cable High Speed, Wireless, and Satellite access
methods. Latency metric is collected for each metric at regular intervals and an
average is calculated on a monthly basis.

 

Latency metric for an agency bureau is calculated as the monthly latency average
of all VPNs associated with that agency bureau.

 

Latency metric for an agency is calculated as the monthly latency average of all
VPNs associated with that agency.

 

·                  Jitter. Jitter is the average variation or difference in the
delay between received packets on every IP VPN. The Jitter values are averaged
over a month for each Connection.

 

Jitter value for a agency bureau is the monthly average values of all IP VPN
connections belonging to that Agency Bureau.

 

Jitter value for a agency is the monthly average values of all IP VPN
connections belonging to that Agency.

 

232

--------------------------------------------------------------------------------


 

·                  Packet Loss. Packet loss is the number of packets lost versus
the number of packets transmitted across the VPN. The ratio is the average for
each month.

 

Packet loss for each agency bureau is the monthly average values of all VPN
connections belonging to that Agency Bureau.

 

Packet loss the monthly average values of all VPN connections belonging to that
Agency Bureau.

 

Performance Metrics

 

Section C.2.7.3.4 of Networx Universal RFP

 

PERFORMANCE METRICS FOR NETWORK-BASED IP VPNS

 

GCI will comply with all performance metric requirements for NBIP-VPNS.

 

The performance levels and Acceptable Quality Level (AQL) of Key Performance
Indicators (KPIs) for Network-based IP VPNs in Section C.2.7.3.4.1. are
mandatory unless marked optional:

 

Table 7.2.1-1. Performance Metrics for Network-based IP VPNs

 

Key
Performance
Indicator (KPI)

 

Service
Level

 

Performance
Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How
Measured

 

Latency (CONUS)

 

Routine

 

70 ms

 

< 70 ms

 

See Note 1

 

 

 

 

 

 

 

 

 

 

 

Latency (OCONUS)

 

Routine

 

150 ms

 

< 150 ms

 

See Note 2

 

 

 

 

 

 

 

 

 

 

 

Av(VPN)

 

Routine

 

99.9%

 

> 99.9%

 

See Note 3

 

 

 

Critical

 

99.99%

 

> 99.99%

 

 

 

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

Without Dispatch

 

4 hours

 

< 4 hours

 

See Note 4

 

 

 

With Dispatch

 

8 hours

 

< 8 hours

 

 

 

 

Notes:

 

(1).                Latency value is the average round trip transmission between
Agency premise routers for an IP VPN with all of its CONUS sites. Latency metric
does not apply for DSL, Cable High Speed, Wireless, and Satellite access
methods. Relevant standards are RFC 1242 and RFC 2285. The contractor may
propose to the Government more cost effective test and measurement technique
alternatives that meet or exceed the requirements in RFC 1242 and RFC 2285.

 

(2).                Latency value is the average round trip transmission between
Agency premise routers for an IP VPN with its CONUS and OCONUS sites. Latency
metric does not apply for DSL, Cable High Speed, Wireless, and Satellite access
methods. Relevant standards are RFC 1242 and RFC 2285. The contractor may
propose to the Government more cost

 

233

--------------------------------------------------------------------------------


 

effective test and measurement technique alternatives that meet or exceed the
requirements in RFC 1242 and RFC 2285.

 

(3).                VPN availability is measured end-to-end and calculated as a
percentage of the total reporting interval time that the VPN is operationally
available to the Agency. Availability is computed by the standard formula:

 

Av(VPN) =

 

RI(HR) – COT(HR)

 

x100

 

RI(HR)

 

 

(4).                See Section C.3.3.1.2.4 for the definitions and measurement
guidelines.

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.2.2.2.2 of Networx Universal Contract

 

Verizon is offering NBIP-VPNS as a monitored network service to meet the
reporting requirements for real-time network performance metrics (latency, grade
of service, jitter). Verizon will comply with the requirements in
Section C.2.1.6.2. When an agency orders NBIP-VPNS in which the technical
performance requirements are specified on an SDP-to-SDP basis,(3) Verizon will
use SEDs to meet the requirements and/or access to, or use of, the agency’s
customer-premises equipment or software to meet the requirements. The ordering
agency may (1) elect to not order such SEDs and/or (2) elect to not permit
Verizon access to, or any use of, the agency’s customer-premises equipment or
software for such purposes.

 

In these situation(s) and unless otherwise agreed to by Verizon and the user
agency, Verizon, when directed by the user agency or by GSA, will monitor,
measure, and report the performance of the service for KPI/AQL and for SLA
purposes either (1) on an SDP-to-SDP basis, by defining the SDP for performance
metric measurement purposes for affected location(s) as being located at the
connecting POP(s) of the location(s), or (2) on a POP-to-POP basis. If directed
to use the latter method, Verizon will comply with the following:

 

1.                                       For all IP-based network services, the
applicable POP-to-POP performance requirements to be used will be those defined
in Section C.2.4.1 (IPS).

 

2.                                       For all other services, the
service-specific SDP-to-SDP performance metrics will be applied on a POP-to-POP
basis unless a stipulated POP-to-POP performance metric already applies for the
associated service(s).

 

Verizon’s monitoring, measurement and reporting methodologies for NBIP-VPNS KPIs
are described below.

 

--------------------------------------------------------------------------------

(3) Including performance requirements specified on an end-to-end and/or agency
premises-to-agency premises performance requirement basis.

 

234

--------------------------------------------------------------------------------


 

·                  Availability. Verizon monitors NBIP-VPNS Availability (Av)
using our Enterprise Trouble Management System (ETMS). Each outage is entered
into a trouble ticket and recorded in ETMS. The elapsed time for each outage is
measured as the difference between the timestamps when the outage is repaired
and when the ticket was opened, minus any time:  (1) due to scheduled network
configuration change or planned maintenance; or (2) as agreed to by the customer
and Verizon, that service restoration cannot be worked due to customer-caused
delays. We report Av on a monthly aggregate basis per agency using the following
formula where S=NBIP-VPNS service, RI=reporting interval, COT=cumulative outage
time, and HR=hours:

 

Av(S) =

 

RI(HR) – COT(HR)

 

x100

 

RI(HR)

 

 

·                  Latency. We monitor NBIP-VPNS latency between Agency CE
routers using a combination of User Datagram Protocol (UDP), Internet Control
Message Protocol (ICMP) and SNMP. Verizon sends a series of test packets to
measure latency. We report latency results in near real-time and provide
aggregate reports (daily, weekly, monthly) for the previous month.

 

·                  Time to Restore. We monitor NBIP-VPNS Time to Restore (TTR)
using our ETMS. Verizon calculates outages as discussed under Availability,
above. We report TTR on a per-incident basis.

 

ADDITIONAL METRICS

 

Volume I, Section 4.2.2.2.4 of Networx Universal Contract

 

·                  Grade of Service. Verizon offers a NBIP-VPNS GOS metric for
packet loss:

 

·                  < 0.4% for best effort (BE) traffic

 

·                  < .01% for Enhanced CoS (DiffServ Assured Forwarding – AF)

 

·                  < .005% for Premium CoS (DiffServ EF).

 

Verizon monitors NBIP-VPNS packet loss between Agency CE routers using a
combination of UDP, ICMP and SNMP. A series of test packets is sent to measure
packet loss. Verizon reports packet loss results in near real-time and provides
aggregate reports for the previous month.

 

·                  Jitter. Verizon offers a NBIP-VPNS jitter metric of < 10 ms
for Premium CoS (EF). Verizon will monitor NBIP-VPNS jitter for Premium CoS
(DiffServ EF CoS) between Agency CE routers using a combination of UDP, ICMP and
SNMP. A series of test packets is sent to measure jitter. Verizon reports jitter
results in near real-time and provides aggregate reports as discussed above.

 

235

--------------------------------------------------------------------------------


 


FEATURES

 

Section C.2.7.3.2 of Networx Universal RFP

 

GCI shall describe how it will provide all of the features identified in section
C.2.7.3.2, of the Networx RFP. GCI shall also price the required features per B
2.7.3.4-1 & and provide in the required format.

 

NBIP-VPNS Features

 

Volume I, Section 4.2.2.3.1.2 of Networx Universal Contract

 

GCI will comply with all feature requirements for C.2.7.3.2.1 as follows.

 

1              Verizon’s NBIP-VPNS supports multiple CoSs corresponding to the
Networx requirements for Premium, Enhanced and Standard. Premium CoS corresponds
to DiffServ EF CoS; Enhanced CoS corresponds to DiffServ AF CoS; and Standard
CoS corresponds to DiffServ BE CoS. Two drop priorities are supported for
Enhanced CoS.

 

2              Verizon supports a number of designs that provide redundancy,
failover, or load sharing. Customers may order diverse circuits to diverse nodes
and/or routers on the NBIP-VPNS network. Through the use of BGP routing, load
sharing and failover scenarios can be configured. In many cases, we can provide
diverse access facilities. We support over 800 Government buildings today under
the FTS2001 contract with Verizon local access facilities.

 

3              Verizon’s SIG will be used to support all Internet Gateway
requirements. SIG provides controlled and monitored access to and/or from
NBIP-VPNS VPNs through a stateful, network-based firewall. The firewall offers
many of the same features of traditional CPE-based firewalls, including but not
limited to:  NAT/PAT, User Authentication, URL filtering, DOS protection,
Logging, and High Availability.

 

4              Verizon’s NBIP-VPNS supports interworking with Verizon’s Frame
Relay, ATM and IPS networks. The optional Ethernet Service interworking service
is not proposed.

 

5              Verizon and customer-generated encryption keys are supported with
VPN mesh designs.

 

6              Agency traffic is logically separated but shares transmission
facilities with other agencies.

 

7              Verizon supports the full range of security services specified,
either as part of our SIG Internet gateway or as part of our Managed Security
Services in Section C.2.10. The NBIP-VPNS network is closed and rides a separate
switching infrastructure, and does not peer with the public Internet, most
security services are not needed to protect from external attacks.

 

236

--------------------------------------------------------------------------------


 


TRAINING

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI High-speed Service both under the
FTS2001 contract umbrella as well as Networx.

 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for NBIP-VPNS training in accordance with the
requirements of RFP Section C.3.7.2.

 

TRAINING DEVELOPMENT

 

Team Verizon’s solution for training development meets or exceeds all
requirements found in RFP Section C.3.7.2.1.

 

TRAINING AVAILABILITY

 

Team Verizon’s solution for training availability meets or exceeds all
requirements found in RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

Team Verizon’s solution for training maintenance meets or exceeds all
requirements found in RFP C.3.7.2.6.

 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT.

 

GCI shall support meetings with Verizon Networx Partners.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities. GCI shall support Sales Opportunity Reviews to ensure
collaborative planning.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

237

--------------------------------------------------------------------------------


 

5.0          Deliverables

 

See Project Scope.

 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

238

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE

 

·              Security – N/A

·              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

·              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES

 

See Project Scope

 

11.0        Cost and Schedule (TBD)

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE

 

Section B.2.7.3 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in Section B.2.7.3.3 of the Networx RFPs.

 

Network-Based IP VPN (NBIP-VPNS) Service

 

The technical requirements for NBIP-VPNS are described in Section C.2.7.3.

 

NETWORK-BASED IP VPN PRICE STRUCTURE

 

The price structure for NBIP-VPNS shall comprise the following elements:

 

a.                                       Network Design and Engineering

 

b.                                      Transport Charges

 

c.                                       Feature Charges

 

239

--------------------------------------------------------------------------------


 

The pricing associated with a NBIP-VPNS is dependent upon a number of factors
such as number of sites, bandwidth requirements, security services, and the type
of access. The CLIN associated with the network design and engineering service
shall be ICB as shown in Table B.2.7.3.1-2.

 

Table 0-1. NBIP-VPNS Prices

 

CLIN

 

Case
Number *

 

Price

 

Price Start
Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    Applies to ICB CLINs only

 

Table 0-2. NBIP-VPNS Network
Design and Engineering Pricing Instructions

 

Routine NRC
CLIN

 

Critical
NRC CLIN

 

Description

 

Charging
Unit

 

0210001

 

0210004

 

Network Design and Engineering Service

 

ICB

 

 

Pricing for SEDs for the user to network interfaces shall be listed in RFP
Section B.4.

 

NBIP-VPNS ACCESS

 

For a remote access solution, several types of access arrangements are possible
such as switched access for remote dial-up. The switched access may be from an
independent source (e.g., another Government contract) which may form the basis
for both dial-up and/or DSL access (for instance, in the case of a person
telecommuting from home). Similarly, cable access may be from an independent
source in case of a telecommuter. Any charges, if applicable, for interfacing
with cable and DSL service shall be included in the port charges. The
independent arrangement handles remote access which requires secure IPSec
tunnels.

 

For Intranet and Extranet solutions, pricing for dedicated access is described
in RFP Section B.3.

 

NBIP-VPNS TRANSPORT

 

Table B.2.7.3.3-1 provides the format for NBIP-VPNS port prices. Tables
B.2.7.3.3-2 through B.2.7.3.3-4 provide the instructions for CONUS, OCONUS and
non-domestic pricing.

 

240

--------------------------------------------------------------------------------


 

Table 0-1. NBIP-VPNS Port Prices

 

CLIN

 

Case
Number*

 

Country/
Jurisdiction ID**

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    Case Number applies to ICB CLINs only

 

**  For Country/Jurisdiction IDs, see Table B.6.6-1

 

Table 0-2. NBIP-VPNS Port Pricing Instructions (OCONUS)

 

CLIN
(Routine)

 

CLIN (Critical)

 

Description

 

Charging Unit (unless
stated elsewhere)

 

 

 

 

 

 

 

 

 

0213501

 

0217101

 

Embedded – Analog dial-up (56 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213502

 

0217102

 

Embedded – ISDN dial-up (64 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213503

 

0217103

 

Embedded – ISDN dial-up (128 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213504

 

0217104

 

Embedded – ISDN dial backup (64 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213505

 

0217105

 

Embedded – ISDN dial backup (128 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213506 (Optional)

 

0217106 (Optional)

 

Embedded Cable – 384 kbps (Optional), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213507 (Optional)

 

0217107 (Optional)

 

Embedded Cable – 768 kbps (Optional), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213508 (Optional)

 

0217108 (Optional)

 

Embedded Cable – 5 Mbps (Optional), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213509 (Optional)

 

0217109 (Optional)

 

Embedded Cable – 10 Mbps (Optional), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213510

 

0217110

 

Embedded – ADSL (1.54 Mbps/384 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213511

 

0217111

 

Embedded – ADSL (3 Mbps/512 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213512

 

0217112

 

Embedded – ADSL (6 Mbps/768 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213513

 

0217113

 

Embedded – SDSL (1.54 Mbps/1.54 Mbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213514

 

0217114

 

Embedded – SDSL (768 kbps/768 kbps), Critical is ICB

 

MRC per port

 

 

241

--------------------------------------------------------------------------------


 

CLIN
(Routine)

 

CLIN (Critical)

 

Description

 

Charging Unit (unless
stated elsewhere)

 

 

 

 

 

 

 

 

 

0213515

 

0217115

 

Embedded – SDSL (384 kbps/384 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213516 (Optional)

 

0217116 (Optional)

 

Embedded – MWLANS (Up to 54 Mbps) (Optional), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213517 (Optional)

 

0217117 (Optional)

 

Embedded – Broadband Wireless – up to 19.2 kbps) (Optional), Critical and
Routine are ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213518- (Optional)

 

0217118 (Optional)

 

Embedded – Broadband Wireless – up to 1.54 Mbps) (Optional), Critical and
Routine are ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213519 (Optional)

 

0217119 (Optional)

 

Embedded – Broadband Wireless – up to 43 Mbps) (Optional), Critical and Routine
are ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213520

 

0217120

 

Embedded – Satellite (Up to 19.2 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213521

 

0217121

 

Embedded – Satellite (Up to 1.54 Mbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213522

 

0217122

 

Embedded – Satellite (Up to 43 Mbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213523

 

0217123

 

Independent – Analog dial-up (56 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213524

 

0217124-

 

Independent – ISDN dial-up (64 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213525

 

0217125

 

Independent – ISDN dial-up (128 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213526

 

0217126

 

Independent – ISDN dial backup (64 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213527

 

0217127

 

Independent – ISDN dial backup (128 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213528

 

0217128

 

Independent Cable – 384 kbps, Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213529

 

0217129

 

Independent Cable – 768 kbps, Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213530

 

0217130

 

Independent Cable – 5 Mbps, Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213531

 

0217131

 

Independent Cable – 10 Mbps, Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213532

 

0217132

 

Independent – ADSL (1.54 Mbps/384 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213533

 

0217133

 

Independent – ADSL (3 Mbps/512 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213534

 

0217134

 

Independent – ADSL (6 Mbps/768 kbps), Critical is ICB

 

MRC per port

 

 

242

--------------------------------------------------------------------------------


 

CLIN
(Routine)

 

CLIN (Critical)

 

Description

 

Charging Unit (unless
stated elsewhere)

 

 

 

 

 

 

 

 

 

0213535

 

0217135

 

Independent – SDSL (1.54 Mbps/1.54 Mbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213536

 

0217136

 

Independent – SDSL (768 kbps/768 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213537

 

0217137

 

Independent – SDSL (384 kbps/384 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213538

 

0217138

 

Independent – MWLANS (Up to 54 Mbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213539

 

0217139

 

Independent – Broadband Wireless – up to 19.2 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213540

 

0217140

 

Independent – Broadband Wireless – up to 1.54 Mbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213541

 

0217141

 

Independent – Broadband Wireless – up to 43 Mbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213542

 

0217142

 

Independent – Satellite (Up to 19.2 kbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213543

 

0217143-

 

Independent – Satellite (Up to 1.54 Mbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213544

 

0217144

 

Independent – Satellite (Up to 43 Mbps), Critical is ICB

 

MRC per port

 

 

 

 

 

 

 

 

 

0213571

 

0217145

 

64 kbps (DS0)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213572

 

0217146

 

FT1 (2 x DS0)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213573

 

0217147

 

FT1 (3 x DS0)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213574

 

0217148

 

FT1 (4 x DS0)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213575

 

0217149

 

FT1 (5 x DS0)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213576

 

0217150

 

FT1 (6 x DS0)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213545

 

0217151

 

T1

 

MRC per port

 

 

 

 

 

 

 

 

 

0213546

 

0217152

 

FT3 (2 x T1)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213547

 

0217153

 

FT3 (3 x T1)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213548

 

0217154

 

FT3 (4 x T1)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213549

 

0217155

 

FT3 (5 x T1)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213550

 

0217156

 

FT3 (6 x T1)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213551

 

0217157

 

FT3 (7 x T1)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213552

 

0217158

 

FT3 (8 x T1)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213553

 

0217159

 

FT3 (9 x T1)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213554

 

0217160

 

FT3 (10 x T1)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213555

 

0217161

 

T3

 

MRC per port

 

 

243

--------------------------------------------------------------------------------


 

CLIN
(Routine)

 

CLIN (Critical)

 

Description

 

Charging Unit (unless
stated elsewhere)

 

 

 

 

 

 

 

 

 

0213556

 

0217162

 

Ethernet – 1 Mbps

 

MRC per port

 

 

 

 

 

 

 

 

 

0213557

 

0217163

 

Ethernet – 10 Mbps

 

MRC per port

 

 

 

 

 

 

 

 

 

0213558

 

0217164

 

Ethernet – 100 Mbps

 

MRC per port

 

 

 

 

 

 

 

 

 

0213559

 

0217165

 

Ethernet – 1000 Mbps

 

MRC per port

 

 

 

 

 

 

 

 

 

0213560 (Optional)

 

0217166 (Optional)

 

Ethernet – 10G (Optional)

 

MRC per port

 

 

 

 

 

 

 

 

 

0213561

 

0217167

 

OC-3c

 

MRC per port

 

 

 

 

 

 

 

 

 

0213562

 

0217168

 

OC-12c

 

MRC per port

 

 

 

 

 

 

 

 

 

0213563

 

0217169

 

OC-48c

 

MRC per port

 

 

 

 

 

 

 

 

 

0213564

 

0217170

 

OC-192c

 

MRC per port

 

 

NBIP-VPNS FEATURE PRICES

 

Table B.2.7.3.4-2 provides the pricing instructions for the features supported
by NBIP-VPNS. Table B.2.7.3.4-1 provides the format for pricing purposes.

 

When the contractor does not use its own non-domestic IP network, the contractor
shall provide non-domestic feature charges as pass-through of actual costs with
no markup.

 

Table 0-1. NBIP-VPNS Feature Prices

 

CLIN

 

Case
Number*

 

Country/
Jurisdiction ID**

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                    Applies to ICB CLINs only

 

**  For Country/Jurisdiction IDs, See Table B.6.6-1

 

Table 0-2. NBIP-VPNS–Feature Pricing Instructions

 

CLIN

 

Description

 

Charging Unit

 

 

 

 

 

 

 

0219001

 

Class of Service (CoS) - Premium

 

Surcharge per 64 Kbps (MRC)

 

 

 

 

 

 

 

0219002

 

Class of Service (CoS) – Enhanced

 

Surcharge per 64 Kbps (MRC)

 

 

 

 

 

 

 

 

 

Class of Service (CoS) – Standard

 

NSP

 

 

 

 

 

 

 

 

 

High availability option - Fault tolerance

 

See RFP Section B.4 (SED)

 

 

 

 

 

 

 

 

 

High availability option - Load sharing

 

See RFP Section B.4 (SED)

 

 

244

--------------------------------------------------------------------------------


 

CLIN

 

Description

 

Charging Unit

 

 

 

 

 

 

 

 

 

High availability option - Fail-over protection

 

See RFP Section B.4 (SED)

 

 

 

 

 

 

 

 

 

High availability option - Diverse access points to service provider’s POPs.

 

See RFP Section B.3

 

 

 

 

 

 

 

0219003

 

Internet Gateway Service

 

ICB-MRC (depending upon bandwidth)

 

 

 

 

 

 

 

0219020

 

Interworking services - ATMS

 

NSP

 

 

 

 

 

 

 

0219021

 

Interworking services - FRS

 

NSP

 

 

 

 

 

 

 

0219022 (Optional)

 

Interworking services – Ethernet (Optional)

 

NSP

 

 

 

 

 

 

 

0219023

 

Interworking service – IPS

 

NSP

 

 

 

 

 

 

 

0219004

 

Key Management – Contractor

 

ICB-MRC

 

 

 

 

 

 

 

0219005

 

Key Management – Government Agency (Key Generation Only)

 

ICB-MRC

 

 

 

 

 

 

 

CLIN

 

Description

 

Charging Unit

 

 

 

 

 

 

 

0219010 (Optional)

 

Non-peered Private IP Network (Optional)

 

ICB

 

 

 

 

 

 

 

 

 

Security service - Carrier grade managed stateful firewall services

 

RFP Section B.2.10.1

 

 

 

 

 

 

 

 

 

Security service - Network scanning service

 

RFP Section B.2.10.3

 

 

 

 

 

 

 

 

 

Security service - Managed Intrusion Detection service

 

RFP Section B.2.10.2

 

 

 

 

 

 

 

 

 

Security service- Denial of Service (DoS) protection

 

RFP Section B.2.10.1

 

 

 

 

 

 

 

 

 

Security service - Network Address Translation

 

RFP Section B.2.10.1

 

 

 

 

 

 

 

 

 

Security service - Port Address Translation

 

RFP Section B.2.10.1

 

 

 

 

 

 

 

 

 

Security service - Edge-to-edge encryption

 

RFP Section B.4

 

 

 

 

 

 

 

 

 

Security service- Replay attack protection

 

RFP Section B.2.10.2

 

 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

245

--------------------------------------------------------------------------------


 

A valid invoice MUST contain the following:

Supplier Name

Remittance Address

Invoice Number

Purchase Order Number

Invoice Date

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

 

Verizon Business
P.O. Box 770
Ashburn, VA 20146-0770

 

 

 

Please send a COPY of the INVOICE to

 

 

 

Verizon Business
Federal - AP
2485 Natomas Park Drive, Suite 450
Sacramento, CA 95831
Jenifer.Mojonnier@verizonbusiness.com

 

 

Failure to follow the above directions may result in delay of payment.

 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties

 

246

--------------------------------------------------------------------------------


 

before being accepted and included as a part of this SOW Agreement.

 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon.  GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

General Communication, Inc.

 

 

 

By:

 

 

By:

 

{Signature}

 

{Signature}

 

 

Richard Westlund

{Printed Name}

 

{Printed Name}

 

 

Senior VP & General Manager

{Title}

 

{Title}

 

 

 

{Date}

 

{Date}

 

247

--------------------------------------------------------------------------------


 

Exhibit A

 

SCOPE OF WORK

 

PBIP - VPNS

 

(11 OF 14)

 

248

--------------------------------------------------------------------------------


 


STATEMENT OF WORK

 


GCI PREMISES-BASED IP VPN SERVICES (PBIP-VPNS)


NETWORX UNIVERSAL CONTRACT VOLUME I, SECTION 4.2.1

 

1.0          Objective

 

Verizon has selected GCI to meet the requirements for Premises-Based IP VPN
Services (PBIP-VPNS). GCI will comply with all requirements for C.2.7.2 as
outlined on the following pages.

 

2.0          Background

 

Premises-based IP Virtual Private Networks (VPN) are typically IPSec
tunnel-based, with customer edge (CE) devices encrypting and decrypting traffic
before it enters and leaves the contractor’s network. Because security is
provided on an end-to-end basis, the contractor has no visibility into the IP
tunnel. A Layer 3 IP VPN provides any-to-any connectivity because it relies on
IP routing to build paths, which facilitates the creation of fully or partially
meshed networks between CE devices across the contractor’s cloud.

 

3.0          Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS

 

Section 2.7.2.1.4 of Networx Universal RFP

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.7.2, (PBIPVPN) as well as provide pricing in the structure provided
for in Section B.2.7.2, Tables B.2.7.2.1-1 through 3 as it pertains to OCONUS
requirements. If GCI does not provide any of the services described in
Section C.2.7.2 then it will be GCI’s responsibility to identify a teaming
partner or solution to meet all of the requirements in Section C.2.7.2 as it
relates to (PBIPVPN), as it pertains to Alaska coverage.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include developing a data interchange
interface with Verizon to support the MOPS requirements. Data interchange
between Verizon and GCI will be defined prior to contract award and must support
the requirement for Networx

 

249

--------------------------------------------------------------------------------


 

vendors to provide an Operational Capabilities Demonstration prior to contract
award.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for Premises-Based IP VPN
Services (PBIP-VPNS). GCI will comply with all requirements for C.2.7.2 as
outlined on the following pages.

 

DESCRIPTION OF APPROACH TO SERVICE DELIVERY

 

Volume I, Section 4.2.1.1.1 of Networx Universal Contract

 

Verizon proposes to use its commercial IP VPN service offerings to meet the
requirements of Section C.2.7.2, Premises-Based IP VPN services (PBIP-VPNS). We
provide a set of secure, robust and feature rich set of IP VPN solutions to
satisfy Networx requirements for:

 

·                  Intranet networks

 

·                  Extranet networks

 

·                  Remote access to Hub/HQ site for mobile/remote users.

 

Our PBIP-VPNS solutions are mature, turnkey service offerings based on proven
technology and rigorously tested for security, interoperability, and
performance. We can provision a broad range of access services to Agency
locations including Dialup (56K, ISDN), Broadband (DSL, Cable, Wireless,
Satellite), Dedicated (768 kbps up to OC48c), FR/ATM (T1-OC12), and Ethernet (1
Mbps to 1 Gbps). We work with Agencies to identify locations with special access
needs, or qualify the Service Wiring Center (SWC) for available access speed and
methods to connect to Points-of-Presence (POPs). We will implement managed
routers with the appropriate VPN and security policies as requested by the
Agency. Our scalable PBIP-VPNS are securely managed using integrated systems.
Key elements include:

 

·      The service delivery process begins with the Verizon Installation
Engineer establishing and/or confirming the base router configuration.

 

·      Before the IP VPN router is shipped to an Agency location, a base router
configuration is loaded that includes the interface, IP network, and routing
configuration required to access the router remotely; secure router login and
SNMP passwords; pre-shared keys and/or policies required for secure management,
and; access controls limiting access to Verizon provisioning systems.

 

·                  The service delivery process concludes once the routers are
shipped to the Agency site and VPN policy is applied.

 

·      VPN configuration is remotely deployed and encrypted/authenticated using
pre-shared information created in the VPN Router/CPE base.

 

250

--------------------------------------------------------------------------------


 

·                  Integrated systems allow for the secure deployment of VPN
policy, as well as distribution of pre-shared keys, passwords, configuration,
and policies.

 

·                  Configuration Server. Automates base router configuration for
new installations).

 

·                  Provisioning System. Allows IP VPN to be centrally managed
and scalable. Automates VPN management and node configuration.

 

·                  Change Management and Back-up Servers. Allows Verizon to
rapidly restore configurations to a single router or to an entire VPN topology).

 

·                  Tunnels. SSH, HTTPs and IPSEC tunnels transfer data between
systems.

 

Verizon PBIP-VPNS’ are fully managed and provide the scalability, reliability,
and security needed for site-to-site or remote-to-hub site VPNs; both
fully-meshed and hub-and-spoke configurations are supported. Verizon supports
industry standard IP Security (IPSEC) and Secure Sockets Layer (SSL) for
authentication, encryption, and data integrity using FIPS 140-2 compliant
equipment whenever available to meet Agency needs. After the provisioning of the
Agency IPSEC/SSL VPN network, Verizon will monitor and manage the network 24x7
and provide support through our Government Network Operations Center (NOC) and
Security Operations Center (SOC). Our PBIP-VPNS portfolio provides solutions
that meet all GSA requirements. A number of different access arrangements are
available that support standard access, failover, load sharing and diversity;
including dual-homing a location to two diverse Verizon POPs. For large sites
with high speed applications, we propose PBIP-VPNS Dedicated. Subscribing
Agencies may order port speeds ranging from 768 kbps up to OC-48c and Ethernet.
For smaller sites that are candidates for broadband access (DSL, Cable Modem,
Wireless, Satellite), Verizon proposes PBIP-VPNS Broadband. Subscribing Agencies
may connect via any combination of broadband services to a hubs/headquarters
location using dedicated access (we require the hub/headquarter site to have a
dedicated/wireline connection to meet SLAs for DSL broadband access.).

 

Remote Access. For Agencies with mobile, teleworker, or traveling users
requiring access to Agency intranet systems, we propose Verizon’s PBIP-VPNS
Remote Access Services (RAS). This solution provides remote access connectivity
and a secure IPSEC or SSL tunnel from an end user’s workstation to the
subscribing Agency’s LAN. Verizon provides over 3,800 dial POPs; in addition to
broadband DSL and Wireless services to meet coverage requirements. Both Cisco
and Nortel SEDs are available that support from 1 to 5,000 concurrent tunnel
connections. Our standard SEDs supplier for PBIP-VPNS is Cisco (and Nortel for
remote access), but other vendors are available and supported on an individual
case basis. Both Cisco and Nortel support L2TP, and IPSEC standards, allowing
subscribing

 

251

--------------------------------------------------------------------------------


 

Agencies to employ many different protocols, including TCP/IP, IPX, and/or
AppleTalk. The VPN platforms support DES, 3DES, AES, and RC4 encryption, which
enables the Networx customers to choose between better performance and stronger
encryption. With PBIP-VPNS RAS service, subscribing agencies are responsible for
creating and maintaining user accounts. Cisco and Nortel enable the use of
Agency-hosted RADIUS servers, and allow for token and PKI authentication. Nortel
also has an internal Lightweight Directory Access Protocol (LDAP) server that
subscribing Agencies can use to manage service to their users. Verizon provides
monitoring, management, and maintenance for RAS equipment, but designated agency
administrators have access to logs that include a number of reports, including
user, system, session, failed authorizations, and expired password reports. Our
PBIP-VPNS SSL service is a managed remote access service (RAS) that combines
Verizon’s Dedicated Internet connectivity, RAS, Managed CPE, and VPN
hardware/software management for a total and comprehensive VPN solution.
PBIP-VPNS SSL service allows Networx users to connect to an SSL appliance
located on the Agency’s LAN through the SSL protocol already available on most
web browsers. The solution is typically referred to as a “clientless” solution
because users simply launch their web browser and authenticate through an
Agency-branded web portal to securely access corporate-owned or provided
browser-based applications. Java-based or SOCKS-based clients are also
available, since not all applications are web-enabled. (SOCKS is a networking
proxy protocol that enables hosts on one side of a SOCKS server to gain full
access to hosts on the other side of the SOCKS server without requiring direct
IP-reachability. SOCKS-based is often used as a network firewall, redirecting
connection requests from hosts on opposite sides of a SOCKS server. The SOCKS
server authenticates and authorizes requests, establishes a proxy connection,
and relays data between hosts.) With remote access SSL solutions, users are
granted access to specific applications, which makes these types of solutions
attractive to subscribing Agencies that seek to provide connectivity to business
or extranet partners as well as to employees.

 

Verizon has been delivering managed PBIP-VPNS solutions for more than seven
years. We were the first provider to roll out a managed PBIP-VPNS, and we
continue to lead the industry in the number of CPE nodes installed, which
currently number more than 20,000. We have the experience, the technology, and
the talent to implement and support VPNs of any size and scope. We were the
first to implement a 10,000-node Managed IP VPN network using a combination of
Broadband DSL and high-speed dedicated access services. The 10,000-node
implementation was for Allstate Corporation (Allstate Client Reference).
Ultimately, it isn’t just hardware and software that sets our VPN offering
apart. Allstate chose Verizon for several reasons: our experience and expertise,
our commitment to excellence, the quality of our customer service support, our
history of innovation, and the global reach and flexibility of our network. With
our proven technology,

 

252

--------------------------------------------------------------------------------


 

expertise, and focus on innovation, our comprehensive PBIP-VPNS portfolio
addresses the key issues facing Government Agencies and commercial businesses
today, including total cost of ownership (TCO), business continuity assurance,
and cutting-edge service. Our IP VPNS services offer:

 

·                  Security. Privacy, encryption, and authentication with no
impact on network performance.

 

·                  Scalability. Simplified installation, configuration, and
re-configuration as the network demand.

 

·                  Manageability. Fully managed, logical data network, including
proactive 24x7 management and reporting.

 

·                  Flexibility. A variety of access methods and fully meshed or
hub-and-spoke network topologies to meet agency infrastructure requirements.

 

·                  Performance. Increased bandwidth efficiency, greater network
resilience, improved quality of service, award winning customer service, and
industry-leading SLAs.

 

·                  Simplicity. Easy-to-use network configuration or design
process.

 

Technical Capabilities

 

Volume I, Section 4.2.1.3.1.1 of Networx Universal Contract

 

GCI will comply with all technical requirements for C.2.7.2.1.4 as follows.

 

1              Tunneling standards such as L2TP, GRE, IPSEC, and SSL/TLS are
implemented using the PBIP-VPNS service portfolio. IPSEC is implemented under IP
VPN Dedicated, Broadband, and Remote Access CPE-based. GRE is supported with
high availability design, L2TP is supported as the tunneling protocol for the IP
VPN Remote Access service; and SSL is supported using PBIP-VPNS SSL RAS.

 

2              Our PBIP-VPNS solutions using IP Security (IPSEC) implementation
(DES, 3DES, AES) conform to all FIBS publication and modules, including FIPS PUB
46-3 and FIPS 140-2. RC4 encryption is also supported.

 

3              Networx Customers can use a variety of authentication mechanisms
that utilize Remote Access IP VPN solutions. These mechanisms feature our
RADIUS/authentication platform, Internal LDAP via Nortel Contivity Switch,
Agency-hosted RADIUS/LDAP server, token integration using RSA Technology, and/or
the PKI/X.509 system. For Internet dial access, subscribing agencies can
leverage Verizon Internet Dial services). In addition, subscribing agencies can
utilize Verizon Enterprise Service Management (ESM) system through a web
interface to perform administration and management of user accounts. Once
Internet access is accomplished, remote users with a VPN client (Cisco or
Nortel) can authenticate to their hub/HQ VPN Switch/Concentrator to gain access
to the VPN network. For PBIP-

 

253

--------------------------------------------------------------------------------


 

VPNS SSL RAS solution, users will be authenticated to the Cisco Concentrator
platform.

 

4              Verizon Managed PBIP-VPNS are easily scalable solutions featuring
comprehensive access methods. Our PBIP-VPNS support hundreds of fully meshed
sites, and thousands of sites in a hub-and-spoke topology at speeds from dialup
56K/128K, broadband (DSL, Cable, Wireless, Satellite) to dedicated Ethernet and
T1 up to OC-3. Access methods may include:

 

4a            For on-net access, we provide Rhythm’s DSL network (fully
integrated to the US IP network). For off-net access, Covad and New Edge
Networks extend our DSL offering.

 

4b            Local ISP or 3rd party connectivity is supported with PBIP-VPNS
solutions.

 

4c            For Cable high speed access, we partner with Cox, TimeWarner,
Charter, Comcast, and RCN to provide flexibility and streghten our access
portfolio. Our broadband coverage includes Cable, DSL Satellite, and Wireless to
meet and exceed GSA requirements.

 

4d            With PBIP-VPNS, Verizon supports dedicated access speeds including
Fractional T1, T1/E1, T3/E3, and
OC-3/STM-1. For dedicated Ethernet, we support 1Mbps to 1Gbps at over 8,800 lit
building globally, 70% of which are located in the US.

 

5              Verizon supports fast dial access connectivity at either 56Kbps
or 128Kbps speeds. Under the PBIP-VPNS product portfolio, these fast dial
capabilities are supported with PBIP-VPNS solutions using analog dial to achieve
56Kbps or ISDN for 128Kbps. Verizon coverage currently extends to over 3,800
dial POPs across the globe.

 

6              Verizon’s IP network offers subscribing Agencies multiple levels
of data security as well as high-quality performance. We implement many layers
of security, including physical, perimeter, host-based, personnel, and
procedural security. To protect our network, we use a combination of traditional
“defense in depth” approaches, along with perimeter security approaches. Verizon
collocates its hub equipment in Telco facilities, all of which are subject to
strong access restrictions. These facilities offer the highest degree of
physical security. Our Internet network is also designed to keep transit traffic
(e.g., IP packets being switched between hubs) away from any general-purpose
computing systems (e.g., Verizon mail or news servers) that could be used to
capture that transit traffic in the event of a security breach. We also use LAN
switching equipment, rather than ordinary LAN hubs, to help ensure that even in
the case of a server breach, capturing traffic not destined for the breached
server would be very difficult. Verizon isolates its internal computing
infrastructure from external access electronically as well as physically.
Internal support

 

254

--------------------------------------------------------------------------------


 

servers are kept separate (both physically and topologically) from Verizon’s IP
backbone links and customer service servers (e.g., mail and news). We deploy
extensive cryptographic authentication and encryption methods. These
cryptographic techniques greatly reduce the possibility of passwords passing
over the network in the clear, and in many cases eliminate the need for reusable
passwords that can be compromised. In addition, we also deploy Kerberos
encryption and authentication systems internally, while running Kerberos, SSH,
SSL, and other IP encryption protocols for external connectivity. Connections to
Verizon’s internal systems from outside the firewall are extremely limited, and
reinforced by many layers of security protection.

 

In addition to using cryptography to authenticate users and encrypt traffic,
Verizon also relies on Kerberos-authenticated applications to administer its
service machines. This makes it extremely difficult for a potential attacker to
compromise a password or modify management and configuration data. These systems
run the minimum number of Internet services needed to perform their functions,
thus limiting other possible points of attack. Our position in the Internet
industry, combined with an Information Security Group that works closely with
our vendors, gives us access to information on new attacks and methods to
counter these attacks long before the general user community is aware of them.

 

The security of our IP network is critical to both Verizon and GSA, and our
Information Security Group is devoted to maintaining that security. Verizon’s
security staff includes engineers with extensive backgrounds in computer
security policy and implementation. They maintain the proper levels of
protection on the Verizon IP network, ensuring that all new projects and
products comply with our rigid security standards and procedures. This group’s
knowledge of the necessary technologies, and its relationships with the FBI,
CERT, Secret Service, and other agencies, allow them to achieve this goal.

 

7              With Verizon PBIP-VPNS solutions, every subscribing agencies
node, connection, and VPN tunnel is monitored and managed 24x7 from our
Government NOC/SOC. The NOC/SOC monitors the status of each connection and
interface and collects the SNMP traps, alarms, and alerts as well as performance
statistics. Subscribing Agencies are proactively notified when the NOC/SOC
identifies an outage or possible service issue. In addition, we provide
subscribing Agencies with the administrative tools necessary to monitor and
manage security policies. The administrative tools can be accessed through our
customer VPN Management portal. With this capability, agencies will be able to
view the network configuration, operational state, performance statistics of
each VPN site and order status.

 

255

--------------------------------------------------------------------------------


 

8              As part of Verizon PBIP-VPNS services, we take full
responsibility for the design, implementation, monitoring, and management of the
VPN network. Service elements include: Customer Premise Equipment (CPE);
bandwidth; local loop; SLA management; reporting; real-time network management;
and proactive problem resolution. In addition, we have a dedicated
Government-specific VPN Engineering to help integrate our solutions into a
subscribing Agency’s VPN network infrastructure. Our VPN Engineering can
implement any complex or custom designed solution required.

 

9              Verizon supports secure routing services with full routing
capability on the VPN platform. The PBIP-VPNS solutions are based on a full
functional router with VPN/IPSEC enabled. IP routing capabilities such as BGP,
EIGRP, and OSPF are supported as dynamic routing protocols. GRE is supported as
a tunneling protocol. A combination of GRE and any dynamic routing protocol can
be used for high availability options such as load sharing, fault tolerance, and
fail-over protection, etc. Centralized policy is stored and managed from our VPN
NOC/SOC. Agency requests for changes to VPN policy can be submitted through our
VPN Management web interface.

 

10            QoS is supported with Verizon PBIP-VPNS dedicated access service.
At pre- or post-VPN installation, a subscribing Agency’s VPN administrators can
submit their request for QoS services. With the Cisco VPN platform, we have the
ability to support many QoS features, such as Access Control List (ACL),
Weighted Fair Queuing (WFQ), Priority Queuing (PQ), and Class-Based Weighted
Fair Queuing (CBWFQ). For real-time application requirements, we can configure a
combination of ACL, WFQ, PQ, or CBWFQ.

 


OTHER CONTRACT REQUIREMENTS

 

Volume FLAG Section FLAG of Networx Contract

 

In preparation of the proposal response, GCI shall describe how it will support
Verizon in responding to the Price Management Mechanism as defined in
Section H.7 of the Networx Universal RFPs.

 


INTERFACES

 

Section C.2.7.2.3 of Networx Universal RFP

 

GCI shall describe how it will provide all of the interfaces identified in
Section C.2.7.2.3 of the Networx RFPs.

 

PBIP-VPNS Interfaces

 

GCI will comply with all applicable interfaces required for PBIP-VPNS.

 

The User-to-Network-Interfaces (UNI) at the SDP, as defined in
Section C.2.7.2.3.1 below for Intranet and Extranet VPNs are mandatory as
required in J.2.1, J.2.2, and J.2.3 for Geographic Coverage, unless marked
optional.

 

256

--------------------------------------------------------------------------------


 

Interface for Intranet and Extranet Premises-Based IP VPNs

 

Table 6.2-1. Interface for Intranet and Extranet Premises-based IP VPNs

 

UNI
Type

 

Interface/
Access Type

 

Network-Side
Interface

 

Protocol Type
(See Note 1)

 

1

 

Ethernet Interface

 

1. 1 Mbps up to 1 GbE
    (Gigabit Ethernet)

 

IPv4/v6 over Ethernet

 

 

 

 

 

2. 10 GbE (Optional)

 

 

 

 

Notes:

 

1.                                       IPv6 shall be supported when offered
commercially by the contractor.

 

2.                                       Where E-1/E-3 carrier service is
provided, appropriate corresponding payload data rates apply.

 

The User-to-Network-Interfaces (UNI) at the SDP, as defined in
Section C.2.7.2.3.2 for Remote Access VPNs are mandatory as required in J.2.1,
J.2.2, and J.2.3 for Geographic Coverage, unless indicated otherwise.

 

Interface for Remote Access Premises-Based IP VPNs

 

Table 6.3-1. Interface for Remote Access Premises-Based IP VPNs

 

UNI
Type

 

Interface/
Access Type

 

Network-Side
Interface

 

Protocol Type
(See Note 1)

1

 

Voice Service

 

Analog dialup at 56 Kbps

 

Point-to-Point Protocol, IPv4/v6

 

 

 

 

 

 

 

2

 

DSL Service

 

xDSL access at 1.5 to 6 Mbps downlink, and 384 Kbps to 1.5
Mbps uplink

 

Point-to-Point Protocol, IPv4/v6

 

 

 

 

 

 

 

3

 

Cable high speed access

 

320 kbps up to 10 Mbps

 

Point-to-Point Protocol, IPv4/v6

 

 

 

 

 

 

 

4

 

Multimode/Wireless
LAN Service

 

See Section C.2.14.3.3.1 MWLANS User-to- Network Interfaces

 

 

 

 

 

5

 

Wireless Access

 

See Section C.2.16.2.3.3.1 Wireless Access Arrangement Interfaces

 

 

 

 

 

6

 

Satellite Access

 

See Section C.2.16.2.4.3.1 Satellite Access Arrangement Interfaces

 

 

 

 

 

7

 

Circuit Switched Data Service

 

1. ISDN at 64 Kbps
2. ISDN at 128 Kbps

 

Point-to-Point Protocol, IPv4/v6

 

 

 

 

3. ISDN dial backup at 64 Kbps

 

 

 

 

 

 

4. ISDN dial backup at 128 Kbps

 

 

 

Notes:

 

1.                                       IPv6 shall be supported when the
contractor makes this feature commercially available.

 

2.                                       Where E-1/E-3 carrier service is
provided, appropriate corresponding payload data rates apply.

 

257

--------------------------------------------------------------------------------


 


SERVICE LEVEL AGREEMENTS

 

Volume II, Appendix B.3, Attachment 1 of Networx Universal Contract

 

GCI shall describe how it will meet the Performance Metrics as defined by
Section C.2.7.2.4.1 of the Networx RFPs for the individual services.

 

Premises-Based Internet Protocol Virtual Private Network Services SLA

 

·                  Availability. Availability is captured for each VPN.
Availability is calculated as follows.

 

Availability = Total expected Available time (Tex) – total outage time (Tou)

 

 

 

 

Total Expected Available time (Tex)

 

Availability metrics are calculated for the Agency Bureau level by summing up
Tex and Tou for all the VPNs under the Agency Bureau for a calendar month and
reported as a percentage.

 

Availability metrics are calculated for the Agency level by summing up Tex and
Tou for all the VPNs under the Agency for a calendar month and reported as a
percentage.

 

·                  Latency. Latency value is the average round trip transmission
between Agency premise routers for an IP VPN with all of its sites. Latency
metric does not apply for DSL, Cable High Speed, Wireless, and Satellite access
methods. Latency metric is collected for each metric at regular intervals and an
average is calculated on a monthly basis.

 

Latency metric for an agency bureau is calculated as the monthly latency average
of all VPNs associated with that agency bureau

 

Latency metric for an agency is calculated as the monthly latency average of all
VPNs associated with that agency.

 

Performance Metrics

 

Section C.2.7.2.4 of Networx Universal RFP

 

PERFORMANCE METRICS FOR PREMISES-BASED IP VPNS

 

GCI will comply with all performance metric requirements for this service.

 

The performance levels and Acceptable Quality Level (AQL) of Key Performance
Indicators (KPIs) for Premises-based IP VPNs in Section C.2.7.2.4.1 are
mandatory unless marked optional.

 

Table 7.2.1-1. Performance Metrics for Premises-Based IP VPNs

 

Key
Performance
Indicator
(KPI)

 

Service
Level

 

Performance
Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How
Measured

Av(VPN)

 

Routine

 

99.9%

 

>99.9%

 

See Note 1

 

 

 

 

 

 

 

 

 

Latency (CONUS)

 

Routine

 

120 ms

 

<120 ms

 

See Note 2

 

 

 

 

 

 

 

 

 

Latency (OCONUS)

 

Routine

 

300 ms

 

<300 ms

 

See Note 3

 

258

--------------------------------------------------------------------------------


 

Time to Restore

 

Without

 

4 hours

 

<4 hours

 

See Note 4

 

 

Dispatch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With

 

8 hours

 

<8 hours

 

 

 

 

Dispatch

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Notes:

 

(1)          VPN availability is measured end-to-end and calculated as a
percentage of the total reporting interval time that the VPN is operationally
available to the Agency.  Availability is computed by the standard formula:

 

Av(VPN) =

RI(HR) – COT(HR)

 ×100

RI(HR)

 

(2)          Latency value is the average round trip transmission between Agency
premise routers for an IP VPN with all of its CONUS sites.  Latency metric does
not apply for the access methods (UNI Types 1-7) in C.2.7.2.3.2 .  Relevant
standards are RFC 1242 and RFC 2285.  The contractor may propose to the
Government more cost effective test and measurement technique alternatives that
meet or exceed the requirements in RFC 1242 and RFC 2285.

 

(3)          Latency value is the average round trip transmission between Agency
premise routers for an IP VPN with its CONUS and OCONUS sites.  Latency metric
does not apply for DSL, Cable High Speed, Wireless, and Satellite access
methods.  Relevant standards are RFC 1242 and RFC 2285.  The contractor may
propose to the Government more cost effective test and measurement technique
alternatives that meet or exceed the requirements in RFC 1242 and RFC 2285

 

(4)          See Section C.3.3.1.2.4 for the definitions and measurement
guidelines.

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.2.1.2.1 of Networx Contract

 

GCI’s PBIP-VPNS performance metrics are measured as follows:

 

·                  Availability. Verizon monitors PBIP-VPNS Availability (Av)
using our Enterprise Trouble Management System (ETMS). Each outage is entered
into a trouble ticket and recorded in ETMS. Elapsed time for each outage is
measured as the difference between the timestamps when the outage is repaired
and when the ticket was opened, minus: any time (1) due to scheduled network
configuration change or planned maintenance; or (2) as agreed to by the customer
and Verizon that service restoration cannot be worked due to customer-caused
delays. Verizon reports Av on a monthly aggregate basis per agency using the
following formula where S=PBIP-VPNS service, RI=reporting interval,
COT=cumulative outage time, and HR=hours:

 

259

--------------------------------------------------------------------------------


 

Av(S) =

RI(HR) – COT(HR)

 ×100

RI(HR)

 

·                  Latency. Verizon monitors PBIP-VPNS latency between Customer
Edge (CE) routers using probe packets. A probe packet is sent in each VPN tunnel
to measure latency. We report latency results in near real-time and provide
aggregate reports (daily, weekly, monthly) for the previous month.

 

·                  Time to Restore. Verizon monitors PBIP-VPNS Time to Restore
(TTR) using its ETMS. Verizon calculates outages as discussed under
Availability, above. We report TTR on a per incident basis.

 


FEATURES

 

Section C.2.7.2.2 of Networx Universal RFP

 

GCI shall describe how it will provide all of the features identified in section
C.2. 7.2.2, of the Networx RFP. GCI shall also price the required features per
FLAG TYPO IN SOW PDF B 2.7.2.4-1 & 2 and provide in the required format.

 

PBIP-VPNS Features

 

Volume I, Section 4.2.1.3.1.2 of Networx Universal Contract

 

GCI will comply with all feature requirements for C.2.7.2.2.1 as follows.

 

1                                          Verizon understands GSA’s
requirements for Premises-Based IP VPN Services, and we comply with all the
feature requirements. Our solutions enhance subscribing Agencies’ capabilities
to meet rigid security requirements and mission-critical timelines, and will
provide the flexibility to seamlessly interwork with other network services to
meet Federal Enterprise Architecture (FEA) initiatives. As shown in Figure 8.0-1
below, Verizon’s High Availability (HA) options for CPE under PBIP-VPNS support
fault tolerance, load sharing, fail-over protection, and diverse access to
Verizon Global IP Backbone These HA designs are flexible, and we have an
engineering staff to support any custom design or non-standard configuration as
needed. As a result, GSA will have the ability to keep its network and
applications up at all times to meet mission-critical deadlines. GSA can choose
several HA configurations based on the following:

 

1a                                    Fault Tolerance by definition is providing
redundancy to services while eliminating any disruption or downtime. Verizon
supports this requirement by deploying dual CPE/VPN routers configured with
Cisco Hot Standby Routing Protocol (HSRP). Also, Internal BGP (IBGP) or Open
Shortest Path First (OSPF) is configured for stateful IP routing and dynamic
failover. On the access link, there will be two IPS circuits provisioned. One is
configured using a BGP Multi Exit Discriminator (MED) or Metric of ‘0’ as
primary/preferred. The secondary/ shadow circuit is configured with a MED/Metric
of ‘10’. In a hub-and-spoke configuration topology, the hub site will have the
fault

 

260

--------------------------------------------------------------------------------


 

tolerance design, and the spoke site will have a single CPE and circuit. (Note:
Verizon can support the same fault tolerance for both hub and spoke, if
required). For IPSEC tunnel failover between hub and spoke sites, two Generic
Routing Encapsulation (GRE) tunnels are built from the spoke router to the hub
routers; one to primary and the other to secondary. Additionally, Cisco Enhanced
Interior Gateway Routing Protocol (EIGRP) is configured within the GRE tunnel
for dynamic failover of the IPSEC tunnel. EIGRP is configured with bandwidth
‘metrics’; the higher metric is preferred and the lower metric is less
preferred.

 

1b                                   High Availability under a load sharing
scenario using two IPS circuits will leverage two CPEs at the Agency site. The
two IPS circuits can either use Multilink Frame Relay (MLFR) or Mutilink PPP
(MLPPP), which are the preferred methods for true load balancing and aggregated
throughput, or a combination of EIGRP and OSPF. With MLFR and MLPPP, the two
circuits have to terminate on the same access/gateway router within our POP in
order to work. With EIGRP and OSPF, the two IPS circuits have the option of
connecting to two diverse routers or POPs. Load sharing is accomplished using
equal cost routing. On hardware redundancy, the Cisco Hot Standby Routing
Protocol (HSRP) is enabled between the two CPE/VPN routers. Hardware failover is
provided for both LAN and WAN traffic. Moreover, OSPF cost is configured between
the VPN router for stateful IP routing in the event one router goes down. This
scenario will feature inherent 99.999% availability.

 

1c                                    From a CPE/VPN router perspective,
fail-over protection will involve using the Cisco Hot Standby Routing Protocol
(HSRP) configured on the two VPN routers. This protocol provides seamless
fail-over if one router goes down; Internet and VPN services will not be
disrupted.

 

1d                                   As mentioned in the load sharing scenario
in response to Item 2 above, with two IPS circuits terminating on either diverse
router or POP, diverse access into Verizon IP POPs can also be achieved. We will
meet the requirement by provisioning the two IPS circuits to two geographically
disperse POPs, two separate wiring center/COs, and two separate entrance
facilities at the Agency site. Extending into the SDP, the two IPS circuits will
terminate on two separate CPE/VPN routers.

 

261

--------------------------------------------------------------------------------


 

Figure 8.0-1. Verizon High Availability Requirements for Critical Applications

 

[g72561kk43i001.jpg]

 

2                                          Verizon’s Internet Gateway Service
provides controlled and monitored connections between the IP-VPN service and the
Internet via a hardened trusted gateway. Our hardened trusted gateway solutions
consist of either an integrated firewall feature of the VPN router, or a
separate, standalone firewall appliance Both offer true security protection from
unwanted traffic and malicious attack via the Internet. The Agency site can be
configured either for VPN only (with no Internet access), or for Internet access
via one of the following optional configurations:

 

·                  VPN plus Internet. VPN plus Internet or VPN + Internet Wide
open is one of the features we support on a PBIP-VPNS dedicated solution. This
feature will provide an Agency VPN site with Internet access on the same access
circuit with the use of split tunneling. The tunnel to the Internet is wide open
or unprotected, so we require the Agency to have a firewall. The firewall can be
provided and managed by Verizon or by the Agency.

 

·                  VPN plus Internet Connection Oriented. VPN plus Internet
Connection Oriented is supported on a PBIP-VPNS dedicated solution. This feature
provides an Agency VPN site with Internet access on the same access circuit
using an integrated firewall service that provides basic security for users to
access the Internet. Unmatched inbound Internet traffic is dropped due to
firewall policy. A separate firewall is required if servers at the Agency site
need access to the Internet. The firewall can be managed by Verizon or the
Agency.

 

·                  VPN plus Internet via Policy Based Routing (PBR). Supported
on PBIP-VPNS dedicated solutions, PBR provides Internet access

 

262

--------------------------------------------------------------------------------


 

via a central site. Agency sites that require Internet access can send/route
traffic destined for the Internet down the VPN tunnel to the central site with
firewall. All outbound and inbound traffic to and from the Internet goes through
the firewall for security purposes. The firewall can be managed by Verizon or
the Agency.

 

3                                          One of the key benefits of Verizon’s
PBIP-VPNS solution is our ability to support and provide subscribing Agencies
with seamless integration and the capability to interwork with other Verizon
network services using a combination of access methods:

 

3a                                    Using our Secure Interworking Gateway
(SIG) implementation to support GSA requirements, a subscribing Agency’s IP
VPN/PBIP-VPNS service can access Verizon’s ATMS site seamlessly and securely.
For this configuration, we will build an ATM Permanent Virtual Circuit (PVC)
from the Agency ATMS network to the SIG port. Within the SIG port, we will
map/configure the PVC ID into a newly created IPSEC tunnel that is homed to the
hub site in the IP VPN network; interworking between ATMS and PBIP-VPNS is then
achieved.

 

3b                                   FRS interworking with a PBIP-VPNS network
is achieved using the same SIG implementation as is used with ATMS, as discussed
in the respons to Item 3a above.

 

3c                                    Not proposed.

 

3d                                   Since PBIP-VPNS uses our global IPS
network, a subscribing Agency’s IP VPN requiring transparent access to our IPS
network can leverage Verizon’s hardened trusted Internet gateway features. This
feature will provide access to our IPS/Internet network from the Agency’s IP VPN
network.

 

3e                                    Interworking between PLS and PBIP-VPNS
networks can have several configurations. PLS by product definition is a
point-to-point circuit from site A to site Z. In order to bridge/interwork with
a PBIP-VPNS network for service interoperability, an additional access circuit
will need to be provisioned from either site A or site Z. The access circuit may
be:

 

·                  To the Agency’s hub/corporate site within the PBIP-VPNS
network.

 

·                  To Verizon’s IP POP with a managed IP VPN router. This is the
same standard design as an Agency would purchase in PBIP-VPNS services with IPS
access.

 

·                  To a SIG port/IPSEC tunnel to the hub/corporate IP VPN site
(analogous to FRS/ATMS).

 

4                                          During the VPN configuration build
phase, VPN Builder—a configuration tool based at Verizon’s VPN NOC/SOC that
enables Verizon personnel to configure VPN tunnels remotely—automatically

 

263

--------------------------------------------------------------------------------


 

generates a random key to be used in conjunction with the node IP addresses to
authenticate the nodes of a given VPN link. These tunnel authentication keys are
automatically generated, and though saved as part of the VPN node configuration
for back-up purposes, are not accessible to Verizon personnel. A Diffie-Hellman
Internet Key Exchange (IKE) occurs to define an encryption key known as a
“session key” for the tunnel. This key changes for every tunnel built, cannot be
predicted, and is used to encrypt customer data transmitted through the VPN. The
Diffie-Hellman session keys cannot be accessed via any of our systems. A new
session key is renegotiated after 24 hours for tunnels using DES and 3DES
encryption.

 

4a                                    Before the VPN router is shipped to the
subscribing Agency site, the VPN node configuration server automatically
generates a pre-shared secret to be used for SNMPv3 communications between
Verizon’s management center (VPN NOC/SOC) and the VPN router (VPN node). The
SNMPv3 secrets loaded during pre-configuration are generated randomly, change on
a per-node basis, and are loaded via out of band. The VPN node configuration
server is secured to deny all access from the public network. This randomly
generated pre-shared secret is then transferred securely via SSH to the VPN
Builder (Verizon’s VPN Management system) and by authorized personnel to the VPN
configuration manager. The SNMPv3 pre-shared secret allows the VPN Builder to
securely push out the rule sets required to configure a VPN node that has been
previously installed at the Agency site.

 

4b                                   Verizon’s PBIP-VPNS services are fully
managed solutions. In order to ensure the security and integrity of the VPN, a
subscribing Agency is not permitted to access any key/VPN Management system.
However, upon request, an Agency can be granted SNMP Read-Only (RO) access to
the managed devices. SNMP RO access provides an Agency with limited visibility
into our PBIP-VPNS managed hardware located on their premises, enabling them to
view certain raw data and monitor aspects of a router’s performance. If an
Agency wants to employ their own key management system/process, we support this
requirement by selling the VPN hardware and software without our management
capabilities.

 

5                                          Verizon’s Security Services offer a
variety of features and functionalities in different areas to meet GSA’s
security requirements. With our recent acquisition of NetSEC, the leader in
managed security and professional services to the Government, we have
strengthened our ability to enhance our services and provide a more in-dept
product portfolio. These services include Managed Firewall, Managed Intrusion
Detection and Prevention, IP Vulnerability Scanning, Anti-Virus Management,
Network-Based DDOS, Managed PKI, and Integrated Firewall services. In addition,
we have implemented a

 

264

--------------------------------------------------------------------------------


 

Government-specific NOC and SOC for all VPN and Security support. The facility
is highly secure and meets all Government approved standards. The facility,
located at Ashburn, Virginia, was strategically chosen for its ability to
provide a number of key factors, including:

 

·                  Close interaction with VPN Engineering

 

·                  Close interaction with IPS NOC

 

·                  Close interaction with Product Marketing

 

·                  Close interaction with Customer Care/ Customer Support

 

·                  Local support to Agencies in the Washington DC area,
redundant backup system and power supply

 

·                  Local support from Verizon security vendors (Cisco, Juniper,
Nortel, Lucent, Checkpoint, Nokia, IIS, RSA, Verizon-NETSEC, VeriSign, etc.)

 

5a                                    Verizon offers a range of Managed Firewall
services to meet Networx customers’ specific needs. These services bundle a
firewall system with Verizon-provided administration, pro-active monitoring, and
report generation. These solutions provide an organization with secure Internet
access and protection for their Internet servers’ data (mail, web, e-commerce)
while minimizing or eliminating the burden of firewall administration. Verizon’s
firewall solutions with the PBIP-VPNS Dedicated services, include:

 

·                  Stateful firewall features available on the CPE.

 

·                  Placing a stand-alone Verizon-managed or Agency-managed
firewall at each location.

 

·                  Placing a stand-alone Verizon-managed or Agency-managed
firewall at a single location, and using the Policy-Based routing feature of
PBIP-VPNS Dedicated services to allow all non-VPN traffic to be controlled
through a centrally located firewall.

 

·                  Placing a stand-alone Verizon-managed or Agency-managed
firewall at a single location coupled with the Agency-managed proxy server. This
scenario allows for all non-VPN traffic at spoke/branch locations to pass
through a single firewall. The proxy server can be eliminated with the use of an
Agency-managed firewall with application proxy capability.

 

5b                                   Verizon employs the proven VeriSign IP
Network Defense Scan to deliver scheduled vulnerability assessments for Agency
environments. Dynamic, proactive searches regularly seek out security holes in
client networks, reducing the window of opportunity during which they can be
exploited. This service uses the NESSUS scanning engine, one of the managed
security industry’s most scalable, powerful correlation and analysis engines. IP
Network Defense Scan includes

 

265

--------------------------------------------------------------------------------


 

comprehensive reporting capabilities, analysis, and recommendations to provide
Networx customers with a thorough, automated vulnerability assessment service.
Verizon’s IP Network Defense offers both recurring and one-time test options,
with a choice of recurring external scanning, recurring internal scanning, or a
one-time external scan. Using IP Network Defense Scan, Networx customers will
have around-the-clock access to security operations support consultants.
In-depth testing is available on a weekly, monthly, or quarterly basis. Networx
customers will be notified within minutes of high-risk vulnerabilities
discovered during testing, and will be provided mitigation and remediation
options, as appropriate.

 

5c                                    As a value added feature, Verizon
PBIP-VPNS solutions feature managed Intrusion Prevention. This service provides
a proactive method to reduce a network’s exposure to worms, malicious code, and
other network-based attacks. Verizon uses industry leading technology from
Juniper Networks (formerly NetScreen) and Internet Security Systems (ISS), and
adds enhanced IPS policy management, reporting, and 24x7 monitoring.

 

5d                                   Verizon PBIP-VPNS provides Denial of
Service (DoS) protection as a value added feature. As a complete managed
service, our VPN NOC/SOC will monitor and manage an Agency’s VPN network by
viewing latency, utilization, and tunnel information using SNMP statistics.
Moreover, our VPN NOC/SOC will monitor Agency connections by sending an ICMP
packet to the Agency’s Ethernet or serial interface every five minutes. If the
circuit is under some sort of a DoS attack, then the ICMP packets that Verizon
sends will likely be discarded. This will cause an alarm on Verizon’s monitoring
tool to alert the engineer that we are not able to successfully ping the
Agency’s router. It is then Verizon’s responsibility to determine whether the
over-utilization is due to legitimate traffic or due to a form of an attack.
This is accomplished by checking the live bits on our access/gateway router to
which the Agency’s VPN circuit terminates. We will then notify the Agency by
whatever means was agreed upon during the install process; this can be via
pager, phone, or email. The Spam / Abuse Dept will then place an Access Control
List (ACL) or filter on our access/gateway router to block traffic before it
reaches the Agency’s router/network. One thing to note: we do not proactively
place these ACLs on our routers; and when they are placed, it is on a temporary
basis until the attack has ceased. Our Security/VPN team has won many awards and
accolades, including one from the SANS Institute:

 

Verizon Success Story. The SANS Institute, which awards innovative and
resourceful companies for their extraordinary leadership in the Network Security
field, has presented Verizon with two key Information Security Leadership Awards
in the Internet

 

266

--------------------------------------------------------------------------------


 

Service Provider (ISP) category. Our security team received the Award for
Leadership in Mitigating Denial of Service Attacks for its proactive efforts in
developing new and aggressive techniques to identify and block Distributed
Denial of Service attacks (DDOS) against its customers. Verizon also received
the Award for Leadership in Rapid Response to Worm Activity for its security
team’s quick and decisive work in decoding and halting the CodeRed and
SQLSlammer worms.

 

5e                                    Network Address Translation (NAT) is
supported. Multiple private IP addresses are translated into public IP
addresses, with various configuration options available. PBIP-VPNS platform can
provide NAT through the VPN tunnel. This enables sites in the VPN with duplicate
IP addressing to communicate within the VPN without requiring renumbering of the
sites.

 

5f                                      Verizon’s PBIP-VPNS solutions support
Port Address Translation (PAT) as an inherent element in product design.
Essentially, PAT allows Agency users within the LAN/VPN network to have the same
IP address, but on a different port. A good example is access to a web server.
An Agency user from a private address, say in the 10.0.0.0 network, has their
individual addresses translated to just one legal IP address, but with separate
port numbers between 1024 and 65535. This allows for separate conversations with
a web server having just one address and destination port of 80 (HTTP). This
applies just as well if one user has several sessions with the same web server;
the different port numbers distinguish the sessions.

 

6                                          A brief comparison of Verizon’s
PBIP-VPNS features and benefits by access options is provided in
Table 8.0-1 below:

 

Table 8.0-1. PBIP-VPNS Comparison: Features and Benefits

 

Feature

 

PBIP-VPNS
Remote Access

 

PBIP-VPNS
Broadband Access

 

PBIP-VPNS
Dedicated Access

Description

 

·      Fully managed remote access IP VPN solution provides enterprises with
remote access to corporate resources.

 

·      Hybrid managed solution provides enterprises with remote office/home
office users with broadband connectivity to hub site.

 

·      Remote access for mobile and remote end users also supported.

 

·      Fully managed PBIP-VPNS solution provides enterprises with dedicated
(site-to-site) access, and remote access capabilities when bundled with
PBIP-VPNS RAS Nortel solution.

 

 

 

 

 

 

 

Reach

 

·      Remote access from more than 140 countries, North America, Asia-Pacific,
and Europe

 

·      Local dedicated access coverage in United States.

 

·      Remote access from more than 140 countries

 

·      Local dedicated access coverage in 34 countries. US, Canada, Latin
America, Europe, Asia-Pacific. Expanded geographical coverage in an additional
40 countries via third- party connectivity.

 

267

--------------------------------------------------------------------------------


 

Feature

 

PBIP-VPNS
Remote Access

 

PBIP-VPNS
Broadband Access

 

PBIP-VPNS
Dedicated Access

Tunneling

 

·      IPSEC, L2TP, PPTP, SSL

 

·      IPSEC, SSL

 

·      IPSEC

 

 

 

 

 

 

 

Encryption

 

·      DES, 3DES, RC4

 

·      DES, 3DES, AES

 

·      DES, 3DES

 

 

 

 

 

 

 

Monitoring

 

·      24x7 from Verizon VPN NOC/SOC

 

·      24x7 hub site monitoring from Verizon VPN NOC/SOC

 

·      24x7 from Verizon VPN NOC/SOC

 

 

 

 

 

 

 

Client Software

 

·      VPN client with Verizon Phone Access Lookup (PAL) dialer or Access
Manager

 

·      Hardware client on remote CPE; optional remote access VPN client capable
of integrating with Verizon PAL dialer or Access Manager

 

·      N/A

 

 

 

 

 

 

 

Access Methods

 

·      Dial, ISDN, DSL, wireless, cable; Dedicated circuit required for dial
aggregation

 

·      Dedicated Internet circuit required at host site.

 

·      Internet Dial, DSL, Cable, Wireless, and Satellite. Agency-provided
access is supported.

 

·      Dedicated connections from T1 to OC-3, DSL, and NxT1 MLFR. ISDN can be
use as backup to dedicated T1.

 

 

 

 

 

 

 

Additional Features

 

·      Failover/ redundancy

 

·      Load balancing

 

·      Split tunneling

 

·      Advanced bandwidth management

 

·      Backup and recovery infrastructure

 

·      Split tunneling

 

·      Client or network extension mode

 

·      Hub site failover

 

·      Hub site can be collocated with DCS

 

·      Backup and recovery infrastructure at hub

 

·      Optional dial capabilities provide IP VPN remote access

 

·      Multiple failover services

 

·      Class Based Queuing (CBQ) for application filtering and bandwidth
reservation, easily integrated with Data Center Services, Managed Firewall, and
Remote Access services

 


TRAINING

 

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI High-speed Service both under the
FTS2001 contract umbrella as well as Networx.

 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for PBIP-VPNS training in accordance with the
requirements of RFP Section C.3.7.2.

 

268

--------------------------------------------------------------------------------


 

TRAINING DEVELOPMENT

 

Team Verizon’s solution for training development meets or exceeds all
requirements found in RFP Section C.3.7.2.1.

 

TRAINING AVAILABILITY

 

Team Verizon’s solution for training availability meets or exceeds all
requirements found in RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

Team Verizon’s solution for training maintenance meets or exceeds all
requirements found in RFP C.3.7.2.6.

 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT.

 

GCI shall support meetings with Verizon Networx Partners.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities. GCI shall support Sales Opportunity Reviews to ensure
collaborative planning.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

269

--------------------------------------------------------------------------------


 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

270

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE

 

·              Security – N/A

·              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

·              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES

 

See Project Scope

 

11.0        Cost and Schedule (TBD)

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE

 

Section B.2.7.2 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in Section B.2.7.2 of the Networx RFPs.

 

Premise-Based IP VPN (PBIP-VPNS) Service

 

The technical requirements for PBIP-VPNS are described in Section C.2.7.2.

 

PREMISE-BASED IP VPN PRICE STRUCTURE

 

The price structure for PBIP-VPNS shall comprise the following elements:

 

a.                                       Network Design and Engineering

 

b.                                      Transport Charges

 

c.                                       Feature Charges

 

The pricing associated with PBIP-VPNS shall be based on a number of factors such
as number of sites, bandwidth requirements, security services,

 

271

--------------------------------------------------------------------------------


 

and the type of access. The CLIN associated with the initial network design and
engineering service shall be ICB as shown in Table B.2.7.2.1-2.

 

Table 0-1. PBIP-VPNS Prices

 

CLIN

 

Case
Number *

 

Price

 

Price
Start
Date

 

Price
Stop
Date

 

Price Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    Applies to ICB CLINs only

 

Table 0-2. PBIP-VPNS Network
Design and Engineering Service Pricing Instructions

 

NRC
CLIN

 

Description

 

Charging Unit

 

0200001

 

Network Design and Engineering Service

 

ICB

 

 

There may be charges associated with the SEDs at the Agency location as part of
the managed service if provided by the contractor.  Table B.2.7.2.1-3 provides
the pricing instructions for VPN Gateway management.  Table B.2.7.2.1-1 provides
the format for pricing information for PBIP-VPNS Network Design and Engineering
Service and VPN Gateway Management.

 

Table 0-3. PBIP-VPNS VPN Gateway
Management Pricing Instructions

 

CLIN

 

Description

 

Charging Unit

 

0200005

 

VPN Gateway Management

 

ICB

 

 

Pricing for SEDs for the user to network interfaces shall be listed in RFP
Section B.4.

 

PBIP-VPNS ACCESS

 

For a remote access solution, two types of access arrangements are possible as
follows: (1) Independent Access or (2) Embedded Access; these are further
described in Section B.2.4.1. For instance, the independent access may be from a
source other than the contractor (e.g., another Government contract or an
independent source) which shall form the basis for both dial-up and/or DSL/Cable
Broadband access (for instance, in the case of a person telecommuting from
home).  Any charges, if applicable, for interfacing with cable and DSL service
shall be included in the port charges as described in Section B.2.4.1.

 

272

--------------------------------------------------------------------------------


 

For Intranet and Extranet solutions, pricing for dedicated access is described
in RFP Section B.3.

 

PBIP-VPNS TRANSPORT

 

Transport charges are described in RFP Section B.2.4.1 (Internet Protocol
Service).

 

PBIP-VPNS FEATURE PRICES

 

Table B.2.7.2.4-1 provides the format for pricing features.  Table B.2.7.2.4-2
provides the pricing instructions for the list of features supported.

 

Table 0-1. PBIP-VPNS Feature Prices

 

CLIN

 

Case
Number*

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    Applies to ICB CLINs only

 

Table 0-2. PBIP-VPNS Feature Pricing Instructions

 

CLIN

 

Description

 

Charging Unit

 

 

 

 

 

 

 

High availability option – Fault Tolerance

 

See section B.4 (SED)

 

 

 

 

 

 

 

High availability option – Load Sharing

 

See section B.4 (SED)

 

 

 

 

 

 

 

High availability option – Fail-over protection

 

See section B.4 (SED)

 

 

 

 

 

 

 

High availability option – Diverse access points to service provider’s POPs.

 

See section B.3

 

 

 

 

 

0209002

 

Internet Gateway Service

 

NSP

 

 

 

 

 

0209020

 

Interworking services - ATMS

 

NSP

 

 

 

 

 

0209021

 

Interworking services - FRS

 

NSP

 

 

 

 

 

0209022
(Optional)

 

Interworking service – Ethernet (Optional)

 

NSP

 

 

 

 

 

0209023

 

Interworking service - IPS

 

NSP

 

 

 

 

 

0209010

 

Key Management – Contractor

 

ICB – MRC

 

 

 

 

 

0209011

 

Key Management – Government Agency (Key Generation Only)

 

ICB – MRC

 

 

 

 

 

 

 

Security services - Managed stateful firewall services

 

See section B.2.10.1

 

 

 

 

 

 

 

Security services - Network scanning service

 

See section B.2.10.3

 

273

--------------------------------------------------------------------------------


 

CLIN

 

Description

 

Charging Unit

 

 

 

 

 

 

 

Security services - Managed Intrusion Detection service

 

See section B.2.10.2

 

 

 

 

 

 

 

Security services - Denial of Service (DoS) protection

 

See section B.2.10.1

 

 

 

 

 

 

 

Security services - Network Address Translation

 

See section B.2.10.1

 

 

 

 

 

 

 

Security services - Port Address Translation

 

See section B.2.10.1

 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

 

 

 

 

 

Verizon Business
P.O. Box 770
Ashburn, VA 20146-0770

 

 

 

 

 

Please send a COPY of the INVOICE to

 

 

 

 

 

Verizon Business
Federal - AP
2485 Natomas Park Drive, Suite 450
Sacramento, CA 95831
Jenifer.Mojonnier@verizonbusiness.com

 

 

 

Failure to follow the above directions may result in delay of payment.

 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

274

--------------------------------------------------------------------------------


 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.  “GCI” will
secure prior approval from Verizon before any materials are shared publicly. 
Because Verizon will have provided content and approve on all material, Verizon
will have sole responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon. GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

275

--------------------------------------------------------------------------------


 

Verizon Services Corporation

 

General Communication, Inc.

 

 

 

By:

 

 

By:

 

 

{Signature}

 

 

{Signature}

 

 

 

Richard Westlund

 

{Printed Name}

 

 

{Printed Name}

 

 

Senior VP & General Manager

 

{Title}

 

 

{Title}

 

 

 

 

{Date}

 

 

{Date}

 

276

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

PRIVATE LINE SERVICES

 

(12 OF 14)

 

277

--------------------------------------------------------------------------------



 


STATEMENT OF WORK


 


GCI PREMISES-BASED IP VPN SERVICES (PBIP-VPNS)


NETWORX UNIVERSAL CONTRACT VOLUME I, SECTION 4.2.1

 

1.0          Objective

 

Verizon has selected GCI to meet the requirements for Private Line Services
(PLS). GCI will comply with all requirements for C.2.5.1 as outlined on the
following pages.

 

2.0          Background

 

Private Line Service provides dedicated, reliable full duplex bandwidth for
Agency-specific data networks and mission critical applications. The ranges of
line speeds and reliability options provided by this service allow Government
users to satisfy an array of diverse requirements. This service can be used for
various applications such as voice, data, video, multimedia, and encrypted
communications.

 

3.0          Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS

 

Section C.2.5.1.1.4 of Networx Universal RFP

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.5.1, Networx PLS Service, as well as provide pricing in the
structure provided for in Section B.2.5.1.1 of the Networx RFPs. If GCI does not
provide any of the services described in Section C.2.5.1, then it will be GCI’s
responsibility to identify a teaming partner or solution to meet all of the
requirements in Section C.2.5.1 as it relates to Networx PLS Service, as it
pertains to Alaska coverage. This includes:

 

·                  Providing PLS Service transport between the subscribing
Networx Agency’s Service Delivery Point (SDP) and the GCI trunking interface
point to Verizon’s POP in Seattle.

 

·                  Installing and maintaining Service Enabling Device(s) that
may be ordered for the subscribing Agency’s SDP.

 

·                  Responding to Verizon trouble tickets reported to Verizon’s
Help Desk.

 

278

--------------------------------------------------------------------------------


 

·                  Providing SLA and KPI performance data shown in RFP Sections
J.13.3.5 and C.2.5.1.4.1 respectively.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include developing a data interchange
interface with Verizon to support the MOPS requirements. Data interchange
between Verizon and GCI will be defined prior to contract award and must support
the requirement for Networx vendors to provide an Operational Capabilities
Demonstration prior to contract award.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for Private Line Services
(PLS). GCI will comply with all requirements for C.2.5.1 as outlined on the
following pages.

 

DESCRIPTION OF APPROACH TO SERVICE DELIVERY

 

Volume I, Section 4.1.7.1.1 of Networx Universal Contract

 

Verizon’s approach to provide state-of-the-art Private Line Network offerings
will leverage the underlying SONET transmission networks of both Verizon and
partner Level 3 (formerly WilTel) to provide full compliance with the
Government’s Private Line Service (PLS) requirements and offer complete carrier
diversity, as needed.

 

Resilience + Reliability = Lower Risk. As an integral Networx partner, Team
Verizon provides a secondary source for standard PLS and a fully diverse means
to achieve critical service levels. For military and critical civilian networks,
this provides the maximum protection against catastrophic failures. The use of
dual carriers also reduces the vulnerability to network-wide hardware/software
failures or simultaneous localized failures and will help assure redundancy
being maintained over the long-term. This two network approach eliminates the
accidental loss of redundant circuit paths during network re-provisioning in
network optimizations and redesigns.

 

This proven partnership currently operates this way for the 5000-plus Verizon
FAA LINCS network which is contractually obligated to achieve 99.999%
availability but consistently reaches 99.9999%. In addition to combining to
provide ultra-high availability arrangements, the Verizon/Level 3 partnership
also provides more comprehensive coverage than would be possible independently
of each other. The Team Verizon partnership offers our clients with carrier
diversity through a single contractual arrangement.

 

Performance Metrics. Verizon’s PLS solution includes single network elements to
support Networx .994 routine metrics requirements and

 

279

--------------------------------------------------------------------------------


 

redundant network elements to support the .9998 critical metrics requirements.
For critical services, redundant circuits from a Verizon POP to the Networx site
are combined with the protection offered by the SONET Rings of the Verizon
backbone and/or through our multi-carrier approach, as detailed above. This
circuit topology ensures the Networx customer protection from circuit
degradation caused by a single circuit failure. Verizon’s PLS provides
dedicated, reliable bandwidth for agency-specific data networks and
mission-critical applications. The primary service delivery platform for Private
Line is Verizon’s U.S. Private Line Network. This service is a tightly
controlled, resilient, high-performance transmission network that supports
ubiquitous access to transport services with points-of-presence (POPs) in more
than 400 U.S. cities, and global connectivity via Verizon’s international
gateways and border crossings. Hundreds of Government and Fortune 500 customers,
including the Federal Aviation Administration, NASDAQ, and Chrysler, rely on
Verizon to support their mission critical operational and business applications.

 

A Solid FTS2001 Track Record. As a leading provider of facilities-based,
local-to-global-to-local services, Verizon offers a comprehensive portfolio of
PLS solutions to accommodate virtually any type of application. Verizon’s 100
percent fiber optic metropolitan network enables customers to transmit different
types of data simultaneously across our network. Our FTS2001 customers have come
to expect outstanding quality and reliability from a Verizon network that
delivers data transmissions smoothly, without interruption—and Networx customers
will receive no less. Verizon’s PLS offering is a comprehensive portfolio that
encompasses local, U.S. long distance, and global PLS. In 85 U.S. metropolitan
areas, with access throughout the United States and in over 60 countries, the
service offers flexible speeds ranging from 2.4 Kbps through 10 Gbps, depending
on customer application needs. In addition, our global network has the ability
to serve our customers’ requirements with “in-country” international
telecommunications representatives in over 60 countries around the world.
Currently, Verizon has 16,000 Private Line (DTS) circuits dedicated to FTS2001
customers to provide benefits, capabilities and features that will continue to
be provided under Networx, including:

 

·                  Low Risk. Because Verizon is currently providing the service,
we have a proven track record that will help ensure that new Networx
customers—and those transitioning from FTS2001—will have the PLS they need
without the uncertainty inherent in a non-incumbent.

 

·                  SONET Connectivity. As the first carrier to offer SONET
transport services to customers as a commercial product, and with 85 POPs
nationwide, Verizon PLS can expand to meet Agency needs as they evolve.

 

·                  Service Assurance. Verizon is an experienced FTS2001 network
and systems integrator with a proven track record designing, implementing, and
managing high availability end-to-end networks.

 

280

--------------------------------------------------------------------------------


 

·                  Global Connectivity. Verizon has fiber optic capacity along
most major submarine cable routes, with SONET connectivity to Europe and Asia.

 

·                  Local Access. Verizon currently offers FTS2001 customers a
comprehensive set of standard and optional access solutions for seamless private
line connectivity between an SDP and a POP. Verizon is a competitive local
access provider with more than 90 local city networks in both domestic and
international metropolitan areas, many of which already serve Government
facilities. Where we do not offer local access, we have proven working
relationships with LECs, CAPs, and non-domestic service providers that meet
dedicated access needs.

 

Verizon’s PLS is fully compatible with end-to-end encrypted communications. The
transparent nature of Verizon’s network enables customer CPE devices, such as
synchronous channel encryptors located at the customer’s premises, to operate
across the network SDP to SDP.

 

Network Architecture. Verizon’s Private Line solution illustrated in Figure
3.1.1-1, combines “best of breed” termination devices with the unmatched
protection of Verizon’s SONET=based backbone. These elements, teamed with
Verizon’s broad managerial expertise gained in the present FTS2001 contract,
ensure success.

 

Figure 3.1.1-1. Verizon’s Network Architecture Complements Private Line
Requirements

 

[g72561kk47i001.gif]

 

281

--------------------------------------------------------------------------------


 

Verizon Private Line services, which provide raw bandwidth for communications,
are the basic building blocks of U.S. and international telecommunications
products and services, and are available as follows:

 

·                  Metro Private Line. The Metro Private Line product family
consists of MPL Analog/Digital Service, MPL SONET Service, MPL Dedicated
Multipoint Service, and Metro Wavelength Service, and provides point-to-point,
point-to-multipoint (hub/endlink) circuits, and multipoint (rings) offerings in
over 85 U.S. Metropolitan areas. This service provides dedicated bandwidth
speeds from 19.2 Kbps to 10 Gbps to customer locations originating and
terminating within a Local Access Transport Area (LATA) or a defined MPL
corridor.

 

·                  U.S. Private Line. Verizon’s U.S. PLS product family consists
of USPL Analog/Digital Service and USPL SONET Service. The service provides
point-to-point and point-to-multipoint circuits through out the continuous 48
states across the U.S. This service provides dedicated bandwidth speeds from 2.4
Kbps to 10 Gbps to customer locations originating and terminating in different
Local Access Transport Areas (LATAs) or a defined MPL corridor. As Verizon’s
backbone is upgraded to Ultra Long Haul (ULH) Dense Wavelength Division
Multiplexing (DWDM), the IXC portion of U.S. Private Line offerings will be
delivered over this technology.

 

·                  Global Data Link and Global Private Line. Global Data Link
provides international service to 43 countries. Global Private Line service
expands the international reach of Verizon’s dedicated point-to-point PLS to
approximately 54 additional countries on a standard basis and 130+ on an
individual case basis.

 

Technical Capabilities

 

Volume I, Section 4.1.7.3.1.1 of Networx Universal Contract

 

GCI will comply with all technical requirements for C.2.5.1.1.4 as follows.

 

1              Both the selected Networx platforms and the Sonet backbone are
transparent to any protocol used by government CPE devices.

 

The Sonet backbone is transparent to any bit sequence used by government CPE
devices.

 

2a            For data transport, a full clear channel provides DS0 with VGA or
digital access.

 

2b            Standard type of digital service between two locations. May be
provisioned either full bandwidth or channelized.

 

2b-1        Verizon will support channelized T1.

 

2b-2        Verizon will support unchannelized T1.

 

282

--------------------------------------------------------------------------------


 

2c            Verizon will support Fractional T1 with two, four, six, eight, or
twelve adjacent DS0s. The appropriate bandwidth ranges would be 128/768 kbps for
64kbps based circuits or 112 to 672 kbps for  56kbps based circuits.

 

2d            Digital point-to-point service for customers with high capacity
requirement. Full duplex signals over fiber optic facilities at 44.736 Mbps.
available as non-restorable (a.k.a. linear) or restorable.

 

2d-1        Verizon will support channelized T3.

 

2d-2        Verizon will support unchannelized T3.

 

2e            Verizon offers N x DS1 servicewhich uses an inverse multiplexer to
aggregate the bandwidth of up to 8 T-1s.

 

2f             Standard type of digital service between two locations. May be
provisioned either full bandwidth or channelized.

 

2f-1         Verizon Handoff Unchannelized E1 with timing changes for customer
cpe/conversion to channelized E1.

 

2f-2         Standard type of digital service between two locations.

 

2g            Digital point-to-point service for customers with high capacity
requirement.

 

2g-1        Verizon will support channelized E3.

 

2g-2        Verizon will support unchannelized E3.

 

2h            Not Proposed.

 

2i             Not Proposed.

 

2j             Verizon will support both OC-3 requirements noted below.

 

2j-1          Mini-Add/Drop Multiplex Access equipment is fully capable of
supporting channelized OC-3 protected and unprotected 3xDS3 or 3xSTS-1 handoffs
to SDP. Verizon will support 3xOC-1 upon equipment selection and certification.

 

2j-2          Mini-Add/Drop Multiplex Access equipment is fully capable of
supporting protected and unprotected concatenated OC-3 channel handoffs to SDP.

 

2k            Verizon will support both OC-12 requirements noted below.

 

2k-1         Compact optical access equipment is fully capable of supporting
channelized OC-12 protected and unprotected 4xOC-3 channel handoffs to SDP.

 

2k-2         Compact optical access equipment is fully capable of supporting
protected and unprotected concatenated OC-12 channel handoffs to SDP.

 

2l             Verizon will support both OC-48 requirements noted below.

 

283

--------------------------------------------------------------------------------


 

2l-1          Compact single shelf transmission equipment is fully capable of
supporting channelized OC-48 protected and unprotected 4xOC-12 channel handoffs
to SDP. This equipment can support up to 16xOC12 channel handoffs on a single
shelf.

 

2l-2          Compact single shelf transmission equipment is fully capable of
supporting protected and unprotected concatenated OC-12 channel handoffs to SDP.
This equipment can support up to four concatenated OC-48 channels on a single
shelf.

 

2m           Verizon will support both OC-192 requirements noted below.

 

2m-1        Compact single shelf transmission equipment is fully capable of
supporting channelized OC-192 protected and unprotected 4xOC-48 channel handoffs
to SDP.

 

2m-2        Compact Metro Optical Add/Drop Multiplexing equipment is fully
capable of supporting protected and unprotected OC-192 channel handoffs to SDP.
This equipment can support up to 32 concatenated OC-192 channels on a single
network element.

 

2n            Subrate DS0 will be supported by Integrated Access Devices. If
this is the only service required at a remote facility, it can be supplied by a
single-port DSU.

 

2o            Analog circuits are supported from the Integrated Access Device.
These T-1 based platforms offer the flexibility of delivering either 2 or 4-wire
voice requirements.

 


OTHER CONTRACT REQUIREMENTS

 

Volume FLAG Section FLAG of Networx Universal Contract

 

In preparation of the proposal response, GCI shall describe how it will support
Verizon in responding to the Price Management Mechanism as defined in
Section H.7 of the Networx Universal RFPs.

 


INTERFACES

 

Section C.2.5.1.3.1 of Networx Universal RFP

 

GCI shall describe how it will provide all of the interfaces identified in
Section C.2.5.1.3.1 of the Networx RFPs that were bid by Verizon (note:  support
for the optional OC-1 interface was not proposed and the E1 and E3 interfaces
are not applicable to GCI).

 

Private Line Service Interfaces

 

GCI will comply with all applicable interfaces required for PLS, as follows:

 

The User-to-Network-Interfaces (UNIs) at the SDP, as defined in
Section C.2.5.1.3.1, are mandatory unless marked optional:

 

284

--------------------------------------------------------------------------------


 

Table 6.1-1. Private Line Service Interfaces

 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling Type  

 

 

 

 

 

 

 

1

 

ITU-TSS V.35

 

Up to 1.92 Mbps

 

Transparent

 

 

 

 

 

 

 

2

 

EIA RS-449

 

Up to 1.92 Mbps

 

Transparent

 

 

 

 

 

 

 

3

 

EIA RS-232

 

Up to 19.2 Kbps

 

Transparent

 

 

 

 

 

 

 

4

 

EIA RS-530

 

Up to 1.92 Mbps

 

Transparent

 

 

 

 

 

 

 

5

 

T1 (with ESF) [Std: Telcordia SR-TSV-002275; ANSI T1.403}

 

Up to 1.536 Mbps

 

Transparent

 

 

 

 

 

 

 

6

 

T3 [Std: Telcordia GR-499-CORE]

 

Up to 43.008 Mbps

 

Transparent

 

 

 

 

 

 

 

7

 

E1 [ Std: ITU-TSS G.702]

 

Up to 1.92 Mbps

 

Transparent

 

 

 

 

 

 

 

8

 

E3 [ Std: ITU-TSS G.702]

 

Up to 30.72 Mbps

 

Transparent

 

 

 

 

 

 

 

9

 

Optical: SONET OC-1 (Std: ANSI T1.105 and 106) [Optional]

 

49.536 Mbps

 

Transparent

 

 

 

 

 

 

 

10

 

Electrical: SONET STS-1/EC-1 (Std: ANSI T1.105 and 106) [Optional]

 

49.536 Mbps

 

Transparent

 

 

 

 

 

 

 

11

 

SONET OC-3 (Std: ANSI T1.105 and 106)

 

148.608 Mbps

 

Transparent

 

 

 

 

 

 

 

12

 

SONET OC-3c (Std: ANSI T1.105 and 106)

 

148.608 Mbps

 

Transparent

 

 

 

 

 

 

 

13

 

SONET OC-12 (Std: ANSI T1.105 and 106)

 

594.432 Mbps

 

Transparent

 

 

 

 

 

 

 

14

 

SONET OC-12c (Std: ANSI T1.105 and 106)

 

594.432 Mbps

 

Transparent

 

 

 

 

 

 

 

15

 

SONET OC-48 (Std: ANSI T1.105 and 106)

 

2.377728 Gbps

 

Transparent

 

 

 

 

 

 

 

16

 

SONET OC-48c (Std: ANSI T1.105 and 106)

 

2.377728 Gbps

 

Transparent

 

 

 

 

 

 

 

17

 

SONET OC-192 (Std: ANSI T1.105 and 106)

 

9.510912 Gbps

 

Transparent

 

 

 

 

 

 

 

18

 

SONET OC-192c (Std: ANSI T1.105 and 106)

 

9.510912 Gbps

 

Transparent

 

 

 

 

 

 

 

19

 

RJ-x (e.g., RJ-11/45) [Optional]

 

4/7.5 kHz Bandwidth

 

Transparent

 

285

--------------------------------------------------------------------------------


 


FEATURES

 

Section C.2.5.1.2 of Networx Universal RFP

 

GCI shall describe how it will provide all of the features identified in section
C.2.5.1.2.1 of the Networx RFPs (note:  support for the optional low bit rate
voice feature was not proposed).

 

PLS Features

 

Volume I, Section 4.1.7.3.1.2 of Networx Universal Contract

 

GCI will comply with all feature requirements for C.2.5.1.2.1 as follows.

 

1                                          Verizon will support both Branch-Off
and Drop-and-Insert.

 

1a                                    Verizon will support multi-point polling
arrangements using master/slave polling techniques. We can support this
requirement in two ways:

 

Verizon can provide this as a managed service by installing DSUs at each site 
and establishing a SRDM bridge at  a common Verizon POP.

 

Verizon can establish an SRDM bridge at a common POP and  the government would
supply their own CPE equipment.

 

1b                                   Drop-and-Insert will be available at
Networx facilities when selected devices such as Integrated Access devices are
installed. The feature will also be supported for channelized OC-3 and OC-12
drop-and-insert,  this is fully supported using either compact add/drop
multiplexing access or transmission equipment, or broadband digital cross
connects.

 

2                                          Verizon will provide different routes
for PLS circuits by supporting transport diversity and transport avoidance.

 

2a                                    Transport diversity is fully supported
between Verizon POPs via Circuit Design Request (CDR) process for DS3, OC3 and
OC12 (http://bbcd.mcilink.com/default.asp); via Custom Optical (CORE) process
for speeds above OC12.

 

2b                                   Transport avoidance is fully supported
between Verizon POPs via Circuit Design Request (CDR) process for DS3, OC3 and
OC12 (http://bbcd.mcilink.com/default.asp); via Custom Optical (CORE) process
for speeds above OC12.

 

In the unlikely event this requirement is not available, Verizon will propose an
acceptable alternative arrangement.

 

2c                                    Verizon has an existing provisioning
system in place today (Mecca) that allows for circuits to be electronically
flagged for diversity and in order to keep two or more circuits diverse from
each other. This capability also includes flagging for other requirements. A
circuit is fixed and locked on a specific path and any deviation from the path

 

286

--------------------------------------------------------------------------------


 

due to re-grooms is automatically reported. Verizon also uses ASR (special
routing codes) to electronically flag/communicate circuit requirements to the
LECs.

 

2d            The capability to generate graphical diagrams/maps is currently
available, and includes both “before” and “after” configurations to represent
either diversity or avoidance. Verizon will provide 30 day written notification
to the PMO before any reconfiguration of diverse/avoidance circuits takes place.

 

2e            Verizon’s diversity designs include redundancy of the
backbone/core and access circuits.

 

3              Verizon will provide voice grade C (e.g., C3) and D (e.g., D6)
conditioning for analog lines where this conditioning is available from the
Local Exchange Carrier for the local access loop.

 

4              Not proposed.

 

5              Verizon will support the 7.5 kHz Audio feature using a Comrex
DXR.1 codec SED at each circuit end. This system will require a single DS-0 and
supports a single V.35 interface for network connectivity. The implementation of
the feature may also include connection to a DDS-64 DSU or a T-1 Integrated
Access Device at each circuit end.

 


SERVICE LEVEL AGREEMENTS

 

Volume II, Appendix B.3, Attachment 1 of Networx Universal Contract

 

GCI shall describe how it will meet its budget portion of the Performance
Metrics as defined by Section C.2.5.1.4.1 of the Networx RFPs for the Networx
PLS Service (note:  budget allocations are to be determined).

 

Private Line Service SLA

 

·                  Availability. Availability is captured for each Circuit ID.
Availability is calculated as follows.

 

Availability = total expected Available time (Tex) – total outage time (Tou)

 

--------------------------------------------------------------------------------

 

Total Expected Available time (Tex)

 

Availability metrics are calculated for the Agency Bureau level by summing up
Tex and Tou for all the circuit IDs under the Agency Bureau for a calendar month
and reported as a percentage.

 

Availability metrics are calculated for the Agency level by summing up Tex and
Tou for all the Circuit IDs under the Agency for a calendar month and reported
as a percentage.

 

287

--------------------------------------------------------------------------------


 

Performance Metrics

 

Section C.2.5.1.4 of Networx Universal RFP

 

PRIVATE LINE SERVICE PERFORMANCE METRICS

 

GCI will comply with all performance metric requirements for PLS.

 

The performance levels and acceptable quality level (AQL) of key performance
indicators (KPIs) for Private Line Service circuits in Section C.2.5.1.4.1 are
mandatory unless marked optional:

 

Table 8.2.1-1. Private Line Service Performance Metrics

 

Key
Performance
Indicator (KPI)

 

Service
Level

 

Performance
Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How
Measured

 

 

 

 

 

 

 

 

 

 

 

Availability

 

Routine

 

99.8%

 

> 99.8%

 

See Note 1

 

 

 

Critical

 

99.98%

 

> 99.98%

 

See Note 2

 

(POP-to-POP) (Optional)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Availability

 

Routine

 

99.4%

 

> 99.4%

 

 

 

 

 

Critical

 

99.98%

 

> 99.98%

 

 

 

(SDP-to-SDP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

With Dispatch

 

8 hours

 

< 8 hours

 

 

 

 

 

Without Dispatch

 

4 hours

 

< 4 hours

 

 

 

 

--------------------------------------------------------------------------------

Notes:

 

(1)          Availability.

 

a.               For data rates of T1 and higher, a service is considered
unavailable when a PLS circuit experiences 10 consecutive severely errored
seconds (SES) [Standard: Telcordia PUB GR-418-CORE].  An unavailable circuit is
considered available when restoration activities have been completed and 30
consecutive minutes have passed without any errored seconds to account for
stability and proving period.  However, if there is no error second encountered
during the proving period of 30 minutes, this will not be counted towards the
circuit unavailable time

 

b.              For data rates lower than T1, cumulative outage time is
calculated based on trouble ticket data.

 

c.               PLS availability is calculated as a percentage of the total
reporting interval time that PLS is operationally available to the Agency. 
Availability is computed by the standard formula:

 

Availability =

RI(HR) – COT(HR)

  ×100

RI(HR)

 

288

--------------------------------------------------------------------------------


 

Critical level of Service for availability only applies to T1 and above data
rates.

 

(3)          Refer to Section C.3.3.1.2.4 for definition and how to measure.

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.1.7.2.1 of Networx Universal Contract

 

Verizon complies with all performance metric requirements for this service. This
includes support for availability with AQLs > 99.8% for routine POP-to-POP
service, > 99.4% for routine SDP-to-SDP service, and > 99.98% for both
POP-to-POP (Optional) and SDP-to-SDP critical service levels as required in RFP
Section C.2.5.1.4. Verizon will accomplish this by utilizing stringent
commercial practices for dedicated point-to-point private line access facilities
along with transport over our self-healing backbone for routine applications.
For critical applications, we will provision an equivalent backup point-to-point
circuit using diversely routed access facilities and POP diversity.

 

MONITORING AND MEASURING KPIS AND AQLS

 

Volume I, Section 4.1.7.2.2 of Networx Universal Contract

 

Verizon monitors and measures compliance with KPIs and AQLs as follows:

 

·                  Availability (POP-to-POP). PLS utilize the performance
measurement capabilities of Verizon’s Digital Cross-Connect Systems. This
performance data is continuously reported to Verizon’s Network Management System
(NMS). “Rules” in that system recognize major alarms or when service degrades
below the allowable performance limits (e.g., bit error rates); this data is
sent to NMS surveillance personnel. Timestamps for the alarms or service
degradation are recorded along with the restoration timepoints. The difference
between these timestamps is considered out-of-service time and is used to
calculate the service availability. This is recorded and made available for
reporting to the applicable Agency. Per Note 1a of the RFP Section C.2.5.1.4.1,
Verizon understands that for data rates of T1 and higher, a service is
considered unavailable when a PLS circuit experiences 10 consecutive severely
errored seconds (SES) [Standard: Telcordia PUB GR-418-CORE]. Per Note 1b.
Verizon understands that for data rates lower than T1, cumulative outage time is
calculated based on trouble ticket data.

 

·                  Availability (SDP-to-SDP). PLS utilize the performance
measurement capabilities of premise based equipment selected for this
capability. Like the equipment at Verizon’s POPs, the performance data is
continuously reported to Verizon’s NMS. Arrangements similar to Availability
(POP-to-POP) above will be used to recognize and calculate availability. This is
recorded and made available for reporting to the Networx customer. Verizon
creates “rules” in the NMS host such that a trouble ticket is automatically
opened when an out-of-service condition is recognized.

 

289

--------------------------------------------------------------------------------


 

Verizon’s Operations personnel then troubleshoot and repair the failure and
close the trouble ticket. The time stamps between the start of the
out-of-service condition and the time it is returned to service is used to
calculate the “time to restore” KPI. This is recorded and made available for
reporting to the applicable Agency.

 

·      Time to Restore. Maintenance/operations personnel staff each Verizon POP.
Verizon’s average time for technicians to arrive on any trouble site in the
network is one hour. In addition to stationing personnel at critical points in
the network, Verizon improves network restoration capabilities through the
addition of DXCs, redundant routes, and spare capacity. The techniques and
technologies that Verizon uses to improve the network’s restoration capabilities
include Real-Time Restoration and NMCs. Real-Time Restoration (RTR) is a
centralized, automated system that controls DXC-3/3s. RTR allows Verizon to
quickly detect and isolate network disruptions, produce and deliver preplanned
reroutes, implement these pre-plans to restore traffic, and normalize traffic
once the network is repaired. Real Time Restoration is currently Verizon’s main
restoration platform. Currently, Verizon can restore 100 DS3s in less than 15
minutes using RTR.

 

The service availability for Verizon-provided access circuits will meet, and in
many cases exceed, 99.8 percent. LECs and CAPs typically provide access to
Verizon’s Private Line transport network and services. These access arrangements
are private line circuits with tariffs specifying quality assurance for
availability of service. LECs typically base their tariffs on two technical
references, TR-NWT-000341 for Digital Data Service (i.e., subrate DS0) and
TR-INS-000342 for Terrestrial Data Service (i.e., T1). These two references
define availability as the amount of time the service is usable by the end user.
TR-INS-000342 defines an annual availability objective of 99.925 percent for
Special Access Arrangements (private lines) at the DS1 rate, and an Errored Free
Second (EFS) availability objective of 99.75 percent over a 24-hour period.
TR-NWT-000341 states that DDS service availability varies by region and is not
defined in the document. For DDS, the annual availability objective and EFS
performance depends on the local access provider’s tariff for a specific service
area. Typical commercial tariffs for local access define the service
availability objective for DDS as 99.9 percent and 99.925 percent for TDS 1.544
High Capacity Digital Service (HICAP). Verizon’s SONET-based local city networks
and SONET access facilities provided by CAPs and LECs have service availability
objectives that typically meet or exceed 99.995 percent.

 


TRAINING

 

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI PLS Service FLAG both under the
Networx contract umbrella.

 

290

--------------------------------------------------------------------------------


 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for PLS training in accordance with the requirements of
RFP Section C.3.7.2.

 

TRAINING DEVELOPMENT

 

Team Verizon’s solution for training development meets or exceeds all
requirements found in RFP Section C.3.7.2.1.

 

TRAINING AVAILABILITY

 

Team Verizon’s solution for training availability meets or exceeds all
requirements found in RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

Team Verizon’s solution for training maintenance meets or exceeds all
requirements found in RFP C.3.7.2.6.

 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT.

 

GCI shall support meetings with Verizon Networx Partners.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities. GCI shall support Sales Opportunity Reviews to ensure
collaborative planning.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

291

--------------------------------------------------------------------------------


 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

292

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE

 

·              Security – N/A

·              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

·              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES

 

See Project Scope

 

11.0        Cost and Schedule (TBD)

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE

 

Section B.2.5.1 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in Section B.2.5.1.1 of the Networx RFPs.

 

Private Line Service (PLS)

 

The technical requirements for PLS are specified in Section C.2.5.1.

 

PLS PRICE STRUCTURE

 

PLS provides facilities for duplex (bi-directional) service between two or more
specified end points; accordingly, PLS is priced without regard for direction of
carried traffic.  For convenience, the ends of a PLS circuit are referred to as
“originating” and “terminating,” although these terms have no operational or
pricing significance.

 

The price structure for PLS shall comprise the following elements:

 

a.                                       Monthly Recurring Charges per circuit
for transport

 

293

--------------------------------------------------------------------------------


 

b.                                      Feature Charges

 

Domestic PLS transport prices shall be either a solely distance-based monthly
recurring charge or a combination of a monthly recurring flat fee plus
distance-based monthly recurring charges.  Non-domestic PLS transport prices
shall be a monthly recurring flat fee.

 

Where dedicated access is used to connect the SDP to the contractor’s designated
connecting POP, dedicated access prices shall be listed in Section B.3.

 

Prices for any associated SEDs shall be listed in Section B.4.

 

For non-domestic PLS, fixed prices shall be provided for the full channel
transport elements for countries where the contractor offers PLS on a full
channel basis (see Section B.6.6).  For other countries where service is offered
but not on a full channel basis, fixed prices shall be provided for the domestic
half channel transport elements.  Charges for the half channel in the
non-domestic country shall be a pass-through from the foreign carrier.

 

However, when PLS service is provided between two domestic SDPs that are both
served by the same contractor’s designated connecting POP (for the same PLS
service type) and a user agency requires direct SDP to SDP routing that is not
connected through the contractor’s designated connecting POP, the contractor
shall provide a price quote upon request and, if ordered, provide such service
as ICB.

 

In the case of multipoint PLS connections, the number and identities of the
access and transport links shall be calculated using a least cost routing (e.g.,
minimal spanning tree) algorithm to determine the shortest overall distance to
connect all POPs within the multipoint network.  Distance between POPs shall be
calculated using the distance formula listed in Section B.1.  Each transport
link in the minimal spanning tree shall be priced separately as described in
Section B.2.5.1.2, and then summed to determine the total transport price.

 

PLS TRANSPORT PRICES

 

PLS transport prices shall be determined as follows:

 

a.                                       When both serving POPs are in the same
domestic service region (either CONUS or OCONUS), a single price component from
Table B.2.5.1.2-2 shall be used

 

b.                                      When one serving POP is within CONUS and
the other is in OCONUS, two price components shall be used:

 

1.               A price (from Table B.2.5.1.2-3) for transport between OCONUS
service region and the designated CONUS Gateway

 

294

--------------------------------------------------------------------------------


 

2.               A price (from Table B.2.5.1.2-2) for transport between the
designated CONUS gateway and the CONUS-serving POP

 

c.                                       When both serving POPs are in
(different) OCONUS service regions, a single price component from Table
B.2.5.1.2-3 shall be used

 

d.                                      When one serving POP is in a
non-domestic Country/Jurisdiction and the other is in a domestic service region
(either CONUS or OCONUS.), two price components shall be used:

 

1.               A price (from Table B.2.5.1.2-3) for transport between the
non-domestic POP and the designated domestic gateway.

 

2.               A price (from Table B.2.5.1.2-2) for domestic transport between
the designated domestic gateway and the domestic serving POP.

 

e.                                       When both serving POPs are in different
non-domestic service Countries/Jurisdictions, a single price component from
Table B.2.5.1.2-3 shall be used

 

f.                                         When both serving POPs are in a
single non-domestic Country/Jurisdiction, a single price component from Table
B.2.5.1.2-4 shall be used

 

The matrix of Table B.2.5.1.2-1 lists the tables which define the appropriate
formats for the PLS pricing scenarios described above.

 

Table 0-1. PLS Summary of Pricing
Tables Needed for Transport Pricing

 

 

 

POP in CONUS

 

POP in OCONUS

 

POP in Non-Domestic
Country/Jurisdiction

 

POP in CONUS

 

Table B.2.5.1.2-2

 

Tables B.2.5.1.2-2 and Table B.2.5.1.2-3

 

Tables B.2.5.1.2-2 and Table B.2.5.1.2-3

 

 

 

 

 

 

 

 

 

POP in OCONUS

 

Tables B.2.5.1.2-2 and Table B.2.5.1.2-3

 

Same region: Table B.2.5.1.2-2 Different regions: Table B.2.5.1.2-3

 

Tables B.2.5.1.2-2 and B.2.5.1.2-3

 

 

 

 

 

 

 

 

 

POP in Non-Domestic Country/Jurisdiction

 

Table B.2.5.1.2-2 and Table B.2.5.1.2-3

 

Tables B.2.5.1.2-2 and Table B.2.5.1.2-3

 

Same country: Table B.2.5.1.2-4 Different countries: Table B.2.5.1.2-3

 

 

Table B.2.5.1.2-2 provides the formats for pricing information for PLS domestic
(same region) transport service.  The price may be either based solely on
distance-based monthly recurring charges or a combination of a monthly recurring
flat fee plus distance-based monthly recurring charges.  Half channel CLINs are
not applicable in Table B.2.5.1.2-2.  Distance between the POPs shall be
calculated using the distance formula in Section B.1.

 

295

--------------------------------------------------------------------------------


 

When using distance-based pricing with minimum/maximum distance banding, monthly
price per mile for the corresponding band shall be multiplied by the total
transport distance in miles.

 

Table B.2.5.1.2-3 provides the formats for pricing information for PLS transport
for OCONUS and non-domestic circuits between different countries/jurisdictions. 
Table B.2.5.1.2-4 provides the formats for PLS transport for non-domestic
circuits within a single country/jurisdiction.  POPs for
intracountry/intrajurisdiction non-domestic circuits shall be assigned to the
closest POP to each location (based on distance) within that
country/jurisdiction.

 

OCONUS POPs are listed in Table B.6.5-1; non-domestic POPs are listed in Table
B.6.5-3.  Domestic service gateways are listed in Table B.6.5-5. 
Country/Jurisdiction names and IDs are listed in Section B.6.6.

 

Table 0-2. PLS OCONUS
and Non-Domestic Transport Prices (Different Country/Jurisdiction)

 

CLIN

 

Case
Number*

 

Country/
Jurisdiction ID
(Originating)**

 

Country/
Jurisdiction ID
(Terminating)**

 

Price

 

Price
Start
Date

 

Price
Stop
Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*    Case Number is applicable for ICB CLINs only

 

**  For Country/Jurisdiction IDs, see Table B.6.6-1

 

Table B.2.5.1.2-5 and Table B.2.5.1.2-6 provide applicable charging mechanisms
and charging units for half channels and full channels, respectively.

 

Table 0-3. PLS Half Channel Pricing Instructions

 

Routine
MRC CLIN

 

Critical
MRC CLIN *

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

 

 

0130101

 

0130301

 

DS0 – 56 Kbps

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130102

 

0130302

 

DS0 – 64 Kbps

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130103

 

0130303

 

Fractional T1 – DS0x2

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130104

 

0130304

 

Fractional T1 – DS0x4

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130105

 

0130305

 

Fractional T1 – DS0x6

 

Per circuit

 

 

 

296

--------------------------------------------------------------------------------


 

Routine
MRC CLIN

 

Critical
MRC CLIN *

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

 

 

0130106

 

0130306

 

Fractional T1 – DS0x8

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130107

 

0130307

 

Fractional T1 – DS0x12

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130108

 

0130308

 

Channelized T1

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130109

 

0130309

 

Unchannelized T1

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130110

 

0130310

 

Channelized E1

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130111

 

0130311

 

Unchannelized E1

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130112

 

0130312

 

Fractional T3 – DS1x3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130113

 

0130313

 

Fractional T3 – DS1x4

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130114

 

0130314

 

Fractional T3 – DS1x5

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130115

 

0130315

 

Fractional T3 – DS1x7

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130116

 

0130316

 

Channelized T3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130117

 

0130317

 

Unchannelized T3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130118

 

0130318

 

Channelized E3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130119

 

0130319

 

Unchannelized E3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130120
(Optional)

 

0130320 (Optional)

 

SONET OC-1

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130121
(Optional)

 

0130321 (Optional)

 

SONET OC-1 VT

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130122

 

0130322

 

Channelized OC-3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130123

 

0130323

 

Concatenated OC-3c

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130124

 

0130324

 

Channelized OC-12

 

Per circuit

 

ICB

 

 

 

 

 

 

 

 

 

0130125

 

0130325

 

Concatenated OC-12c

 

Per circuit

 

ICB

 

297

--------------------------------------------------------------------------------


 

Routine
MRC CLIN

 

Critical
MRC CLIN *

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

 

 

0130126

 

0130326

 

Channelized OC-48

 

Per circuit

 

ICB

 

 

 

 

 

 

 

 

 

0130127

 

0130327

 

Concatenated OC-48c

 

Per circuit

 

ICB

 

 

 

 

 

 

 

 

 

0130128

 

0130328

 

Channelized OC-192

 

Per circuit

 

ICB

 

 

 

 

 

 

 

 

 

0130129

 

0130329

 

Concatenated OC-192c

 

Per circuit

 

ICB

 

 

 

 

 

 

 

 

 

0130130

 

0130330

 

Analog

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130131

 

0130331

 

Subrate DSO – 4.8 Kbps

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130132

 

0130332

 

Subrate DSO – 9.6 Kbps

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130133

 

0130333

 

Subrate DSO – 19.2 Kbps

 

Per circuit

 

 

 

--------------------------------------------------------------------------------

*    Mandatory only for domestic to domestic transmission

 

Table 0-4. PLS Full Channel Pricing Instructions

 

Routine
MRC CLIN

 

Critical
MRC CLIN*

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

 

 

0130501

 

0130701

 

DS0 – 56 Kbps

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130502

 

0130702

 

DS0 – 64 Kbps

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130503

 

0130703

 

Fractional T1 – DS0x2

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130504

 

0130704

 

Fractional T1 – DS0x4

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130505

 

0130705

 

Fractional T1 – DS0x6

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130506

 

0130706

 

Fractional T1 – DS0x8

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130507

 

0130707

 

Fractional T1 – DS0x12

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130508

 

0130708

 

Channelized T1

 

Per circuit

 

 

 

298

--------------------------------------------------------------------------------


 

Routine
MRC CLIN

 

Critical
MRC CLIN*

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

 

 

0130509

 

0130709

 

Unchannelized T1

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130510

 

0130710

 

Channelized E1

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130511

 

0130711

 

Unchannelized E1

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130512

 

0130712

 

Fractional T3 – DS1x3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130513

 

0130713

 

Fractional T3 – DS1x4

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130514

 

0130714

 

Fractional T3 – DS1x5

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130515

 

0130715

 

Fractional T3 – DS1x7

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130516

 

0130716

 

Channelized T3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130517

 

0130717

 

Unchannelized T3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130518

 

0130718

 

Channelized E3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130519

 

0130719

 

Unchannelized E3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130520 (Optional)

 

0130720
(Optional)

 

SONET OC-1

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130521 (Optional)

 

0130721
(Optional)

 

SONET OC-1 VT

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130522

 

0130722

 

Channelized OC-3

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130523

 

0130723

 

Concatenated OC-3c

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130524

 

0130724

 

Channelized OC-12

 

Per circuit

 

ICB

 

 

 

 

 

 

 

 

 

0130525

 

0130725

 

Concatenated OC-12c

 

Per circuit

 

ICB

 

 

 

 

 

 

 

 

 

0130526

 

0130726

 

Channelized OC-48

 

Per circuit

 

ICB

 

 

 

 

 

 

 

 

 

0130527

 

0130727

 

Concatenated OC-48c

 

Per circuit

 

ICB

 

 

 

 

 

 

 

 

 

0130528

 

0130728

 

Channelized OC-192

 

Per circuit

 

ICB

 

299

--------------------------------------------------------------------------------


 

Routine
MRC CLIN

 

Critical
MRC CLIN*

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

 

 

0130529

 

0130729

 

Concatenated OC-192c

 

Per circuit

 

ICB

 

 

 

 

 

 

 

 

 

0130530

 

0130730

 

Analog

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130531

 

0130731

 

Subrate DSO – 4.8 Kbps

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130532

 

0130732

 

Subrate DSO – 9.6 Kbps

 

Per circuit

 

 

 

 

 

 

 

 

 

 

 

0130533

 

0130733

 

Subrate DSO – 19.2 Kbps

 

Per circuit

 

 

 

--------------------------------------------------------------------------------

*    Mandatory only for domestic to domestic transmission

 

Private Line Service Feature Prices

 

Table B.2.5.1.3-1 provides the formats for pricing information for PLS
features.  Table B.2.5.1.3-2 provides applicable charging mechanisms and
charging units for domestic features.  The contractor shall provide non-domestic
feature charges as a pass-through of actual costs without markup.

 

For PLS domestic avoidance routing features, additional mileage shall be
calculated as the difference between actual route miles and air miles.  Air
miles shall be calculated using the distance formula in Section B.1.

 

Table 0-5. PLS Feature Prices

 

CLIN

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Table B.2.5.1.3-2. PLS Domestic Feature Pricing Instructions

 

MRC CLIN

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

 

 

0139101

 

Multipoint Connections - Branch-Off

 

Per multipoint drop

 

MRC applies only to multipoint drops provided within the transport component

 

 

 

 

 

 

 

0139102

 

Multipoint Connections - Drop and Insert

 

Per multipoint drop

 

MRC applies only to multipoint drops provided within the transport component

 

300

--------------------------------------------------------------------------------


 

MRC CLIN

 

Description

 

Charging Unit

 

Notes

0139103

 

Special Routing - Transport Diversity (Domestic circuit up to and including DS0
bandwidth)

 

Per each transport circuit in each relationship pair

 

MRC is in addition to the transport circuit price that will apply to each
transport circuit.

 

 

 

 

 

 

 

0139104

 

Special Routing - Transport Diversity (Domestic circuit of higher bandwidth than
DS0, up to and including T1)

 

Per each transport circuit in each relationship pair

 

MRC is in addition to the transport circuit price that will apply to each
transport circuit.

 

 

 

 

 

 

 

0139105

 

Special Routing - Transport Diversity (Domestic circuit of a FT3 bandwidth)

 

Per each transport circuit in each relationship pair

 

MRC is in addition to the transport circuit price that will apply to each
transport circuit.

 

 

 

 

 

 

 

0139106

 

Special Routing - Transport Diversity (Domestic circuit of T3 bandwidth or
higher)

 

Per each transport circuit in each relationship pair

 

MRC is in addition to the transport circuit price that will apply to each
transport circuit.

 

 

 

 

 

 

 

0139107

 

Special Routing - Avoidance Routing (Domestic circuit of up to and including DS0
bandwidth)

 

Per additional mile per avoidance routed transport circuit

 

MRC is in addition to the normal transport circuit price that will otherwise
apply without avoidance routing. It applies only to the excess mileage incurred
by the avoidance-routed circuit(s).

 

 

 

 

 

 

 

0139108

 

Special Routing - Avoidance Routing (Domestic circuit of higher bandwidth than
DS0, up to and including T1)

 

Per additional mile per avoidance routed transport circuit

 

MRC is in addition to the normal transport circuit price that will otherwise
apply without avoidance routing. It applies only to the excess mileage incurred
by the avoidance

 

 

 

 

 

 

 

0139109

 

Special Routing - Avoidance Routing (Domestic circuit of a FT3 bandwidth)

 

Per additional mile per avoidance routed transport circuit

 

MRC is in addition to the normal transport circuit price that will otherwise
apply without avoidance routing. It applies only to the excess mileage incurred
by the avoidance

 

 

 

 

 

 

 

0139110

 

Special Routing - Avoidance Routing (Domestic circuit of T3 bandwidth or higher)

 

Per additional mile per avoidance routed transport circuit

 

MRC is in addition to the normal transport circuit price that will otherwise
apply without avoidance routing. It applies only to the excess mileage incurred
by the avoidance-routed circuit(s).

 

 

 

 

 

 

 

0138001
(Optional)

 

Analog Line Conditioning

 

Per line

 

 

 

301

--------------------------------------------------------------------------------


 

MRC CLIN

 

Description

 

Charging Unit

 

Notes

 

 

Low Bit Rate Voice (Optional)

 

 

 

See Section B.4 (SEDs)

 

 

 

 

 

 

 

 

 

7.5 kHz Audio

 

 

 

See Section B.4 (SEDs)

 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

 

Please send a COPY of the INVOICE to

Verizon Business

 

Verizon Business

P.O. Box 770

 

Federal - AP

Ashburn, VA 20146-0770

 

2485 Natomas Park Drive, Suite 450

 

 

Sacramento, CA 95831

 

 

Jenifer.Mojonnier@verizonbusiness.com

 

Failure to follow the above directions may result in delay of payment.

 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

302

--------------------------------------------------------------------------------


 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon.GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC PROJECT DESCRIBED IN THIS
SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED.  FAILURE TO OBTAIN BOTH A
VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER OR SOW WILL RESULT IN
VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY PERFORMANCE OF SERVICES
DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

General Communication, Inc.

 

 

 

By:

 

 

By:

 

 

{Signature}

 

 

{Signature}

 

 

 

Richard Westlund

 

{Printed Name}

 

 

{Printed Name}

 

 

Senior VP & General Manager

 

{Title}

 

 

{Title}

 

303

--------------------------------------------------------------------------------


 

 

 

 

{Date}

 

{Date}

 

304

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

CIPS

 

(13 OF 14)

 

305

--------------------------------------------------------------------------------


 


STATEMENT OF WORK


 


GCI PREMISES-BASED IP VPN SERVICES (PBIP-VPNS)


NETWORX UNIVERSAL CONTRACT VOLUME I, SECTION 4.2.1

 

1.0          Objective

 

Verizon has selected GCI to meet the requirements for Converged Internet
Protocol Services (CIPS). GCI will comply with all requirements for C.2.7.11 as
outlined on the following pages.

 

2.0          Background

 

Converged IP Services is the integration of voice, video, and data transported
over a common network infrastructure. Various technologies, media, and protocols
which provide traffic prioritization are enabling convergence. These include,
but are not limited to, broadband core networks and the availability of high
speed network access including DSL, cable service, and fiber connections to the
core network. Agencies recognize the benefits of a converged Internet Protocol
(IP) network with multi-services to facilitate information sharing, minimize
maintenance and administration, maximize utilization of available bandwidth,
optimize network services, and increase productivity.

 

3.0          Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS

 

Section C.2.7.11.1.4 of Networx Universal RFP

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.7.11 as well as provide pricing in the structure provided for in
Section B.2.7.11.2-1 through 3, as it pertains to OCONUS requirements. If GCI
does not provide any of the services described in Section, C.2.7.11, then it
will be GCI’s responsibility to identify a teaming partner or solution to meet
all of the requirements in FLAG GCI SOW PDF REFERENCES SECTION 2.4
Section C.2.7.11 as it relates to CIPS, as it pertains to Alaska coverage.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by

 

306

--------------------------------------------------------------------------------


 

the requirements on Section C.3 of the Networx RFPs. This will include
developing a data interchange interface with Verizon to support the MOPS
requirements. Data interchange between Verizon and GCI will be defined prior to
contract award and must support the requirement for Networx vendors to provide
an Operational Capabilities Demonstration prior to contract award.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Volume I, Section 4.2.5.1.1 of Networx Universal Contract

 

Verizon has selected GCI to meet the requirements for Converged Internet
Protocol Services (CIPS). GCI will comply with all requirements for C.2.7.11 as
outlined on the following pages.

 

DESCRIPTION OF APPROACH TO SERVICE DELIVERY

 

Verizon’s Converged IP Service (CIPS) delivers Networx IP-based data, voice and
video communication services to a subscribing Agency location over a single
access circuit. CIPS Basic combines the Network-Based IP VPN Service (NBIP-VPNS)
for connectivity between Agency LANs, the Internet Protocol Service (IPS) for
Agency access to the Internet, and the Voice over IP Transport Service (VOIPTS)
for Agency access to the PSTN. Agencies may also subscribe, at their option, to
CIPS Telephony that uses the IP Telephony Service (IPTelS) to provide
network-based telephony features, and the IP Video Transport Service (IPVTS) for
off-net video conferencing gateway and translation services.

 

CIPS Basic. The Verizon CIPS network is shown in Figure 3.1.1.-1 below. The
foundation transport network for CIPS, the NBIP-VPNS is an MPLS-powered private
IP network that provides secure, any-to-any connectivity between Agency LANs in
an RFC 2547bis VPN. The service complies with all mandatory CIPS requirements
including port speeds, CONUS and OCONUS coverage locations, and advanced IP
networking features including IP Class of Service (CoS), IP multicast, and IPv6.
To support concurrent data and voice services, a minimum port speed of 384 kbps
is required with Link Fragmentation and Interleaving (LFI) enabled to ensure
adequate throughput for both types of traffic. Verizon will provision CIPS
access with IP CoS features corresponding to the NBIP-VPNS Premium, Enhanced,
and Standard COS features. Premium and Enhanced CoS provide priority for
real-time and near real-time traffic over non real-time traffic in accordance
with an Agency’s CoS policy. Agency end systems, terminal equipment or LANs
normally perform IP CoS marking corresponding to the assigned application
priority. Alternatively, Verizon can perform IP CoS

 

307

--------------------------------------------------------------------------------


 

marking in the Service Enabling Device (SED) as part of a managed network
service provided there is a means to identify CoS-specific flows such as through
the use of Virtual LANs (VLANs), protocol type, etc.

 

Figure 3.1.1-1. Verizon’s Converged IP Service

 

[g72561kk53i001.gif]

 

Verizon has defined a prescribed CoS profile for each CIPS access speed as shown
in Table 3.1.1-1 below. Verizon does not mark or change the IP CoS in the
transport network as long as the offered traffic is within the prescribed
Committed Access Rate (CAR) values. The Premium CAR is rate limited to the
assigned bandwidth allocation. Traffic exceeding the Premium CAR will be dropped
at the CIPS ingress or egress port depending on where the congestion occurs.
Traffic exceeding the Enhanced CAR will be remarked as Standard CoS at the CIPS
ingress or egress port if the combined Premium and Enhanced CAR is exceeded.
Standard CoS traffic may burst up to the CIPS port speed in the absence of
Premium and Enhanced CoS traffic.

 

Table 3.1.1-1. CIPS CoS Bandwidth Allocations by Port Speed

 

CIPS
Port Speed

 

Premium CoS
BW Allocation

 

Enhanced CoS
BW Allocation

 

Standard CoS
BW Allocation

DS0

 

0

 

32 kbps

 

32k kbps

2xDS0

 

0

 

64 kbps

 

64 kbps

3xDS0

 

0

 

64 kbps

 

128 kbps

4xDS0

 

0

 

128 kbps

 

128 kbps

5xDS0

 

0

 

128 kbps

 

192 kbps

6xDS0

 

192 kbps

 

128 kbps

 

64 kbps

 

308

--------------------------------------------------------------------------------


 

7xDS0

 

192 kbps

 

128 kbps

 

128 kbps

8xDS0

 

256 kbps

 

128 kbps

 

128 kbps

T1

 

768 kbps

 

384 kbps

 

384 kbps

2xDS1

 

1536 kbps

 

768 kbps

 

768 kbps

3xDS1

 

1536 kbps

 

1536 kbps

 

1536 kbps

4xDS1

 

3072 kbps

 

1536 kbps

 

1536 kbps

5xDS1

 

4608 kbps

 

1536 kbps

 

1536 kbps

6xDS1

 

4608 kbps

 

3072 kbps

 

1536 kbps

7xDS1

 

6144 kbps

 

3072 kbps

 

1536 kbps

8xDS1

 

6144 kbps

 

3072 kbps

 

3072 kbps

9xDS1

 

7680 kbps

 

3072 kbps

 

3072 kbps

10xDS1

 

7680 kbps

 

4608 kbps

 

3072 kbps

T3

 

21504 kbps

 

10752 kbps

 

10752 kbps

OC3

 

43008 kbps

 

43008 kbps

 

62592 kbps

OC12

 

43008 kbps

 

43008 kbps

 

508416 kbps

 

The Verizon CIPS offering includes network-based gateways and provides for SEDs
as required: (a) for protocol conversions, (b) to interface with our CIPS
network, and (c) for access to external networks. Network-based gateways to the
Internet and PSTN are configured as extranet connections to an Agency’s VPN to
provide secure connectivity and support for public and private IP addressing
schemes using dynamic IP addressing, single or multiple static IP addressing, or
a combination of both. Verizon will provide network and port address translation
as required for interworking private addressing schemes with external public
networks, and for inter-VPN communications. Verizon will establish and maintain
adequate network and gateway capacity, including burst capacity, based on the
aggregate bandwidth for subscribing Agency locations within a VPN. To monitor
the performance of CIPS network, Verizon will provide Agency access to near
real-time and historical CIPS network management information through our secure
web portal. The portal will provide CIPS performance and utilization statistics,
including availability, latency, packet loss, jitter and link utilization.

 

CIPS Telephony. Our CIPS Telephony offering complies with all mandatory
requirements for CIPS voice services as indicated in Table 3.1.1-1. It exceeds
requirements by providing the additional telephony features available under our
Networx IPTelS. Our CIPS Telephony includes directory assistance and operator
services, and support for interoperability with Agency provided Active Directory
services (using the LDAP directory integration feature) upon request. Verizon
delivers CIPS Telephony service in nearly 1,650 rate centers in the US and in
four European countries using

 

309

--------------------------------------------------------------------------------


 

Verizon’s local service. Our current VoIP local service covers approximately 60%
of the population in CONUS, and continues to expand as demand grows. In rate
centers outside our local service coverage, we will offer CIPS Telephony service
using third party local service providers on an individual case basis. In rate
centers where Verizon is the local service provider, Local Number Portability
(LNP) and 911/E911 services are supported.

 

911 and E911 services are provided in a manner similar to the traditional PSTN
environment. All of our local switches are connected to the PSAP for the serving
area. For a fixed-location subscriber, a 911 call is routed to the PSAP and
automatically displays the caller’s Billing Telephone Number (BTN); location
information is added for E911 calls. Future enhancements for emergency services
include support for IP phone mobility and Private Switch/Automatic Location
Identification (PS/ALI) for PBX installations. In addition to transport and
access services, Verizon will provide CIPS SEDs upon Agency request. SEDs
include network equipment, such as routers and switches; terminal equipment,
such as IP phones and video conferencing terminal equipment; and adjunct
equipment, such as Session Border Controllers (SBCs) for protocol conversion and
SIP aware security appliances. Verizon will assist Networx Agencies with the
assessment of their site LANs and security infrastructures to support converged
IP services, and make recommendations as needed for successful interoperability.

 

Security Practices. Verizon has proven security practices and safeguards in
place to minimize susceptibility to security issues and prevent unauthorized
access to the CIPS network, CIPS gateways, and SEDs (when managed by Verizon as
part of a managed network service). This support includes Session Initiation
Protocol (SIP) enabled gateways and firewalls for CIPS Telephony. We perform
periodic security audits of our NBIP-VPNS and CIPS network infrastructures, and
updates security practices and procedures as required to maintain the integrity
of our network services. The reference security plan for this network service is
the NBIP-VPNS Security Plan that is prepared and maintained to conform to NIST
Special Publication 800-14. Verizon safeguards are designed to mitigate
vulnerabilities for Agency network services operating within the security
boundary.

 

Alternative CIPS Access Method. Verizon will also offer an alternative access
arrangement for CIPS based on our Converged Packet Access (CPA) architecture, as
shown in Figure 3.1.1-2 below. CPA uses Ethernet flows over switched Ethernet or
MPLS access networks to connect Agency locations to a Verizon POP. The Building
Ethernet Access System (BEAS) provides the Ethernet User-to-Network Interface
(UNI) at the Agency location; the Multi-Service Edge (MSE) switch located at the
Verizon POP then directs the flows to the appropriate network service.

 

310

--------------------------------------------------------------------------------


 

Figure 3.1.1-2. Verizon Converged IP Service Alternate Access Arrangement

 

[g72561kk53i002.gif]

 

CIPS CPA enables Networx Agencies to subscribe to multiple services over a
single access circuit without going through an intermediate transport network,
thereby improving end-to-end performance and providing greater flexibility to
scale and manage service-specific bandwidth. CPA is available now, and will
expand to 25 markets by the end of CY2005, with continued growth over the
Networx contract lifecycle. We will offer the service to Networx subscribing
Agencies on an individual case basis subject to availability, and to the
capability to meet Agency functional and performance objectives for CIPS.

 

Real-Time Communications. In addition to CPA, and traditional capabilities such
as IP CoS, Verizon is investigating emerging technologies for converged service
improvement for real-time communications. Verizon has established one such
partnership to date with Rivulet Corporation to offer a time-based queuing
process for real-time traffic. Rivulet Queuing (RQ) enabled SEDs will promote
improved performance and utilization, and will deliver advanced features such as
IP precedence and preemption, support for CALEA (Commission on Accreditation for
Law Enforcement Agencies) conformance, and enhanced monitoring and reporting
capabilities. Verizon and Rivulet will offer this capability on an individual
case basis as part of a CIPS managed network service.

 

Technical Capabilities

 

Volume I, Section 4.2.5.3.1.1 of Networx Universal Contract

 

GCI will comply with all technical requirements for C.2.7.11.1.4 as follows.

 

1                                          The Verizon CIPS network complies
with all of the specified service requirements.

 

1a                                    CIPS data communications is delivered over
the Networx NBIP-VPNS. The NBIP-VPNS is a secure, MPLS-based private IP network
that

 

311

--------------------------------------------------------------------------------


 

provides network-based Internet access via Verizon’s Secure Internet Gateway
(SIG) service.

 

1b                                   CIPS video communications is delivered over
the Networx NBIP-VPNS to enable any-to-any IP video communications within an
Agency’s VPN. It provides extranet connectivity to IPVTS gateway services for
inter-Agency and business partner video communications.

 

1c                                    CIPS voice communications capability is
delivered over the Networx NBIP-VPNS to enable any-to-any IP voice
communications within an Agency’s VPN, IP gateway services for inter-Agency
voice communications. It provides extranet connectivity via Verizon’s Networx
VOIPTS PSTN gateways for off-net voice services. Additionally, CIPS Telephony
may be ordered as an overlay service for and Agency VPN.

 

2                                          CIPS supports the NBIP-VPNS premium,
enhanced, and standard classes of service, providing two levels of priority
treatment. Premium CoS may be used for time-critical traffic such as voice and
video. Enhanced CoS may be used for business-critical traffic such as
transactions that need to be prioritized over non real-time traffic.

 

3                                          Agency applications and end systems
typically mark IP traffic with the appropriate CoS in accordance with Agency
policy. Verizon-provided Networx transport services do not mark CoS or alter the
CoS for Agency traffic within the profiles for premium and enhanced CoS. If an
Agency orders managed network services, Verizon will assist an Agency with the
development of a CoS policy and can, at the Agency’s request, use the
capabilities of SEDs to mark traffic in accordance with Agency policy.

 

4                                          Each Agency has the option to
establish the priority of their applications. Applications and end-systems
typically mark IP traffic with the appropriate CoS in accordance with Agency
policy.

 

5                                          Verizon offers a broad range of SEDs
and network-based gateway capabilities to meet the needs of individual Agency
service objectives. These capabilities include support for protocol conversion,
interfacing with the CIPS network, and access to the PSTN and Internet.

 

6                                          We provide technical consulting and
design engineering services to support Agency-specific network and service
implementations. We will help determine the level of bandwidth required to
support applications at the site and network levels to achieve superior
end-to-end performance.

 

7                                          Verizon’s CIPS supports dynamic and
static addressing (single or multiple) schemes.

 

8                                          The Verizon CIPS network complies
with the specified service requirements.

 

312

--------------------------------------------------------------------------------


 

8a                                    Verizon’s Networx customer portal provides
secure Agency access to network statistics including availability, latency,
packet loss and jitter.

 

8b                                   The portal provides secure Agency access to
utilization statistics.

 

9                                          The Verizon CIPS network provides all
minimum capabilities as specified.

 

9a                                    Call Transfer with 3-Way Consultation
enables Subscribers to transfer to an add-on party following a three-way call.
Blind Call Transfer enables Subscribers to transfer a call unattended before or
after the call is answered via the web portal.

 

9b                                   Three-Way Conferencing allows a subscriber
to establish a three-way call by adding a third party to a two-party call and
allowing all parties to communicate with each other.

 

9c                                    Call Forwarding Always redirects all
incoming calls to another destination phone number. Call Forwarding Busy
redirects incoming calls to another destination phone number when it encounters
a busy condition. Call Forwarding No Answer redirects incoming calls to another
destination number if the call is not answered within a prescribed number of
rings. Call Blast Personal rings up to five phones simultaneously, reducing
caller wait time versus sequential Find Me/Follow Me Forwarding. Call Blast
provides the ability to suppress simultaneous ringing or forward incoming calls
to voice mail if the subscriber is already on a call.

 

9d                                   Inbound Caller ID delivers the caller’s
phone number to the subscriber phone (if supported by the phone) and the web
portal, provided it is available from the originating service provider and is
not blocked by the calling party. Caller ID Blocking enables Subscribers to
suppress their number from displaying at the destination end when originating a
call. This feature may be overridden on a per call basis by entering the
override feature code.

 

9e                                    Do Not Disturb enables Subscribers to
temporarily block incoming calls. Incoming calls are given a busy treatment
while outgoing calls are allowed.

 

9f                                      Incoming/Outgoing Call Log allows
Subscribers to access call logs for the last 20 calls dialed, received, and
missed; and may call them directly from the list.

 

9g                                   Speed Dial enables Subscribers to dial a
single digit code to call as many as eight different numbers. Subscribers can
have as many as 100 frequently called numbers enabled.

 

9h                                   The CIPS Telephony service provides a
network-based voice mail system that may be used to store and retrieve voicemail
24x7.

 

9i                                       Call Return allows Subscribers to call
back the last caller by dialing the call return code.

 

313

--------------------------------------------------------------------------------


 

10                                    CIPS provides full access to public
directory (411) and operator assistance (0) services.

 

11                                    As one of the largest Competitive Local
Exchange Carriers (CLEC) in the US, Verizon will deliver CIPS Telephony service
in nearly 1,650 rate centers in the US using our own local service. Our current
VoIP local service covers approximately 60% of the population in CONUS, and
continues to expand as demand grows. In rate centers outside our local service
coverage, Verizon will offer CIPS Telephony service using third party local
service providers on an individual case basis. In rate centers where Verizon is
the local service provider, Local Number Portability (LNP) and 911/E911 services
are supported. 911 and E911 services are provided in a manner similar to the
traditional PSTN environment. All of our local switches are connected to the
PSAP for the serving area. For a fixed-location subscriber, a 911 call is routed
to the PSAP and automatically displays the caller’s Billing Telephone Number
(BTN); location information is added for E911 calls. Future enhancements for
emergency services include support for IP phone mobility and Private
Switch/Automatic Location Identification (PS/ALI) for PBX installations.

 

12                                    We offer a broad range of CIPS SEDs to
support Agency specific data, voice, and video requirements. The SED offering
includes IP phones and video teleconferencing terminals.

 

13                                    Verizon’s CIPS is compatible and
interoperates with an Agency-provided Active Directory via an Agency-provided
LDAP directory. The LDAP directory, created using the Active Directory Service
Interface (ADSI), enhances the security and performance of the interface.

 

14                                    VOIPTS, which utilizes the SIP protocol
for signalling, is fully capable of traversing and successfully interoperating
with Agency firewalls and security layers that are SIP-compliant. An Agency
firewall must be SIP-compliant in order to work with the VOIPTS. This is
necessary because the SIP protocol embeds the IP address and port information
for the audio streams within the body of its signalling messages. A
non-SIP-compliant firewall would likely permit the signalling messages to pass,
but would be unaware of the embedded IP address and port information in the
messages, and therefore would not know to open the necessary ports (i.e.,
pinholes) based on this information in order to allow the audio streams to pass.
This would result in the phone call failing. We maintain a list of SIP-compliant
firewalls certified for use with VOIPTS. We are prepared to work with each
Networx Agency to help verify those SIP-compliant Agency firewalls that have not
already been certified for use with VOIPTS. All firewalls for use with VOIPTS
must be SIP-aware and certified for use by Verizon.

 

15                                    Verizon’s CIPS complies with all of the
following service requirements, as indicated below.

 

314

--------------------------------------------------------------------------------


 

15a                              The CIPS network is separate from the public
Internet and protected at the Internet gateway by Verizon’s SIG platform. We
will proactively monitor the Internet gateway and will take action to shut down
or shunt traffic away from the gateway in the event of a DoS attack.

 

15b                             The CIPS network is separate from the public
Internet. MPLS-based VPN tunnels ensure that communication is private, and that
unauthorized parties cannot intrude, eavesdrop or intercept data, voice, or
video communications. SEDs may be used to mitigate intrusion exploits launched
from within an Agency.

 

15c                              CIPS Telephony includes procedures that are
used by a SIP phone to authenticate to Verizon’s network-based SIP servers.
These procedures are executed when a phone is first connected to network, and at
least once every hour thereafter. This ensures that an unauthorized third party
cannot eavesdrop or intercept VoIP communications.

 

15d                             We have experience with the planning, design,
implementation, and operation of secure networks and systems to support SBU
through NSI levels in accordance with the requirements for Sections C.2.10
Security Services and C.2.7.4 Managed Tiered Security Services

 


OTHER CONTRACT REQUIREMENTS

 

Volume FLAG Section FLAG of Networx Universal Contract

 

In preparation of the proposal response, GCI shall describe how it will support
Verizon in responding to the Price Management Mechanism as defined in
Section H.7 of the Networx Universal RFPs.

 


INTERFACES

 

Section C.2.7.11.3.1 of Networx Universal RFP

 

GCI shall describe how it will provide all of the interfaces identified in
Section C.2.7.11.3.1 of the Networx RFPs.

 

Network Interface

 

GCI will comply with all applicable interfaces required for CIPS.

 

The User-to-Network Interfaces (UNI’s) at the SDP, as defined in the
Section C.2.7.11.3.2, are mandatory unless marked optional.

 

Table 6.1-1. Converged IP Services Interfaces

 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling Type

 

1

 

All 802.3 cable and connector types

 

10/100/1000 Mbps

 

IPv4 (v6 when and
where available
commercially from the contractor) over Ethernet

 

 

315

--------------------------------------------------------------------------------


 

UNI Type

 

Interface Type and
Standard

 

Payload Data Rate
or Bandwidth

 

Signaling Type

 

2



[Optional]

 

All 802.3 cable and connector types

 

10 GbE (Gigabit Ethernet)

 

IPv4 (v6 when and
where available
commercially from the contractor) over Ethernet

 

 


SERVICE LEVEL AGREEMENTS

 

Volume II, Appendix B.3, Attachment 1 of Networx Universal Contract

 

GCI shall describe how it will meet the Performance Metrics as defined by
Section C.2.11.4.1 of the Networx RFPs for the individual services.

 

Converged IP Services SLA

 

FLAG NO CIPS SLA IN SLA DOCUMENT

 

Performance Metrics

 

Section C.2.7.11.4 of Networx Universal RFP

 

GCI will comply with all performance metric requirements for this service.

 

CIPS PERFORMANCE METRICS

 

The Performance Levels and Acceptable Quality Level (AQL) of Key Performance
Indicators (KPIs) for Converged IP Services in Section C.2.7.11.4.1 below are
mandatory:

 

Table 7.2.1-1. Converged IP Services Performance Metrics

 

Key
Performance
Indicator (KPI)

 

Service Level

 

Performance Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How Measured

 

 

 

 

 

 

 

 

 

 

 

Availability

 

Routine

 

99.6%

 

> 99.6%

 

See Note 1

 

 

 

 

 

 

 

 

 

 

 

Latency

 

Routine

 

200 ms

 

< 200 ms

 

See Note 2

 

 

 

 

 

 

 

 

 

 

 

Grade of Service
(Packet Loss)

 

Routine

 

0.4%

 

< 0.4%

 

See Note 3

 

 

 

 

 

 

 

 

 

 

 

Jitter

 

Routine

 

10 ms

 

< 10 ms

 

See Note 4

 

 

 

 

 

 

 

 

 

 

 

Time To Restore

 

Without Dispatch

 

4 hours

 

< 4 hours

 

See Note 5

 

 

 

 

 

 

 

 

 

 

 

 

 

With Dispatch

 

8 hours

 

< 8 hours

 

 

 

 

316

--------------------------------------------------------------------------------


 

Key
Performance
Indicator (KPI)

 

Service Level

 

Performance Standard
(Threshold)

 

Acceptable
Quality Level
(AQL)

 

How Measured

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notes:

 

1.               Availability is measured end-to-end and calculated as a
percentage of the total reporting interval time that the CIPS is operationally
available to the Agency.  Availability is computed by the standard formula:

 

Availability =

RI(HR) – COT(HR)

×100

RI(HR)

 

2.               Latency is the average time (round trip) for a packet to travel
from source SDP to destination SDP.

 

3.               Grade of Service (Packet Loss) is defined as the percentage of
packets that are sent by the source SDP but never arrive at the destination SDP
(the percentage of packets that are dropped). The packet loss can be measured
with an ICMP test.

 

4.               Jitter is defined as the average variation or difference in the
delay between received packets of an IP packet data stream from SDP to SDP .
Relevant standard: IETF RFC 1889.

 

5.               See Section C.3.3.1.2.4 for the definitions and measurement
guidelines.

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.2.5.2.1 of Networx Universal Contract

 

Verizon’s proposed solution complies with all CIPS mandatory performance metrics
for Latency, Jitter, and Grade of Service (Packet Loss) as specified in RFP
Section C.2.7.11.4.1 for all three cases specified in C.2.1.6.2.  Verizon’s
compliance with C.2.1.6.2 requirements was stated in NHC J.9 Conformance and
Compliance Table, ID Numbers 31 and 32.  Verizon compliance with C.2.7.11.4.1 is
indicated in Proposal Section 4.2.5.2.2 below, and was addressed in NHC J.9
Conformance and Compliance Table, ID Numbers 2280 – 2285. Verizon has updated
its compliance with these requirements through the Networx Hosting Center online
compliance tables.

 

Verizon’s CIPS network will meet or exceed Networx Acceptable Quality Level
(AQL) and performance requirements as specified. Real-time performance metrics
for the CIPS network are latency, packet loss, and jitter.

 

·                  Latency. Latency is calculated by measuring round trip packet
delivery between source and target. To minimize backbone latency, Verizon
establishes a full mesh of label switched paths between all PE routers. All

 

317

--------------------------------------------------------------------------------


 

transit routers use packet forwarding (versus routing) to limit transit delay to
micro or even nanoseconds.

 

·                  Packet Loss. Packet loss most commonly occurs during times of
network congestion. Packet loss is calculated by measuring packet delivery
between source and target using sequenced packets of various sizes over lengthy
test periods. To mitigate backbone packet loss, Verizon engineers constantly
monitor the performance and utilization of the network to ensure that there is
adequate burst capacity to support surging traffic levels well beyond the
average utilization.

 

·                  Jitter. Jitter occurs when there is a packet arrival time
variation. Jitter is calculated by measuring the variation in latency between a
source and target. Verizon employs MPLS traffic engineering to minimize jitter,
where each packet follows the path of the previous packet. As an early adopter
of jitter as a performance metric, we had to develop the tools and tests to
measure, monitor, and report on jitter. As a result, a number of the tools now
employed by other service providers were originally developed and patented by
Verizon. Our jitter performance applies to the Networx Premium CoS that
corresponds to the IETF Differentiated Services (DiffServ) Expedited Forwarding
(EF) CoS.

 

Based on experience with both Layer 2 and Layer 3 networks, we have learned that
during normal operations, the most likely cause for impairments is congestion at
the egress buffer (PE-to-CE). The most common techniques to mitigate congestion
are to 1) ensure adequate bandwidth to carry the offered load for all
applications and 2) employ CoS to prioritize time sensitive traffic. Our CIPS
network uses the NBIP-VPNS Premium and Enhanced CoS features to prioritize
real-time and near real-time traffic flows.

 

MONITORING AND MEASURING KPIS AND AQLS

 

Volume I, Section 4.2.5.2.2 of Networx Universal Contract

 

Verizon is offering CIPS as a monitored network service to meet the reporting
requirements for real-time network performance metrics (latency, grade of
service, jitter). Verizon will comply with the requirements in
Section C.2.1.6.2.  When an agency orders CIPS in which the technical
performance requirements are specified on an SDP-to-SDP basis,(4) Verizon will
use SEDs to meet the requirements and/or access to, or use of, the agency’s
customer-premises equipment or software to meet the requirements.  The ordering
agency may (1) elect to not order such SEDs and/or (2) elect to not permit
Verizon access to, or any use of, the agency’s customer-premises equipment or
software for such purposes.

 

--------------------------------------------------------------------------------

(4) Including performance requirements specified on an end-to-end and/or agency
premises-to-agency premises performance requirement basis.

 

318

--------------------------------------------------------------------------------


 

In these situation(s) and unless otherwise agreed to by Verizon and the user
agency, Verizon, when directed by the user agency or by GSA, will monitor,
measure, and report the performance of the service for KPI/AQL and for SLA
purposes either (1) on an SDP-to-SDP basis, by defining the SDP for performance
metric measurement purposes for affected location(s) as being located at the
connecting POP(s) of the location(s), or (2) on a POP-to-POP basis. If directed
to use the latter method, Verizon will comply with the following:

 

(1)                                  For all IP-based network services, the
applicable POP-to-POP performance requirements to be used will be those defined
in Section C.2.4.1 (IPS).

 

(2)                                  For all other services, the
service-specific SDP-to-SDP performance metrics will be applied on a POP-to-POP
basis unless a stipulated POP-to-POP performance metric already applies for the
associated service(s).

 

CIPS KPIs monitoring, measurement, and reporting methodologies include:

 

·                  Availability. We monitor CIPS Availability (Av) using our
Enterprise Trouble Management System (ETMS). Each outage is entered into a
trouble ticket and recorded in ETMS. The elapsed time for each outage is
measured as the difference between the timestamps when the outage is repaired
and when the ticket was opened, minus any time: (1) due to scheduled network
configuration change or planned maintenance; or (2) as agreed to by the customer
and Verizon, that service restoration cannot be worked due to customer-caused
delays. We report Av on a monthly aggregate basis per agency using the following
formula where S=CIPS service, RI=reporting interval, COT=cumulative outage time,
and HR=hours:

 

Av(S) =

RI(HR) – COT(HR)

×100

RI(HR)

 

·                  Latency. We monitor CIPS latency between Agency CE routers
using a combination of User Datagram Protocol (UDP), Internet Control Message
Protocol (ICMP) and SNMP. Verizon sends a series of test packets to measure
latency. We report latency results in near real-time and provide aggregate
reports (daily, weekly, monthly) for the previous month.

 

·                  Grade of Service. We monitor CIPS packet loss between Agency
CE routers using a combination of UDP, ICMP and SNMP. Verizon sends a series of
test packets to measure packet loss. We report packet loss results in near
real-time and provide aggregate reports for the previous month.

 

·                  Jitter. We monitor CIPS jitter for Premium CoS (DiffServ EF
CoS) between Agency CE routers using a combination of UDP, ICMP and

 

319

--------------------------------------------------------------------------------


 

SNMP. Verizon sends a series of test packets to measure jitter. We report jitter
results in near real-time and provide aggregate reports for the previous month.

 

·                  Time to Restore. We monitor CIPS Time to Restore (TTR) using
our ETMS. Verizon calculates outages as discussed under Availability, above. We
report TTR on a per-incident basis.

 


TRAINING

 

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI High-speed Service both under the
FTS2001 contract umbrella as well as Networx.

 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for CIPS training in accordance with the requirements
of RFP Section C.3.7.2.

 

TRAINING DEVELOPMENT

 

Team Verizon’s solution for training development meets or exceeds all
requirements found in RFP Section C.3.7.2.1.

 

TRAINING AVAILABILITY

 

Team Verizon’s solution for training availability meets or exceeds all
requirements found in RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

Team Verizon’s solution for training maintenance meets or exceeds all
requirements found in RFP C.3.7.2.6.

 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 

320

--------------------------------------------------------------------------------


 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

321

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE


 

·              Security – N/A

·              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

·              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES


 

See Project Scope

 

11.0        Cost and Schedule (TBD)

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.

 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE

 

Section B.2.7.11 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in Section B.2.7.11.2-1 through 3 of the Networx
RFPs.

 

Virtual Private Network Services

 

CONVERGED IP SERVICES

 

Verizon proposes Converged IP Services (CIPS) which meets the technical
requirements for CIPS as detailed in RFP Section C.2.7.11, and the pricing
requirements of RFP Section B.2.7.11.

 

The price structure for CIPS is comprised of the following four elements:

 

a.                                       Monthly Recurring Charge per port (by
port type) for basic service

 

b.                                      Non-Recurring Charge per telephone
number for telephony service

 

322

--------------------------------------------------------------------------------


 

c.                                       Monthly Recurring Charge per telephone
number for telephony service

 

d.                                      Per six-second off-net usage.

 

CIP services are provided over a common, contractor-provided, IP network. 
Access to these services can be through agency locations, or through gateways
connected to the Internet or to the Public Switched Telephone Network (PSTN). 
Dedicated access pricing is described in Section B.3.  PSTN gateways provide
access to/from off-net locations.

 

The SEDs necessary to enable CIPS shall be listed and priced as described in
Section B.4.

 

CIPS BASIC SERVICE PRICES

 

The contractor shall provide pricing information for CIPS ports in the formats
specified in Table B.2.7.11.2-1, Table B.2.7.11.2-3, and Table B.2.7.11.2-4. 
Available port types are provided in Table B.2.7.11.2-2.

 

Table 0-1. CIPS Port Prices (CONUS)

 

CLIN

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Table 0-2. CIPS Pricing Instructions

 

MRC CLIN

 

Port Type

 

Charging Unit

 

0813201

 

DS0

 

Per Port

 

0813202

 

FT1 (2xDS0)

 

Per Port

 

0813203

 

FT1 (3xDS0)

 

Per Port

 

0813204

 

FT1 (4xDS0)

 

Per Port

 

0813205

 

FT1 (5xDS0)

 

Per Port

 

0813206

 

FT1 (6xDS0)

 

Per Port

 

0813207

 

FT1 (7xDS0)

 

Per Port

 

0813208

 

FT1 (8xDS0)

 

Per Port

 

0813209

 

T1

 

Per Port

 

0813210 (Optional)

 

E1

 

Per Port

 

0813211

 

FT3 (2xDS1)

 

Per Port

 

0813212

 

FT3 (3xDS1)

 

Per Port

 

0813213

 

FT3 (4xDS1)

 

Per Port

 

 

323

--------------------------------------------------------------------------------


 

MRC CLIN

 

Port Type

 

Charging Unit

 

0813214

 

FT3 (5xDS1)

 

Per Port

 

0813215

 

FT3 (6xDS1)

 

Per Port

 

0813216

 

FT3 (7xDS1)

 

Per Port

 

0813217

 

FT3 (8xDS1)

 

Per Port

 

0813218

 

FT3 (9xDS1)

 

Per Port

 

0813219

 

FT3 (10xDS1)

 

Per Port

 

0813220

 

T3

 

Per Port

 

0813221 (Optional)

 

E3

 

Per Port

 

0813222

 

OC3

 

Per Port

 

0813223

 

OC12

 

Per Port

 

 

Table 0-3. CIPS Port Prices (OCONUS)

 

CLIN

 

Country/
Jurisdiction
ID*

 

Price

 

Price Start
Date

 

Price Stop
Date

 

Price Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*              For Country/Jurisdiction IDs, see Table B.6.6-1.

 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

A valid invoice MUST contain the following:

 

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

324

--------------------------------------------------------------------------------


 

Send ORIGINAL INVOICE to

 

Verizon Business
P.O. Box 770
Ashburn, VA 20146-0770



Please send a COPY of the INVOICE to



Verizon Business
Federal - AP
2485 Natomas Park Drive, Suite 450
Sacramento, CA 95831

Jenifer.Mojonnier@verizonbusiness.com

 

Failure to follow the above directions may result in delay of payment.

 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by GCI for Verizon. GCI acknowledges and agrees that the Services
described herein shall not commence until GCI receives from Verizon a Purchase
Order incorporating this engagement letter/SOW.  THERE IS NO BINDING OBLIGATION
BETWEEN GCI AND VERIZON WITH REGARD TO THE SPECIFIC

 

325

--------------------------------------------------------------------------------


 

PROJECT DESCRIBED IN THIS SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS ISSUED. 
FAILURE TO OBTAIN BOTH A VALID PURCHASE ORDER AND AN APPROVED ENGAGEMENT LETTER
OR SOW WILL RESULT IN VERIZON HAVING NO LIABILITY OF ANY KIND FOR ANY
PERFORMANCE OF SERVICES DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

General Communication, Inc.

 

 

 

By:

 

 

 

By:

 

 

{Signature}

 

 

 

{Signature}

 

 

 

 

Richard Westlund

 

{Printed Name}

 

 

{Printed Name}

 

 

 

Senior VP & General Manager

 

{Title}

 

 

{Title}

 

 

 

 

 

 

{Date}

 

 

{Date}

 

326

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

IPS

 

(14 OF 14)

 

327

--------------------------------------------------------------------------------



 


STATEMENT OF WORK


 


GCI PREMISES-BASED IP VPN SERVICES (PBIP-VPNS)


NETWORX UNIVERSAL CONTRACT VOLUME I, SECTION 4.2.1

 

1.0          Objective

 

Verizon has selected GCI to meet the requirements for Internet Protocol Services
(IPS). GCI will comply with all requirements for C.2.4.1 as outlined on the
following pages.

 

2.0          Background

 

The Government uses IPS to support a wide range of connectivity requirements
that enable Government users to access the Internet, Government-wide intranets,
and extranets. IPS will use the TCP/IP protocol suite to interconnect customer
premises equipment (CPE) with other Government networks and the public Internet
Service Provider (ISP) networks.

 

3.0          Project Scope

 

GCI is only providing the local and Alaska LD for this service.  VZB is
providing the long distance portion of the service.

 


TECHNICAL REQUIREMENTS

 

Section C.2.4.1.1.4 of Networx Universal RFP

 

GCI shall offer a technical solution which meets the requirements of GSA’s
Networx Universal and Enterprise RFPs (heretofore referred to as Networx RFPs)
Section C.2.4.1 (IPS) as well as provide pricing in the structure provided for
in Section B.2.4.1.3.1, Tables B.2.4.1.3.1-3 and -4, as it pertains to OCONUS
requirements. If GCI does not provide any of the services described in
Section C.2.4.1 then it will be GCI’s responsibility to identify a teaming
partner or solution to meet all of the requirements in Section C.2.4.1 as it
relates to (IPS), as it pertains to Alaska coverage.

 

GCI shall work with Verizon on how it will provide Management and Operations
(MOPS) data to support Verizon’s ability to deliver a MOPS solution and MOPS
deliverables under the Networx contract(s), as defined by the requirements on
Section C.3 of the Networx RFPs. This will include developing a data interchange
interface with Verizon to support the MOPS requirements. Data interchange
between Verizon and GCI will be defined prior to contract award and must support
the requirement for Networx

 

328

--------------------------------------------------------------------------------


 

vendors to provide an Operational Capabilities Demonstration prior to contract
award.

 

Verizon will provide all network connectivity for these services unless
otherwise specified.

 

Service Overview

 

Verizon has selected GCI to meet the requirements for Internet Protocol Services
(IPS). GCI will comply with all requirements for C.2.4.1 as outlined on the
following pages.

 

DESCRIPTION OF APPROACH TO SERVICE DELIVERY

 

Volume I, Section 4.2.7.1.1 of Networx Universal Contract

 

Verizon proposes to use its commercial Global IP Internet service offerings to
meet the requirements of Section C.2.4.1, Internet Protocol Service (IPS). The
services proposed are mature offerings with proven technology and capabilities
that ensure low risk in terms of outages, Denial of Service (DOS) attacks, and
performance issues on the WAN link. In addition, customer support will be
provided on a timely basis to manage service issues that can severely affect
day-to-day business and operation. We will provision a combination of Internet
Dialup (56K/ISDN), Broadband (DSL/Cable), Dedicated (T1-OC48c), Wireless,
Satellite, FR/ATM (T1-OC12) and Ethernet (1Mbps-1Gbps) access for services
offered to subscribing Networx Agency locations. Verizon will work cooperatively
with those Agencies to identify locations with special access needs, and will
qualify the Agencies’ Service Wiring Center (SWC) with available access speeds
and methods to connect to a Verizon POP. At these locations, Verizon will
provision appropriate Service Enabling Devices (SEDs) upon request with the
appropriate interfaces as required by service/speed type to deliver maximum
efficiency and cost effectiveness. To offer GSA greater flexibility, there will
be a choice of multiple SEDs available, based on service type, speed, etc. For
example, IPS T1 access can be delivered using Verizon certified Cisco
1800/2800/3800 series routers, Juniper 2300/4300/6300 series routers, Adtran
3200/3300/4300/5300 series routers or Tasman 1000/1200/1400 series routers.

 

These flexible access methods will either connect or traverse Verizon’s IPS
network for Internet, Intranet, and Extranet services. For Internet access, GSA
can connect directly or indirectly using any of the access methods mentioned
above. Service delivery of the access will include installation, configuration,
maintenance, support, project management, and testing on Verizon SEDs. For
off-net access, we have partnered with various providers to offer greater
availability with extended access footprint consist of DSL, Cable, Wireless, and
Satellite. Some of Verizon strategic partners are Covad, New Edge Networks, Cox,
Comcast, TimeWarner, Charter, RCN, Boingo, Wayport, Airpath, IDT Spectrum, and
G2. Overall, this will enhance the

 

329

--------------------------------------------------------------------------------


 

coverage needed to meet and exceed GSA’s 9600 or so Service Wiring Centers
(SWCs) requirements.

 

To provide GSA with Intranet and Extranet access, Verizon proposes its
Premises-Based IP VPN solutions. Verizon IP VPN services are fully managed, and
provide the scalability, reliability, and security needed for site-to-site or
remote-to-site VPNs. We support both fully-meshed and hub-and-spoke
configurations. These solutions feature industry standard IP Security (IPSEC)
and Secure Sockets Layer (SSL) methods for authentication, encryption, and data
integrity. For both Intranet and Extranet access, we will build and manage
IPSEC/SSL tunnel between any Agency sites and remote users that have Internet
access, regardless of whether it is provided by Verizon or a third party vendor.
After the tunnel has been established, we will manage and monitor the network
24x7, and will provide support through Verizon Government-specific Security
Operation Center (SOC). The managed VPN equipment that resides at Agency
location meets mandatory FIPS 140-2 compliance requirements.

 

Verizon meets and exceeds all Networx IPS requirements with solutions that
features reliable, technically advanced IP capabilities and feature sets. As a
facilities-based telecommunications company, Verizon delivers a comprehensive
portfolio of local-to-global business data, Internet, and voice services to a
“Who’s Who” list of the Fortune 1000. Verizon is an established leader in IP
network technology and Virtual Private Networking (VPN), delivering VPNs based
on private data networks, as well as on Verizon global Internet backbone, which
spans six continents. Verizon portfolio includes SONET private line, frame
relay, ATM, Ethernet, Network-based IP VPN, Converged IP services, as well as a
full range of dedicated, dial, and value-added Internet services. Verizon is a
global enterprise leader dedicated to providing preeminent communications
services to business customers. Our strengths include the ability to provide
exceptional network reliability, as well as advanced Internet security. Verizon
has won many awards and accolades in everything from network performance to
customer service, and we guarantee the quality of our commercial services with
the most rigorous Service Level Agreements (SLAs) in the industry.

 

Today, Verizon owns and operates some of the world’s most sophisticated custom
networks, delivering value for more than 75 U.S. federal government agencies, as
well as a wide variety of commercial customers. We are also a premier provider
of audio, video, and net conferencing services that enable customers to meet and
collaborate remotely to effectively conduct business virtually anytime,
anywhere. Verizon operates an expansive Internet Protocol (IP) network based on
the UUNET backbone. This network provides connectivity in over 140 countries and
operates at speeds up to OC-192, the fastest available in today’s market. We
have over 130 data centers throughout the world. The Verizon global network
spans more than 3,800 Points of Presences (POPs) throughout the Americas,
Asia-Pacific, Europe, the Middle East and Africa with over 3.2 million dial
ports. Verizon’s expertise

 

330

--------------------------------------------------------------------------------


 

includes data and the Internet services as well as voice. Verizon has
significant experience in enterprise networking solutions, including
connectivity, with public and private network suites of service and
international coverage including IP, Managed IP VPN, Managed Security Services,
Private IP, VOIP, Frame, ATM, and Private Line. We established a position that
is somewhere between telecommunications and computing, and we are well
positioned to enable the future of convergence networking. Verizon is a new kind
of company that has the ability to leverage core competencies and
differentiators to provide IPS solutions of the future. Our IPS solutions are
built into a wholly-owned global network for direct, safe, secure access.
Value-added services allow for migration of services as business grows. Verizon
is an industry leader with a long history of innovations that include: First
Fractional T1 Service, First Fractional T3 Services, First Fast-Packet Frame
Relay Service, First High-Speed Frame Relay Service, NxT1, Dedicated Analysis,
Ethernet Services, the first web-based network management tool, and a
first-of-its-kind online performance monitoring service for global IP VPN
customers. This extensive portfolio of services enables Verizon to support
Networx customers as their requirements evolve.

 

Verizon provides customer Internet dedicated-access connections ranging in
speeds from 128 Kbps to OC-48 (including 10/100 Fast and Gigabit Ethernet
access), dial-access connections at speeds up to 56 Kbps (analog) and 128 Kbps
(ISDN), as well as Satellite, Wireless, cable high speed, and DSL services.
Customer access or gateway termination equipment includes Cisco 12008 and 7513
routers, Juniper M40 routers, Juniper ERX routers, Lucent Cascade 9000 Frame
Relay switches, ANDA Networks switches, CBX 500 FR/ATM switches, Marconi
ASX-200, ASX-1000, and ASX-4000 ATM switches, Redback SMS1000 virtual routers,
and Lucent TNT/APX network access servers. With Verizon’s IPS solutions, Networx
customers will have the ability to access the Internet over a state-of-the-art
high performance fiber-optic network. Our high speed connectivity options enable
customers to process information, products, and services quickly. Access to
other ISPs will be through Verizon’s public and private peering arrangements
that have been established for many years. For public peering, we maintain a
global capacity of over 26Gbps, and we appear at most of the major public
exchange points in countries in which we have an IP presence. Within North
America, this includes MAE-East, MAE-West, MAE-Central, and the Ameritech NAP
over OC-3c and OC-12c links. We also maintain a Fast Ethernet connection to the
peering point at the PAIX in Palo Alto. Globally, Verizon’s IP network (UUNET)
connects to many of the world’s major exchange points, including AMS-IX, BIX,
BNIX, CIXP, CZ-NIX, DE-CIX, DIX, ESPANIX, FICIX, HKIX, JPIX, LINX, MAD-IX,
MAE-Frankfurt, MIX, NIX, NSPIXP2, PARIX, SE-GIX, SFINX, SOX, STIX, and TIX. For
private/direct peering, we have established direct peering in more than ten
locations in North America, five locations in EMEA, and our locations in the
Asia-Pacific region. We also maintain an ever-increasing number of direct links
to other

 

331

--------------------------------------------------------------------------------


 

ISPs. Currently, our peering interconnection links in the US are deployed over
multiple OC12cs or OC-48cs for capacity and redundancy. A minimum of Verizon
OC-12c circuits distributed over a geographically diverse area is the typical
base capacity deployed in Verizon direct peering relationships. By provisioning
high-capacity OC-12c and OC48c circuits, Verizon and its peers provide plenty of
excess peering capacity to circumvent outages that may occur from time to time,
as well as to accommodate future growth.

 

Technical Capabilities

 

Volume I, Section 4.2.7.3.1.1 of Networx Universal Contract

 

GCI will comply with all technical requirements for C.2.4.1.1.4 as follows.

 

1                                          Verizon will provide full throughput
or peak data rates of the purchased bandwidth to meet customer bandwidth
requirements. Verizon IPS service provides comprehensive global accessibility,
and is available throughout the domestic United States and in many locations
throughout the world. Customers can choose from a variety of access options
ranging from Dialup, DSL, Cable, Wireless, Satellite, Fast and Gigabit Ethernet
to dedicated T1 up to OC-48c. With dedicated/wireline access, there are several
options including; burstable, tiered, price-protected, double, shadow, diverse,
and NxT1/E1.

 

2                                          Verizon currently provides a wide
range of connectivity options, including dialup (56 Kbps analog, ISDN 128 Kbps),
DSL, cable high speed access, Frame/ATM to IP, PLS, Satellite, Wireless,
Ethernet and dedicated access (T1 to OC-48c) speeds. These access methods will
connect subscribing Agencies to Verizon’s Global IP network, as shown in Figure
3.2-1.

 

332

--------------------------------------------------------------------------------


 

Figure 3.2-1. Verizon Global IP Network Access Options

 

[g72561kk57i001.gif]

 

3a                                    Verizon maintains over 26Gbps of public
peering capacity, and we appear at most major public exchange points in
countries which we have an IP presence. In North America, this includes
MAE-East, MAE-West, MAE-Central, and the Ameritech NAP over OC-3c and OC-12c
links. We also maintain a Fast Ethernet connection to the peering point at the
PAIX in Palo Alto. Globally, our UUNET network connects to many major exchange
points, including AMS-IX, BIX, BNIX, CIXP, CZ-NIX, DE-CIX, DIX, ESPANIX, FICIX,
HKIX, JPIX, LINX, MAD-IX, MAE-Frankfurt, MIX, NIX, NSPIXP2, PARIX, SE-GIX,
SFINX, SOX, STIX, and TIX. Benefits include the ability to quickly turn up a
peering connection in a shared location, rather than waiting for direct
interconnections to be installed and brought into operation; and the ability to
adjust bandwidth capacity over permanent virtual circuits (PVCs) in real time as
traffic needs dictate. In countries where Internet exchange points are
geographically distributed, Verizon can increase the reliability of peering
interconnections, since we can establish more than one public peering session
per partner. If one link fails, the others can handle the excess traffic. This
ability to aggregate a large number of peers over a small number of ports makes
the public peering solution cost-effective and highly manageable.

 

3b                                   Direct/Private peering is an exchange of
Internet traffic over multiple dedicated interconnects, the cost of which is
shared between peers. Private interconnections enable Verizon and its peers to
determine the

 

333

--------------------------------------------------------------------------------


 

precise speed, location, and terms through which the two carriers meet. It also
provides greater control over the quality of service at each interconnection
point, because we are not relying on a third party to maintain equipment. We can
establish direct peering in more than ten locations in North America, seventeen
in EMEA, eight in Asia-Pacific, and two in Latin America. We have installed a
large and ever-increasing number of direct links to other ISPs. Currently,
Verizon peering interconnection links in the US are deployed over multiple
OC12cs or OC-48cs for capacity and redundancy. A minimum of Verizon OC-12c
circuits distributed over a geographically diverse area is the typical base
capacity deployed in a Verizon direct peering relationship. By provisioning
high-capacity OC-12c and OC-48c circuits, Verizon and its peers provide excess
peering capacity to circumvent outages that may occur from time to time, as well
as to accommodate future growth.

 

3c                                    We support both Government-assigned and
InternetNIC registered IP addresses and domain names. For Government-assigned IP
addresses and domain names, we can allocate up to /20 or 16 Class Cs addresses,
and can handle primary/secondary DNS. For /20, the customer is required to fill
out the justification form found on the Verizon Customer Center portal. They can
either download the form, fill it out, and submit it to help4u@mci.com, or
submit it directly via the portal. For InterNIC registered IP addresses and
domain names, the Agency can go directly to www.arin.net (N. America),
www.ripe.net (Europe), www.apnic.net (Asia), www.afrinic.net (Africa) and
www.lacnic.net (S. America). We will help Networx customers apply for their
first domain names or move existing names from another service.

 

3d                                   We offer Primary/Secondary Domain Name
Service (DNS) as a value-added feature with its Internet Dedicated Services.
Internet Dedicated Services consist of dedicated T1 up to OC-48c bandwidth.
*Primary/Secondary DNS Hosting denotes the basic network service that translates
host and domain names into their corresponding IP addresses, and vice versa.

 

4                                          Verizon supports BGPv4 with publicly
registered ASN. We can also provide private ASN for non multi-homed
Agencies/customers.

 


OTHER CONTRACT REQUIREMENTS

 

Volume FLAG Section FLAG of Networx Universal Contract

 

In preparation of the proposal response, GCI shall describe how it will support
Verizon in responding to the Price Management Mechanism as defined in
Section H.7 of the Networx Universal RFPs.

 

334

--------------------------------------------------------------------------------


 


INTERFACES

 

Section C.2.4.1.3 of Networx Universal RFP

 

GCI shall describe how it will provide all of the interfaces identified in
Section C.2.4.1.3.1 of the Networx RFPs.

 

Network Interfaces

 

GCI will comply with all applicable interfaces required for IPS, as follows:

 

The User-to-Network-Interfaces (UNI) at the SDP, as defined in
Section C.2.4.1.3.2, for the provisioning of IPS are mandatory as required in
J.2.1, J.2.2, and J.2.3 for Geographic Coverage, unless marked optional.

 

Table 6.1-1. User-to-Network Interface for IPS

 

UNI
Type

 

Interface/Access
Type

 

Network-Side 
Interface

 

Protocol Type
(See Note 1)

 

1

 

Asynchronous Transfer Mode Service

 

1.

2.

3.

4.

T1

T3
OC-3c

OC-12c

 

IPv4/v6 over ATMS

 

 

 

 

 

 

 

 

 

 

2

 

Cable High Speed Access

 

320 Kbps up to 10 Mbps

 

Point-to-Point Protocol, IPv4/v6

 

 

 

 

 

 

 

 

 

3

 

Circuit Switched Data Service

 

1.

2.

3.

4.

 

ISDN at 64 Kbps

ISDN at 128 Kbps

ISDN dial backup at 64 Kbps
ISDN dial backup at 128 Kbps

 

Point-to-Point Protocol, IPv4/v6

 

 

 

 

 

 

 

 

 

4

 

Ethernet Interface

 

1.

 

2.

1 Mbps up to 1 GbE
(Gigabit Ethernet)
10 GbE (Optional)

 

IPv4/v6 over Ethernet

 

 

 

 

 

 

 

 

 

5

 

Frame Relay Service

 

1.

56 Kbps with 32 Kbps CIR

 

IPv4/v6 over FRS

 

 

 

 

 

2.

Fractional T1

 

 

 

 

 

 

 

 

1.  128 Kbps with 64 Kbps CIR

 

 

 

 

 

 

 

 

2.  256 Kbps with 128 Kbps CIR

 

 

 

 

 

 

 

 

3.  384 Kbps with 128 Kbps CIR

 

 

 

 

 

 

 

 

4.  512 Kbps with 256 Kbps CIR

 

 

 

 

 

 

 

 

5.  768 Kbps with 384 Kbps CIR

 

 

 

 

 

 

 

3.

T1

 

 

 

 

 

 

 

 

1.  536 Mbps with 768 Kbps CIR

 

 

 

 

 

 

 

 

2.  1.536 Mbps with

 

 

 

 

335

--------------------------------------------------------------------------------


 

 

 

 

 

 

        1024 Kbps CIR

 

 

 

 

 

 

 

4.

Fractional T3

 

 

 

 

 

 

 

 

1.  3 Mbps

 

 

 

 

 

 

 

 

2.  6 Mbps

 

 

 

 

 

 

 

 

3.  12 Mbps

 

 

 

 

 

 

 

 

4.  24 Mbps

 

 

 

 

 

 

 

 

5.  45 Mbps

 

 

 

 

 

 

 

 

5.  T3

 

 

 

6

 

IP over SONET Service

 

1.

OC-3c

 

IP/PPP over SONET

 

 

 

 

 

2.

OC-12c

 

 

 

 

 

 

 

3.

OC-48c

 

 

 

 

 

 

 

4.

OC-192c

 

 

 

 

 

 

 

 

 

 

 

7

 

Private Line Service

 

1.

DS0

 

IPv4/v6 over PLS

 

 

 

 

 

2.

Fractional T1

 

 

 

 

 

 

 

3.

T1

 

 

 

 

 

 

 

4.

Fractional T3

 

 

 

 

 

 

 

5.

T3

 

 

 

 

 

 

 

6.

OC-3c

 

 

 

 

 

 

 

7.

OC-12c

 

 

 

 

 

 

 

8.

OC-48c

 

 

 

 

 

 

 

9.

OC-192c

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Voice Service

 

Analog dialup at 56 Kbps

 

Point-to-Point Protocol, IPv4/v6

 

 

 

 

 

 

 

 

 

9

 

DSL Service

 

xDSL access at 1.5 to 6 Mbps downlink, and 384 Kbps to 1.5 Mbps uplink

 

Point-to-Point Protocol, IPv4/v6

 

 

 

 

 

 

 

 

 

 

10

 

Multimode/Wireless LAN Service

 

See Section C.2.14.3.3.1 MWLANS User-to-Network Interfaces

 

 

 

 

 

 

 

11

 

Wireless Access

 

See Section C.2.16.2.3.3.1 Wireless Access Arrangement Interfaces

 

 

 

 

 

12

 

Satellite Access

 

See Section C.2.16.2.4.3.1 Satellite Access Arrangement Interfaces

 

 

Notes:

 

1.                                       IPv6 shall be supported when offered
commercially by the contractor.

 

2.                                       Reserved.

 

3.                                       Where E-1/E-3 carrier service is
provided, appropriate corresponding payload data rates apply.

 


SERVICE LEVEL AGREEMENTS

 

Volume II, Appendix B.3, Attachment 1 of Networx Universal Contract

 

GCI shall describe how it will meet the Performance Metrics as defined by
Section C.2.4.1.4.1 of the Networx RFPs for the individual services.

 

336

--------------------------------------------------------------------------------


 

Internet Protocol Service SLA

 

·                  Availability. Availability is captured for each port number.
Availability is calculated as follows.

 

Availability = total expected Available time (Tex) – total outage time (Tou)

 

Total Expected Available time (Tex)

 

Availability metrics are calculated for the Agency Bureau level by summing up
Tex and Tou for all the port numbers under the Agency Bureau for a calendar
month and reported as a percentage.

 

Availability metrics are calculated for the Agency level by summing up Tex and
Tou for all the port numbers under the Agency for a calendar month and reported
as a percentage.

 

·                  Latency. Latency is the backbone delay experienced across the
Networx network. It is the average time for IP packets to travel over the
Networx core network. The Backbone Latency metric does not apply for DSL, Cable
High Speed, Wireless, and Satellite access methods. Latency metrics are
collected at different sits in the backbone. The monthly average of latency
measures collected at sites in the backbone are aggregated to arrive at
Continental US and Outside Continental US values.

 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

·                  Jitter. Jitter is the variation in backbone delay experienced
across the Networx network. Jitter metrics are collected at different sites in
the backbone. The monthly average of Jitter measures collected at sites in the
backbone are aggregated to arrive at Continental US and Outside Continental US
values.

 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

·                  Packet Delivery Rate. Packet delivery rate (PDR) for a frame
is calculated as IP packets delivered and accepted versus the number of IP
packets transmitted across the Networx network.. PDR metrics are collected at
different sites in the backbone. The monthly average of PDR measures collected
at sites in the backbone are aggregated to arrive at Continental US and Outside
Continental US values.

 

These values are not aggregated and assigned for a particular Agency Bureau or
Agency. The SLA measures at CONUS / OCONUS levels are applicable to the agencies
and agency bureau based on their location.

 

337

--------------------------------------------------------------------------------


 

Performance Metrics

 

Section C.2.4.1.4 of Networx Universal RFP

 

PERFORMANCE METRICS FOR IPS

 

GCI will comply with all performance metric requirements for IPS.

 

The performance levels and acceptable quality level (AQL) of key performance
indicators (KPIs) for IPS in Section C.2.4.1.4.1 are mandatory unless marked
optional:

 

Table 7.2.1-1. Performance Metrics for IPS

 

Key Performance
Indicator (KPI)

 

Service
Level

 

Performance Standard

(Threshold)

 

Acceptable
 Quality Level
(AQL)

 

How Measured

 

Av(Port)

 

Routine

 

99.95%

 

> 99.95%

 

See Note 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Critical

 

99.995%

 

> 99.995%

 

 

 

 

 

 

 

 

 

 

 

 

 

Latency (CONUS)

 

Routine

 

60 ms

 

< 60 ms

 

See Note 2

 

 

 

 

 

 

 

 

 

 

 

 

 

Critical

 

50 ms

 

< 50 ms

 

 

 

 

 

 

 

 

 

 

 

 

 

GOS(Data Delivery Rate)

 

Routine

 

99.95%

 

> 99.95%

 

See Note 3

 

 

 

Critical

 

99.995%

 

> 99.995%

 

 

 

 

 

 

 

 

 

 

 

 

 

Time to Restore

 

Without
Dispatch

 

4 hours

 

< 4 hours

 

See Note 4

 

 

 

 

 

 

 

 

 

 

 

 

 

With
Dispatch

 

8hours

 

< 8 hours

 

 

 

 

--------------------------------------------------------------------------------

Notes:

 

Port availability is measured end-to-end and calculated as a percentage of the
total reporting interval time that the port is operationally available to the
Agency.  Availability is computed by the standard formula:

 

Av(Port) =

 

RI(HR) – COT(HR)

  ×100

 

RI(HR)

 

 

For critical user type, the contractor would provide essentially 100% uptime for
customer’s Internet connection with high availability equipment, redundancy,
automatic restoration, and reconfiguration.

 

(2)   Latency is the backbone delay experienced across the Networx network. It
is the average time for IP packets to travel over the Networx core network. The
Backbone Latency metric does not apply for DSL, Cable High Speed, Wireless, and
Satellite access methods. The Internet Control Message Protocol (ICMP) test can
be used to calculate packet delivery and latency. The ICMP test consists of
sending, every five minutes, a

 

338

--------------------------------------------------------------------------------


 

series of five test packets between Networx core service aggregation points
(i.e., POPs). The test results are analyzed to determine packet loss vs.
successful delivery and speed of delivery. Relevant standards:  RFC 1242 and RFC
2285.

 

(3)   Network packet delivery is a measure of IP packets successfully sent and
received over the Networx core network. The data delivery rate can be measured
with the ICMP test.

 

(4)   See Section C.3.3.1.2.4 for the definitions and measurement guidelines.

 

SERVICE QUALITY AND PERFORMANCE METRICS

 

Volume I, Section 4.2.7.2.1 of Networx Universal Contract

 

Verizon is offering IPS as a monitored network service to meet the reporting
requirements for real-time network performance metrics (latency, grade of
service, jitter). Verizon will comply with the requirements in
Section C.2.1.6.2. For all IP-based network services, the applicable POP-to-POP
performance requirements to be used will be those defined in Section C.2.4.1
(IPS).

 

IPS performance metrics will be measured based on the following criteria:

 

·      Availability. We monitor IPS Availability (Av) using our Enterprise
Trouble Management System (ETMS). Each outage is entered into a trouble ticket
and recorded in ETMS. The elapsed time for each outage is measured as the
difference between the timestamps when the outage is repaired and when the
ticket was opened, minus any time: (1) due to scheduled network configuration
change or planned maintenance; or (2) as agreed to by the customer and Verizon,
that service restoration cannot be worked due to customer-caused delays. We
report Av on a monthly aggregate basis per agency using the following formula
where S=IPS service, RI=reporting interval, COT=cumulative outage time, and
HR=hours:

 

Av(S) =   

RI(HR) – COT(HR)

  ×100

RI(HR)

 

 

·      Latency. We monitor IPS latency between Verizon IPS POPs using a
combination of User Datagram Protocol (UDP), Internet Control Message Protocol
(ICMP) and SNMP. Verizon sends a series of test packets to measure latency. We
report latency results in near real-time and provide aggregate reports (daily,
weekly, monthly) for the previous month.

 

·      Grade of Service. We monitor IPS packet loss between Verizon IPS POPs
using a combination of UDP, ICMP and SNMP. Verizon sends a series of test
packets to measure packet loss. We report packet loss results in near real-time
and provide aggregate reports for the previous month.

 

339

--------------------------------------------------------------------------------


 

·      Time to Restore. We monitor IPS Time to Restore (TTR) using our ETMS.
Verizon calculates outages as discussed under Availability, above. We report TTR
on a per-incident basis.

 


FEATURES

 

Section C.2.4.1.2 of Networx Universal RFP

 

GCI shall describe how it will provide all of the features identified in section
C.2.4.1.2, of the Networx RFP. GCI shall also price the required features per B
2.4.1.4-1 through 3 and provide in the required format.

 

IPS Features

 

Volume I, Section 4.2.7.3.1.2 of Networx Universal Contract

 

GCI will comply with all feature requirements for C.2.4.1.2.1 as follows.

 

1           As shown in Figure 8.0-1 below, Verizon ISDN backup service is
available for Networx customers with Verizon-provided T1 or dedicated ports that
need low-cost backup connectivity. In the event of T1 failure, the customer’s
router automatically dials a Verizon-owned ISDN Point of Presence (POP) that
routes to the ISDN connection until the primary leased line service returns; the
ISDN line will then drop. Note: The ISDN line will be provided to the Networx
customer through another provider; the connection must be a complete ISDN
account (i.e., the customer pays any ISDN charges to the telco). Dual channel (2
B channel) bonding is not guaranteed; 128 Kbps is supported if both channels
terminate on the same Network Access Server/APX. A minimum of 64 Kbps is
guaranteed for transmission. We do not offer 56K dial backup as “dynamic
failover” for dedicated ports commercially. However, if this issue arises, we
will obtain approval for an ad hoc custom design. From a technical design
standpoint, it doesn’t make sense for a 56K dialup circuit to dynamically backup
a dedicated port such as T1, T3, or above. If the primary dedicated port were to
go down, a 56K dial circuit could not support or sustain the throughput that the
Agency would be accustomed to.

 

340

--------------------------------------------------------------------------------


 

Figure 8.0-1. IPS High Availability Configuration (Dedicated Port w/ISDN Backup)

 

[g72561kk59i001.gif]

 

 

 

High Availability Configuration (T1 with ISDN Backup)

 

T1 with ISDN backup is a single T1 service with the addition of ISDN 2B+D BRI
128 K dial backup. The Agency’s CPE/SED has both a DS1 and an ISDN BRI
interface. If the Dedicated Access SD1 fails at any layer (i.e., just the
virtual circuit (layer 2), T1 signaling (layer 1), default route un-reachability
(layer 3), the ISDN BRI interface on the CPE will sense “interesting” egress IP
datagrams and will dial out and negotiate a PPP session with a Verizon Internet
Dial Access Network (DAN) Network Access Server (NAS –Lucent APX8100).

 

The customer IP subnet is then advertised by a Dial Router (DR) to the Internet
at large to establish the change in topology.

 

2              Verizon’s Web-Based Directory Services (WBDS) solution provides
Networx Agencies with a web-based directory interface for access to national
directory listings. WBDS features: a web-based user interface; area code
searches; reverse number searches; reverse street searches; and robust
reporting. Although freedom to roam is currently not supported, this capability
can be developed to meet GSA requirements. WBDS also offers directory assistance
that is cheaper than that offered with standard dial-up connections. WBDS
replaces

standard DA with a web-based interface, and expands present capabilities of DA
service. Customers who now dial long distance (XXX) 555-1212 or local 411 will
have a cheaper, more intuitive interface. WBDS is an excellent adjunct to
Verizon’s traditional dial directory assistance. Our database, which is 99.5%
accurate, is used by both web-based and dial applications. WBDS is also an ideal
transitional service that migrates away from standard dial services to

 

341

--------------------------------------------------------------------------------


 

web-based environments. Availability of service from a data connection to
Verizon on Frame Relay, ATM, or IP allows for the customer’s LAN- based users to
bypass higher cost dial services and utilize the web-based capabilities of most
intranets, as provided. In many offices, customers will be able to shut down 411
and (XXX) 555-1212 dial arrangements on their PBX service and allow only
web-based connections to WBDS, which will result in significant cost savings.

 

2a            Verizon’s Web-Based Directory Services is the web interface
provided.

 

2b            The No Area Code Necessary feature is Included in WBDS service.

 

2c            The Verizon Directory Assistance database is not derived from
RBOCs/LECs phone book data; it comprises the true directory assistance data used
by 411 operators. The key difference is that Verizon data contains non-listed
telephone numbers, while the phone book does not. In addition, Verizon has over
156 million Directory Assistance listings, and receives between 850,000 to 1.5
million updates from all of Verizon data providers daily. In total, Verizon has
over 22 feeds from companies across the country. A reverse number search will
search the White Pages, Business Pages, and Government Pages of a phone book for
a listing based on the phone number. The returned listing information may
contain:

 

·    Name

 

·    Street Address

 

·    City

 

·    State

 

·    Zip

 

·    Phone number

 

2d            A reverse street search will search the White Pages, Business
Pages, and Government Pages for a listing based on the street address. The
returned listing information may contain:

 

·    Phone number

 

·    Name

 

·    City

 

·    State

 

·    Zip

 

·    Street Address

 

2e            Freedom to Roam is currently not available, but can be developed
for Networx customers.

 

342

--------------------------------------------------------------------------------


 

2f            With WBDS, Agencies can access user group-generated usage reports.
The reporting platform shows the customer that the billed total closely matches
the usage seen. The billing system only reports a line item total for the usage,
not the detail needed for validation of the charge. Reporting has two components
for WBDS:

 

·      E-mail reports of templates created at the time of order. Allows weekly
and/or monthly reports to be generated and sent to the designated e-mail
recipient indicated on the WBDS project initiation form filled out by the
account team when ordering the service).

 

·      Online reporting done within the report request is entered by the
customer contact. The account team creates identification and password
information for the customer contact during provisioning, with information
submitted on the WBDS Project Initiation Form. E-mail is sent to this contact
person when an ID and password have been created for them.

 

Online reporting features data stream authentication screening to assure that
one customer does not see another’s data. In addition to ID and password
functions, we use the IP address assigned at the customer premises on the proxy
server or LAN interface equipment to identify the identifier for the
interaction. If the IP address is not stored in the acceptance table on the WBDS
firewalls, the request for data is denied. The address follows conventional IP
format (xxx.xxx.xxx.xxx). This address information is taken from the WBDS
project initiation form. This IP addressing mechanism will apply for both frame
relay and IP connected customers.

 


TRAINING

 

Volume II, Section 3.11 of Networx Universal Contract

 

GCI shall offer sales training to the Verizon Government Markets sales
organization to facilitate the selling of GCI High-speed Service both under the
FTS2001 contract umbrella as well as Networx.

 

GCI shall offer training materials to Verizon and its customers in order to
support Verizon’s ability to deliver training to Networx customers as defined by
Section C.3.7 of the Networx RFPs.

 

Training Content

 

GCI will provide content for IPS training in accordance with the requirements of
RFP Section C.3.7.2.

 

TRAINING DEVELOPMENT

 

Team Verizon’s solution for training development meets or exceeds all
requirements found in RFP Section C.3.7.2.1.

 

343

--------------------------------------------------------------------------------


 

TRAINING AVAILABILITY

 

Team Verizon’s solution for training availability meets or exceeds all
requirements found in RFP C.3.7.2.2.

 

TRAINING MAINTENANCE

 

Team Verizon’s solution for training maintenance meets or exceeds all
requirements found in RFP C.3.7.2.6.

 

Within 30 business days following any changes to Team Verizon’s Networx program
that would result in any changes or modifications to the training program, all
affected training material will be updated and made available to the Government.
These modifications will be provided at no cost.

 


PARTNER MEETINGS/SALES OPPORTUNITIES


 

FLAG DOES NOT MAP TO NETWORX PROPOSAL/CONTRACT.

 

GCI shall support meetings with Verizon Networx Partners.

 

GCI shall assign sales representatives to support the FTS2001 and Networx
opportunities. GCI shall support Sales Opportunity Reviews to ensure
collaborative planning.

 

4.0          Project Term

 

This agreement will run concurrent with Verizon’s Networx Universal and
Enterprise contracts with the GSA.  Time period will be upon issuance of a
Purchase Order thru 2011.

 

5.0          Deliverables

 

See Project Scope.

 

6.0          Contact Information

 

VerizonBusiness

Name

Title

Address

City, State  Zip

Phone number

Fax number

Email address

 

Supplier Name - GCI

Name - Laura Rykaczewski

Title - Senior Account Manager

Address

 

344

--------------------------------------------------------------------------------


 

City, State  Zip

Phone number - 907 868 5351

Fax number - 907 868 6292

Email address - lrykaczewski@gci.com

 

345

--------------------------------------------------------------------------------


 

7.0          Project Staffing

 

Not applicable.

 


8.0          WORK PERFORMANCE


 

·              Security – N/A

·              Hours & Overtime – Pre-approval of time/materials above what is
identified in the Cost & Schedule section is required when they impact project
costs

·              Travel & Expense Guidelines – N/A

 

9.0          Assumptions/Risks/Dependencies

 

Refer to Exhibit B prime contract “flow down provisions”

 


10.0        VERIZON RESPONSIBILITIES

 

See Project Scope

 

11.0        Cost and Schedule (TBD)

 


THE VALUE OF THIS SOW IS ESTIMATED TO BE APPROXIMATELY $X,XXX,XXX.00 FOR THE
TERM OF THE SOW.


 

Year 1 (2007) = $

Year 2 (2008) = $

Year 3 (2009) = $

Year 4 (2010) = $

 


PRICING STRUCTURE

 

Section B.2.4.1 of Networx Universal RFP

 

GCI shall provide competitive pricing to Verizon. GCI shall comply with the
Pricing Structure outlined in Section B.2.4.1.3.1 of the Networx RFPs.

 

Internet Services

 

INTERNET PROTOCOL SERVICE (IPS)

 

The technical requirements for Internet Protocol Service (IPS) are provided in
Section C.2.4.1.

 

IPS PRICE STRUCTURE

 

The price structure for domestic and non-domestic IPS shall comprise the
following elements:

 

a.             Monthly Recurring Charge per port

 

b.             Feature Charges

 

346

--------------------------------------------------------------------------------


 

Prices for any associated SEDs shall be listed in Section B.4.

 

IPS ACCESS

 

The contractor shall allow a Government Agency to connect to the contractor’s
IPS transport network using any of the following access methods:

 

a.              Independent access

 

b.              Dedicated access

 

c.              Embedded access

 

INDEPENDENT ACCESS

 

An agency may use access from a different contract to connect with the
contractor’s IPS transport network.  No additional charges shall be allowed for
interfacing with independent access.

 

DEDICATED ACCESS

 

Where dedicated access is used to connect the SDP to the contractor’s designated
connecting Point-of-Presence (POP), dedicated access prices shall be listed in
Section B.3.

 

EMBEDDED ACCESS

 

When services such as ISDN, DSL, or Cable High-Speed are offered as embedded
access by the contractor, the service price shall be included in the
contractor’s port price.  See Section J.2 for geographical scope of these
service offerings.

 

IPS Basic Service Prices

 

IPS DOMESTIC PORT PRICES

 

Table B.2.4.1.3.1-3 provides the format for IPS domestic, i.e., CONUS/OCONUS,
port prices for Internet service. Table B.2.4.1.3.1-4 provides the applicable
charging units for the IPS domestic port types for Internet service. Domestic
dial-up access will connect to the contractor’s IPS network through the domestic
dial-up port. The contractor shall price the domestic dial-up port based on a
flat monthly recurring charge for unlimited usage.

 

Domestic dedicated access will connect to the contractor’s IPS network through a
domestic dedicated access port. Agencies may also connect domestic independent
access to any domestic port (except to embedded access ports). The contractor
shall price domestic dedicated access ports based on a monthly recurring charge.
The Country/Jurisdiction IDs are provided in RFP Section B.6.6.

 

347

--------------------------------------------------------------------------------

 


 

Table B.2.4.1.3.1-3 IPS Domestic Port Prices - Internet

 

CLIN

 

Case
Number*

 

Country/
Jurisdiction
ID**

 

Price

 

Price Start
Date

 

Price Stop
Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Case number applies to ICB CLINs only

 

** For Country/Jurisdiction ID codes, see RFP Section B.6.6.

 

Table 0-1  IPS Domestic Port Pricing Instructions - Internet

 

MRC Routine

 

MRC Critical

 

Description

 

Charging Unit

 

 

 

 

 

 

 

0744341

 

0744390

 

Dedicated DS0 – CONUS

 

Per port

 

 

 

 

 

 

 

0744342

 

0744391

 

Dedicated FT1 (2XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744343

 

0744392

 

Dedicated FT1 (3XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744344

 

0744393

 

Dedicated FT1 (4XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744345

 

0744394

 

Dedicated FT1 (5XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744346

 

0744395

 

Dedicated FT1 (6XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744347

 

0744396

 

Dedicated FT1 (7XDS0) – CONUS

 

Per Port

 

 

 

 

 

 

 

0744348

 

0744397

 

Dedicated FT1 (8XDS0) – CONUS

 

Per port

 

 

 

 

 

 

 

0744349

 

0744398

 

Dedicated T1 – CONUS

 

Per port

 

 

 

 

 

 

 

0744350

 

0744399

 

Dedicated FT3 (2XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744351

 

0744400

 

Dedicated FT3 (3XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744352

 

0744401

 

Dedicated FT3 (4XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744353

 

0744402

 

Dedicated FT3 (5XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744354

 

0744403

 

Dedicated FT3 (6XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744355

 

0744404

 

Dedicated FT3 (7XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744356

 

0744405

 

Dedicated FT3 (8XDS1) – CONUS

 

Per port

 

 

 

 

 

 

 

0744359

 

0744408

 

Dedicated T3 – CONUS

 

Per port

 

 

 

 

 

 

 

0744360

 

0744409

 

Dedicated OC3c (155 Mbps) – CONUS

 

Per port

 

 

 

 

 

 

 

0744361

 

0744410

 

Dedicated OC12c (622 Mbps) – CONUS

 

Per port

 

 

 

 

 

 

 

0744362

 

0744411

 

Dedicated OC48c (2.5 Gbps) – CONUS

 

Per port

 

 

 

 

 

 

 

0744363

 

0744412

 

Dedicated OC192c (10 Gbps) – CONUS

 

Per port

 

 

 

 

 

 

 

0744365

 

0744414

 

Dedicated DS0 – OCONUS

 

Per port

 

348

--------------------------------------------------------------------------------


 

MRC Routine

 

MRC Critical

 

Description

 

Charging Unit

 

 

 

 

 

 

 

0744366

 

0744415

 

Dedicated FT1 (2XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744367

 

0744416

 

Dedicated FT1 (3XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744368

 

0744417

 

Dedicated FT1 (4XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744369

 

0744418

 

Dedicated FT1 (5XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744370

 

0744419

 

Dedicated FT1 (6XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744371

 

0744420

 

Dedicated FT1 (7XDS0) – OCONUS

 

Per Port

 

 

 

 

 

 

 

0744372

 

0744421

 

Dedicated FT1 (8XDS0) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744373

 

0744422

 

Dedicated T1 – OCONUS

 

Per port

 

 

 

 

 

 

 

0744374

 

0744423

 

Dedicated FT3 (2XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744375

 

0744424

 

Dedicated FT3 (3XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744376

 

0744425

 

Dedicated FT3 (4XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744377

 

0744426

 

Dedicated FT3 (5XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744378

 

0744427

 

Dedicated FT3 (6XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744379

 

0744428

 

Dedicated FT3 (7XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744380

 

0744429

 

Dedicated FT3 (8XDS1) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744383

 

0744432

 

Dedicated T3 – OCONUS

 

Per port

 

 

 

 

 

 

 

0744384

 

0744433

 

Dedicated OC3c (155 Mbps) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744385

 

0744434

 

Dedicated OC12c (622 Mbps) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744386

 

0744435

 

Dedicated OC48c (2.5 Gbps) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744387

 

0744436

 

Dedicated OC192c (10 Gbps) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744001

 

0744170

 

Analog Dial-Up (up to 56/64 kbps)-CONUS

 

Per port

 

 

 

 

 

 

 

0744002

 

0744171

 

Embedded – Analog Dial-up (up to 56/64 kbps) - CONUS

 

Per port

 

 

 

 

 

 

 

0744003

 

0744172

 

Embedded – ISDN (at 64 kbps) – CONUS

 

Per port

 

 

 

 

 

 

 

0744004

 

0744173

 

Embedded – ISDN (at 128 kbps) - CONUS

 

Per port

 

 

 

 

 

 

 

0744005

 

0744174

 

Embedded – ADSL (at 1.536 Mbps/384 kbps -CONUS

 

Per port

 

 

 

 

 

 

 

0744006

 

0744175

 

Embedded – ADSL (at 3 Mbps/512 kbps) -CONUS

 

Per port

 

 

 

 

 

 

 

0744007

 

0744176

 

Embedded – ADSL (at 6 Mbps/768 kbps) - CONUS

 

Per port

 

 

 

 

 

 

 

0744008

 

0744177

 

Embedded – SDSL (at 1.536

 

Per port

 

349

--------------------------------------------------------------------------------


 

MRC Routine

 

MRC Critical

 

Description

 

Charging Unit

 

 

 

 

 

 

 

 

 

 

 

Mbps/1.536 Mbps) – CONUS

 

 

 

 

 

 

 

 

 

0744010 (Optional)

 

0744179 (Optional)

 

Embedded – Cable High-speed (at 256 kbps/256 kbps) -CONUS

 

Per port

 

 

 

 

 

 

 

0744011 (Optional)

 

0744180 (Optional)

 

Embedded-Cable High-speed (at 1.54 Mbps/384 kbps) - CONUS

 

Per port

 

 

 

 

 

 

 

0744012 (Optional)

 

0744181 (Optional)

 

Embedded – Cable High-speed (at 5 Mbps/512 kbps) – CONUS

 

Per port

 

 

 

 

 

 

 

0744013 (Optional)

 

0744182 (Optional)

 

Embedded-Cable High-speed (at 10 Mbps/768 kbps)-CONUS

 

Per port

 

 

 

 

 

 

 

0744014 (Optional)

 

0744183 (Optional)

 

Embedded – MWLANS (Wireless) –up to 54 Mbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744015 (Optional)

 

0744184 (Optional)

 

Embedded – Broadband Wireless – up to 19.2 kbps – CONUS

 

Per port, ICB

 

 

 

 

 

 

 

0744016 (Optional)

 

0744185 (Optional)

 

Embedded – Broadband Wireless – up to 1.54 Mbps - CONUS

 

Per port, ICB

 

 

 

 

 

 

 

0744017 (Optional)

 

0744186 (Optional)

 

Embedded – Broadband Wireless – up to 43 Mbps - CONUS

 

Per port, ICB

 

 

 

 

 

 

 

0744018

 

0744187

 

Embedded – Satellite – up to 19.2 kbps

 

Per port

 

 

 

 

 

 

 

0744019

 

0744188

 

Embedded – Satellite – up to 1.54 Mbps - CONUS

 

Per port

 

 

 

 

 

 

 

0744020

 

0744189

 

Embedded – Satellite – up to 43 Mbps – CONUS

 

Per port

 

 

 

 

 

 

 

0744086

 

0744255

 

Analog Dial-up (up to 56/64 kbps) – OCONUS

 

Per port

 

 

 

 

 

 

 

0744087

 

0744256

 

Embedded – Analog Dial-up (up to 56/64 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744088

 

0744257

 

Embedded-ISDN (at 64 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744089

 

0744258

 

Embedded – ISDN (at 128 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744090

 

0744259

 

Embedded – ADSL (at 1.536 Mbps/384 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744091

 

0744260

 

Embedded – ADSL (at 3 Mbps/512 kbps) -OCONUS

 

Per port

 

 

 

 

 

 

 

0744092

 

0744261

 

Embedded – ADSL (at 6 Mbps/768 kbps) -OCONUS

 

Per port

 

 

 

 

 

 

 

0744093

 

0744262

 

Embedded – SDSL (at 1.536 Mbps/1.536 Mbps) -OCONUS

 

Per port

 

 

 

 

 

 

 

0744095 (Optional)

 

0744264 (Optional)

 

Embedded – Cable High-speed (at 256 kbps/256 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744096 Optional)

 

0744265 (Optional)

 

Embedded – Cable High-speed (at 1.54 Mbps/384 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744097 (Optional)

 

0744266 (Optional)

 

Embedded – Cable High-speed (at 5

 

Per port

 

350

--------------------------------------------------------------------------------


 

MRC Routine

 

MRC Critical

 

Description

 

Charging Unit

 

 

 

 

 

 

 

 

 

 

 

Mbps/512 kbps) - OCONUS

 

 

 

 

 

 

 

 

 

0744098 (Optional)

 

0744267 (Optional)

 

Embedded – Cable High-speed (at 10 Mbps/768 kbps) - OCONUS

 

Per port

 

 

 

 

 

 

 

0744099 (Optional)

 

0744268 (Optional)

 

Embedded – MWLANS (Wireless) – up to 54 Mbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744100 (Optional)

 

0744269 (Optional)

 

Embedded – Broadband Wireless – up to 19.2 kbps - OCONUS

 

Per port, ICB

 

 

 

 

 

 

 

0744101 (Optional)

 

0744270 (Optional)

 

Embedded – Broadband Wireless – up to 1.54 Mbps - OCONUS

 

Per port, ICB

 

 

 

 

 

 

 

0744102 (Optional)

 

0744271 (Optional)

 

Embedded – Broadband Wireless – up to 43 Mbps - OCONUS

 

Per port, ICB

 

 

 

 

 

 

 

0744103

 

0744272

 

Embedded – Satellite – up to 19.2 kbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744104

 

0744273

 

Embedded – Satellite – up to 1.54 Mbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744105

 

0744274

 

Embedded – Satellite – up to 43 Mbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744081

 

0744250

 

Ethernet - 1 Mbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744082

 

0744251

 

Ethernet – 10 Mbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744083

 

0744252

 

Ethernet – 100 Mbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744084

 

0744253

 

Ethernet – 1 Gbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744085 (Optional)

 

0744254 (Optional)

 

Ethernet – 10 Gbps-CONUS

 

Per port

 

 

 

 

 

 

 

0744165

 

0744334

 

Ethernet – 1 Mbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744166

 

0744335

 

Ethernet – 10 Mbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744167

 

0744336

 

Ethernet – 100 Mbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744168

 

0744337

 

Ethernet – 1 Gbps - OCONUS

 

Per port

 

 

 

 

 

 

 

0744169 (Optional)

 

0744338 (Optional)

 

Ethernet – 10 Gbps - OCONUS

 

Per port

 

IPS Features Prices

 

Table B.2.4.1.4-1 and Table B.2.4.1.4-2 provide the formats for the pricing
information for IPS domestic features.  Table B.2.4.1.4-3 provides the pricing
information and charging units for IPS domestic features.  The contractor shall
price the IPS features for dedicated port backup as a separate transmission from
VS analog dial-up and ISDN BRI access to IPS.  The Country/Jurisdiction IDs are
provided in Section B.6.6.  The contractor is not required to propose a price
for the Web-based directory service feature.  Finally, when the contractor does
not use its own non-domestic IPS network, the contractor shall provide
non-domestic feature charges as pass-through of actual costs with no markup.

 

351

--------------------------------------------------------------------------------


 

Table 0-2  IPS Feature Prices

 

CLIN

 

Country/
Jurisdiction ID*

 

Price

 

Price
Start Date

 

Price
Stop Date

 

Price
Replaced Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*      For Country/Jurisdiction ID codes, see Section B.6.6

 

Table 0-3  IPS Web-Based
Directory Service Feature Prices (Optional)

 

CLIN

 

Band Low

 

Band High

 

Price

 

Price Start
Date

 

Price Stop
Date

 

Price
Replaced
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Table 0-4  IPS Feature Pricing Instructions

 

MRC

 

NRC

 

Usage

 

Description

 

Charging Unit

 

Notes

 

 

 

 

 

0749001

 

Analog VS Dial-up backup– 56 kbps

 

Per 6 second increment

 

 

 

 

 

0749005

 

 

 

Analog VS Dial-up backup– 56 kbps

 

Per line

 

 

 

0749002 (Optional)

 

0749006 (Optional)

 

 

 

ISDN BRI backup – Peak rate 64 kbps

 

Per line

 

Flat fee for unlimited usage

 

0749003 (Optional)

 

0749007 (Optional)

 

 

 

ISDN BRI backup – Peak rate 128 kbps

 

Per line

 

Flat fee for unlimited usage

 

 

 

 

 

0749004 (Optional)

 

Web-based Directory Services

 

Per successful retrieval per month

 

Banding level based on number of returns

 

 

12.0        Bonding Requirements

 

Not applicable.

 

13.0        Invoicing Requirements

 

In order for you to receive payment, receipts must be completed and all ORIGINAL
invoices must be submitted to Accounts Payable.  In the event an original
invoice was sent to the Verizon end user, it will be the responsibility of the
Verizon end user to ensure the original invoice is forwarded to Accounts
Payable.

 

352

--------------------------------------------------------------------------------


 

A valid invoice MUST contain the following:

Supplier Name

 

Remittance Address

Invoice Number

 

Purchase Order Number

Invoice Date

 

Dollar amount broken out by line item of the Purchase Order

 

The payment terms for such work will be Net 30 days from date of an authorized
invoice.

 

Send ORIGINAL INVOICE to

Verizon Business
P.O. Box 770
Ashburn, VA 20146-0770

 

Please send a COPY of the INVOICE to

 

Verizon Business
Federal - AP
2485 Natomas Park Drive, Suite 450
Sacramento, CA 95831
Jenifer.Mojonnier@verizonbusiness.com

 

Failure to follow the above directions may result in delay of payment.

 

14.0        Applicable Documents

 

GCI ICDs

 

GCI ICD_P_II_SPIM_v2.8_06072007.doc

 

GCI SV_7 2_ICD_GCI_v4 0.doc

 

GCI ICD_GCI_ASR_v2.1_01182007.doc

 

GCI Pricing

 

See attached excel worksheet.

 

Verizon will provide any working documents that may be required to complete the
work effort.  All content will be the exclusive property of Verizon.   “GCI”
will secure prior approval from Verizon before any materials are shared
publicly.  Because Verizon will have provided content and approve on all
material, Verizon will have sole responsibility for accuracy of contents.

 

15.0        Vendor Outsourced Activity

 

No third party subcontractor shall be added to a Statement of Work by the
Consultant without obtaining prior approval from Verizon’s Primary contact
above.

 

16.0        SOW Change of Scope Procedure (if applicable)

 

Any change to this Statement of Work shall be provided in writing and accepted
by both Parties before being accepted and included as a part of this SOW
Agreement.

 

353

--------------------------------------------------------------------------------


 

17.0        Acceptance Criteria

 

Acceptance shall be given when all of the deliverables have been received or
completed, including receipt of all documents and data produced during this
project.  Approval of invoice for work performed is acknowledgement of
acceptance criteria.

 

The parties agree that this engagement letter/SOW describes certain Services to
be performed by                                for Verizon. 
                              acknowledges and agrees that the Services
described herein shall not commence until                          receives from
Verizon a Purchase Order incorporating this engagement letter/SOW.  THERE IS NO
BINDING OBLIGATION BETWEEN                        AND VERIZON WITH REGARD TO THE
SPECIFIC PROJECT DESCRIBED IN THIS SOW UNTIL THE CORRESPONDING PURCHASE ORDER IS
ISSUED.  FAILURE TO OBTAIN BOTH A VALID PURCHASE ORDER AND AN APPROVED
ENGAGEMENT LETTER OR SOW WILL RESULT IN VERIZON HAVING NO LIABILITY OF ANY KIND
FOR ANY PERFORMANCE OF SERVICES DESCRIBED HEREIN.

 

In WITNESS WHEREOF, the parties have entered into this Statement of Work as a
part of an agreement.

 

Verizon Services Corporation

 

{INSERT VENDOR}

 

 

 

By:

 

 

By:

 

 

{Signature}

 

 

{Signature}

 

 

 

 

{Printed Name}

 

 

{Printed Name}

 

 

 

 

{Title}

 

 

{Title}

 

 

 

 

{Date}

 

 

{Date}

 

354

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERFORMANCE AND MAINTENANCE

 

1.             PERFORMANCE MONITORING AND REPORTING

 

1.1           Provider shall be responsible for performing surveillance on
Provider’s Network.  However, Verizon Business may also perform surveillance on
Provider’s Network.

 

1.2           Verizon Business, at its expense, may provide surveillance
equipment to the terminating equipment network side of the DSX-1 cross connect
frame connected to Provider’s transmission equipment situated in Verizon
Business’ locations, which will provide the Verizon Business Global Event
Network Management Center (“Verizon Business’ GENMC”) with the ability to
perform surveillance of the Special Access Services.

 

1.3           Alarms related to the Special Access Services shall be reported
immediately to Provider by Verizon Business’ GENMC, and alarms related to the
Special Access Services that are detected by the Provider shall be reported
immediately to Verizon Business by Provider.

 

2.             MAINTENANCE

 

2.1           Provider, at its sole cost and expense, shall be responsible for
maintaining, repairing and testing the Special Access Services and Provider’s
Network, including any Provider-owned equipment in End User and Verizon Business
locations.

 

2.2           Provider shall perform all maintenance and repair functions as
necessary on a twenty-four (24) hours per day, seven (7) day per week basis.

 

2.3           Specifications.  Maintenance of the Special Access Services and/or
Provider’s Network shall be performed to meet the manufacturer’s specifications
and those provided for in this Agreement.  Verizon Business shall have the right
to review Provider’s maintenance procedures and maintenance records.

 

2.4           Coordination.  Any maintenance or repair function to be performed
by Provider that will or could affect the Special Access Services, or may result
in an Interruption to the Special Access Services, shall be coordinated and
scheduled through Verizon Business’ GENMC pursuant to Section 2.5 of this
Exhibit A (“Scheduled Maintenance”).

 

2.5           Scheduled Maintenance.

 

2.5.1        All Scheduled Maintenance (as defined above in Section 2.4 of this
Exhibit A) shall normally be performed during the “Maintenance Window” of
12:00 A.M. and 6:00 A.M. local time according to the location in which the work
is being performed, and shall be mutually agreed to by Verizon Business and
Provider.  Provider shall request permission from Verizon Business’ GENMC at
least ten (10) days before commencing any such Scheduled Maintenance work.

 

2.5.1.1     For DS-3 and above maintenance, Provider shall contact Verizon
Business’ GENMC at 800-444-0902 or 919-377-5123 and complete the Scheduled
Maintenance Request Form attached as Appendix 1 to this Exhibit A.

 

2.5.1.2     For DS-1 and below maintenance, Provider shall contact Verizon

 

355

--------------------------------------------------------------------------------


 

Business’ local terminal or junction for coordination.  Verizon Business local
terminal/junction contacts may be obtained by calling the Verizon Business’
GENMC at 800-444-0902 or 919-377-5123.

 

2.5.2        Verizon Business shall have the right to have its personnel present
during any Scheduled Maintenance.

 

2.5.3        Provider’s maintenance personnel shall notify Verizon Business
before beginning any Scheduled Maintenance and must receive Verizon Business’
authorization to proceed.  Provider’s personnel shall notify Verizon Business on
completion of Scheduled Maintenance and must receive verification from Verizon
Business that the Special Access Services are fully operational.

 

2.5.4        Periodically throughout the year, Verizon Business may severely
limit network change activity to protect Verizon Business’ Customers from
experiencing maintenance related Interruptions.  These periods of limited
activity are referred to as “Customer Sensitivity Periods (CSP)”.  The most
significant CSP typically runs from mid-November to mid-January to protect
Customer’s service during the holiday season.  For specific dates and detailed
guidelines, contact Verizon Business’ GENMC at 800-444-0902 or 919-377-5123.

 

2.6           Access to Equipment and Facilities.

 

2.6.1        In accordance with procedures which Verizon Business, in its sole
discretion, deems appropriate, including, but not limited to, the provisions of
this Section 2.6, Verizon Business shall permit Provider to access its equipment
in Verizon Business locations for the purpose of maintaining and repairing the
Special Access Services and Provider’s Network.

 

2.6.2        Provider shall comply with the rules, regulations and restrictions
that apply to the Verizon Business premises or facilities where Provider has
installed its equipment.  Such rules, regulations and restrictions may include,
without limitation, the following:

 

2.6.2.1     Visitors may be denied admission unless they present satisfactory
identification or are identified on an authorized personnel list, or both.

 

2.6.2.2     Visitors may be required to be accompanied by authorized personnel
or be subject to other access restrictions.

 

2.7           Response and Repair Times.  In the event of an Interruption in
Special Access Services, Provider shall eliminate the Interruption to the
affected Special Access Services within the following time frames:

 

2.7.1        Electronic Restoration.  In the event of an Interruption that is
due to an electronics failure, Provider shall eliminate such Interruption within
two (2) hours of becoming aware of such failure, whether by notification from
Verizon Business’ GENMC, or otherwise.

 

2.7.2        Cable Restoration.  In the event of an Interruption that is due to
a cable failure, Provider shall begin cable restoration within two (2) hours
after the faulty cable is identified.  Provider shall reroute all affected
Verizon Business traffic to an alternate route within one (1) hour after
location of such failure has been determined.  The cable shall be restored and
the Interruption shall be eliminated no later than eight (8) hours after
failure.

 

2.7.3        Emergency Reconfiguration.  If Provider’s Network has the
capability to provide route reconfiguration to maintain Special Access Services,
Provider shall provide reconfiguration if other means of restoration will not
restore the Special Access Services within the time frames provided in

 

356

--------------------------------------------------------------------------------


 

Sections 2.7.1 and 2.7.2 above.  Reconfiguration shall begin within one (1) hour
after the need to re-configure has been determined.

 

2.7.4        Reporting Requirements.  Provider shall provide reports to Verizon
Business that demonstrate compliance with the response and repair standards
described above for electronic and cable restorations.

 

2.7.4.1     For electronic restorations, reports shall detail, at a minimum,
specific Interruption, date/time Interruption occurred, time Provider was
notified, and time when restoration was completed.  Using two (2) hours as the
target time frame for restoring electronics failures, Provider shall also
include a graph showing the percentage of Interruptions not conforming to the
two (2) hour restoration target.

 

2.7.4.2     For cable restorations, reports shall detail, at a minimum, specific
Interruption, date/time faulty cable was identified, start/stop date/time of
alternate route restoration efforts, and a date/time when restoration was
completed. Using target time frames of (a) two (2) hours for beginning
restoration following identification of faulty cable, and (b) eight (8) hours
for completing cable restoration, Provider shall also include a graph showing
the percentage of Interruptions not conforming to the target time frames.

 

2.7.5        Interruption Credits.  Provider’s compliance with the above
response and repair items shall not in any way limit or impair any right Verizon
Business may have to receive a credit for such Interruption in accordance with
the terms of the Addendum for the affected Special Access Services.

 

2.8           Trouble Reporting.  Provider shall maintain a twenty-four (24)
hour a day, seven (7) day a week point-of-contact for Verizon Business to report
Special Access Services troubles.  Provider shall furnish Verizon Business with
periodically updated lists for Provider’s network management. In the event of an
Interruption, Provider shall notify Verizon Business’ GENMC at 800-444-0902 or
919-377-5123 within fifteen (15) minutes of the occurrence of the Interruption
and thereafter shall provide status updates to the local Verizon Business
terminal/POP every 1.5 hours until the Interruption is eliminated.

 

2.8.1        Each Party shall furnish the other with a list of its personnel
authorized to issue trouble reports under this Agreement.  Each Party shall
accept trouble reports without delay from these personnel whenever, after the
performance of appropriate tests, trouble is located in the facilities or the
Special Access Services and shall cause further testing and isolation to be done
to determine whether the trouble is located in Provider’s facilities, switching
vehicle, equipment or another source.  If such testing is ineffective, each
Party shall work with the other to assist in identifying the location of the
trouble.  Such cooperative testing shall normally be limited to continuity
testing and quality testing under a Party’s existing practices.  If the trouble
is sectionalized to a Party’s facilities, switching vehicle or equipment, such
Party shall take all necessary steps to clear the trouble and restore the
Special Access Services.

 

2.8.2        When either Party reports troubles, specific trouble tracking
information shall be exchanged with the other Party.  To facilitate the exchange
of information, each Party shall maintain a trouble log of all trouble reports. 
The trouble log shall include the following information:

 

2.8.2.1     serialization of each trouble report;

 

2.8.2.2     the nature of the reported trouble;

 

2.8.2.3     date and time of the trouble report;

 

2.8.2.4     name and telephone number of the person reporting trouble;

 

357

--------------------------------------------------------------------------------


 

2.8.2.5     name and telephone number of the person receiving the trouble
report;

 

2.8.2.6     diagnosis of trouble;

 

2.8.2.7     date and time of trouble clearance;

 

2.8.2.8     name and telephone number of the person reporting trouble clearance;
and

 

2.8.2.9     name and telephone number of the person receiving trouble clearance.

 

2.8.3        Whenever a Party designates a recurring trouble to be chronic in
nature, each Party shall immediately perform an investigation of the recent
trouble history and report the findings to the other.

 

2.8.4        Reporting Requirements.  Provider shall maintain trouble log
information in a database which will allow for reporting of troubles by
priority, trouble code, clearance code, average duration, percentage of troubles
exceeding the mean time to repair (MTTR) goals, etc.  For those recurring
troubles designated as chronic in nature, Provider shall, on a monthly basis,
provide reports that detail (a) specific circuits designated as chronic, the
number of times the circuit has been reported in the past, and (b) chronic
circuits closed each month and the final clearance code.

 

358

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NETWORX

PRIME CONTRACT “FLOW-DOWN” PROVISIONS

FOR

SUBCONTRACTOR

 

The Subcontract incorporates the following “flow-down” Prime Contract Clauses. 
References to Contractor shall mean Subcontractor, references to Subcontractor
shall mean sub-subcontractor, and references to GSA and/or the Government shall
mean Verizon except where the clause(s) require that a reference to the
government retain its initial definition as defined by the clause(s).  In the
event of any conflict or inconsistency between and of the provisions of (a) this
Agreement or any other exhibit, attachment or other document incorporated by
reference or attached to this Agreement, and (b) any of these “flow-down” terms,
conditions or provisions from the Prime Contract set forth below, then the
provisions set forth below shall control.

 

Clause No.

 

FAR Clause No.

 

Title and Date

E.1.1

 

52.246-2

 

Inspection of Supplies – Fixed Price (AUG 1996)

 

 

 

 

 

E.1.2

 

52.246-4

 

Inspection of Services – Fixed Price (AUG 1996)

 

 

 

 

 

E.1.3

 

52.246-16

 

Responsibility for Supplies (APR 1984)

 

 

 

 

 

F.1.1

 

52-242-15

 

Stop Work Order (AUG 1989)

 

 

 

 

 

F.1.2

 

52-242-17

 

Government Delay of Work (APR 1984)

 

 

 

 

 

F.1.3

 

52-247-35

 

F.O.B. Destination with Consignees Premises (APR 1984)

 

 

 

 

 

I.1.1

 

52.202-1

 

Definitions (DEC 2001)

 

 

 

 

 

I.1.2

 

52.203-3

 

Gratuities (APR 1984)

 

 

 

 

 

I.1.3

 

52.203-5

 

Covenant Against Contingent Fees (APR 1984)

 

 

 

 

 

I.1.4

 

52.203-6

 

Restrictions on Subcontractor Sales to the Government (JUL 1995)

 

 

 

 

 

I.1.5

 

52.203-7

 

Anti-Kickback Procedures (JUL 1995)

 

 

 

 

 

I.1.6

 

52.203-8

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(JAN 1997)

 

 

 

 

 

I.1.7

 

52.203-10

 

Price or Fee Adjustment for Illegal or Improper Activity (JAN 1997)

 

359

--------------------------------------------------------------------------------


 

I.1.8

 

52.203-12

 

Limitation on Payments to Influence Certain Federal Transactions (JUN2003)

 

 

 

 

 

I.1.9

 

52.204-2

 

Security Requirements (AUG 1996)

 

 

 

 

 

I.1.10

 

52.204-4

 

Printing/Copying Double-Sided on Recycled Paper (AUG 2000)

 

 

 

 

 

I.1.13

 

52-207-5

 

Option to Purchase Equipment (FEB 1995)

 

 

 

 

 

I.1.14

 

52.209-6

 

Protecting the Government’s Interest when Subcontracting with Contractors
Debarred, Suspended, or Proposed for Debarment (JUL 1995)

 

 

 

 

 

I.1.15

 

52-211-5

 

Material Requirements (AUG 2000)

 

 

 

 

 

I.1.16

 

52.215-2

 

Audit and Records - Negotiation (JUN 1999)

 

 

 

 

 

I.1.17

 

52.215-8

 

Order of Precedence - Uniform Contract Format (OCT 1997)

 

 

 

 

 

I.1 .18

 

52.215-10

 

Price Reduction for Defective Cost or Pricing Data (OCT 1997)

 

 

 

 

 

I.1.19

 

52.215-11

 

Price Reduction for Defective Cost or Pricing Data - Modifications (OCT 1997)

 

 

 

 

 

I.1.20

 

52.215-12

 

Subcontractor Cost or Pricing Data (OCT 1997)

 

 

 

 

 

I.1.21

 

52.215-13

 

Subcontractor Cost or Pricing Data - Modifications (OCT 1997)

 

 

 

 

 

I.1.22

 

52.215-14

 

Integrity of Unit Prices (OCT 1997)

 

 

 

 

 

I.1.23

 

52.215-17

 

Waiver of Facilities Capital Cost of Money (OCT 1997)

 

 

 

 

 

I.1.24

 

52.219-8

 

Utilization of Small, Small Disadvantaged, and Women-Owned Small Business
Concerns (OCT 2000)

 

 

 

 

 

I.1.25

 

52.219-9

 

Small, Small Disadvantaged and Women-Owned Small Businesses Subcontracting Plan
Alternate II (JAN 2002)

 

 

 

 

 

I.1.27

 

52.222-1

 

Notice to the Government of Labor Disputes (FEB 1997)

 

 

 

 

 

I.1.28

 

52.222-3

 

Convict Labor (JUN 2003)

 

360

--------------------------------------------------------------------------------


 

I.1.29

 

52.222-21

 

Prohibition of Segregated Facilities (FEB 1999)

 

 

 

 

 

I.1.30

 

52.222-26

 

Equal Opportunity (APR 2002)

 

 

 

 

 

I.1.31

 

52.222-29

 

Notification of Visa Denial (JUN 2003)

 

 

 

 

 

I.1.32

 

52.222-35

 

Affirmative Action for Disabled Veterans and Veterans of the Vietnam Era (DEC
2001)

 

 

 

 

 

I.1.33

 

52.222-36

 

Affirmative Action for Workers with Disabilities (JUN 1998)

 

 

 

 

 

I.1.34

 

52.222-37

 

Employment Reports on Special Disabled Veterans and Veterans of the Vietnam Era
(DEC 2001)

 

 

 

 

 

I.1.35

 

52.223-5

 

Pollution, Prevention and Right-to-Know Information Alternate I and II (AUG
2003)

 

 

 

 

 

I.1.36

 

52.223-6

 

Drug-Free Workplace (MAY 2001)

 

 

 

 

 

I.1.37

 

52.223-14

 

Toxic Chemical Release Reporting (JUN 2003)

 

 

 

 

 

I.1.38

 

52.224-1

 

Privacy Act Notification (APR 1984)

 

 

 

 

 

I.1.39

 

52.224-2

 

Privacy Act (APR 1984)

 

 

 

 

 

I.1.40

 

52.225-1

 

Buy American Act — Supplies (JAN 2004)

 

 

 

 

 

I.1.41

 

52.225-11

 

Buy American Act-construction Materials under Trade Agreements (JUN 2003)

 

 

 

 

 

I.1.42

 

52.225-13

 

Restrictions on Certain Foreign Purchases (OCT 2003)

 

 

 

 

 

I.1.43

 

52.225-14

 

Inconsistency Between English Version and Translation of Contract (FEB 2000)

 

 

 

 

 

I.1.44

 

52.227-1

 

Authorization and Consent (JUL 1995)

 

 

 

 

 

I.1.45

 

52.227-2

 

Notice and Assistance Regarding Patent and Copyright Infringement (AUG 1996)

 

 

 

 

 

I.1.46

 

52.227-3

 

Patent Indemnity (APR 1984)

 

 

 

 

 

I.1.47

 

52.227.10

 

Filing of Patent Applications — Classified Subject Matter (APR 1984)

 

361

--------------------------------------------------------------------------------


 

I.1.48

 

52.227-14

 

Rights in Data - General (JUN 1987) Alternates II, Ill, and V

 

 

 

 

Alternate II: Add paragraph (g)(2), Limited Rights Notice and subparagraph (a),
additional purposes:

 

 

 

 

 

 

 

 

 

Use (except for manufacture) by support service Contractors on the FTS Program,
including but not limited to nongovernment evaluators, management, and
operations support Contractors. (e.g. Networx Universal and Networx Enterprise).
This excludes other FTS comprehensive- and non-comprehensive service Contractors

 

 

 

 

 

I.1.49

 

52.227-16

 

Additional Data Requirements (JUN1987)

 

 

 

 

 

I.1.50

 

52.227-19

 

Commercial Computer Software— Restricted Rights (JUN 1987)

 

 

 

 

 

I.1.51

 

52.227-22

 

Reserved

 

 

 

 

 

I.1.52

 

52.228-5

 

Insurance -Work on a Government Installation (JAN 1997)

 

 

 

 

 

I.1.53

 

52.229-4

 

Federal, State, and Local Taxes (APR 2003)

 

 

 

 

 

I.1.54

 

RESERVED

 

RESERVED

 

 

 

 

 

I.1.55

 

52.229-6

 

Taxes - Foreign Fixed-Price Contracts (JUN 2003)

 

 

 

 

 

I.1.56

 

52.230-2

 

Cost Accounting Standards (APR 1998)

 

 

 

 

 

I.1.57

 

52.230-3

 

Disclosure and Consistency of Cost Accounting Practices (APR 1998)

 

 

 

 

 

I.1.58

 

52.232-1

 

Payments (APR 1984)

 

 

 

 

 

I.1.59

 

52.232-8

 

Discounts for Prompt Payment (FEB 2002)

 

 

 

 

 

I.1.60

 

52.232-9

 

Limitation of Withholding of Payments (APR 1984)

 

 

 

 

 

I.1.61

 

52.232-11

 

Extras (APR 1984)

 

 

 

 

 

I.1.62

 

52.232-17

 

Interest (JUN 1996)

 

 

 

 

 

I.1.63

 

52.232-23

 

Assignment of Claims (JAN 1986)

 

 

 

 

 

I.1.64

 

52.232-25

 

Prompt Payment (OCT 2003)

 

 

 

 

 

I.1.66

 

52.233-1

 

Disputes (JUL 2002), Alternate I

 

 

 

 

 

I.1.67

 

52.233-3

 

Protest After Award (AUG 1996)

 

 

 

 

 

I.1.68

 

52.237-2

 

Protection of Government Buildings, Equipment, and Vegetation (APR 1984)

 

362

--------------------------------------------------------------------------------


 

I.1.69

 

52.239-1

 

Privacy or Security Safeguards (AUG 1996)

 

 

 

 

 

I.1.70

 

RESERVED

 

RESERVED

 

 

 

 

 

I.1.71

 

52.242-13

 

Bankruptcy (JUL 1995)

 

 

 

 

 

I.1.72

 

52.243-1

 

Changes - Fixed Price (Alternate II) (AUG 1987)

 

 

 

 

 

I.1.74

 

52.244-6

 

Subcontracts for Commercial Items and Commercial Components (APR 2003)

 

 

 

 

 

I.1.75

 

52.245-2

 

Government Property (Fixed-Price Contracts) (JUN 2004)

 

 

 

 

 

I.1.76

 

52.246-17

 

Warranty of Supplies of a Noncomplex Nature (JUN 2003)

 

 

 

 

 

I.1.77

 

52.246-20

 

Warranty of Services (MAY 2001)

 

 

 

 

 

I.1.78

 

52.246-23

 

Limitation of Liability (FEB 1997)

 

 

 

 

 

I.1.79

 

52.246-25

 

Limitation of Liability - Services (FEB 1997)

 

 

 

 

 

I.1.80

 

52.247-63

 

Preference for U.S. - Flag Air Carriers (JUN 2003)

 

 

 

 

 

I.1.81

 

52.247-64

 

Preference for Privately Owned U.S. Flag Air Carriers (APR 2003)

 

 

 

 

 

I.1.82

 

52.249-2

 

Termination for Convenience of the Government (Fixed-Price) (MAY 2004)

 

 

 

 

 

I.1.83

 

52.249-4

 

Termination for Convenience of the Government (Services) (Short Form) (APR 1984)

 

 

 

 

 

I.1.84

 

52.249-8

 

Default (Fixed-Price Supply and Services) (APR 1984)

 

 

 

 

 

I.1.85

 

52.251-1

 

Government Supply Sources (APR 1984)

 

 

 

 

 

I.1.86

 

52.253-1

 

Computer Generated Forms (JAN 1991)

 

 

 

 

 

I.1.9

 

52.204-2

 

Security Requirements (AUG 1996)

 

 

 

 

 

I.2

 

52.215-19

 

Notification of Ownership Changes (Oct 1997)

 

363

--------------------------------------------------------------------------------


 

I.3

 

52.215-21

 

Requirements for Cost or Pricing Data or Formation Other

 

 

 

 

Than Cost or Pricing Data – Modifications (Oct 1997)

 

 

 

 

 

I.4

 

52.216-18

 

Ordering (Oct 1995)

 

 

 

 

 

I.5

 

52.216-19

 

Order Limitations (Oct 1995)

 

 

 

 

 

I.6

 

52.216-22

 

Indefinite Quantity (Oct 1995)

 

 

 

 

 

I.7

 

52.217-9

 

Option to Extend the Term of the Contract (Mar 2000)

 

 

 

 

 

I.8

 

552.203-71

 

Restriction on Advertising (Sep 1999)

 

 

 

 

 

I.9

 

552.215-70

 

Examination of Records by GSA (Feb 1996) (Deviation)

 

 

 

 

 

I.10

 

552.232-73

 

Availability of Funds (Sep 1999)

 

364

--------------------------------------------------------------------------------


 

APPENDIX 1 TO EXHIBIT C

 


SCHEDULED MAINTENANCE REQUEST FORM

 

* PLEASE FILL OUT ALL INFORMATION AND E-MAIL TO OCC-
GENMC@VERIZONBUSINESS.COM

  PLEASE DO NOT SEND ANY ATTACHMENTS GENMC PHONE: (919)377-5123

 

OCC REQUEST RELEASE FORM

 

Date Requested (mm/dd/yyyy):

 

Company Name:

 

Requester’s Name:

 

Requester’s Contact Number:

 

Requester’s Fax Number:

 

Maintenance Contact Name:

 

Maintenance Contact Number:

 

Maintenance Date:

 

Start Time, including time zone:

 

Stop time, including time zone (hh:mm: XXX)

 

Duration (hh:mm) :

 

Number of outages:

 

Times and type:

 

Location (City, State):

 

Locations Affected (City, State, and Verizon Business site):

 

Verizon Business/ CIRCUIT IDs:

 

CBT Circuit ID:

 

Description of Work:

 

Electronic Switching to spare (Y or N)?

 

Has maintenance request been previously denied (Y or N)?

 

GENMC notified via phone call (Y or N):

 

GENMC contact notified:

 

Email address:

 

Project Number:

 

365

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FAR PROVISIONS

 

1.             Mandatory FAR Flowdowns for Networx Universal.  This First
Amendment incorporates the following Federal FAR clauses by reference, with the
same force and effect as if they were given in full text.  “Contractor” will
mean “Subcontractor” and “Government” and “Contracting Officer” will mean
“Verizon Business”,  “Verizon Business Contracts Manager,” and “Verizon Business
Procurement Representative,” or his/her representative—except where the
clause(s) require that “Government” or “Contracting Officer” or “CO” retain its
initial definition as defined by the Prime Contract clause(s).

 

Clause No.

 

FAR/GSAM

 

Title and Date

 

 

 

 

 

F.1.1

 

52.242-15

 

Stop Work Order (AUG 1989)

 

 

 

 

 

F.1.2

 

52.242-17

 

Government Delay of Work (APR 1984)

 

 

 

 

 

F.1.3

 

52.247-35

 

F.O.B. Destination with Consignees Premises (APR 1984)

 

 

 

 

 

I.1.1

 

52.202-1

 

Definitions (DEC 2001)

 

 

 

 

 

I.1.4

 

52.203-6

 

Restrictions on Subcontractor Sales to the Government (JUL 1995)

 

 

 

 

 

I.1.5

 

52.203-7

 

Anti-Kickback Procedures (JUL 1995)
Except subparagraph (c)(1)

 

 

 

 

 

I.1.8

 

52.203-12

 

Limitation on Payments to Influence Certain Federal Transactions (JUN 2003)

 

 

 

 

 

I.1.9

 

52.204-2

 

Security Requirements (AUG 1996)

 

 

 

 

 

I.1.14

 

52.209-6

 

Protecting the Government’s Interest when Subcontracting with Contractors
Debarred, Suspended, or Proposed for Debarment (SEP 2006) Subcontractor
certifies, in accordance with this clause, that it is not currently debarred,
suspended, or proposed for debarment by any federal government agency.

 

 

 

 

 

I.1.21

 

52.215-13

 

Subcontractor Cost or Pricing Data - Modifications (OCT 1997)
Subcontractor is a Commercial Item provider. In accordance with FAR
52.215-13(b) and 15.403-1, Subcontractor is exempt from the requirement to
submit cost or pricing data.

 

366

--------------------------------------------------------------------------------


 

I.1.24

 

52.219-8

 

Utilization of Small, Small Disadvantaged, and Women-Owned Small Business
Concerns (OCT 2000)

 

 

 

 

 

I.1.29

 

52.222-21

 

Prohibition of Segregated Facilities (FEB 1999)

 

 

 

 

 

I.1.30

 

52.222-26

 

Equal Opportunity (APR 2002)

 

 

 

 

 

I.1.32

 

52.222-35

 

Affirmative Action for Disabled Veterans and Veterans of the Vietnam Era (DEC
2001)

 

 

 

 

 

I.1.33

 

52.222-36

 

Affirmative Action for Workers with Disabilities (JUN 1998)

 

 

 

 

 

I.1.42

 

52.225-13

 

Restrictions on Certain Foreign Purchases (OCT 2003)

 

 

 

 

 

I.1.44

 

52.227-1

 

Authorization and Consent (JUL 1995)

 

 

 

 

 

I.1.45

 

52.227-2

 

Notice and Assistance Regarding Patent and Copyright Infringement (AUG 1996)

 

 

 

 

 

I.1.47

 

52.227.10

 

Filing of Patent Applications — Classified Subject Matter (APR 1984)

 

 

 

 

 

I.1.48

 

52.227-14

 

Rights in Data - General (JUN 1987) Alternates II, III, and V

 

 

 

 

 

 

 

 

 

Alternate II: Add paragraph (g)(2), Limited Rights Notice and subparagraph (a),
additional purposes:

 

 

 

 

 

 

 

 

 

Use (except for manufacture) by support service Contractors on the FTS Program,
including but not limited to non-government evaluators, management, and
operations support Contractors (e.g., Networx Universal and Networx Enterprise).
This excludes other FTS comprehensive- and non-comprehensive service Contractors

 

 

 

 

 

I.1.52

 

52.228-5

 

Insurance - Work on a Government Installation (JAN 1997)

 

367

--------------------------------------------------------------------------------


 

I.1.74

 

52.244-6

 

Subcontracts for Commercial Items and Commercial Components (APR 2003)

 

 

 

 

 

I.1.81

 

52.247-64

 

Preference for Privately Owned U.S. Flag Commercial Vessels (FEB 2006)

 

 

 

 

 

I.1.82

 

52.249-2

 

Termination for Convenience of the Government (Fixed-Price) (MAY 2004)

 

 

 

 

 

I.1.83

 

52.249-4

 

Termination for Convenience of the Government (Services) (Short Form) (APR 1984)

 

 

 

 

 

I.1.84

 

52.249-8

 

Default (Fixed-Price Supply and Services) (APR 1984)
For the purpose of this Subcontract, subparagraph (a)(2) shall read “7 days”
instead of “10 days.”

 

 

 

 

 

I.3

 

52.215-21

 

Requirements for Cost or Pricing Data or Formation Other Than Cost or Pricing
Data – Modifications (OCT 1997) Subcontractor is a Commercial Item provider. In
accordance with FAR 52.215-21(a), Subcontractor shall provide “Other Than Cost
or Pricing Data.”

 

 

 

 

 

I.7 .

 

52.217-9

 

Option to Extend the Term of the Contract (MAR 2000)
For the purpose of this Subcontract, Verizon Business shall not be required to
provide Subcontractor with any preliminary written notice of intent to extend

 

 

 

 

 

I.9

 

552.215-70

 

Examination of Records by GSA (FEB 1996)

 

 

 

 

 

I.10

 

552.232-73

 

Availability of Funds (SEP 1999)

 

Updates to FAR Clauses can be viewed online at www.arnet.gov/far

 

368

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TECHNICAL SPECIFICATIONS

 

1.             INTERCONNECTION SPECIFICATIONS

 

Any and all Special Access Services furnished by Provider shall meet Digital
Cross-Connect Specifications in accordance with industry standards.

 

1.1           Circuits designed as DS-1 shall be available with either AMI or
B8ZS signaling format.  Extended Superframe Framing (ESF) format shall be
available as an option.

 

1.2           Circuits designed as DS-3 may be used with clear channel
capability.

 

1.3           All equipment shall be fully protected in a 1: N arrangement.

 

1.4           Provider shall furnish alternate/diverse paths into the Verizon
Business location, i.e., no single point of failure.

 

1.5           All Provider equipment must be SONET compatible.

 

1.6           Mean time to Restore Electronics and Network Circuit Path: Two
(2) hours

 

369

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PRICING

 

* Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC.  Each omitted Confidential Portion is marked by three Asterisks.

 

370

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI   Verizon  Networx  Frame Relay Pricing

 

City

 

 

 

Frame
Relay
switch

 

Speed

 

Rountinue
Ports
MRC

 

Critical
Ports
MRC

 

Networx
Duplex
PVC

 

Networx
Simplex
PVC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

Terrestrial

 

***

 

 

 

 

 

 

 

 

 

 

 

***

 

Satellite

 

***

 

4

 

 

 

 

 

 

 

 

 

***

 

Satellite

 

***

 

8

 

 

 

 

 

 

 

 

 

***

 

Terrestrial

 

***

 

16

 

 

 

 

 

 

 

 

 

***

 

Satellite

 

***

 

32

 

 

 

 

 

 

 

 

 

***

 

Terrestrial

 

***

 

48

 

 

 

 

 

 

 

 

 

***

 

Terrestrial

 

***

 

64

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

128

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

192

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

256

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

320

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

384

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

448

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

512

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

576

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

640

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

704

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

768

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

832

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

896

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

960

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

1024

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

1088

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

1152

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

1216

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

1280

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

1344

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

1408

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

1472

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

1536

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

3 Mb

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

4.5 Mb

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

6 Mb

 

$

***

 

$

***

 

$

***

 

$

***

 

 

371

--------------------------------------------------------------------------------


 

***

 

Terrestrial

 

***

 

7.5 Mb

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

9 Mb

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Terrestrial

 

***

 

10.5 Mb

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

12 Mb

 

$

***

 

$

***

 

$

***

 

$

***

 

***

 

Satellite

 

***

 

45 Mb

 

$

***

 

$

***

 

 

 

 

 

 

Note:

*** does ***.

*** is *** on *** at the *** the *** is ***.

 

372

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI   Verizon  Networx Private Line Pricing

 

FROM

 

TO

 

MODE 1

 

MODE 2

 

MIDPOINT

 

Base Rate

 

T-1

 

1024

 

768

 

512

 

384

 

256

 

192

 

128

 

64

 

56

 

9.6

 

Anchorage

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Delta Jct.

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Eagle River

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Fairbanks

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Glennallen

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Homer

 

Terrestrial

 

Terrestrial

 

Kenai

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Juneau

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Kenai

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Ketchikan

 

Terrestrial

 

Terrestrial

 

Juneau

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Palmer

 

Terrestrial

 

Terrestrial

 

Eagle River

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Prudhoe Bay

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Seattle

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Seward

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Sitka

 

Terrestrial

 

Terrestrial

 

Juneau

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Valdez

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Wasilla

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage

 

Whittier

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

373

--------------------------------------------------------------------------------


 

Barrow

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

Eagle River

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

Juneau

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

Prudhoe Bay

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Barrow

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Eagle River

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Juneau

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Prudhoe Bay

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Bethel

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Coldfoot

 

Prudhoe Bay

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Eagle River

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

374

--------------------------------------------------------------------------------


 

Cordova

 

Juneau

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Seward

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Sitka

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Skagway

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Talkeetna

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

Valdez

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Cordova

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Delta Jct

 

Fairbanks

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Delta Jct

 

Glennallen

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Delta Jct

 

Juneau

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Delta Jct

 

Kenai

 

Terrestrial

 

Terrestrial

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Delta Jct

 

Valdez

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Juneau

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Ketchikan

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dillingham

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Coldfoot

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Juneau

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

375

--------------------------------------------------------------------------------


 

Dutch Harbor

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Dutch Harbor

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Delta Jct.

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Fairbanks

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Glennallen

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Juneau

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Kenai

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Ketchikan

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Prudhoe Bay

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

376

--------------------------------------------------------------------------------


 

Eagle River

 

Seattle

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Seward

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Valdez

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Eagle River

 

Whittier

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Delta Jct.

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Glennallen

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Juneau

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Kenai

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Ketchikan

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Prudhoe Bay

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Seattle

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

Valdez

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Fairbanks

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Glennallen

 

Delta Jct.

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Glennallen

 

Fairbanks

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Glennallen

 

Juneau

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Glennallen

 

Kenai

 

Terrestrial

 

Terrestrial

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Glennallen

 

Prudhoe Bay

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Glennallen

 

Seattle

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Glennallen

 

Valdez

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Glennallen

 

DAMA Villages

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Cordova

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Delta Jct.

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Dillingham

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Dutch Harbor

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

377

--------------------------------------------------------------------------------


 

Homer

 

Eagle River

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Fairbanks

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Glennallen

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Juneau

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Kenai

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Ketchikan

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

King Salmon

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Kodiak

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Prudhoe Bay

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Seattle

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Homer

 

Whittier

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Delta Jct.

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Eagle River

 

Terrestrial

 

Terrestrial

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Fairbanks

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Glennallen

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Homer

 

Terrestrial

 

Terrestrial

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Kenai

 

Terrestrial

 

Terrestrial

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Ketchikan

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Petersburg

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Prudhoe Bay

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Seattle

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Seward

 

Terrestrial

 

Terrestrial

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Sitka

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Skagway

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

Valdez

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Juneau

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

378

--------------------------------------------------------------------------------


 

Juneau

 

Whittier

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Cordova

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Delta Jct.

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Dillingham

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Dutch Harbor

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Eagle River

 

Terrestrial

 

 

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Fairbanks

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Glennallen

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Homer

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Juneau

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

King Salmon

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Kodiak

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Nome

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Prudhoe Bay

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Seattle

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Sitka

 

Terrestrial

 

Terrestrial

 

Terrestrial

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Valdez

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

DAMA Villages

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kenai

 

Whittier

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Delta Jct.

 

Satellite

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Eagle River

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Glennallen

 

Satellite

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Homer

 

Terrestrial

 

Terrestrial

 

Terrestrial

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Juneau

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Kenai

 

Satellite

 

Terrestrial

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Prudhoe Bay

 

Satellite

 

Terrestrial

 

Fairbanks

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

379

--------------------------------------------------------------------------------


 

Ketchikan

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

Valdez

 

Satellite

 

Terrestrial

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Ketchikan

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Eagle River

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Homer

 

Satellite

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Juneau

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Kenai

 

Satellite

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Ketchikan

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

Sitka

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

King Salmon

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

380

--------------------------------------------------------------------------------


 

Kodiak

 

Eagle River

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Homer

 

Satellite

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Juneau

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Kenai

 

Satellite

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Ketchikan

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Prudhoe Bay

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Seward

 

Satellite

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Sitka

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

Valdez

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kodiak

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Eagle River

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Juneau

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Kotzebue

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Eagle River

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

381

--------------------------------------------------------------------------------


 

Nome

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Juneau

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Ketchikan

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Nome

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Palmer

 

DAMA Villages

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Coldfoot

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Eagle River

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Fairbanks

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Glennallen

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Juneau

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Kenai

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Ketchikan

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Seattle

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Prudhoe Bay

 

Valdez

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

382

--------------------------------------------------------------------------------


 

Prudhoe Bay

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Delta Jct.

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Eagle River

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Fairbanks

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Glennallen

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Homer

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Juneau

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Kenai

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Ketchikan

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Prudhoe Bay

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Seward

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Sitka

 

Terrestrial

 

Terrestrial

 

Juneau

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Valdez

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seattle

 

Whittier

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seward

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seward

 

Eagle River

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seward

 

Fairbanks

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Seward

 

Juneau

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Sitka

 

Fairbanks

 

Terrestrial

 

Terrestrial

 

Juneau

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Sitka

 

Juneau

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Sitka

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Sitka

 

Seattle

 

Terrestrial

 

Terrestrial

 

Juneau

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Sitka

 

Valdez

 

Terrestrial

 

Terrestrial

 

Terrestrial

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Sitka

 

DAMA Villages

 

Terrestrial

 

Satellite

 

Juneau

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

383

--------------------------------------------------------------------------------


 

Valdez

 

Delta Jct.

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Fairbanks

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Glennallen

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Homer

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Juneau

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Kenai

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Ketchikan

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Prudhoe Bay

 

Terrestrial

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Seattle

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

Seward

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Valdez

 

DAMA Villages

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Barrow

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Bethel

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Cordova

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Dillingham

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Dutch Harbor

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Eagle River

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Fairbanks

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Juneau

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Kenai

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Ketchikan

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

King Salmon

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Kodiak

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Kotzebue

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

384

--------------------------------------------------------------------------------


 

DAMA Villages

 

Nome

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

North Pole

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Prudhoe Bay

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Seattle

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Seward

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Sitka

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

DAMA Villages

 

Valdez

 

Satellite

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Wasilla

 

DAMA Villages

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Whittier

 

Cordova

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Whittier

 

Ketchikan

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Whittier

 

King Salmon

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Whittier

 

Kodiak

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Whittier

 

Kotzebue

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Whittier

 

Seattle

 

Terrestrial

 

Terrestrial

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Whittier

 

DAMA Villages

 

Terrestrial

 

Satellite

 

Anchorage

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

Note:

*** does ***.

*** is *** on *** at the *** the *** is ***.

 

385

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI   *** & *** Pricing

 

GCI will lease *** or  *** of *** Sonet fiber optic capacity between

 

 

 

 

 

MRC

 

Install

Service

 

 

 

 

 

 

***

 

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

***

 

$

***

 

$

***

 

 

 

 

 

 

 

Service

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

***

 

$

***

 

$

***

 

 

 

 

 

 

 

Service

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

***

 

$

***

 

$

***

 

--------------------------------------------------------------------------------

Note:

*** does *** the ***.

The *** is *** from the *** to the ***.

*** does ***.

Facilities have not been verified at this time.

 

386

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI Verizon Networx Cable Modem

 

 

 

 

 

 

DOCSIS

 

Service Locations

 

 

Primary

 

Secondary

 

 

Anchorage

 

Ketchikan

 

 

Fairbanks

 

Cordova

 

 

Juneau

 

Petersberg

 

 

Kenai/Soldotna

 

Wrangell

 

 

Mat-Su

 

Kodiak

 

 

 

 

Bethel

 

 

 

 

Barrow

 

 

 

 

Homer

 

 

 

Speed

 

Primary Locations

 

Secondary Locations

 

 

 

Mrc

 

Mrc

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

GCI deos not offer cable/cable modem services based on zip codes. It is highly
possible that GCI could have a customer on one side of the street but not the
other (and be in the same zip code). Zip code would provide merely a guideline,
same as the city name

 

--------------------------------------------------------------------------------

Note:

*** does ***.

*** is *** on *** at the *** the *** is ***.

 

387

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI Verizon Networx

 

*** pricing using *** connected to ***

 

 *** will *** the *** and

*** will *** the *** and

***.

 

GCI MPLS Pricing

 

CAR

 

Gold

 

16K

 

 

$

***

 

64K

 

 

$

***

 

128K

 

 

$

***

 

256K

 

 

$

***

 

384K

 

 

$

***

 

512K

 

 

$

***

 

768K

 

 

$

***

 

1024K

 

 

$

***

 

1536K

 

 

$

***

 

3.0M

 

 

$

***

 

6.0M

 

 

$

***

 

12M

 

 

$

***

 

22.5M

 

 

$

***

 

 

Port

 

 

 

64K

 

 

$

***

 

128K

 

 

$

***

 

256K

 

 

$

***

 

384K

 

 

$

***

 

512K

 

 

$

***

 

768K

 

 

$

***

 

1024K

 

 

$

***

 

1536K

 

 

$

***

 

3.0M

 

 

$

***

 

6.0M

 

 

$

***

 

12M

 

 

$

***

 

45M

 

 

$

***

 

 

 

Serving Wire Centers

Anchorage -

ANCRAKXC

ANCRAKXN

ANCRAKXS

ANCRAKXW

ANCRAKXE

 

Fairbanks -

FRBNAKXA

FRBNAKXC

 

Juneau -

JUNEAKXA

JUNEAKXS

 

388

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Note:

*** does ***.

*** is *** on *** at the *** the *** is ***.

 

389

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI Verizon Networx Ethernet Access

 

Broadband Ethernet Access

GCI Metro Ethernet TLS Access

Available: Anchorage, Fairbanks, Juneau Only

 

 

 

MRC

 

Install

 

1.5 Mbps

 

$

***

 

$

***

 

10 Mbps

 

$

***

 

$

***

 

100 Mbps

 

$

***

 

$

***

 

1 Gbps

 

$

***

 

$

***

 

10 Gbps

 

$

***

 

$

***

 

 

Serving Wire Centers

 

Anchorage

 

ANCRAKXC

 

ANCRAKXN

 

ANCRAKXS

 

ANCRAKXW

 

ANCRAKXE

 

 

 

Fairbanks

 

FRBNAKXA

 

FRBNAKXC

 

 

 

Juneau

 

JUNEAKXA

 

JUNEAKXS

 

 

--------------------------------------------------------------------------------

Note:

*** does ***.

*** is *** on *** at the *** the *** is ***.

 

390

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI Verizon Networx

 

Alaska Dedicated Internet Speeds

Service Locations: Anchorage, Fairbanks, Juneau, Palmer, Wasilla, Soldotna,
Seward, Valdez

 

 

 

MRC

 

Install

 

Dedicated DS0 – OCONUS  0744365

 

$

***

 

$

***

 

Dedicated FT1 (2XDS0) – OCONUS  0744366

 

$

***

 

$

***

 

Dedicated FT1 (3XDS0) – OCONUS  0744367

 

$

***

 

$

***

 

Dedicated FT1 (4XDS0) – OCONUS  0744368

 

$

***

 

$

***

 

Dedicated FT1 (5XDS0) – OCONUS  0744369

 

$

***

 

$

***

 

Dedicated FT1 (6XDS0) – OCONUS  0744370

 

$

***

 

$

***

 

Dedicated FT1 (7XDS0) – OCONUS  0744371

 

$

***

 

$

***

 

Dedicated FT1 (8XDS0) – OCONUS  0744372

 

$

***

 

$

***

 

Dedicated T1 – OCONUS  744373

 

$

***

 

$

***

 

Dedicated FT3 (2XDS1) – OCONUS  0744374

 

$

***

 

$

***

 

Dedicated FT3 (3XDS1) – OCONUS  0744375

 

$

***

 

$

***

 

Dedicated FT3 (4XDS1) – OCONUS  0744376

 

$

***

 

$

***

 

Dedicated FT3 (5XDS1) – OCONUS  0744377

 

$

***

 

$

***

 

Dedicated FT3 (6XDS1) – OCONUS  0744378

 

$

***

 

$

***

 

Dedicated FT3 (7XDS1) – OCONUS  0744379

 

$

***

 

$

***

 

Dedicated FT3 (8XDS1) – OCONUS  0744380

 

$

***

 

$

***

 

Dedicated T3 – OCONUS  0744383

 

$

***

 

$

***

 

 

Service Locations: Homer, Prudhoe Bay, Wrangell, Barrow, Bethel, Cordova,
Dillingham, Ketchikan, King Salmon, Kodiak, Kotzebue, Nome, Petersberg, Sitka

 

 

 

MRC

 

Install

 

Dedicated DS0 – OCONUS  0744365

 

$

***

 

$

***

 

Dedicated FT1 (2XDS0) – OCONUS  0744366

 

$

***

 

$

***

 

Dedicated FT1 (3XDS0) – OCONUS  0744367

 

$

***

 

$

***

 

Dedicated FT1 (4XDS0) – OCONUS  0744368

 

$

***

 

$

***

 

Dedicated FT1 (5XDS0) – OCONUS  0744369

 

$

***

 

$

***

 

Dedicated FT1 (6XDS0) – OCONUS  0744370

 

$

***

 

$

***

 

Dedicated FT1 (7XDS0) – OCONUS  0744371

 

$

***

 

$

***

 

Dedicated FT1 (8XDS0) – OCONUS  0744372

 

$

***

 

$

***

 

Dedicated T1 – OCONUS  744373

 

$

***

 

$

***

 

Dedicated FT3 (2XDS1) – OCONUS  0744374

 

$

***

 

$

***

 

Dedicated FT3 (3XDS1) – OCONUS  0744375

 

$

***

 

$

***

 

 

391

--------------------------------------------------------------------------------


 

Dedicated FT3 (4XDS1) – OCONUS  0744376

 

$

***

 

$

***

 

Dedicated FT3 (5XDS1) – OCONUS  0744377

 

$

***

 

$

***

 

Dedicated FT3 (6XDS1) – OCONUS  0744378

 

$

***

 

$

***

 

Dedicated FT3 (7XDS1) – OCONUS  0744379

 

$

***

 

$

***

 

Dedicated FT3 (8XDS1) – OCONUS  0744380

 

$

***

 

$

***

 

Dedicated T3 – OCONUS  0744383

 

 

***

 

 

 

 

 

--------------------------------------------------------------------------------

Note:

*** does ***.

*** is *** on *** at the *** the *** is ***.

 

392

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI Verizon Networx

Broadband Access Requirements

 

DSL Services (GCI LIVEWIRE PROCESS)

 

DSL rates are for Anchorage only in the North, East, South and Central wire
center areas. The customer’s premises must be within 20K feet from the physical
wire center.

 

Speed

 

CLIN NRC

 

CLIN MRC

 

GCI MRC

 

GCI NRC

 

ADSL 384kbps/128

 

 

760229

 

760329

 

$

***

 

$

***

 

ADSL 1.536/384

 

 

760230

 

760330

 

$

***

 

$

***

 

SDSL 1z92/192

 

 

760235

 

760335

 

$

***

 

$

***

 

SDSL 384/384

 

 

760236

 

760336

 

$

***

 

$

***

 

SDSL 768/768

 

 

760237

 

760337

 

$

***

 

$

***

 

SDSL 1.5/1.5

 

 

760238

 

760338

 

$

***

 

$

***

 

ISDL 128/128

 

 

760240

 

760340

 

$

***

 

$

***

 

 

Serving Wire Centers

 

 

 

 

 

 

 

 

 

 

Anchorage -

 

 

 

 

 

 

 

 

 

 

ANCRAKXC

 

 

 

 

 

 

 

 

 

 

ANCRAKXS

 

 

 

 

 

 

 

 

 

 

ANCRAKXN

 

 

 

 

 

 

 

 

 

 

ANCRAKXE

 

 

 

 

 

 

 

 

 

 

 

Metro Ethernet

 

Available Anchorage, Fairbanks, Juneau Only

 

Speed

 

CLIN NRC

 

CLIN MRC

 

GCI MRC

 

GCI NRC

 

NMLI Ethernet Lan Port 1.5 Mbps

 

 

 

 

 

$

***

 

$

***

 

NMLI Ethernet Lan Port 10 Mbps

 

760251

 

760451

 

$

***

 

$

***

 

NMLI Ethernet Lan Port 100 Mbps

 

760252

 

760452

 

$

***

 

$

***

 

NMLI Ethernet Lan Port 1 Gbps

 

760253

 

760453

 

$

***

 

$

***

 

NMLI Ethernet Lan Port 10 Gbps

 

760254

 

760454

 

$

***

 

$

***

 

 

Serving Wire Centers

 

 

 

 

 

 

 

 

 

 

Anchorage -  

 

 

 

 

 

 

 

 

 

 

ANCRAKXC

 

 

 

 

 

 

 

 

 

 

ANCRAKXN

 

 

 

 

 

 

 

 

 

 

ANCRAKXS

 

 

 

 

 

 

 

 

 

 

ANCRAKXW

 

 

 

 

 

 

 

 

 

 

ANCRAKXE

 

 

 

 

 

 

 

 

 

 

 

393

--------------------------------------------------------------------------------


 

Fairbanks – 

 

 

 

 

 

 

 

 

 

 

FRBNAKXA

 

 

 

 

 

 

 

 

 

 

FRBNAKXC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Juneau –

 

 

 

 

 

 

 

 

 

 

JUNEAKXA

 

 

 

 

 

 

 

 

 

 

JUNEAKXS

 

 

 

 

 

 

 

 

 

 

 

Cable Modem Access

 

Cable Modem rate are applicable for any GCI cable serviceable customer in
Anchorage, Fairbanks, Kenai/Soldotna, Juneau, Palmer/Wasilla area.

 

Speed

 

GCI MRC

 

GCI NRC

 

512/64

 

 

$

***

 

$

***

 

1.0/128

 

 

$

***

 

$

***

 

1.5/192

 

 

$

***

 

$

***

 

2.4/256

 

 

$

***

 

$

***

 

512/512

 

 

$

***

 

$

***

 

768/768

 

 

$

***

 

$

***

 

1.5/768

 

 

$

***

 

$

***

 

1.5/1.5

 

 

$

***

 

$

***

 

2.0/1.5

 

 

$

***

 

$

***

 

 

FTTP Optional

 

Speed

 

 

 

GCI MRC

 

GCI NRC

 

3.0/256

 

 

(10GB usage)

 

 

 

 

 

5.0/256

 

 

(20GB usage)

 

***

 

$

***

 

7.0/384

 

 

(30GB usage)

 

***

 

$

***

 

10/384

 

 

(40GB usage)

 

***

 

$

***

 

512/512

 

 

(Unlimited usage)

 

***

 

$

***

 

768/768

 

 

(Unlimited usage)

 

***

 

$

***

 

1.5/768

 

 

(Unlimited usage)

 

***

 

$

***

 

1.5/1.5

 

 

(Unlimited usage)

 

***

 

$

***

 

2.0/1.5

 

 

(Unlimited usage)

 

***

 

$

***

 

1.0/256

 

 

(5GB Usage)

 

***

 

$

***

 

2.0/256

 

 

(10GB Usage)

 

***

 

$

***

 

3.0/384

 

 

(20GB Usage)

 

***

 

$

***

 

4.0/384

 

 

(30GB Usage)

 

***

 

$

***

 

 

--------------------------------------------------------------------------------

Note:

*** does ***.

 

394

--------------------------------------------------------------------------------


 

*** is *** on *** at the *** the *** is ***.

 

395

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI Verizon Networx

 

Combined Services Business Lines

 

 

 

MRC

 

Anchorage

 

 

 

 

Business

 

 

$

***

 

 

 

 

 

 

Fairbanks

 

 

 

 

Business

 

 

$

***

 

 

 

 

 

 

Juneau

 

 

 

 

Business

 

 

$

***

 

 

This flat monthly rate for unlimited use per line and includes:

Local calling in the cities in which GCI provides commercial local service
(Anchorage, Fairbanks & Juneau).

Intra-state calling terminating within Alaska.

Handoff of all other originating calls to the Verizon Business POP in Seattle

 

--------------------------------------------------------------------------------

Note:

*** does***.

*** is*** on*** at the*** the*** is***.

 

396

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI   MCI Networx

 

GCI Local Private Line Rates

High Capacity Service

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Anchorage

 

 

 

 

 

 

 

Channel Termination

 

***

 

$

***

 

per***

 

Channel Milage

 

***

 

$

***

 

per***

 

Channel Milage Termination

 

***

 

$

***

 

per***

 

Non recurring

 

***

 

$

***

 

per***

 

 

Mileage Chart

 

Wire

 

 

 

Elemen-

 

Fort

 

 

 

 

 

West/Fire

 

 

 

Rabbit

 

Bird/

 

Gird-

 

 

 

Center

 

North

 

dorf

 

Rich

 

Central

 

East

 

Island

 

South

 

Creek

 

Indian

 

wood

 

O’Malley

 

NWC

 

0

 

5

 

10

 

2

 

5

 

4

 

5

 

9

 

22

 

31

 

8

 

ELM2

 

5

 

0

 

6

 

6

 

5

 

9

 

9

 

13

 

24

 

33

 

11

 

FRWC

 

10

 

6

 

0

 

10

 

6

 

13

 

12

 

13

 

22

 

29

 

12

 

CWC

 

2

 

6

 

10

 

0

 

5

 

3

 

4

 

8

 

21

 

30

 

6

 

EWC

 

5

 

5

 

6

 

5

 

0

 

8

 

7

 

8

 

20

 

28

 

7

 

WWC

 

4

 

9

 

13

 

3

 

8

 

0

 

4

 

8

 

21

 

31

 

7

 

SWC

 

5

 

9

 

12

 

4

 

7

 

4

 

0

 

5

 

18

 

28

 

4

 

RCWC

 

9

 

13

 

13

 

8

 

8

 

8

 

5

 

0

 

13

 

23

 

2

 

IBWC

 

22

 

24

 

22

 

21

 

20

 

21

 

18

 

13

 

0

 

11

 

15

 

GIRD

 

31

 

33

 

29

 

30

 

28

 

31

 

28

 

23

 

11

 

0

 

24

 

OMWC

 

8

 

11

 

12

 

6

 

7

 

7

 

4

 

2

 

15

 

24

 

0

 

 

Pricing Chart

see separate tab for NXX’s that make up Anchorage Wire Centers

 

Wire

 

 

 

Elemen-

 

Fort

 

 

 

 

 

West/Fire

 

 

 

Rabbit

 

Bird/

 

Gird-

 

 

 

Center

 

North

 

dorf

 

Rich

 

Central

 

East

 

Island

 

South

 

Creek

 

Indian

 

wood

 

O’Malley

 

NWC

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

ELM2

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

FRWC

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

CWC

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

EWC

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

WWC

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

SWC

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

RCWC

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

IBWC

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

397

--------------------------------------------------------------------------------


 

GIRD

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

OMWC

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

Anchorage, Fairbanks & Juneau
Local PL Pricing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

No miles

 

1 mile

 

2 miles

 

3 miles

 

4 miles

 

5 miles

 

6 miles

 

7 miles

 

8 miles

 

9 miles

 

NRC

 

 

 

$

 ***

 

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

$

***

 

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

Note:

*** does ***.

*** is *** on *** at the *** the *** is ***.

 

398

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI   MCI Networx

 

IPS dial back up

 

 

 

 

 

***:

 

***

 

***

 

 

399

--------------------------------------------------------------------------------


 

06.21.2007

 

GCI   Verizon  Networx

 

GCI Local Services

 

Pricing by Type of Service

Primary Rate Interface (PRI) Service

Anchorage, Fairbanks and Juneau

 

 

 

 

MRC

 

PRI Count

 

1 through 4

 

$

***

 

PRI Count

 

5 or more

 

$

***

 

PRI Count

 

28 or more

**

$

***

 

 

--------------------------------------------------------------------------------

* 5 FCC Subscriber Line Charges and 1 Line Port charge will be charged in
addition.

** Minimum of 28 PRI volume requirement system-wide.  The PRI’s must terminate
in a GCI co-location room, and customer agrees to purchase all PRI’s from GCI
(where GCI offers Local Services) and co-locate with GCI

*** Non Recurring Charges are waived

 

 

 

MRC

 

 

 

Digital Subscriber Service

 

 

 

 

 

Anchorage

 

 

 

 

 

DSS T-1 (Denali Summit)

 

$

***

 

 

 

Fairbanks

 

 

 

 

 

DSS T-1 (Denali Summit)

 

$

***

 

 

 

Juneau

 

 

 

 

 

DSS T-1 (Denali Summit)

 

$

***

 

 

 

 

--------------------------------------------------------------------------------

* 5 FCC Subscriber Line Charges and 1 Line Port charge will be charged in
addition.

 

 

 

MRC

 

 

 

Simple and Complex Business Lines

 

 

 

 

 

Anchorage

 

 

 

 

 

Business Simple

 

$

***

 

 

 

Business Complex

 

$

***

 

 

 

 

 

 

 

 

 

Fairbanks

 

 

 

 

 

Business Simple

 

$

***

 

 

 

Business Complex

 

$

***

 

 

 

 

400

--------------------------------------------------------------------------------


 

Juneau

 

 

 

 

 

Business Simple

 

$

***

 

 

 

Business Complex

 

$

***

 

 

 

 

Basic Rate Interface (BRI) Service

 

 

 

 

 

Anchorage, Fairbanks and Juneau

 

 

 

 

 

see separate tab for NXX’s that make up Anchorage Wire Centers

 

 

 

 

 

see separate tab for nxx’s that make up Fairbanks and Juneau service area

 

 

 

 

 

 

 

 

 

 

MRC

 

No use

 

1 thru 9

 

$

***

 

No use

 

9 thru19

 

$

***

 

No use

 

20 thru 29

 

$

***

 

No use

 

30 or more

 

$

***

 

 

 

 

 

 

 

Unlimited

 

1 thru 9

 

$

***

 

Unlimited

 

9 thru19

 

$

***

 

Unlimited

 

20 thru 29

 

$

***

 

Unlimited

 

30 or more

 

$

***

 

 

 

 

 

 

 

Metered

 

1 thru 9

 

$

***

 

Metered

 

9 thru19

 

$

***

 

Metered

 

20 thru 29

 

$

***

 

Metered

 

30 or more

 

$

***

 

 

--------------------------------------------------------------------------------

Note:

 

 

 

 

 

*** does ***.

 

 

 

 

 

*** is *** on *** at the *** the *** is ***.

 

 

 

 

 

 

401

--------------------------------------------------------------------------------


 

GCI Verizon

Networx

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Anchorage Local Calling area

NXX’s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

222

 

223

 

227

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

229

 

230

 

231

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

240

 

242

 

243

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

244

 

245

 

248

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

249

 

250

 

257

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

258

 

261

 

263

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

264

 

265

 

266

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

267

 

268

 

269

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

270

 

271

 

272

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

273

 

274

 

275

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

276

 

277

 

278

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

279

 

280

 

297

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

330

 

331

 

333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

337

 

338

 

341

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

342

 

343

 

344

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

345

 

346

 

348

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

349

 

350

 

351

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

360

 

365

 

380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

382

 

440

 

441

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

444

 

522

 

550

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

561

 

562

 

563

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

564

 

565

 

566

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

569

 

570

 

575

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

646

 

677

 

727

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

729

 

742

 

748

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

751

 

762

 

770

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

777

 

786

 

787

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

792

 

793

 

868

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

929

 

936

 

980

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

992

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bird-Indian-Rainbow

 

 

 

653

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chugiak

 

 

 

688

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

402

--------------------------------------------------------------------------------


 

Eagle River

 

 

 

622

 

689

 

694

 

696

 

860

 

854

 

862

 

864

 

870

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Elmendorf AFB

 

 

 

551

 

552

 

580

 

753

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fort Richardson

 

 

 

384

 

428

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Girdwood-Portage

 

 

 

754

 

783

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hope-Sunrise

 

 

 

782

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

403

--------------------------------------------------------------------------------


 

GCI   Verizon  Networx

 

Juneau Local Calling area

NXX’s 

 

907

 

209

 

JUNEAU

 

AK

 

JUNEAKBDCM0

907

 

321

 

JUNEAU

 

AK

 

JUNEAKTUCM1

907

 

463

 

JUNEAU

 

AK

 

JUNEAKXADS1

907

 

465

 

JUNEAU

 

AK

 

JUNEAKXADS1

907

 

523

 

JUNEAU

 

AK

 

JUNEAKGCDS0

907

 

586

 

JUNEAU

 

AK

 

JUNEAKXADS1

907

 

635

 

JUNEAU

 

AK

 

LNPNAKZACM2

907

 

713

 

JUNEAU

 

AK

 

JUNEAKXADS1

907

 

723

 

JUNEAU

 

AK

 

JUNEAKBDCM0

907

 

789

 

JUNEAU

 

AK

 

JUNEAKXSRS1

907

 

790

 

JUNEAU

 

AK

 

JUNEAKXSRS1

907

 

796

 

JUNEAU

 

AK

 

JUNEAKXSRS1

907

 

957

 

JUNEAU

 

AK

 

JUNEAKBD0MD

907

 

957

 

JUNEAU

 

AK

 

JUNEAKBDCM0

907

 

957

 

JUNEAU

 

AK

 

JUNEAKBDCM0

907

 

957

 

JUNEAU

 

AK

 

JUNEAKBDCM0

907

 

957

 

JUNEAU

 

AK

 

JUNEAKBD0MD

907

 

988

 

JUNEAU

 

AK

 

JUNEAKTUCM1

907

 

780

 

LEMONCREEK

 

AK

 

JUNEAKXBRS1

 

404

--------------------------------------------------------------------------------


 

GCI   Verizon  Networx

 

Fairabnks  Local Calling area

NXX’s 

 

Eielson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

372

 

EIELSONAFB

 

AK

 

ELSNAKXADS1

907

 

377

 

EIELSONAFB

 

AK

 

ELSNAKXGDS1

 

Fairbanks/Ft.

Wainwright/North Pole

 

 

 

 

 

907

 

322

 

FAIRBANKS

 

AK

 

FRBNAKZACM1

907

 

347

 

FAIRBANKS

 

AK

 

FRBNAKHSCM1

907

 

374

 

FAIRBANKS

 

AK

 

FRBNAK07DS0

907

 

378

 

FAIRBANKS

 

AK

 

FRBNAKHSCM1

907

 

388

 

FAIRBANKS

 

AK

 

FRBNAKHSCM1

907

 

450

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

451

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

452

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

455

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

456

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

457

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

458

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

459

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

460

 

FAIRBANKS

 

AK

 

FRBNAKZACM1

907

 

474

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

479

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

496

 

FAIRBANKS

 

AK

 

FRBNAK01DS0

907

 

590

 

FAIRBANKS

 

AK

 

FRBNAKZACM1

907

 

687

 

FAIRBANKS

 

AK

 

FRBNAKXC0MD

907

 

699

 

FAIRBANKS

 

AK

 

FRBNAKZACM1

907

 

712

 

FAIRBANKS

 

AK

 

FRBNAKXADS1

907

 

888

 

FAIRBANKS

 

AK

 

FRBNAKZA1PB

907

 

978

 

FAIRBANKS

 

AK

 

FRBNAKHSCM1

907

 

356

 

FTWAINWRIT

 

AK

 

FTWRAKXADS1

907

 

488

 

NORTH POLE

 

AK

 

NRPLAKXADS1

907

 

490

 

NORTH POLE

 

AK

 

NRPLAKXADS1

907

 

750

 

NORTH POLE

 

AK

 

FRBNAKXC0MD

 

405

--------------------------------------------------------------------------------


 

GCI   Verizon  Networx 

 

Anchorage  Wire Line/Local Loop Pricing

 

*** are *** from the *** to the ***.

There are no *** on ***.  

*** are a *** from the ***

Rates are subject to  tariff changes 

 

 

 

 

 

 

 

2
Wire

 

4 Wire

 

9.6K

 

56K

 

64K

 

T-1

 

 

 

Miles

 

Code

 

2

 

0004

 

0096

 

0056

 

0064

 

1536

 

NECA Channel Terms

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

NECA Mileage Terms

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

NECA Mileage

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

NECA Install (Non Anchorage)

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Anc Channel Terms

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

Anc Mileage Terms

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

Anc Mileage

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

Anchorage Install

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

2
Wire

 

4 Wire

 

9.6K

 

56K

 

64K

 

T-1

 

Anchorage - NWC

 

—

 

12

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Anchorage - SWC

 

—

 

13

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Anchorage - CWC

 

2

 

14

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Anchorage - EWC

 

5

 

15

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Anchorage - WWC

 

4

 

16

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Anchorage - ELM

 

5

 

17

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Anchorage - FTR

 

12

 

18

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

406

--------------------------------------------------------------------------------


 

Anchorage - OMWC

 

4

 

19

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Anchorage - RCWC

 

5

 

20

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Anchorage - IND

 

18

 

21

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Anchorage - GRD

 

28

 

22

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

240

 

ANCHORAGE

 

AK

 

ANCRAKXCCM2

 

Central Wire Center

 

 

 

 

 

 

 

907

 

242

 

ANCHORAGE

 

AK

 

ANCRAKXCCM2

 

Central Wire Center

 

 

 

 

 

 

 

907

 

244

 

ANCHORAGE

 

AK

 

ANCRAKXCCM2

 

Central Wire Center

 

 

 

 

 

 

 

907

 

440

 

ANCHORAGE

 

AK

 

ANCRAKXCCM2

 

Central Wire Center

 

 

 

 

 

 

 

907

 

441

 

ANCHORAGE

 

AK

 

ANCRAKXCCM2

 

Central Wire Center

 

 

 

 

 

 

 

907

 

529

 

ANCHORAGE

 

AK

 

ANCRAKXCCM2

 

Central Wire Center

 

 

 

 

 

 

 

907

 

575

 

ANCHORAGE

 

AK

 

ANCRAKXCCM2

 

Central Wire Center

 

 

 

 

 

 

 

907

 

632

 

ANCHORAGE

 

AK

 

ANCRAKXCCM2

 

Central Wire Center

 

 

 

 

 

 

 

907

 

748

 

ANCHORAGE

 

AK

 

ANCRAKXCCM2

 

Central Wire Center

 

 

 

 

 

 

 

907

 

261

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

271

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

273

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

550

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

561

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

562

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

563

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

564

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

565

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

566

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

569

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

570

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

729

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

751

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

762

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

786

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

992

 

ANCHORAGE

 

AK

 

ANCRAKXCDS1

 

Central Wire Center

 

 

 

 

 

 

 

907

 

743

 

ANCHORAGE

 

AK

 

ANCRAKXCRSG

 

Central Wire Center

 

 

 

 

 

 

 

907

 

770

 

ANCHORAGE

 

AK

 

ANCRAKXCRSG

 

Central Wire Center

 

 

 

 

 

 

 

907

 

269

 

ANCHORAGE

 

AK

 

ANCRAKXEDS1

 

East Wire Center

 

 

 

 

 

 

 

907

 

330

 

ANCHORAGE

 

AK

 

ANCRAKXEDS1

 

East Wire Center

 

 

 

 

 

 

 

907

 

331

 

ANCHORAGE

 

AK

 

ANCRAKXEDS1

 

East Wire Center

 

 

 

 

 

 

 

907

 

332

 

ANCHORAGE

 

AK

 

ANCRAKXEDS1

 

East Wire Center

 

 

 

 

 

 

 

907

 

333

 

ANCHORAGE

 

AK

 

ANCRAKXEDS1

 

East Wire Center

 

 

 

 

 

 

 

907

 

337

 

ANCHORAGE

 

AK

 

ANCRAKXEDS1

 

East Wire Center

 

 

 

 

 

 

 

 

407

--------------------------------------------------------------------------------


 

907

 

338

 

ANCHORAGE

 

AK

 

ANCRAKXEDS1

 

East Wire Center

 

 

 

 

 

 

 

907

 

538

 

ANCHORAGE

 

AK

 

ANCRAKXEDS1

 

East Wire Center

 

 

 

 

 

 

 

907

 

339

 

ANCHORAGE

 

AK

 

ANCRAKXERSG

 

East Wire Center

 

 

 

 

 

 

 

907

 

929

 

ANCHORAGE

 

AK

 

ANCRAKXERSG

 

East Wire Center

 

 

 

 

 

 

 

907

 

257

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

258

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

263

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

264

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

265

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

270

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

272

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

274

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

276

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

277

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

278

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

279

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

280

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

297

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

343

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

742

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

777

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

787

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

792

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

793

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

936

 

ANCHORAGE

 

AK

 

ANCRAKXNDS1

 

North Wire Center

 

 

 

 

 

 

 

907

 

222

 

ANCHORAGE

 

AK

 

ANCRAKXNRSG

 

North Wire Center

 

 

 

 

 

 

 

907

 

646

 

ANCHORAGE

 

AK

 

ANCRAKXNRSG

 

North Wire Center

 

 

 

 

 

 

 

907

 

346

 

ANCHORAGE

 

AK

 

ANCRAKXORS1

 

O’Malley Wire Center OMWC

 

 

 

 

 

 

 

907

 

345

 

ANCHORAGE

 

AK

 

ANCRAKXRRS1

 

Rabbit Creek RCWC

 

 

 

 

 

 

 

907

 

348

 

ANCHORAGE

 

AK

 

ANCRAKXRRS1

 

Rabbit Creek RCWC

 

 

 

 

 

 

 

907

 

267

 

ANCHORAGE

 

AK

 

ANCRAKXSDS1

 

South Wire Center

 

 

 

 

 

 

 

907

 

275

 

ANCHORAGE

 

AK

 

ANCRAKXSDS1

 

South Wire Center

 

 

 

 

 

 

 

907

 

336

 

ANCHORAGE

 

AK

 

ANCRAKXSDS1

 

South Wire Center

 

 

 

 

 

 

 

907

 

341

 

ANCHORAGE

 

AK

 

ANCRAKXSDS1

 

South Wire Center

 

 

 

 

 

 

 

907

 

344

 

ANCHORAGE

 

AK

 

ANCRAKXSDS1

 

South Wire Center

 

 

 

 

 

 

 

907

 

349

 

ANCHORAGE

 

AK

 

ANCRAKXSDS1

 

South Wire Center

 

 

 

 

 

 

 

907

 

365

 

ANCHORAGE

 

AK

 

ANCRAKXSDS1

 

South Wire Center

 

 

 

 

 

 

 

907

 

380

 

ANCHORAGE

 

AK

 

ANCRAKXSDS1

 

South Wire Center

 

 

 

 

 

 

 

907

 

522

 

ANCHORAGE

 

AK

 

ANCRAKXSDS1

 

South Wire Center

 

 

 

 

 

 

 

907

 

782

 

ANCHORAGE

 

AK

 

ANCRAKXSDS1

 

South Wire Center

 

 

 

 

 

 

 

907

 

644

 

ANCHORAGE

 

AK

 

ANCRAKXSRSG

 

South Wire Center

 

 

 

 

 

 

 

907

 

868

 

ANCHORAGE

 

AK

 

ANCRAKXSRSG

 

South Wire Center

 

 

 

 

 

 

 

907

 

243

 

ANCHORAGE

 

AK

 

ANCRAKXWDS1

 

West Wire Center

 

 

 

 

 

 

 

 

408

--------------------------------------------------------------------------------


 

907

 

245

 

ANCHORAGE

 

AK

 

ANCRAKXWDS1

 

West Wire Center

 

 

 

 

 

 

 

907

 

248

 

ANCHORAGE

 

AK

 

ANCRAKXWDS1

 

West Wire Center

 

 

 

 

 

 

 

907

 

249

 

ANCHORAGE

 

AK

 

ANCRAKXWDS1

 

West Wire Center

 

 

 

 

 

 

 

907

 

266

 

ANCHORAGE

 

AK

 

ANCRAKXWDS1

 

West Wire Center

 

 

 

 

 

 

 

907

 

342

 

ANCHORAGE

 

AK

 

ANCRAKXWDS1

 

West Wire Center

 

 

 

 

 

 

 

907

 

677

 

ANCHORAGE

 

AK

 

ANCRAKXWRSG

 

West Wire Center

 

 

 

 

 

 

 

907

 

887

 

ANCHORAGE

 

AK

 

ANCRAKZA1PB

 

Military misc Nxx

 

 

 

 

 

 

 

907

 

753

 

ELMEDRFAFB

 

AK

 

ELMNAKXARS1

 

Elemendorf Wire Center ELM

 

 

 

 

 

 

 

907

 

551

 

ELMEDRFAFB

 

AK

 

ELMNAKXG552

 

Elemendorf Wire Center ELM

 

 

 

 

 

 

 

907

 

552

 

ELMEDRFAFB

 

AK

 

ELMNAKXG552

 

Elemendorf Wire Center ELM

 

 

 

 

 

 

 

907

 

580

 

ELMEDRFAFB

 

AK

 

ELMNAKXG552

 

Elemendorf Wire Center ELM

 

 

 

 

 

 

 

907

 

428

 

FTRICHADSN

 

AK

 

FTRCAKXARS1

 

Fort Richardson Wire Center FTR

 

 

 

 

 

 

 

907

 

384

 

FT RICH

 

AK

 

FTRCAKXG384

 

Fort Richardson Wire Center FTR

 

 

 

 

 

 

 

907

 

754

 

GIRDWOOD

 

AK

 

GRWDAKXARS1

 

Girdwood Wire Center GRD

 

 

 

 

 

 

 

907

 

783

 

GIRDWOOD

 

AK

 

GRWDAKXARS1

 

Girdwood Wire Center GRD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

727

 

ANCHORAGE

 

AK

 

ANCRAK02CM0

 

wireless NXX

 

 

 

 

 

 

 

907

 

744

 

ANCHORAGE

 

AK

 

ANCRAK02CM0

 

wireless NXX

 

 

 

 

 

 

 

907

 

764

 

ANCHORAGE

 

AK

 

ANCRAK02CM0

 

wireless NXX

 

 

 

 

 

 

 

907

 

884

 

ANCHORAGE

 

AK

 

ANCRAK02CM0

 

wireless NXX

 

 

 

 

 

 

 

907

 

231

 

ANCHORAGE

 

AK

 

ANCRAK500MD

 

wireless NXX

 

 

 

 

 

 

 

907

 

268

 

ANCHORAGE

 

AK

 

ANCRAK500MD

 

wireless NXX

 

 

 

 

 

 

 

907

 

375

 

ANCHORAGE

 

AK

 

ANCRAKBZ01T

 

wireless NXX

 

 

 

 

 

 

 

907

 

444

 

ANCHORAGE

 

AK

 

ANCRAKBZ01T

 

wireless NXX

 

 

 

 

 

 

 

907

 

334

 

ANCHORAGE

 

AK

 

ANCRAKGCDS0

 

wireless NXX

 

 

 

 

 

 

 

907

 

223

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

227

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

229

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

230

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

250

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

301

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

317

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

350

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

351

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

360

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

 

409

--------------------------------------------------------------------------------


 

907

 

830

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

952

 

ANCHORAGE

 

AK

 

ANCRAKMWCM1

 

wireless NXX

 

 

 

 

 

 

 

907

 

382

 

GIRDWOOD

 

AK

 

ANCRAKMWCM4

 

wireless NXX

 

 

 

 

 

 

 

 

410

--------------------------------------------------------------------------------


 

GCI   Verizon  Networx

 

Alaska Local Loop Pricing

*** are *** from the *** to the ***.

There are no *** on ***.

*** are a *** from the ***

Rates are subject to  tariff changes

 

 

 

 

 

 

 

2 Wire

 

4
Wire

 

9.6K

 

56K

 

64K

 

T - 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Miles

 

Code

 

0002

 

0004

 

0096

 

0056

 

0064

 

1536

 

 

 

 

 

 

 

 

 

 

 

NECA Channel Terms

 

 

 

 

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

NECA Mileage Terms

 

 

 

 

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

NECA Mileage

 

 

 

 

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

NECA Install (Non Anchorage)

 

 

 

 

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

Adak

 

—

 

11

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

855

 

ADAK T.C.

 

AK

 

ADAKAKZA855

 

Barrow

 

—

 

26

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

852

 

BARROW

 

AK

 

BRRWAKXADS1

 

Bethel

 

—

 

27

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

543

 

BETHEL

 

AK

 

BETHAKXADS0

 

 

 

 

 

 

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

544

 

BETHEL

 

AK

 

BETHAKAFCM1

 

Big Lake

 

 

 

28

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

892

 

BIG LAKE

 

AK

 

 

 

Big Lake - Wasilla

 

26

 

29

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

BGLKAKXARS1

 

Chugiak

 

8

 

31

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

688

 

CHUGIAK

 

AK

 

CHGKAKXARS1

 

Cold Bay

 

—

 

32

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

532

 

COLD BAY

 

AK

 

CLBAAKXA532

 

Cordova

 

—

 

33

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

253

 

CORDOVA

 

AK

 

ANCRAKZA04T

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

424

 

CORDOVA

 

AK

 

CRDVAKXACG1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

429

 

CORDOVA

 

AK

 

CRDVAKXACM1

 

Craig

 

—

 

34

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

826

 

CRAIG

 

AK

 

CRAGAKXADS1

 

Prudhoe Bay

 

—

 

35

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

448

 

DEADHORSE

 

AK

 

DHRSAKXACM1

 

 

411

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

659

 

DEADHORSE

 

AK

 

DHRSAKXA659

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

670

 

DEADHORSE

 

AK

 

DHRSAKXA659

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

943

 

DEADHORSE

 

AK

 

FRBNAKZACM1

 

Delta Junction

 

—

 

36

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

895

 

DELTA JCT

 

AK

 

DLJTAKXADS1

 

Dillingham

 

—

 

37

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

842

 

DILLINGHAM

 

AK

 

DLHMAKXADS0

 

Dutch Harbor

 

—

 

38

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

359

 

UNALASKA

 

AK

 

DUHRAK01CM0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

391

 

UNALASKA

 

AK

 

UNLSAKBBCM1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

581

 

UNALASKA

 

UNALASKA

 

UNLSAKXA581

 

Eagle River

 

—

 

39

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

622

 

EAGLERIVER

 

AK

 

EGRVAKXA69X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

689

 

EAGLERIVER

 

AK

 

EGRVAKXA01T

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

694

 

EAGLERIVER

 

AK

 

EGRVAKXA69X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

696

 

EAGLERIVER

 

AK

 

EGRVAKXA69X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

854

 

EAGLERIVER

 

AK

 

EGRVAKXA0MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

860

 

EAGLERIVER

 

AK

 

EGRVAKXA69X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

862

 

EAGLERIVER

 

AK

 

EGRVAKXA69X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

864

 

EAGLERIVER

 

AK

 

EGRVAKXA69X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

870

 

EAGLERIVER

 

AK

 

EGRVAKXA69X

 

Eielson

 

23

 

40

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

372

 

EIELSONAFB

 

AK

 

ELSNAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

377

 

EIELSONAFB

 

AK

 

ELSNAKXGDS1

 

Fairbanks

 

—

 

41

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

see separate tab

 

 

 

 

 

 

 

Ft. Greely

 

3

 

43

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

869

 

FORTGREELY

 

AK

 

FTGRAKXARS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

873

 

FORTGREELY

 

AK

 

FTGRAKXGDS1

 

Ft. Wainwright

 

4

 

44

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

353

 

FTWAINWRIT

 

AK

 

FTWRAKXGDS1

 

Galena

 

—

 

45

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

656

 

GALENA

 

AK

 

GALNAKXA656

 

 

412

--------------------------------------------------------------------------------


 

Glennallen

 

—

 

46

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

259

 

GLENNALLEN

 

AK

 

ANCRAKZA04T

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

320

 

GLENNALLEN

 

AK

 

GLALAKACH01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

822

 

GLENNALLEN

 

AK

 

GLALAKXA822

 

Gustavus

 

—

 

47

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

697

 

GUSTAVUS

 

AK

 

GSTVAKXADS1

 

Haines

 

—

 

48

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

766

 

HAINES

 

AK

 

HANSAKXADS0

 

Homer

 

—

 

49

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

226

 

HOMER

 

AK

 

HOMRAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

235

 

HOMER

 

AK

 

HOMRAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

299

 

HOMER

 

AK

 

HOMRAKMCH01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

399

 

HOMER

 

AK

 

HOMRAKXA0MD

 

Juneau

 

—

 

50

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

see separate tab

 

 

 

 

 

 

 

 

 

Juneau - Lemon Creek

 

6

 

51

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

see separate tab

 

 

 

 

 

 

 

 

 

Juneau - Sterling

 

9

 

52

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

see separate tab

 

 

 

 

 

 

 

 

 

Kenai

 

—

 

53

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

283

 

KENAI

 

AK

 

KENAAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

335

 

KENAI

 

AK

 

KENAAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

690

 

KENAI

 

AK

 

KENAAKXA0MD

 

Ketchikan

 

—

 

54

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

225

 

KETCHIKAN

 

AK

 

KTCHAKXBDS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

228

 

KETCHIKAN

 

AK

 

KTCHAKXBDS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

247

 

KETCHIKAN

 

AK

 

KTCHAKXBDS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

254

 

KETCHIKAN

 

AK

 

KTCHAKZA2MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

617

 

KETCHIKAN

 

AK

 

JUNEAKBDCM0

 

King Cove

 

—

 

55

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

497

 

KING COVE

 

AK

 

KGCVAKXA497

 

King Salmon

 

—

 

56

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

246

 

KINGSALMON

 

AK

 

KGSLAKXACG1

 

 

413

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

439

 

KINGSALMON

 

AK

 

KGSLAKBBCM1

 

Klawock

 

—

 

57

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

755

 

KLAWOCK

 

AK

 

KLWKAKXADS1

 

Kodiak

 

—

 

58

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

481

 

KODIAK

 

AK

 

KODKAKXCDS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

486

 

KODIAK

 

AK

 

KODKAKXCDS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

528

 

KODIAK

 

AK

 

KODKAKBBCM1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

654

 

KODIAK

 

AK

 

KODKAKXCCM0

 

Kodiak Base

 

5

 

59

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

487

 

KODIAKUSCG

 

AK

 

KODKAKAGRS1

 

Kotzebue

 

—

 

60

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

442

 

KOTZEBUE

 

AK

 

KTZBAKXADS1

 

Level Island

 

—

 

61

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

Metlakatla

 

—

 

62

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

886

 

METLAKATLA

 

AK

 

MTKTAKXADS0

 

Middleton Island

 

—

 

63

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

Nikiski

 

13

 

64

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

Ninilchik

 

56

 

65

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

567

 

NINILCHIK

 

AK

 

NCHKAKXARS0

 

Nome

 

—

 

66

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

443

 

NOME

 

AK

 

NOMEAKXADS0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

466

 

NOME

 

AK

 

NOMEAK01CM0

 

North Kenai

 

13

 

67

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

776

 

NORTHKENAI

 

AK

 

NKENAKXARS1

 

North Pole

 

12

 

68

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

488

 

NORTH POLE

 

AK

 

NRPLAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

490

 

NORTH POLE

 

AK

 

NRPLAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

750

 

NORTH POLE

 

AK

 

FRBNAKXC0MD

 

Palmer

 

—

 

69

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

745

 

PALMER

 

AK

 

PLMRAKXADS1

 

 

414

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

746

 

PALMER

 

AK

 

PLMRAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

761

 

PALMER

 

AK

 

PLMRAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

775

 

PALMER

 

AK

 

ANCRAK02CM0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

861

 

PALMER

 

AK

 

PLMRAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

982

 

PALMER

 

AK

 

PLMRAKXA0MD

 

Petersburg

 

—

 

70

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

772

 

PETERSBURG

 

AK

 

PTBRAKXADS0

 

Seward

 

—

 

71

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

224

 

SEWARD

 

AK

 

SWRDAKXADS0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

362

 

SEWARD

 

AK

 

SWRDAKZA0MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

491

 

SEWARD

 

AK

 

SWRDAKMCH01

 

Sitka

 

—

 

72

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

738

 

SITKA

 

AK

 

SITKAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

747

 

SITKA

 

AK

 

SITKAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

752

 

SITKA

 

AK

 

SITKAKAC0MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

966

 

SITKA

 

AK

 

SITKAKXADS1

 

Skagway

 

—

 

73

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

983

 

SKAGWAY

 

AK

 

SKWYAKXADS2

 

Soldotna

 

8

 

74

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

252

 

SOLDOTNA

 

AK

 

SLDTAKMCCM1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

260

 

SOLDOTNA

 

AK

 

SLDTAKXADS2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

262

 

SOLDOTNA

 

AK

 

SLDTAKXADS2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

394

 

SOLDOTNA

 

AK

 

SLDTAKXA0MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

398

 

SOLDOTNA

 

AK

 

SLDTAKXA0MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

598

 

SOLDOTNA

 

AK

 

SLDTAKXA0MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

714

 

SOLDOTNA

 

AK

 

SLDTAKXADS2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

953

 

SOLDOTNA

 

AK

 

SLDTAKMCCM1

 

St. Paul

 

—

 

75

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

546

 

ST PAUL

 

AK

 

STPLAKXADS1

 

Talkeetna

 

63

 

76

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

733

 

TALKEETNA

 

AK

 

TLKTAKXA733

 

Tok

 

—

 

77

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

883

 

TOK

 

AK

 

TOK AKXADS1

 

Valdez

 

—

 

78

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

255

 

VALDEZ

 

AK

 

VLDZAKGMCM1

 

 

415

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

831

 

VALDEZ

 

AK

 

VLDZAKXACM1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

834

 

VALDEZ

 

AK

 

VLDZAKXA835

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

835

 

VALDEZ

 

AK

 

VLDZAKXA835

 

Wasilla

 

12

 

79

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

232

 

WASILLA

 

AK

 

WSLLAKMCCM1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

352

 

WASILLA

 

AK

 

WSLLAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

354

 

WASILLA

 

AK

 

WSLLAKXACM1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

355

 

WASILLA

 

AK

 

WSLLAKMKCM1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

357

 

WASILLA

 

AK

 

WSLLAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

373

 

WASILLA

 

AK

 

WSLLAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

376

 

WASILLA

 

AK

 

WSLLAKXADS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

430

 

WASILLA

 

AK

 

WSLLAKMKCM1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

715

 

WASILLA

 

AK

 

ANCRAKXCCM4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

730

 

WASILLA

 

AK

 

WSLLAKXACM1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

841

 

WASILLA

 

AK

 

WSLLAKMCCM1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

907

 

863

 

WASILLA

 

AK

 

WSLLAKXACM1

 

Wasilla - Palmer

 

12

 

80

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

Wrangell

 

—

 

81

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

874

 

WRANGELL

 

AK

 

WRGLAKXADS0

 

Red Dog Mine

 

 

 

88

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

426

 

RED DOG MN

 

AK

 

RDDGAKXADS1

 

Juneau - Douglas

 

2

 

89

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

364

 

DOUGLAS

 

AK

 

DGLSAKXARS1

 

Yakutat

 

 

 

91

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

907

 

784

 

YAKUTAT

 

AK

 

YKUTAKXADS1

 

 

416

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ICD – BILLING FEED

 

[This ICD – BILLING FEED is considered proprietary and confidential by Verizon, 
(a party to the Agreement), is not considered by the Company as material to
investment decisions by investors or prospective investors in the Company, and
therefore is not included in this filing with the Securities and Exchange
Commission.]

 

417

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ICD – ORDER AND INVENTORY

 

(Reserved)

 

418

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ICD – MANUAL ASR

(Reserved)

 

419

--------------------------------------------------------------------------------
